     Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 1 of 342




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


DONNA CURLING, ET AL.,
Plaintiffs,
                                        Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,

Defendants.

            COALITION PLAINTIFFS’ DETAILED
SPECIFICATION IN SUPPORT OF MOTION FOR ATTORNEYS’ FEES




                                    1
                 Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 2 of 342




                                                             TABLE OF CONTENTS

I.         INTRODUCTION ............................................................................................................... 3
II.        COALITION PLAINTIFFS ARE PREVAILING PARTIES ............................................................ 5
      A.        Preliminary Injunction Entitles Plaintiffs to An Award of Fees .................................................. 5
      B.        Plaintiffs Obtained an Excellent Result..................................................................................... 6
      C.        Excellence of Result Further Confirmed by Specific Relief Granted ........................................... 8
           1.      Ban on DREs After 2019............................................................................................................................. 9
           2.      Providing a Constitutional Alternative to BMDs for 2020 Elections ........................................................ 10
           3.      Audits ...................................................................................................................................................... 11
           4.      Electronic pollbooks and Related Injunctive Relief ................................................................................. 11
      D.        No “Special Circumstances” Warranting Reduction in Fees .................................................... 14
           1.      Passage of HB 316 Does Not Impact Award ............................................................................................ 14
           2.      Two Sets of Plaintiffs Does not Warrant Reduction ................................................................................ 22

III.            LEGAL STANDARD ...................................................................................................... 24
IV.             REASONABLENESS OF TIME ....................................................................................... 24
V.         REASONABLENESS OF THE AMOUNT OF TIME SPENT ..................................................... 27
      A.        Overall Size and Complexity of the Case ................................................................................ 27
      B.        Narrative Description of the Work ......................................................................................... 27
           1.    Phase I: 2017 to February 28, 2018: Case Initiation through Steptoe & Johnson Withdrawal ............... 28
           2.    Phase II: March 1, 2018 to June 30, 2018: Third Amended Complaint and Motions to Dismiss ............. 30
           3.    Phase III: July 1, 2018 to September 19, 2018 - 2018 Motion for Preliminary Injunction ....................... 31
           4.    Phase IV: September 20, 2018 to October 2, 2018 – Motion to Stay, Motion for Additional Injunctive
           Relief, Appeal .................................................................................................................................................... 33
           5.    Phase V: October 3, 2018 to February 8, 2019: Stay, 2018 Election, Appeal .......................................... 33
           6.    Phase VI: February 9, 2019 to August 15, 2019: 2019 Motion for Preliminary Injunction ...................... 34
           7.    Phase VII: August 16, 2019 to Present: Post-Injunction Enforcement and Fees ..................................... 47

VI.             REASONABLENESS OF RATES ..................................................................................... 48
VII.            REASONABLENESS OF EXPENSES AND CGG TIME ....................................................... 53
VIII.           SUMMARY ................................................................................................................ 56




                                                                                        2
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 3 of 342




      Having timely filed a Special Motion for Award of Attorneys’ Fees and

Costs (Doc. 595)(“the Special Motion”), the Coalition Plaintiffs now submit this

Detailed Specification of those fees pursuant to Local Rule 54.2A(2).


I.    INTRODUCTION

      This case has vindicated and protected the rights of seven million Georgians

to vote and to have their vote counted. In the face of daily warnings from the

nation’s top intelligence and cyber-security officials, the State of Georgia refused

to recognize or address the profound vulnerability of its DRE voting system. The

evidence – from the State’s willful failure to address the impact of the exposure at

CES/KSU to the State’s courtroom admission that the GEMS databases are built

by contractors in their homes – confirmed that the State would be a prime target for

disruption or undetectable malicious manipulation.

      But for this litigation and the granting of injunctive relief, Georgia would

still be using the DRE system, and its faulty electronic pollbooks, in elections in

2020 and would have no constitutional alternative to fall back upon in the event the

State’s new BMD system cannot be deployed for 2020 elections. Without the

injunctive relief that has been obtained by the Plaintiffs, the risk of catastrophe for

the voters of Georgia was real and substantial. The Court has provided for fail-safe

                                           3
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 4 of 342




alternatives to protect 2020 elections from the extreme risks of using paperless

DREs by requiring the use of hand-marked paper ballot in pilot elections and in the

event the BMD system cannot be implemented on time or is itself found to be

constitutionally defective. The Court also directed the State to address the defects

in the electronic pollbooks that are part of the DRE voting system.

      Though much work needs to be done by the State of Georgia before it

deploys a safe, constitutional voting system, the granting of injunctive relief at this

stage already constitutes success on the merits entitling the Coalition Plaintiffs to

an award of reasonable attorneys’ fees and expenses.

      Coalition Plaintiffs should be awarded their attorneys’ fees and expenses

incurred to date of $1,406,393 and $340,965, respectively, as prevailing parties

under 42 U.S.C. § 1988 based on this Court’s August 15, 2019 Order (“the

Preliminary Injunction,” Doc. 579) granting in part Coalition Plaintiffs’ Motion for

Preliminary Injunction (Doc. 419). Pursuant to Local Rule 54.2, this Brief and the

attachments hereto contain a “detailed specification and itemization of the

requested award, with appropriate affidavits and other supporting documentation.”

In Part II, this Brief restates and supplements the basis of which entitlement to the

award is claimed as originally set forth in the Special Motion (Doc. 595). Part III

of this Brief summarizes the familiar legal standards. Part IV addresses the

reasonableness of the amount of time spent on the case, providing a detailed
                                           4
        Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 5 of 342




narrative description of the work. Part V addresses the reasonableness of the rates,

Part VI addresses the reasonableness of the expenses, and Part VII provides a

summary of the amounts sought.


II.    COALITION PLAINTIFFS ARE PREVAILING PARTIES1

       A.      Preliminary Injunction Entitles Plaintiffs to An Award of Fees


       It is well established that “a preliminary injunction is a ‘material alteration

of the legal relationship of the parties’” entitling the plaintiff to an award of fees

and expenses as the prevailing party under Section 1988. Common Cause/Georgia

v. Billups, 554 F.3d 1340, 1356 (11th Cir. 2009). See also Williams a/k/a

Occasional Superstar v. City of Atlanta, No. 1:17-CV-1943-AT, 2018 WL

2284374, at *3 (N.D. Ga. Mar. 30, 2018) (“Occasional Superstar”) (“More

recently, the Supreme Court reiterated its repeated holding that, ‘an injunction or

declaratory judgment, like a damages award, will usually satisfy [the prevailing

party test].’ Lefemine v. Wideman, 568 U.S. 1, 4 (2012) (finding the plaintiff to be




1
 Parts II(A), (B) and (C) of this Brief are substantially the same as the discussion in the Coalition
Plaintiffs’ Special Motion (Doc. 595), and have been restated herein for the Court’s convenience.


                                                 5
        Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 6 of 342




a prevailing party when he obtained an injunction to terminate a continuing threat

of potential criminal sanctions for engaging in public protest activity.”)).2

       In the Preliminary Injunction, this Court materially altered the legal

relationship of the parties by ordering immediate, wide-spread injunctive relief

relating to multiple aspects of the State’s election system, as explained in greater

detail below.


       B.       Plaintiffs Obtained an Excellent Result

       The Preliminary Injunction granted the Coalition Plaintiffs substantial relief

– an “excellent result” - on the merits. In this litigation, the Plaintiffs claimed a

First and Fourteenth Amendment right to cast a vote that is properly counted. See

generally Curling v. Kemp, 334 F. Supp. 3d 1303 (N.D. Ga. 2018); (Preliminary

Injunction, Doc. 579 at 3). In the Complaint and in the Amended Complaints, the

Plaintiffs alleged that the State Defendants were infringing on their right to cast a

vote that is properly counted by continuing to use the profoundly vulnerable DRE

system, and, in similar counts under the Equal Protection and Due Process Clauses


2
  Fee awards to prevailing plaintiffs in a § 1983 civil rights action are not limited to those actions
where damages are either sought or obtained. Riverside v. Rivera, 477 U.S. 561, 575 (1986)
(“Because damages awards do not reflect fully the public benefit advanced by civil rights
litigation, Congress did not intend for fees in civil rights cases, unlike most private law cases, to
depend on obtaining substantial monetary relief.”).



                                                  6
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 7 of 342




of the U.S. Constitution, sought to enjoin the State Defendants from using the

DREs in future Georgia elections and to address the defects in the electronic

pollbooks, and for other relief.

      Over the course of this litigation, the Plaintiffs amassed mountains of

evidence and expert testimony proving the defective operation of the DRE voting

system and the security risks it posed, cataloguing the “pervasive voting problems

arising in the 2017-2018 election period,” (Doc. 579 at 5), and supporting the

equities of granting injunctive relief. The evidentiary record Plaintiffs established

is detailed in the Court’s exhaustive 46-page September 17, 2018 Order, which

found Plaintiffs’ “are substantially likely to succeed on the merits of one or more

of their constitutional claims,” (Doc. 309), in the Court’s 61-page May 21, 2019

Order, which denied Defendants’ motion to dismiss as to each of the Coalition

Plaintiffs’ claims,3 (Doc. 375), and most recently in the Court’s 153-page August

15, 2019 Order. (Doc. 579).

      Coalition Plaintiffs also defeated each of the numerous defenses raised by

the Defendants, including the alleged absence of concrete injury in fact (addressed

at Doc. 309 pages 17-22), lack of causation (id. at 22), lack of redressability (id. at



3
 In the May 21, 2019 Order, the Court denied in its entirety the Defendants’
motions to dismiss the Coalition Plaintiffs’ Complaint. (Doc. 375 at 61).

                                           7
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 8 of 342




25-26), alleged “manufactured standing” (id. at 27), lack of organizational standing

(id. at 27), lack of standing due to residency of named plaintiffs (id. at 28-29),

“meritless” Eleventh Amendment immunity defenses (id. at 29 – 30), application

of res judicata and collateral estoppel (Doc. 375 at 14-34), failure to state a viable

claim for due process and equal protection violations (id. at 34 – 53), supposed

improper joinder of the Members of the State Board of Elections (id. at 53 – 54),

and the alleged need to join as parties defendant the municipalities conducting

November 2019 election (Doc. 579 at 12-21).

      In the Preliminary Injunction, the Court agreed that the “record in this case

is substantial,” (Doc. 579 at 5), that the Plaintiffs had carried their burden of

establishing a likelihood of success on the merits, and that the equities compelled

the granting of wide-ranging injunctive relief. (Doc. 579 at 129 -153). By any

measure, Coalition Plaintiffs have obtained an “excellent result” and should be

fully compensated for “all time reasonably expended on the litigation.” Popham,

820 F.2d at 1578.


      C.     Excellence of Result Further Confirmed by Specific Relief
             Granted

      Because the Coalition Plaintiffs achieved “excellent results” on the

objectives of the litigation, it is not necessary for the purposes of determining

entitlement to fees (or the amount of the fee award) to examine each particular
                                           8
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 9 of 342




claim or theory to determine whether or to what extent the claim or theory was

considered by the Court or was the basis for relief. “In these circumstances

the fee award should not be reduced simply because the plaintiff failed to prevail

on every contention raised in the lawsuit.” Hensley, 461 U.S. at 435. In addition,

the fact that Coalition Plaintiffs advanced alternative legal grounds for relief

obtained has no impact on the fee. “Litigants in good faith may raise alternative

legal grounds for a desired outcome, and the court's rejection of or failure to reach

certain grounds is not a sufficient reason for reducing a fee. The result is what

matters.” Id.

      Nevertheless, the broad-ranging and comprehensive nature of the injunctive

relief ordered by this Court underscores Coalition Plaintiffs’ entitlement to 100%

of its reasonable fees and expenses, as outlined below:

      1. Ban on DREs After 2019

      As discussed above, in their 2018 Motion for Preliminary Injunction (Doc.

258) and in their 2019 Motion for Preliminary Injunction (Doc. 419), Coalition

Plaintiffs sought to enjoin Defendants from using DRE machines in upcoming

Georgia elections. (Doc. 258 at 1; Doc. 419 at 2). The Court granted this relief in

substantial part: In the Preliminary Injunction, this Court directed the State

Defendants to “refrain from the use of the GEMS/DRE system in conducting

elections after 2019.” (Doc. 579 at 148).
                                            9
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 10 of 342




      2. Providing a Constitutional Alternative to BMDs for 2020 Elections

      In support of their 2019 Motion for Preliminary Injunction, Coalition

Plaintiffs built upon the record previously adduced and argued that “granting

injunctive relief now” by replacing DREs with hand-marked paper ballots “will

provide a safe, sensible, constitutional alternative to, and contingency for, the

State’s planned deployment of the BMD system in 2020.” (Doc. 419-1 at 9).

Coalition Plaintiffs argued that, unless the State Defendants were required to

replace DREs with an auditable system using hand-marked paper ballots and

optical ballot scanners, if deployment of the new BMD system were delayed,

inadequate or derailed, Georgia voters would have no constitutional voting

alternative in numerous elections in the 2020 Presidential election cycle. (Doc.

419-1 at 4). Both in their briefs and in their submissions from experts, the

Coalition Plaintiffs urged the Court to require the State Defendants to start using

hand-marked paper ballots beginning October 1, 2019, so that the State would have

a default plan in the event BMD deployment failed. (E.g., Doc. 419-1 at 4, 9, 49;

Doc. 413 at 220, 254, 282).

      The Court granted this relief, requiring the State Defendants to begin using

hand-marked paper ballots in pilot elections in 2019 and in the 2020 elections prior

to the deployment of the new BMD system. Thus, in the Preliminary Injunction,

this Court directed the State Defendants “to develop a default plan” using “hand-
                                          10
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 11 of 342




marked paper ballots” in the event “the new BMD system enacted by the State

Legislature may not be completely rolled out and ready in time for operation in

time for the March 2020 Presidential Primary elections.” (Doc. 579 at 148). The

Court directed the State Defendants, as a part of this default plan, to “identify a

select number of counties or jurisdictions that agree to implement a pilot election

in November 2019 using hand-marked paper ballots along with optical ballot

scanners and voter-verifiable, auditable ballot records.” (Doc. 579 at 148).

      3. Audits

      The Coalition Plaintiffs moved this Court to require the State Election Board

to develop and file pre-certification audits plans. The Court directed the State

Defendants to “promptly file with the Court all proposed and final audit

requirements that the State Election Board and Secretary of State’s Office

considers or approves in connection with elections to be held in 2020 or

thereafter.” (Doc. 579 at 152; see also id. at 148-49).

      4. Electronic pollbooks and Related Injunctive Relief

      Coalition Plaintiffs moved the Court for multi-faceted relief relating to the

reliability of the voter registration database and the ExpressPoll electronic

pollbooks. In particular, Coalition Plaintiffs moved the Court to direct the

Secretary to file a plan with the Court addressing:


                                          11
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 12 of 342




      the procedures to be undertaken by election officials to address errors
      and discrepancies in the electronic pollbooks or voter registration
      database that my cause eligible voters to (i) not appear as eligible
      voters in electronic pollbooks, (ii) receive the wrong ballot, (iii) be
      assigned to the wrong precinct in the electronic pollbook, or (iv) be
      prevented from casting a regular ballot in their properly assigned
      precinct.

(Doc. 419 at 4). The Court directed the State Defendants:

      to develop a plan for implementation by NO LATER THAN
      JANUARY 3, 2020, that addresses the procedures to be undertaken
      by election officials to address errors and discrepancies in the voter
      registration database that may cause eligible voters to (i) not appear as
      eligible voters in the electronic pollbooks; (ii) receive the wrong
      ballot; (iii) be assigned to the wrong precinct in the electronic
      pollbooks; or (iv) be prevented from casting a regular ballot in their
      properly assigned precinct. A copy of the plan shall be provided to
      Plaintiffs’ counsel.

(Doc. 579 at 150) (emphasis by the Court).

      The Coalition Plaintiffs further moved the Court to direct the Secretary to

file a plan with the Court for county election officials and poll workers “to provide

for use of an updated paper back-up of the pollbook in the polling places for

adjudicating voter eligibility and precinct assignment problems.” (Doc. 419 at 4).

The Court, recognizing that accurate pollbooks in the polling place are imperative,

ordered the State Defendants to “require all County Election Offices to furnish

each precinct location with at least one print-out of the voter registration list for

that precinct.” (Doc. 579 at 150).


                                           12
        Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 13 of 342




        The Coalition Plaintiffs moved the Court to direct the State Defendants “to

immediately instruct every Superintendent in all elections to ensure that every

person attempting to vote but who is denied a ballot is immediately informed by

poll officials that they are entitled to case a provisional ballot.” (Doc. 419 at 4).

The Court granted this relief, directing the State Defendants to:

        provide clear pre-election guidance to all Count Election Officials
        regarding all polling officials’ mandatory duty under the law to
        provide voters the option of completing provisional ballots, including
        those who do not appear on the electronic voter registration database
        at a specific precinct or at all.

(Doc. 579 at 150). The Court further directed the State Defendants to:

        continue in future elections to prominently post information
        concerning the casting of provisional ballots and voters’ submission
        of additional information, including their registration status, and
        voters’ capacity to check the status of their provisional ballot on the
        SOS website throughout the course of any state or federal election.

(Id.)

        Coalition Plaintiffs moved the Court to direct the State Defendants to

“undertake a review of the pollbook software to determine the source of the defect

or malware and promptly undertake remedial action” (Doc. 419 at 3) and to

submit a plan with the Court that addresses “a security evaluation” of voting

system components, “including electronic pollbooks” to “detect malware or other

significant security vulnerabilities.” (Doc. 419 at 4). The Court ordered the

Secretary of State’s Office to
                                           13
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 14 of 342




      work with its consulting cybersecurity firm to conduct an in-depth review
      and formal assessment of the issues relating to exposure and accuracy of the
      voter registration database discussed here as well as those related issues that
      will migrate over to the State’s database or its new vendor’s handling of the
      EPoll voter database and function.

(Doc. 579 at 150).

      The successful character of the Coalition Plaintiffs’ litigation efforts is

plainly evident from each of the foregoing rulings. This Court has granted

significant and substantial relief that altered the pre-litigation status quo between

the parties. This Court did so in answer to the claims of constitutional violations

raised by the Coalition Plaintiffs. This outcome is, measured by any standard, an

excellent result.


      D.      No “Special Circumstances” Warranting Reduction in Fees

      There is no reason for the Court not to award 100% of the reasonable time

and expenses incurred. Two arguments that Defendants may raise are addressed

below.


              1.     Passage of HB 316 Does Not Impact Award

         The Defendants may contend that the Plaintiffs are not entitled to fees

because the Defendants would have taken the same actions even without a Court

order, pursuant to HB 316. This argument should be rejected for a number of

reasons.
                                           14
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 15 of 342




      First, the test for determining whether a plaintiff is entitled to attorneys’ fees

under Section 1988 is not whether the defendant would have acted differently

without the granting of injunctive relief. Instead, the test is whether the injunction

constitutes a “material alteration of the legal relationship of the parties.” Common

Cause/Georgia v. Billups, 554 F.3d 1340, 1356 (11th Cir. 2009). Here, the Court’s

Order materially altered the legal relationship of the parties by ordering the State

Defendants to take all the actions described therein.

      Second, the relief ordered by the Court goes far beyond anything the State

would otherwise have done pursuant to HB 316. HB 316 mandates no particular

time frame for the converstion to a new system. HB 316 does not ban DREs

effective January 1, 2020, does not require the State to develop a backup plan

using hand-marked paper ballots, and does not require the State to remediate the

electronic pollbooks or ensure that paper copies of registration information are

placed in the precincts.

      Third, even if the only thing the Court’s Order accomplished was to ban

DREs effective January 1, 2020—and to be clear, the Order does much more than

that—any suggestion that the State would have acted on its own initiative to

replace the unconstitutional DREs without this litigation is both irrelevant and

completely contrary to the evidentiary record. The State Defendants and Fulton

County have consistently resisted the outcome produced by this Court’s Order
                                          15
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 16 of 342




since the start of this litigation. On April 16, 2018, the Coalition Plaintiffs

followed up on numerous prior communications by making a formal demand upon

counsel for the State Defendants that the DREs be replaced with hand-marked

paper ballots. (Doc. 258-1 at 93 and id. at 98 n.3 (listing numerour prior

demands)). Counsel for the State Defendants did not respond. In a July 26, 2018,

letter from Coalition Plaintiffs’ counsel to counsel for the State Defendants,

counsel described the urgent warnings from House Intelligence Committee

Chairman Devin Nunes and DHS Secretary Nielsen to ban electronic voting and

again demanded that the DREs be replaced by hand-marked paper ballots. (Doc.

258-1 at 91). Again, counsel for the State Defendants did not respond. In an

August 1, 2018, Official Election Bulletin to county elections officials, State

Elections Director Chris Harvey stated: “To this day, there is no credible evidence

that our election process is anything except secure and accurate.” (Doc. 258-1 at

104). Based on the State Defendants’ failure to take any action in response to

Plaintiffs’ demands or in response to the warning from federal officials, the

Coalition Plaintiffs filed their 2018 Motion for Preliminary Injunction.4


4
 On April 13, 2018, then Secretary of State Kemp announced the formation of the Secure,
Accessible & Fair Elections (SAFE) Commission. (Doc. 260-1 n. 18). But the SAFE
Commission met only once and took no action before Coalition Plaintiffs’ filed the Motion for
Preliminary Injunction on August 3, 2018 (Doc. 258; see also Doc. 260-1, n 21).



                                              16
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 17 of 342




      In response to the 2018 Motion, the State Defendants gave no indication that

they intended to replace the DREs or even that they took the matter seriously.

Instead, they cast aspersions on Plaintiffs’ concerns, saying, “Luddite prejudices

against software technology are insufficient justification to override a statutory

regime promulgated by duly-elected legislators, sustained against prior

constitutional challenges, and overseen by state officials acting pursuant to their

respective duties within that legislative framework.” (Doc. 265 at 28).

      The State Defendants called the concept of “undetectable manipulation” as

“oxymoronic,” a position decimated by the Coalition Plaintiffs’ authoritative

expert testimony. (DeMillo Decl., Doc. 277 at 55 (“Undectable manipulation is

the most common, widely recognized, and serious threat facing computer systems,

including election systems.”) See also Curling, 324 F. Supp. 2d at 1328

(“Advanced persistent threats in this data-driven world and ordinary hacking are

unfortunately here to stay. Defendants will fail to address that reality if they

deman as paranoia the research-based findings of national cybersecurity engineers

and experts in the field of elections.”)

      Even without any experts of their own, the State Defendants belittled the

expertise arrayed against them, saying: “Plaintiffs’ so-called experts are Ph.D.

candidates, a hacker, and lower-level functionaries from other states.” (Doc. 265 at

11-12). This dismissiveness was utterly unwarranted. Mr. Bernhard is a Ph.D.
                                           17
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 18 of 342




“candidate,” but he distinguished himself as an expert in direct and on cross-

examination in hearings in 2018 and 2019 – testimony which the State Defendants

have never even attempted to impeach or contradict. Logan Lamb is not a

“hacker,” but a civic-minded individual who in absolute good faith reported the

outrageous vulnerability of the State’s compromised elections server to KSU

officials as soon as he discovered it. The “lower-level functionaries” were in fact

outstanding expert witnessess whom the Court had the opportunity to observe in

person in the 2019 hearings, Amber McReynolds and Virginia Martin. The State

Defendants apparently could find no critical epithets for the Coalition Plaintiffs’

other experts—Dr. Richard DeMillo, the Charlotte B. and Roger C. Warren Chair

of Computer Science at Georgia Tech, or Dr. Philip Stark who, among other

accomplishments, invented the risk limiting audit—so the State prudently says

nothing at all. (Doc. 296 at 8.)

      At the hearing, the State’s counsel asked Professor Halderman if he knew

anything about Georgia and how many times he had been to Georgia before

concluding, in grand-finale fashion, “Do you know where the Big Chicken is?”

(Doc. 307 at 102–03). Fulton County, for its part, likewise engaged no experts of

its own and instead argued only that Dr. Halderman’s demonstration was irrelevant

because he was using Ballot Station Version 4.3, 4.4 and 4.6, but not Version 4.5,

which is the one used in Georgia. (Doc. 307 at 118). There is no indication Fulton
                                          18
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 19 of 342




County actually believed that this distinction made any difference; yet they made

the argument anyway. And, in response to questioning by the Court, Dr.

Halderman explained that the version of Ballot Station that he was able to

compromise in his demonstration was actually a more secure version that the

version used by Georgia. (Doc. 307 at 120).

      The State Defendants also took the position that the results of elections on

DREs could be audited. “What I’m trying to point out is the representation of my

friends on the other side that these things cannot be audited is untrue. . . . You can

audit these things.” (Doc. 307 at 58). Fulton County and the State Defendants

took the position that if individual voters were concerned about their votes being

counted on the DREs, they could always vote by absentee ballot. (Doc. 307at 63;

Doc. 265 at 28).

      The State’s position in 2018 was that the State’s voting system was secure

enogh and would be no more secure if the State switched to hand-marked paper

ballots. In opposing the 2018 Motion for Preliminary Injunction, the State

Defendants relied heavily on the testimony offered in the declaration of Secretary

of State Chief Information Officer Merritt Beaver, who stated: “Moving to paper

ballots for the voting mechanism would not add one iota of protection to the state’s

voter registration database, air-gapped ballot building network, or other online

tools such as election night reporting.” (Doc. 265-1 at 5). In cross-examination a
                                          19
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 20 of 342




year later, however, Michael Barnes revealed for the first time that the “air-gapped

ballot building network” that Mr. Beaver touted in 2018 was in fact three

independent contractors programming each of the State’s 159 election databases

from their homes and then transmitting the databases to the Secretary of State’s

public facing internet server via thumb drive.

      In this litigation, the Defendants forced the Plaintiffs to spend the time and

the money to defeat each of these factual and legal positions. Such conduct

directly contradicts the State’s present claim that it would be preparing to abandon

DREs even in the absence of the Coalition Plaintiffs’ litigation efforts and this

Court’s resulting judicial mandate. Moreover, if the State Defendants intended to

replace the DREs as a matter of course, they would not have wasted taxpayer

money by pursuing an interlocutory appeal of this Court’s 2018 Order on frivolous

grounds of jurisdiction and standing. The State’s position resembles the position

of Fulton County in Webster Greenthumb Co. v. Fulton County, 112 F. Supp. 2d

1339, 1347–48 (N.D. Ga. 2000). In Webster Greenthumb, Judge Thrash granted

the plaintiffs’ motion for fees under Section 1988, rejecting the County’s argument

that it would have dismantled a challenged program without the litigation:


      Indeed, if Fulton County really had planned to dismantle the MFBE
      program on its own accord within the three months immediately
      following issuance of the injunction, there would have been little
      reason for the County to request, as it did, a stay of the injunction until
                                          20
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 21 of 342




      after the Eleventh Circuit decided the case on appeal. Certainly, if the
      County did not intend to renew the MFBE program, it would not
      have wasted the taxpayers' money appealing the Order abolishing it.


      So too here. It was only after this Court held that the Plaintiffs had a

likelihood of success on the merits that the State passed HB 316—which it did

simultaneously appealing this Court’s jurisdiction. In the first status conference

after the Eleventh Circuit affirmed this Court’s denial of the State Defendants’

immunity defenses, the State Defendants’ counsel acknowledged that the State’s

legislative action was in direct response to this litigation:


      Your Honor, as you are aware, you issued an order at the end of last
      year telling the state to get moving, so-to-speak . . . and that, you
      know, as time continue forward, if the state wasn’t moving – wasn’t
      movin along that their arguments regarding lack of resources and
      difficulties changing to an all paper ballot system would weaken. The
      state took that to heart. And as you are aware, House Bill 316, which
      is now Act 24, has been signed into law.

(Doc. 363 at 4-5).

      The passage of HB 316 did not make the retirement of the DREs, and does

not make the implementation of new Dominion BMD system, inevitable.

Throughout this case, the State Defendants have repeatedly emphasized the

difficulty of replacing the DRE system. (Doc. 307 at 53 (State Defendants’

counsel explaining that Maryland’s conversion took 8 years)). Had this Court not

enjoined the State Defendants, then when and if the State encountered delays or
                                           21
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 22 of 342




budgetary shortfalls, the State Defendants would have been free simply to reverse

course and continue using the unconstitutional DREs for the 2020 Presidential

elections.

      In sum, Defendants have never conceded anything, and instead have forced

the Coalition Plaintiffs to expend an enormous amount of time and money to

prosecute this lawsuit to its successful completion. Defendants cannot now claim

that this lawsuit was unnecessary and that this Court’s injunction orders have not

produced a change in the legal relationship between the parties..


             2.    Two Sets of Plaintiffs Does not Warrant Reduction

      Defendants may contend that the fact that there are two sets of Plaintiffs

should reduce Plaintiffs’ recovery under Section 1988. This is incorrect.

      First, the Coalition Plaintiffs and the Curling Plaintiffs cannot have the same

lawyers because they have firmly held, conflicting positions on important issues in

the case. For example, in 2018, the Curling Plaintiffs sought an order banning

DREs and requiring the Secretary to mail absentee ballots to each registered voter,

a proposal that the Coaltion Plaintiffs (more keenly aware of the Secretary’s

abysmal record on absentee balloting) opposed. The Curling Plaintiffs dropped the

proposal before the 2018 hearing, but the two sets of plaintiffs obviously needed,

and were entitled to, separate representation.

                                         22
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 23 of 342




      Second, the time spent by the Coalition Plaintiffs and the Curling Plaintiffs

has been complementary, not overlapping. Throughout the litigation, the Curling

Plaintiffs have focused upon, and invested heavly in, the cyber-security threats to

Georgia’s system, with the engagement of Dr. Halderman and the establishment of

laboratories for the review of the GEMS databases and servers in Washington,

D.C. and Ann Arbor, Michigan. The Coalition Plaintiffs, on the other hand, have

focused on the vulnerability of the system at the local level, the feasibility of

transitioning to hand-marked paper ballots, the evidence of vulnerability in the

Lieutenant Governor’s race, the gathering of substantial evidence from voters with

actual experience in the 2018 elections, and the evidentiary impact of the State’s

destruction of the KSU/CES server. In addition, where feasible and efficient, the

two sets of Plaintiffs have joined efforts.

      Third, as a matter of law, even if the efforts of the Curling Plaintiffs were

duplicative of the efforts of the Coalition Plaintiffs, that would still properly have

no impact on Plaintiffs’ fee recovery. Dowdell v. Apopka, 698 F.2d 1181, 1188

(11th Cir. 1983) (rejecting argument that similar or overlapping work should not be

compensated, holding: “All attorneys who contribute their services to a case may

be awarded reasonable attorneys’ fees.”); Tasby v. Estes, 651 F.2d 287 (5th Cir.

1981) (authorizing the award of two fees even when work is partially duplicative);

Webster Greenthumb at 1350 ( “Work performed by multiple attorneys, however,
                                              23
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 24 of 342




is not subject to reduction where the attorneys were not unreasonably doing the

same work.”).


III.   LEGAL STANDARD

       When assessing an award of attorneys’ fees, a district court must first

calculate the lodestar amount – the number of hours reasonably expended

multiplied by a reasonable hourly rate. Hensley, 461 U.S. at 433. The lodestar

“yields a fee that is presumptively sufficient.” Perdue v. Kenny A. ex rel. Winn,

559 U.S. 542, 552 (2010). After calculating the lodestar, the Court may adjust the

amount based on a number of factors, such as the quality of the results obtained

and the legal representation provided. Duckworth v. Whisenant, 97 F.3d 1393,

1396 (11th Cir. 1996).

       Pursuant to this well-established precedent, Coalitions Plaintiffs in Part IV

show the reasonableness of the hours expended and, in Part V, demonstrate the

reasonableness of the rates. Part VI address reasonableness of the expenses.


IV.    REASONABLENESS OF TIME

       Table I divides the litigation into seven periods of time, or phases, and

shows the total number of hours spent by each firm or lawyer during each phase.

Though particular activities predominated in each phase of the case, many

activities (e.g., investigative fact-gathering, formal discovery, effots aimed at
                                          24
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 25 of 342




preservation of evidence, expert witness preparation, conferral discussions)

occurred in every phase.




                                         25
            Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 26 of 342




                                   Table II - Coalition Plaintiffs' Hours by Phase


                                 Major Activities                                                  The
    Phase        Dates            in the Phase           McGuire          Ichter       Brown       LC       Ney      Total
                                Case Initiation,
              2017 to           State Court
      I       Febuary 28,       Complaint;
              2018              Second Amended
                                Complaint
                                                                153            10                              70         233
                                Third Amended
              March 1,
                                Complaint;
      II      2018 – June
                                Motion to
              30, 2018
                                Dismiss                         148            74        69.7                  49    340.7
              July 1, 2018      2018 Motion for
     III      – September       Preliminary
              19, 2018          Injunction                      186            25         166                  11         388
              September         Motion to Stay,
              20, 2018 to       Motion for
     IV
              October 2,        Additional
              2018              Injunctive Relief                 10           15           44                             69
              October 3,
              2018 to           Stay, 2018
      V
              February 8,       Election, Appeal5
              2019                                                 5           16           29                             50
              February 9,
                                2019 Motion for
              2019 to
     VI                         Preliminary
              August 15,
                                Injunction
              2019                                                 9          148         503       754                  1414
              August 16,
                                Enforcement and
     VII      2019 to
                                Fee Application
              Present
                                                               44.3                7    145.7          7                  204
    Totals
                                                          554.21          294.6        954.5       761      129      2693

5
  Note that, although the appeal occurred during this time period, the appeal is only referenced here to provide
context. The Coalition Plaintiffs are not seeking an award in this fee request for any attorney time that was spent on
the Eleventh Circuit appeal, with the sole exception of time spent on settlement discussions that occurred in the
appellate mediation context.

                                                         26
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 27 of 342




V.    REASONABLENESS OF THE AMOUNT OF TIME SPENT

      A.     Overall Size and Complexity of the Case

      Twenty-six hundred hours is an objectively reasonable amount of attorney

time to spend successfully prosecuting a case of this magnitude. As the Court is

well aware, the docket is now has over six hundred entries. The case is important

and complex enough for the State’s Law Department to require three outside law

firms: the Barnes Law Group until early 2019, and the Robbins Firm and Tayor

English in 2019. The Robbins Firm used at least six lawyers throughout the case,

and Taylor English at least two more. The State adopted such lawyer-intensive

staffing even though it is the Plaintiffs, not the State Defendants, who must

marshal evidence and satisfy a burden of proof. Fulton County has at least three

lawyers on the case.

      As the Court stated in its 2018 Order, the “subject matter in this suit is

complex.” Curling, 334 F. Supp. 2d at 1321. The comprehensive orders entered

by this Court reflect the complexity and difficulty of the case.


      B.     Narrative Description of the Work

      Coalition Plaintiffs have filed detailed time records from each attorney

describing the work peformed in minute detail. To give the Court a better overall

                                          27
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 28 of 342




description of the work and why it was reasonable and necessary, the Coalition

Plaintiffs provide below a narrative description of the major case events that

occurred during each phase of the case. As noted above, the phases are time

periods only and, though particular activities predominated in each phase of the

case, many activities (e.g., discovery, fact-gathering, expert witness preparation)

occurred in every phase.


               1.    Phase I: 2017 to February 28, 2018: Case Initiation through
               Steptoe & Johnson Withdrawal

      This litigation commenced on July 3, 2017, with the filing of a civil

complaint in Fulton County Superior Court. Defendants timely removed the case

to this Court on August 8, 2017. An amended complaint was docketed on August

18, 2017. (Doc. 14, 15.) Defendants filed motions to dismiss the amended

complaint based in part on immunity defenses. (Doc. 49, 50.) On September 5,

2017, this Court stayed all discovery pending resolution of those immunity

issues. (Doc. 56.) Plaintiffs filed a Second Amended Complaint (the “SAC”) on

September 15, 2017, (Doc. 70), prompting renewed motions to dismiss, (Doc. 79,

82, 83, 84).


      All plaintiffs up to this point had been jointly represented by common

counsel—Steptoe & Johnson as lead counsel, and Holcomb & Ward as local

                                         28
        Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 29 of 342




counsel. The preparation of the SAC, however, laid bare conflicting interests

among the plaintiffs, and so on November 3, 2017, Steptoe sought leave to

withdraw as counsel for the Coalition for Good Governance (“Coalition”). (Doc.

104.) The plaintiffs groups subsequently split into the groups that are before the

Court today—the Curling Plaintiffs and the Coalition Plaintiffs—and a period of

transition followed when Steptoe and Holcomb & Ward departed the case

entirely.6

       New counsel for both plaintiffs groups subsequently appeared. For the

Coalition Plaintiffs, William Ney appeared as transition counsel in November

2017, Robert McGuire appeared for Coalition in December 2017, followed by

Bruce Brown as counsel for Coalition and Cary Ichter as counsel for the Coalition

and for the individual Coalition Plaintiffs. For the Curling Plaintiffs, Morrison &

Foerster appeared as lead counsel and Krevolin & Horst LLC appeared as local

counsel in March 2018.


6
  In this fee petition, the Coalition does not seek to recover fees for the work performed by
Steptoe & Johnson because (1) Steptoe participated in this case on a pro bono basis and (2)
Steptoe ultimately chose, in the face of a conflict of interest among plaintiffs, not to represent the
Coalition. Coalition is thus not the proper party to claim for Steptoe’s time. Coalition does,
however, seek reimbursement for the full amount of legal fees that the Coalition was charged for
services performed by Holcomb & Ward, which Coalition paid. For purposes of its own fee
petition, the Coalition limits its claim in respect of Holcomb & Ward’s time to the amount of
fees that Holcomb & Ward was actually paid by Coalition.



                                                 29
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 30 of 342




             2.   Phase II: March 1, 2018 to June 30, 2018: Third Amended
             Complaint and Motions to Dismiss

      By early April 2018, all plaintiffs had new counsel. On April 4, 2018, the

Coalition Plaintiffs filed their motion for leave (Doc. 160) to file their own Third

Amended Complaint (the “TAC”). The TAC was addressed by the parties and the

Court in a May 1, 2018 Status Conference (Doc. 186, 189), which prompted

further briefing (Doc. 209). The Court granted Coalition Plaintiffs leave to file the

TAC on June 13, 2018 (Doc. 225), and it was docketed as Document 226. The

entirety of the TAC survived an interlocutory appeal on issues of jurisdiction and

standing (Doc. 338), as well as two motions to dismiss (Doc. 375). The Coalition

Plaintiffs’ TAC is the operative complaint under which this Court granted the

Coalition Plaintiffs injunctive relief against the State’s continued use of DREs and

defective epollbooks. (Doc. 579.)

      Also during this “Phase II,” Coalition Plaintiffs renewed efforts to settle the

case, sending substantial and detailed correspondence in April 16, 2018 to then-

counsel for the Defendants, Roy Barnes and John Salter. (Doc. 258-1 at 92). This

period also saw continued efforts to determine how Defendants were to preserve

evidence in light of upcoming elections, including in-person conferences with the

Court on May 1 and May 10, and a telephone conference with the Court on May

18, 2018. (Doc. 186, 189, 204, 205, 217). Though formal discovery remained

                                          30
          Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 31 of 342




stayed because of Defendants’ pending motions to dismiss, Coalition Plaintiffs

continued informal gathering of case facts through Open Records Act requests,

monitoring of primary and other elections, and by other means.


                 3.    Phase III: July 1, 2018 to September 19, 2018 - 2018 Motion
                 for Preliminary Injunction

          After the Defendants did not respond to repeated demands from the

Coalition Plaintiffs to switch to hand-marked paper ballots7 or to the escalating

warnings from national intelligence and security officials,8 Coalition Plaintiffs filed

a Motion for Preliminary Injunction on August 3, 2018. (Doc. 258).9

          The Coalition Plaintiffs amassed a substantial evidentiary record in support

of the 2018 Motion, evidence that would later form the foundation for the

successful 2019 Motion. In support of the 2018 Motion, the Coalition Plaintiffs

submitted evidence establishing the general vulnerability of DREs and electronic

pollbooks, the hightened vulnerability of DREs in Georgia, the experience of

Georgia voters in the 2018 mid-term elections, and the feasibility of injunctive

relief. Coalition Plaintiffs submitted declarations from Logan Lamb (Doc. 258-1 at



7
    Doc. 258-1 at 93 and id. at 98 n.3 (listing numerour prior demands).
8
    Doc. 258-1 at 91.
9



                                                 31
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 32 of 342




125), voters Jeanne DuFort (Doc. 296 at 177), Dana Bowers (id. at 61and Doc. 277

at 45), Jasmine Clark (Doc. 258-1 at 105 and Doc. 296 at 173), Rob Kadel (Doc.

258-1 at 61), Carri Luse (id. at 257), and Laurie Mitchell (id. at 286).

      In support of the 2018 Motion for Preliminary Injunction, Coalition

Plaintiffs submitted nine declarations from six experts: Richard A. DeMillo (Doc.

277 at 52 and Doc. 285-1 at 1 (enclosing National Academies of Sciences Report

“Securing the Vote”)), Philip Stark (Doc. 296 at 6); Matthew Bernhard (258-1 at

33; and Doc. 277 at 37), Rebecca Wilson (Doc. 258-1 at 296), Virginia Martin

(Doc. 277 at 77 and Doc. 296 at 188), and Amber McReynolds (Doc. 277 at 93).

      Coalition Plaintiffs lead counsel Robert McGuire and counsel Bruce Brown

presented argument and examined witnesses at the September 12, 2018 hearing.

(Doc. 307 (Transcript)). After the submission of post-hearing closing statements

(e.g., Doc. 302), the Court entered an Order on September 17, 2019, denying

Defendants’ Motions to Dismiss and Denying Plaintiffs’ Motions for Preliminary

Injunction. (Doc. 309). Importantly, however, the 2018 hearing led this Court to

find a probability that the Plaintiffs would prevail on the merits and created the

evidentiary foundation that the 2019 injunction motion would ultimately

incorporate and build upon.




                                          32
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 33 of 342




             4.    Phase IV: September 20, 2018 to October 2, 2018 – Motion to
             Stay, Motion for Additional Injunctive Relief, Appeal


      The State Defendants immediately filed a Notice of Appeal of this Court’s

denial of their motions to dismiss (Doc. 310) and moved to stay the case pending

appeal. (Doc. 320). While the motion to stay was pending, Coalition Plaintiffs

filed a Motion for Additional Injunctive Relief to address the vulnerability and

corruption of electronic pollbooks, to enjoin Defendants from conducting elections

on DREs after the November 2018 mid-term elections and to require audits of the

tabulation of the anticipated large number of absentee ballots in the November

election. (Doc. 372). Before the Coalition Plaintiffs’ Motion for Additional

Injunctive Relief was heard, the Court on October 26, 2018, granted the

Defendants’ Motion to Stay and administratively closed the case. (Doc. 337).


             5.    Phase V: October 3, 2018 to February 8, 2019: Stay, 2018
             Election, Appeal

      With the litigation administratively closed, efforts turned to developing a

factual record based on the actual performance of the DREs and Electronic

Pollbooks in the 2018 Elections. On November 3, 2018, just several days before

the election, Coalition Counsel received information from a third party that the

State’s “my voter page” system was vulnerable to an attack and promptly notified

John Salter and Roy Barnes, counsel for the State Defendants. (Curling Counsel
                                         33
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 34 of 342




David Cross did the same). In response, the Secretary of State’s spokesperson

blamed the Georgia Democrat Party for hacking into the system and accused party

officials of criminal conduct. Worse, with the election just days away, the

Secretary posted a statement on the Secretary of State’s official web page – for

every voter to see - stating that he was investigating Georgia Democrats after an

alleged hacking attack, when there no hacking attack and there was never an

investigation by the Secretary of State.

      Meanwhile, the State Defendants lost their meritless appeal to the Eleventh

Circuit on 11th Amendment immunity on February 7, 2019. Curling v. Kemp, 334

F. App’x 927 (11th Cir. 2019) (finding Defendants’ arguments counter to “settled

precedents”). Coalition Plaintiffs are not seeking fees for work on the appeal in

this motion, since appellate attorney fees may only be awarded by the Court of

Appeals. Common Cause/Georgia v. Billups, 554 F.3d 1340, 1356–57 (11th Cir.

2009); 11th Cir. R. 39-2.


             6.    Phase VI: February 9, 2019 to August 15, 2019: 2019 Motion
             for Preliminary Injunction

      After the Eleventh Circuit affirmed this Court’s exercise of jurisdiction in

spite of the State’s frivolous interlocutory immunity and standing objections (Doc.

338), this Court by docket entry on March 18, 2019 directed the parties to meet and

confer about the scope of the case in light of the passage of HB 316 and to address
                                           34
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 35 of 342




the scope of discovery. The Court also scheduled a status conference for April 9,

2019. At the status conference, the State Defendants’ counsel stated that that the

State, in direct response to this Court’s 2018 Order, was addressing the critical

vulnerabilities in the election system by purchasing a new system for

implementation before the Presidential Primaries in 2020. Defendants initially

took the position that Plaintiffs’ claims with respect to the DREs were moot in

light of the passage of HB 316 and that Plaintiffs’ claims with respect to the BMDs

were not yet ripe. After the Court gave the Defendants a specific briefing schedule

on the mootness issue (Doc. 356), the Defendants on April 11, 2019, announced

that they would not file a motion to dismiss on mootness. (Doc. 362 at 2).

      In April and May, 2019, Defendants refused to participate in discovery

themselves and sought to quash Plaintiffs’ non-party subpoenas on grounds that the

Court had not yet formally reopened the discovery period and had not rendered a

decision addressing the remaining issues raised in Defendants’ 2018 motions to

dismiss. (Doc. 369). On May 16, 2019, Plaintiffs filed a Motion to Open

Discovery (Doc. 374). On May 21, 2019, this Court entered an order denying the

remaining issues raised in the 2018 motions to dismiss and ordering that discovery

was to begin immediately. (Doc. 375).

      Although the Court had already found in the Court’s 2018 Order that

Plaintiffs had established a likelihood of success on their constitutional claims, 334
                                          35
        Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 36 of 342




F. Supp. 2d at 1324, and that Plaintiffs were likely to suffer irreparable injury

without court interevention. The Court also stated, however, that the case “would

benefit from some discovery and a full evidendiary hearing.” 334 F. Supp. at

1322.

        Anticipating a heavier workload in a compressed period of time than their

existing team of small-firm and solo lawyers might be able to handle in the face of

conflicting commitments in other cases, the Coalition Plaintiffs expanded their

legal representation to include Ezra Rozenberg, John Powers, and the team of

several additional lawyers from the Lawyers’ Committee for Civil Rights Under

Law in May, 2019.

        The briefing and fact gathering that were required to support the Coalition

Plaintiffs’ renewed Motion for Preliminary Injunction were substantial, requiring

scores of hours by Coalition Plaintiffs’ lawyers and support staff. Coalition

Plaintiffs, primarily through the work of the Lawyers’ Committee, devoted

substantial efforts to discovery and hearing preparations relating to the feasibility

of transitioning the State of Georgia to hand-marked paper ballots. The Coalition

Plaintiffs engaged three experts to provide opinions on feasibility: Virginia Martin,

Candice Hoke, and Amber McReynolds. Ms. Martin and Ms. McReynolds

testified at the 2019 hearing, and the Court cited this testimony repeatedly in its

Order granting relief.
                                          36
         Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 37 of 342




         In addition, Coalition Plaintiffs directed discovery at several Georgia

counties to amass evidence showing the feasibility of transitioning to hand-marked

paper ballots. Coalition Plaintiffs took depositions of officials from Gwinnett,

Morgan, and Bartow Counties and served document subpoenas on those counties

and Hancock County. Coalition Plaintiffs also took depositions of Defendants’

expert Dr. Shamos and Michael Barnes.

         The scale and scope of the foregoing efforts alone are sufficient to justify the

amount of time that the Coalition Plaintiffs’ lawyers spent on this Phase of the

case. In addition, there were a number of other issues that required substantial

attention during this time frame. Seven of those issues are addressed below:


                               a. GEMS Database and Server Discovery10

         As soon as this Court denied the two motions to dismiss the Coalition

Plaintiffs’ TAC (and denied the motions in part with respect to the Curling second

amended complaint), the Court ordered discovery to “begin immediately.” (Doc

375, at 61.) Despite this Order, Plaintiffs were immediately met with Defendants’

absolute refusal to allow any discovery of the GEMS databases or the GEMS



10
  The fees and expenses claimed by the Coalition Plaintiffs in Plaintiffs’ recently filed Motion for Sanctions (Doc.
623) for the work on GEMS database and server discovery are included in the fees and expenses claimed in the
Coalition Plaintiffs’ motion under Section 1988. Coalition Plaintiffs submit that each motion must stand on there
own and any reconciliation of awards thereunder may be undertaken at the appropriate time.

                                                         37
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 38 of 342




servers. Litigation over the scope and mechanics of the GEMS discovery

consumed a substantial amount of time in June, July, and early August, 2019. The

work was tedious and difficult due in large part to logistical protections adopted by

the Court to accommodate the State Defendants’ misrepresentation that the

structure of Georgia’s GEMS databases was unique and therefore confidential.

      On June 5, 2019, the State Defendants objected to GEMS database discovery

in its entirety because of the alleged uniqueness of Georgia’s GEMS database.

(See Doc. 416 at 1). This led to a June 10, 2019 “meet and confer” at State

Defendants’ counsel’s offices, a June 19, 2019, telephone conference among

counsel, and the June 21, 2019 filing of the “Consolidated/Joint Discovery

Statement Regarding Coalition Plaintiffs’ First Request for Production” (Doc.

416). (The Curling Plaintiffs joined the dispute in Doc. 420). The GEMS dispute

was also closely related to a separate dispute concerning the protective order,

which addressed how confidential and “attorneys-eyes-only” materials would be

handled. The dispute over the terms of the protective order was presented to the

Court in the June 25, 2019, “Consolidated/Joint Discovery Statement on the Need

for a Protective Order” (Doc. 429).

      The Court addressed both of the GEMS discovery dispute and the related

protective order issues in a June 28, 2019, telephone conference (Doc. 438), which

led to additional briefing (Doc. 440, 441) and the Court’s Order of July 2, 2019
                                         38
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 39 of 342




(Doc. 446). That order directed the parties to meet and confer concerning the

State’s proposed protocols for the production of the GEMS databases, which, in

turn, led to additional briefing and submission of expert testimony concerning

protocols, including Plaintiffs’ July 3, 2019, “Proposal Regarding Security

Protocols for Review of GEMS Database,” (Doc. 451), with declarations from

Matt Bernhard (Doc. 451-3) and Alex Halderman (Doc. 451-2).

       These filings led to the Court’s Order (by docket entry only) on July 8,

2019, directing the State Defendants to provide information about how the State

could host the discovery of the GEMS databases. This prompted further briefing

the same day by Plaintiffs (Doc. 455) and the State Defendants (Doc. 456) and

another Minute Order by the Court. More briefing ensued the next day by

Plaintiffs (Doc. 460), and an Order on GEMS Database Discovery by the Court.

(Doc. 463). Further briefing ensued on the State Defendants’ position that Phase I

GEMS discovery was moot (Doc. 470), which led to another telephone hearing on

July 11, 2019. (Doc. 482).

      Again, all of this litigation activity was based on the State Defendants’

misrepresentation that the structure of Georgia’s GEMS database was unique. On

July 12, 2019, the databases were finally delivered to Plaintiffs’ experts in Ann

Arbor, just two weeks prior to the hearing on the motion for preliminary

injunction. Plaintiffs’ expert quickly discovered that there was nothing
                                         39
        Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 40 of 342




confidential or unique about Georgia’s GEMS databases – they were exactly the

same as public GEMS databases from other jurisdictions. (GEMS Screenshots,

Doc. 489).

        On July 15, 2019, counsel for Coalition Plaintiffs and Curling Plaintiffs

conferred with counsel for the State Defendants about the State Defendants’

misrepresentations. Counsel for the State Defendants would not respond to

questions about the misrepresentation and did not respond to follow up emails.

Counsel for Plaintiffs informed counsel for the State Defendants that Plaintiffs

would seek relief from the Court at the appropriate time. Plaintiffs filed a Joint

Motion for Sanctions on October 11, 2019, which is currently pending. (Doc.

623).


                        b. 2018 Election Discovery

        Lawyers and staff for the Coalition Plaintiffs devoted a substantial amount

of time obtaining evidence from voters on their actual experiences attempting to

vote in the 2018 elections. Of the hundreds of declarations obtained and reviewed,

the Coalition Plaintiffs selected the most relevant and filed those in two large

volumes of evidence on June 19, 2019 (Doc. 412 and 413). This evidence showed

that in the 2018 elections Georgia voters experienced a multitude of problems in

their attempts to to vote using DREs: candidates did not appear on the electronic

                                          40
        Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 41 of 342




ballot until the summary screen, voters received ballots from the wrong

congressional district, DREs would “self-cast” ballot before the voter finished

making selections, DREs flipped votes from Stacey Abrams to Brian Kemp, DREs

randomly generated error messages, malfunctioning DREs were not replaced by

pollworkers, and so on.

        Scores of declarations filed by the Coalition Plaintiffs also described a host of

problems with electronic pollbooks encountered by voters and pollwatchers. (Doc.

412 at 108 to 323). This evidence ssupplemented a number of declarations that

Coalition Plaintiffs submitted in 2018 describing similar problems that were

encountered with the electronic pollbooks in the 2018 primaries. (See Doc. 258-1).

Problems with the electronic pollbooks lead directly to massive voter

disenfranchisement.

        The Court discussed this evidence in detail in its Order. (Doc. 579 at 90 to

111).

        Coalition researchers also reviewed hundreds of polling place records

including poll tapes locating numerous discrepancies and indications of machine

defects and unreconciled differences in ballots cast and ballots counted.




                                           41
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 42 of 342




                       c. Role of Municipalities

      During the May 24, 2019 telephone conference, the Court raised the issue of

how a preliminary injunction prohibiting DREs to be used as voting devices would

affect the administration of local and municipal elections, given that the Secretary,

the State Board and the Fulton Board were the only parties to the action. In a May

29, 2019 Brief, Coalition Plaintiffs explained that an injunction prohibiting the

Secretary from using DREs would, in effect, prohibit their use statewide because

the Secretary is the solely responsible for programming the DREs. (Doc. 379). In

addition, as to the burden on non-party municipalities, Coalition Plaintiffs

explained that Georgia law obligated the Secretary and the State Board to support

local jurisdictions in their the use of any voting system, which included hand-

market paper ballots. (Doc. 379 at 6 - 7).

      The Court discussed this issue in detail in its Order. (Doc. 579 at 12 to 21).


                       d. Lietuenant Governor Election Evidence

      The Coalition was an original plaintiff in Martin v. Raffensperger, a state-

court election contest now pending before the Supreme Court of Georgia. The

evidence obtained in that case, which the Court directed the State Defendants to

file in this case (Doc. 418), showed that the unusually high undervote in the

Lieutenant Governor’s race occurred only in votes cast on the DRE voting

                                         42
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 43 of 342




machines. (Doc. 419-1 at 24-28). This evidence was relevant to this case because,

as Dr. Philip Stark opined, the “disparity in undervote rates by voting technology

strongly suggests that malfunction, misconfiguration, bugs, hacking, or other error

or malfeasance caused some DREs not to record votes in the Lt. Governor’s

contest.” (Id.). Precinct-level analysis of the reported votes also revealed that the

drop-off in voter participation was much greater in precincts with a high

percentage of African American voters. (Id.).

      The Coalition Plaintiffs do not seek reimbursement for the actual cost of

developing this evidence in the Martin litigation. It was reasonable and efficient

for the Coalition Plaintiffs to address this evidence in detail in its briefing. (Doc.

419-1 at 24-28; Doc. 507 at 13-17).


                       e. State Defendants Subpoena Churches

      On June 28, 2019, the State Defendants issued subpoenas to Ebenezer

Baptist Church and 11 other local churches and organizations. The only reason

this discovery was served was to harass these Churches and support the Secretary

of State’s media message. In response, the Coalition Plaintiffs filed a Motion to

Quash explaining the many reasons this discovery should not go forward. The

Motion was stricken because it did not follow the Court’s discovery dispute

resolution protocols, and Coalition Plaintiffs are not seeking reimbursement for the

                                           43
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 44 of 342




work on the Motion to Quash. (See Ex. E, E. Rosenberg Decl. at ¶ 46). The State

Defendants eventually withdrew the discovery.


                       f. Ballot Secrecy Claim

      Discovery has yet been permitted that would reveal conclusively whether

DREs do retain information which links an individual voter to his or her cast ballot

(something the State Defendants argues when resisting discovery (Doc. 369 at 22-

23)), or whether DREs cannot retain such information (the contrary argument that

the State Defendants made when resisting Plaintiffs’ Motion for Preliminary

Injunction, (Doc. 472 at 55)). The State Defendants have never addressed, much

less reconciled, their conflicting positions.

      The Court did not address ballot secrecy in its injunction order. (Doc. 579.)

In light of the Defendants’ argument made in discovery that inspection of the

DREs could indeed violate ballot secrecy, however, the Coalition Plaintiffs’ efforts

to pursue the issue were certainly reasonable, and the fact that the relief granted

was not ultimately based on ballot secrecy violations is immaterial to the fee

petition. Hensley, 461 U.S. at 435 (“Litigants in good faith may raise alternative

legal grounds for a desired outcome, and the court's rejection of or failure to reach

certain grounds is not a sufficient reason for reducing a fee. The result is what

matters.”)

                                           44
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 45 of 342




                       g. KSU Server Destruction of Evidence

      Finally, Defendants’ destruction of evidence warranted the commitment of

additional resources in the preparation and filing of the Coalition Plaintiffs’

Hearing Brief on Evidentiary Presumption Arising from Spoliation of Evidence.

(Doc. 548). That Brief detailed how the State Defendants, almost immediately

upon receiving notice of the pendency of this suit and allegations of the insecurity

of electronic voting in the State, destroyed the evidence that was “ground zero” for

establishing hacking, unauthorized access, and potential manipulation of election

results. The Brief further described how less than a day of the removal of this case

to this Court, the State and its agents destroyed a second server and all of its

resident data. And the Brief complained of the ongoing spoliation of evidence by

the State Defendants, who, despite repeated preservation demands, continued over

and over again to delete and overwrite data previously preserved in the DRE’s

memories and on memory cards used in relevant elections.

      As the Brief noted, the servers destroyed by the State Defendants and the

memory cards overwritten or deleted by the State Defendants were the repository

of records that go to the most critical issues in this case: logging records that would

reflect unauthorized access of the election servers; deleted files or manipulated

data; implanted malware that, as this Court has seen, can actually change an

elector’s vote and thereby actually change an election result.
                                          45
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 46 of 342




      In response, the State Defendants insisted that the servers were not destroyed

but instead were “repurposed,” (Doc. 558 at 2), and accused Coalition Plaintiffs’

counsel of sharing their brief with reporters before it was filed. (Id. at 3-4.) The

State Defendants also took the position that some of the evidence had not been lost

entirely because the FBI has an image of the “repurposed” CES server. Yet the

State Defendants now are refusing to allow Plaintiffs to conduct forensic discovery

on the FBI’s image of the now-destroyed CES server, taking the position that the

Court’s Order (which they are coy about whether they will appeal) moots the issue.

The State Defendants refusal to permit this discovery – which would only cost

them if they have something to hide –has thus prompted yet another discovery

dispute that is currently before the Court. (Doc. 589).

      These disputes illustrate why the Coalition Plaintiffs were required to spend

the time that they did during Phase VI. At every stage of this litigation, the State

Defendants have put the Plaintiffs in the position of having to overcome a

scorched-earth defense and frivolous arguments on everything from Ex parte

Young to discovery of the GEMS databases. Now that they are faced with the

financial consequences of their own litigation tactics, the State Defendants should

not be permitted to second guess the time that the Plaintiffs have had to spend to

overcome so much meritless opposition.


                                          46
         Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 47 of 342




                 7.    Phase VII: August 16, 2019 to Present: Post-Injunction
                 Enforcement and Fees


        The last chronological phase brings us to the present time. Phase VII

encompasses both the Plaintiffs’ ongoing supervision of this Court’s injunction

Order and the present claim for attorney fees and expenses. Under Section 1988,

successful plaintiffs may recover attorneys’ fees for efforts undertaken to enforce

the judgment. United States v. Conces, 507 F.3d 1028, 1039 (6th Cir. 2007).

Coalition Plaintiffs accordingly seek reimbursement for efforts undertaken to

ensure that Defendants are complying with the injunction and that the injunction is

explicit enough to insure meaningful efforts by the State Defendants to develop a

backup plan for the 2020 elections and to address the persistent problems with

electronic pollbooks. These efforts included meeting and conferring with the State

Defendants on issues relating to compliance as well as the filing of Coalition’s

Rule 59(e) Motion to Alter or Amend the Judgment (Doc. 605, 621).

        Successful Plaintiffs also may recover for time spent in connection with

preparing a fee petition. Johnson v. University College, 706 F.2d 1205, 1207

(1983). Coalition Plaintiffs’ counsel seek to recover for less than 15011 hours spent

in connection with preparing the petition, which is reasonable in light of the size of

11
 This is an estimate. The number of hours spent in Phase VII is 204 to date, but that period included substantial
work on Coalition Plaintiffs’ Rule 69(e) Motion and ongoing discovery disputes.

                                                        47
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 48 of 342




the case and the requested award. Compare Occasional Superstar (after

adjustment, finding 25 hours of time on fee award of $46,213 was reasonable and

appropriate).


VI.   REASONABLENESS OF RATES


      “A reasonable hourly rate is the prevailing market rate in the relevant

community for similar services by lawyers of reasonably comparable skills,

experience, and reputation,” Norman v. Hous. Auth. of Montgomery, 836 F.2d

1292, 1299 (11th Cir. 1988), “regardless of whether plaintiff is represented by

private or non-profit counsel.” Blum v. Stenson, 465 U.S. 886, 895 (1984). “Civil

rights litigants may not be charged with selecting the nearest and cheapest

attorney.” Dowdell, 698 F.2d at 1192.

      Coalition Plaintffs are requesting the following hourly rates. The

qualifications of each of the lawyers is discussed in greater detail in the attached

declarations.

      Robert McGuire: $615. Mr. McGuire graduated from Princeton in 1994 and

Yale Law School in 1999, where he served as a Senior Editor of the Yale Law

Journal. After law school, Mr. McGuire clerked for Judge James B. Loken of the

U.S. Court of Appeals for the Eighth Circuit. Prior to starting his own firm in

2009, Mr. McGuire worked in the capital markets group of Allen & Overy LLP in
                                          48
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 49 of 342




London, U.K., where his hourly rate ranged between $725 and $1,000. Since

2009, Mr. McGuire’s law practice through his own firm has focused on federal and

state elections laws and litigation. Mr. McGuire’s practice is split between Seattle,

Washington, and Denver, Colorado, and he has represented clients in election and

other cases all over the country.

      Bruce Brown: $625. Mr. Brown graduated from Davidson College in 1979

and University of Georgia School of Law in 1984. After law school, Mr. Brown

clerked for Judge Edward A. Tamm of the U.S. Court of Appeals for the District of

Columbia Circuit and Chief Justice of the United States Warren E. Burger. Mr.

Brown practiced with Long, Aldridge & Norman (and its successor, McKenna,

Long & Aldridge) from 1986 to 2012, when he started his own practice. When he

left McKenna, Mr. Brown’s hourly rate was $605. Mr. Brown has specialized in

complex commercial, regulatory and constitutional cases throughout his career.

      Cary Ichter: $625. Mr. Ichter is the managing partner of Ichter Davis, LLC,

and has practiced in Atlanta since graduating magna cum laude from the

Univeristy of Georgia School of Law in 1984. Mr. Ichter began his legal career

working for Powell, Goldstein, Frazer & Murphy, where he worked until 1992. In

1992, Mr. Ichter co-founded the firm Meadows, Ichter & Trigg. Mr. Ichter is

known by reputation as a “highly skilled litigator.” (Remar Decl., ¶ 10).


                                         49
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 50 of 342




Additional information about Mr. Ichter’s practice and experience may be found in

his declaration (Ex. D), and his firm web site, ichterdavis.com.

      William Ney: $450.00. Mr. Ney is a 1999 graduate of Emory Law School

and has practiced in Atlanta since 2001. Mr. Ney was a founding member of Ney

Hoffecker Peacock & Hayle, LLC, where he practiced until 2018, when he started

his own solo practice. Mr. Ney has handled a wide range of civil cases throughout

his career, with a speciality in professional liability cases. Mr. Ney frequently

serves as an expert witness on lawyers’ standard of care and reasonableness of

fees. (Ex. F, Ney Decl.).

      Lawyers’ Committee Lawyers. The two primary lawyers from the Lawyers’

Committee engaged in this case are Ezra Rozenberg and John Powers. Mr.

Rosenberg ($650) is the Co-Director of the Voting Rights Project at the Lawyers

Committee. (See generally, Ex. E, E. Rosenberg Decl., ¶ ¶ 8-11). A 1974 graduate

of New York University School of Law, Mr. Rosenberg practiced with Dechert for

many years before leaving to join the Lawyers’ Committee in 2014. Mr.

Rosenberg has substantial experience at Dechert and the Lawyers’ Committee on

voting rights cases, representing plaintiffs in high profile cases throughout the

country. Mr. Rosenberg many honors and other information on his background

may be found in his declaration.


                                          50
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 51 of 342




      John Powers ($400) is a Counsel in the Voting Rights Project of the

Lawyers’ Committee, which he joined in 2015. A 2013 graduate of Georgetown

University Law Center, Mr. Powers worked for eight year in the Voting Rights

Section at the Department of Justice. Since joining the Lawyers’ Committee, Mr.

Powers has played significant roles in numerous voting rights cases in federal

courts in Georgia. (Ex. E, E. Rosenberg Decl., ¶ 22).

      Other lawyers from the Lawyers Committee representing the Coalition

Plaintiffs in this case included Jon Greenbaum ($650), Chief Counsel of the

Lawyers’ Committee (J.D., UCLA, 1993), David Brody ($400) (J.D., Harvard,

2012), Jacob Conarck ($250) (J.D., Antonin Scalia Law School at George Mason

University, 2018), and Ryan Snow ($250) (J.D., University of Virginia, 2018).

      In support of the reasonableness of the rates of the six lawyers with the most

time on the case (McGuire, Brown, Ichter, Ney, Rosenberg and Powers), the

Coalition Plaintiffs have filed the Declaration of Robert B. Remar (Ex. A). Mr.

Remar, a partner at Rogers & Hardin, has practiced in Atlanta since 1974. Mr.

Remar is Vice President and Treasurer of the American Civil Liberties Untion, a

Fellow of the American College of Trial Lawyers, and the 2018 Recipient of the

ACLU of Georgia’s Lifetime Achievement Award. (Ex. A, Remar Delc. Ex. A).

Mr. Remar has substantial experience in complex commercial, constitutional and

public interest litigation and is personally familiar with hourly billing rates of
                                           51
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 52 of 342




lawyers who practice in Atlanta. Mr. Remar also has personal knowledge of the

skill and experience of Mr. Brown and Mr. Ichter and the work of the Lawyers’

Committee, particularly its voting rights work. (Remar Decl. ¶ 10).

      Mr. Remar reviewed the curriculum vitae of the lawyers, this Court’s Order

(Doc. 579), the Coalition Plaintiffs’ Special Motion (Doc. 595), fee applications in

several recent class action cases, and the online billing rate database of the Fulton

County Daily Report. Mr. Remar concludes:


      Based upon my experience and my review of the above-referenced
      sources it is my professional opinion that the hourly rates sought by
      Plaintiffs’ counsel in this litigation are well within the reasonable
      range of rates charged by attorneys of comparable skills and
      experiences practicing in the Atlanta metropolitan area, including the
      United States District Court for the Northern Distict of Georgia.

(Ex. A, R. Remar Decl., ¶ 9).

      The reasonableness of the rates of the other lawyers and professionals

representing the Coalition Plaintiffs from the Lawyers’ Committee is addressed in

the Mr. Rosenberg’s Declaration. (Ex. E, E. Rosenberg Decl. ¶¶ 28-35, 49-51).

Mr. Rosenberg’s Declaration also cites a number of reported cases in which rates

far in excess of what the Coalition Plaintiffs is seeking were deemed reasonable in

the Atlanta market. (Id. at 51).




                                          52
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 53 of 342




VII. REASONABLENESS OF EXPENSES AND CGG TIME

      It is well settled that prevailing parties are entitled to be reimbursed fully for

the expense the litigation. “Where cost-shifting is expressly authorized by statute,

the traditional limitations of Rule 54(d) and 28 U.S.C. §§ 1920 and 1923(a) do not

apply.” Dowdell, 698 F.2d at 1188–89. The purpose of Section 1988 “is to ensure

the effective enforcement of the civil rights laws, by making it financially feasible

to litigate civil rights violations.” Id. at 1189. Which expenses are covered under

Section 1988 is not “settled by reference to any pre-determined list of items.” Id.

“Because civil rights litigants are often poor, and judicial remedies are often non-

monetary, the Act shifts the costs of litigation from civil rights victim to civil rights

violator.” Id.


      The Act’s [i.e., Section 1988’s] legislative history of Section 1988
      states two justifications for cost-shifting. First, it “is designed to give
      victims of civil rights violations effective access to the judicial
      process.” H. Rep. No. 1558 at 1, 94th Cong., 2d Sess. (1976). . . .
      Second, it provides an incentive to individuals to act as “private
      attorneys general,” playing a significant role in the enforcement of
      important congressional policies. . . . Because the Act is designed to
      translate policy into fact, the standard of reasonableness is governed
      by the economic realities of civil rights litigation.


Dowdell, 698 F.2d at 1189. “Both justifications for cost-shifting indicate that all

reasonable expenses should be fully recoverable.” Id. at 1190.



                                           53
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 54 of 342




      “With the exception of routine office overhead normally absorbed by the

practicing attorney, all reasonable expenses incurred in case preparation, during the

course of litigation, or as an aspect of settlement of the case may be taxed as costs

under § 1988.” ACLU of Ga. v. Barnes, 168 F.3d 423, 438 (11th Cir. 1999)

(quoting Dowdell, 698 F.2d at 1192). “As is true in other applications of section

1988, the standard of reasonableness is to be given a liberal interpretation.”

Dowdell, 698 F.2d at 1192.)

      “We reject any interpretation of ‘reasonable costs’ which would penalize

attorneys for undertaking civil rights litigation. ‘No one expects a policeman, or an

office holder, to pay for the privilege of enforcing the law. It should be no different

for a private citizen. . . ." … Certainly it should be no different for the civil rights

attorney.” Dowdell, 698 F.2d at 1191.

      The basis for and reasonableness of the expenses incurred by the lawyers

and law firms is set forth in the attached declarations.

      Finally, the Coalition Plaintiffs are claiming as additional expenses the time

that was necessarily and reasonably spent by Marilyn Marks, Executive Director of

Coalition for Good Governance, and her staff of paid interns. Each of these

individuals performed work, in the nature of paralegal or law clerk tasks. They did

so at the direction and under the supervision of counsel. The work they performed

would have needed to be done by attorneys of record, had these individuals not
                                            54
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 55 of 342




been utilized. By leveraging these non-lawyer indiviudals in this manner, the

Coalition Plaintiffs’ counsel were able to significantly reduce the amount of

attorney time that had to be spent on fact-gathering, investigation, discovery

review, exhibit preparation, and case logistics. Counsel’s utilization of these non-

lawyer individuals to assist in this case permits the Coalition Plaintiffs now to

request reimbursement at substantially lower hourly rates than would be required

had attorneys done this work instead. (Ex. G, Marks Decl., passim).

      The Eleventh Circuit agrees that such economizing through the use of non-

lawyers is appropriately compensable:


      “[P]aralegal time is recoverable as ‘part of a prevailing party’s award
      for attorney's fees and expenses, [but] only to the extent that the
      paralegal performs work traditionally done by an attorney.” … The
      same analysis applies here. To hold otherwise would be
      counterproductive because excluding reimbursement for such work
      might encourage attorneys to handle entire cases themselves, thereby
      achieving the same results at a higher overall cost.”

Jean v. Nelson, 863 F.2d 759, 778 (11th Cir. 1988) (emphasis in original); see also

Webster Greenthumb, 112 Supp. 2d at 1366–67 (“While it is true that time for

secretaries, office managers, and other administrative personnel is deemed to be

subsumed into an attorney's market rate, the same is not true for paralegals, law

clerks, and other legal assistants to the extent they perform work traditionally

performed by an attorney.”)

                                          55
          Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 56 of 342




         Other expenses incurred by the Coalition, and each of the lawyers and law

firms, is set out in the attached declarations and summarized below.


VIII. SUMMARY

         For the foregoing reasons, the Coalition Plaintiffs are entitled to an award of

$1,406,393 in fees and $340,965 in expenses, as shown by the following Table II:


                            Table II: Summary of Fees and Expenses12
                          Top Laywer
               Hours         Rate         Total Fees        Expenses13                  Total
 McGuire       554.21    $     615.00   $ 340,839        $       4,808            $    345,647
 Brown          954.5    $     625.00   $ 596,563        $         469            $    597,032
 Ichter           294    $     625.00   $ 155,912        $       1,772            $    157,684
 LC             760.5    $     650.00   $ 266,730        $      13,155            $    279,885
 Ney              129    $     450.00   $    46,349      $             -          $      48,514
 CGG                     $          -   $            -   $     320,761            $     320,761
 Totals  2535.21                        $ 1,406,393      $     340,965            $   1,747,358




12
  Mr. McGuire and Mr. Brown have solo practices and their total fees are the product of their
hours times their rate. The other organizations have more than one timekeeper, so the total fees
sought will be less than the product of the top hourly rate times the number of hours. Details of
these figures may be found in the declarations for each lawyer or law firm.
13
     Included in the category of CGG expenses is amounts sought for Ms. Mark’s time.

                                                56
     Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 57 of 342




           Respectfully submitted this 15th day of October, 2019.

/s/ Bruce P. Brown                         /s/ Robert A. McGuire, III
Bruce P. Brown                             Robert A. McGuire, III
Georgia Bar No. 064460                     Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                       (ECF No. 125)
1123 Zonolite Rd. NE                       ROBERT MCGUIRE LAW FIRM
Suite 6                                    113 Cherry St. #86685
Atlanta, Georgia 30306                     Seattle, Washington 98104-2205
(404) 881-0700                             (253) 267-8530
                 Counsel for Coalition for Good Governance

/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600

                Counsel for William Digges III, Laura Digges,
                      Ricardo Davis & Megan Missett


/s/ Ezra D. Rosenberg
Ezra D. Rosenberg
John Powers
David Brody
Lawyers’ Committee for Civil Rights
Under Law
1500 K St. NW, Suite 900
Washington, DC 20005
(202) 662-8300
                        Counsel for Coalition Plaintiffs

                                      57
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 58 of 342




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has

been prepared in accordance with the font type and margin requirements of LR 5.1,

using font type of Times New Roman and a point size of 14.

                                            /s/ Bruce P. Brown
                                            Bruce P. Brown




                                       58
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 59 of 342




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER , ET AL.,
Defendants.

                          CERTIFICATE OF SERVICE

      I hereby certify that on October 15, 2019, a copy of the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send notification of such filing to all attorneys of record.

                                               /s/ Bruce P. Brown
                                               Bruce P. Brown




                                          59
    Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 60 of 342




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION


DONNA CURLING, ET AL.,
          Plaintiffs,
                                       Civil Action No. 1:17-CV-2989-AT
                 v.

 BRAD RAFFENSPERGER, ET AL.,

            Defendants.

            COALITION PLAINTIFFS’ DETAILED
SPECIFICATION IN SUPPORT OF MOTION FOR ATTORNEYS’ FEES

                          INDEX OF EXHIBITS


         Exhibit A               Declaration of Robert B. Remar
         Exhibit B               Declaration of Robert A. McGuire
         Exhibit C               Declaration of Bruce P. Brown
         Exhibit D               Declaration of Cary Ichter
         Exhibit E               Declaration of Ezra D. Rosenberg
         Exhibit F               Declaration of William B. Ney
         Exhibit G               Declaration of Marilyn Marks
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 61 of 342




                                                                   E
                                                                   X
                                                                   H
                                                                    I
                                                                   B
                                                                    I
                                                                   T


                                                                   A
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 62 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 63 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 64 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 65 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 66 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 67 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 68 of 342




                                                                   E
                                                                   X
                                                                   H
                                                                    I
                                                                   B
                                                                    I
                                                                   T


                                                                   A
10/12/2019                                            Rogers 630
                           Case 1:17-cv-02989-AT Document    & HardinFiled
                                                                      | Robert10/16/19
                                                                              B. Remar Page 69 of 342

                                                                                                                                        Keyword

                                                                                                                                       Advanced Search

                                                           ATTORNEYS                 PRACTICES                  NEWS AND INSIGHTS       ABOUT US                    CAREERS



                                                     Robert B. Remar
                                                     Partner
                                                     T: 404.420.4631
                                                     F: 404.230.0966
                                                     rremar@rh-law.com
                                                     v-Card




   OVERVIEW                                                                                                                            Practices

   Robert B. Remar is a partner with Rogers & Hardin LLP. In his more than 44 years of practice he has handled numerous complex,       Class Actions
   high profile litigation matters. He has tried scores of cases to juries in both state and federal courts. His practice focuses on   Complex Business Litigation
   complex commercial and business disputes, employment, administrative law, health care, class actions and civil                        Contract Disputes
   rights/constitutional law. He also acts as an arbitrator and mediator. He is a Fellow of the American College of Trial Lawyers.       Business Torts and RICO
                                                                                                                                       Civil Rights and Constitutional Law
   Mr. Remar is selected by Best Lawyers in America as the 2018 Atlanta "Lawyer of the Year" in Administrative/Regulatory law. He
                                                                                                                                       Energy Law
   was also selected as the 2015 Atlanta "Lawyer of the Year" in Administrative/Regulatory law and, in 2014, as Atlanta "Lawyer of
                                                                                                                                       Insurance-Related Litigation
   the Year" in First Amendment law.
                                                                                                                                       Restrictive Covenants, Trade Secrets and
                                                                                                                                       Proprietary Information
   For 12 years Mr. Remar was an Adjunct Professor teaching litigation at Georgia State University College of Law and for 13 years
   his practice included serving as the Hearing Officer for the Georgia Public Service Commission. He has been on the National Board   Intellectual Property
                                                                                                                                         Protection of Trade Secrets and
   of Directors of the American Civil Liberties Union for 31 years and currently serves as Vice-President, Treasurer, and Secretary.
                                                                                                                                         Proprietary Information
                                                                                                                                       Professional Liability and Disciplinary
   REPRESENTATIVE EXPERIENCE
                                                                                                                                       Proceedings
   ‒ Mr. Remar and a team of Rogers & Hardin attorneys represent SouthStar Energy Services, Georgia’s largest natural gas marketer       Legal Malpractice Defense
     with operations in ten states, in all aspects of its business, including litigation, contract and regulatory matters                Mental Health Professionals

   ‒ Part of the Rogers & Hardin team defending nationwide class actions involving credit card processing fees.                        Administrative Law

   ‒ Has represented one of the country’s largest insurers in numerous complex matters, including commercial disputes and coverage     Health Care Litigation
     issues                                                                                                                            Appellate

   ‒ Part of the Rogers & Hardin defense team that represented one of the country’s largest manufacturers of building products in      Employment Law
     product liability claims. Won motions to dismiss state-wide class actions in Florida and North Carolina.                            Employment Discrimination Litigation

   ‒ Lead a Rogers & Hardin team in filing amicus briefs in the Supreme Court and the Eleventh Circuit in the Georgia-Florida "water
                                                                                                                                       Assistant
     wars" cases.

   ‒ Co-counsel in the defense of financial institutions and consumer consolidated class actions involving a card payment data         Susan Mathis
     breach                                                                                                                            Direct 404.954.7526
                                                                                                                                       smathis@rh-law.com
   ‒ Successfully represented the majority owners in a three week trial regarding ownership of the Atlanta Hawks, Atlanta Thrashers
     and the rights to the Philips Arena
                                                                                                                                       Education
   ‒ Defended a former director in a multi-party Delaware Chancery Court derivative action seeking over $120 million for alleged
     breach of fiduciary duty                                                                                                          J.D., Boston College, 1974
                                                                                                                                       B.A., University of Massachusetts, 1970
   ‒ Represents health care professionals in licensing board complaints
   ‒ Defended county and county officials in highly contentious and publicized federal court jury trials involving civil rights and
                                                                                                                                       Bar Admissions
     employment claims

   ‒ Successfully defended a county Board of Elections in a challenge to the election of the County Commission Chair and               Georgia, 1974
     successfully defended another county Board of Elections in the District Court and Court of Appeals in a redistricting challenge   Massachusetts, 1975, Inactive

   ‒ Along with a team of Rogers & Hardin attorneys successfully represented then Georgia Attorney General Thurbert Baker in a suit    United States Supreme Court, 1981
     brought by the Governor seeking to compel the Attorney General to dismiss an appeal pending in the United States Supreme          United States Court of Appeals for the
     Court                                                                                                                             Fifth Circuit, 1978

   ‒ Successfully represented in-town Atlanta neighborhoods in the contentious Presidential Parkway litigation                         United States Court of Appeals for the
                                                                                                                                       Eleventh Circuit, 1981
   ‒ Co-counsel in the successful defense of “yield spread premium” class actions against Bank of America and Chase Manhattan
                                                                                                                                       United States Court of Appeals for the
     Mortgage Corporation
                                                                                                                                       Second Circuit, 1995
   ‒ Co-lead counsel to the plaintiff class in the ground-breaking “prime rate” case Kleiner v. First National Bank of Atlanta
                                                                                                                                       United States District Court Northern
   ‒ Represented the plaintiff class in a four-week §1983 “anti-slapp” jury trial, one of the first in the country to be tried         District of Georgia, 1979

https://www.rh-law.com/Attorneys/RobertBRemar                                                                                                                                     1/3
10/12/2019                                            Rogers 630
                           Case 1:17-cv-02989-AT Document    & HardinFiled
                                                                      | Robert10/16/19
                                                                              B. Remar Page 70 of 342
   ‒ Represented a nationwide class of women and children recipients of federal supplemental food benefits and three members of          United States District Court Middle District
     Congress challenging the Reagan administration’s “impoundment” of federal funds. The D.C. District Court issued an injunction       of Georgia, 1982
     directing release of the funds                                                                                                      United States District Court Southern
                                                                                                                                         District of Georgia, 1974
   ‒ Represented the plaintiff class in a constitutional challenge to Georgia’s civil commitment procedures for persons found not
     guilty by reason of insanity                                                                                                        United States District Court Northern
                                                                                                                                         District of New York, 1992
   ‒ Represented the plaintiff class in a constitutional challenge to the fee system for the compensation of small claims court judges

   PROFESSIONAL & COMMUNITY ACTIVITIES
   ‒ Fellow, American College of Trial Lawyers

   ‒ Member, Atlanta International Arbitration Society
   ‒ Hearing Officer (Administrative Law Judge), Georgia Public Service Commission 1984-1997

   ‒ Adjunct Professor (Litigation), Georgia State University College of Law 1984-1996
   ‒ Member, Bar Council, U.S. District Court, Northern District of Georgia 1996-1999

   ‒ Board of Directors, Federal Defender Program, U.S. District Court, Northern District of Georgia 2002-2007 (Chair 2006-2007)
   ‒ Special Assistant Attorney General, State of Georgia 1987-1997, 2003-2005

   ‒ Vice-President, Treasurer, and Secretary, National Board of Directors, American Civil Liberties Union (Board Member since 1986)
   ‒ President, American Civil Liberties Union of Georgia 1985-1987

   ‒ Board of Experts (in civil rights), Lawyers Weekly, Lawyers Weekly Publications (Boston, Mass.) 1985-1993
   ‒ Board of Directors (Former Chair), Georgia Appellate Practice and Educational Resource Center, Inc. 1987-

   ‒ President, Georgia Consumer Center, Inc. 1988-1991
   ‒ Board of Directors and President, Georgia Center For Law In The Public Interest 1992-1995 (now Greenlaw)

   ‒ Georgia Consumer Advisory Board (By Appointment of the Governor) 1982-1983

   ‒ Georgia Energy Regulatory Reform Commission (By Appointment of the Governor) 1980-1982
   ‒ Chair, Access to Civil Justice Committee, American Bar Association Individual Rights and Responsibilities Section 1983-1997

   ‒ State Bar of Georgia Special Committee on Post-Conviction Proceedings 1985- 2014 (Chair 1991- 2014)

   ‒ State Bar of Georgia Indigent Defense Committee 1999-

   ‒ Chair, Individual Rights Section, State Bar of Georgia 1981-1983
   ‒ Co-Chair, Consumer Rights and Remedies Committee, State Bar of Georgia 1979-1983

   ‒ State Bar of Georgia Special State Tort Claims Act Committee 1991-1992

   ‒ Board of Trustees, The Institute of Continuing Legal Education in Georgia 1981-1982

   ‒ Member, State Bar of Georgia Advisory Committee On Legislation 1995-1996
   ‒ Member, City of Atlanta Board of Ethics 2002-2005

   ‒ Board of Advisors, American Constitution Society, Atlanta Chapter

   ‒ Master of the Bench, Lamar Inn of Court, American Inns of Court
   ‒ American Bar Association

   ‒ Atlanta Bar Association

   ‒ Federal Bar Association

   ‒ Lawyers Club of Atlanta

   SPEECHES & PRESENTATIONS
   ‒ Chair and Presenter, “Ethics For In-House Counsel,” Georgia Chapter, Association of Corporate Counsel (2014)

   ‒ Panelist, “Practicing Psychiatry: A Moral Adventure,” Georgia Psychiatric Physicians Association 2014 Winter Meeting

   ‒ "Pretrial and Trial Conduct Dilemmas", Lamar Inn of Court (2014)
   ‒ Issues of Special Importance To Mental Health Professionals, Fundamentals of Health Care Law, Institute of Continuing Legal
     Education In Georgia (2008- 2018)

   ‒ “Courts and Secrecy”, Lamar Inn of Court (2011)

   ‒ Issues of Legal Privilege And Psychologist Ethics, DeKalb Bar Association Family Law Section (2017)
   ‒ Panelist, Genesis and Persistence in Advocacy for Peace, Muted Voices Symposium, National World War I Museum and Memorial
     (2017).

   ‒ Co-Author, Law and Mental Health Professionals: Georgia (APA Press 1996)

   PROFESSIONAL RECOGNITION
   ‒ Recipient of ACLU of Georgia 2018 Lifetime Achievement Award

   ‒ Recipient of Justice Robert Benham Award For Community Service presented by the State Bar of Georgia, 2018

   ‒ Fellow, American College of Trial Lawyers
   ‒ Vice-President, Treasurer, and Secretary, American Civil Liberties Union


https://www.rh-law.com/Attorneys/RobertBRemar                                                                                                                                           2/3
10/12/2019                                                  Rogers 630
                                 Case 1:17-cv-02989-AT Document    & HardinFiled
                                                                            | Robert10/16/19
                                                                                    B. Remar Page 71 of 342
   ‒ The Best Lawyers In America®: 2018 Atlanta "Lawyer of the Year" in Administrative/Regulatory Law, 2015 Atlanta "Lawyer of
     the Year" in Administrative/Regulatory Law, 2014 Atlanta "Lawyer of the Year" in First Amendment Law. Also recognized in Bet-
     the-Company Litigation, Commercial Litigation, Litigation - Labor & Employment, Litigation - Regulatory Enforcement (SEC,
     Telecom, Energy)

   ‒ Legal Leader Chambers USA: General Commercial Litigation

   ‒ Georgia Super Lawyers 2017: General Litigation, Business Litigation, and Administrative Law

   ‒ Benchmark Litigation: Listed as Local Litigation Star in Georgia
   ‒ Who’s Who In America

   ‒ Who’s Who In American Law

   ‒ Georgia Best Lawyers 2016: Administrative/Regulatory Law, Bet-the-Company Litigation, First Amendment Law, Labor and
     Employment


   RECOGNITIONS                                                                                                           View All

   August 2019
   The Best Lawyers in America® Recognizes 14 Rogers & Hardin Attorneys

   April 2019
   Rogers & Hardin Recognized in 2019 Chambers USA Guide

   February 2019
   12 Rogers & Hardin Partners Recognized by Super Lawyers in 2019

   November 2018
   U.S. News - Best Lawyers® "Best Law Firms" Recognizes Rogers & Hardin

   October 2018
   Rogers & Hardin Receives 2019 Benchmark Litigation Highly Recommended Ranking



   Copyright 2019 Rogers & Hardin LLP. All Rights Reserved.
   Home      Attorneys    Practices    News and Insights      About Us   Careers                                 Search   Contact Us   Site Map   Disclaimer   Privacy Policy   Remote Access
   2700 International Tower 229 Peachtree Street NE Atlanta, GA 30303 T: 404.522.4700




https://www.rh-law.com/Attorneys/RobertBRemar                                                                                                                                                   3/3
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 72 of 342




                                                                   E
                                                                   X
                                                                   H
                                                                    I
                                                                   B
                                                                    I
                                                                   T


                                                                   B
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 73 of 342




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                              Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER, ET AL.,
 Defendants.

               DECLARATION OF ROBERT A. MCGUIRE, III

      1.     My name is Robert A. McGuire, III. I am over the age of 21 and

competent to testify. I have personal knowledge of the facts stated in this

Declaration, which I offer in support of the Coalition Plaintiffs’ Special Motion for

Award of Attorneys’ Fees and Costs (Doc. 595). If called as a witness, I would

testify under oath to these facts.

      2.     On January 9, 2018, I entered my appearance pro hac vice in this case

on behalf of the Coalition for Good Governance (“Coalition”). (Doc. 129.) Since

my appearance, I have at different times served variously as lead counsel and as

co-lead counsel for Coalition.

      3.     The portion of the Coalition Plaintiffs’ request for an award that is

attributable to my work is $345,647.17. This amount consists of (1) $340,839.15

for attorney fees, which I have calculated by the lodestar method on the basis of
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 74 of 342




554.21 hours of attorney work performed at a market rate of $615.00 per hour; and

(2) $4,808.02 in out-of-pocket litigation-related expenses that I advanced on behalf

of Coalition.

      4.        This Declaration attests to facts that support the reasonableness of

using $615 per hour as a market rate to value my professional time, the

reasonableness and necessity of my spending at least 554.21 hours on the work I

have performed in this litigation, and the reasonableness and necessity of the

$4,808.02 of litigation expenses I have incurred on behalf of the Coalition.

           EDUCATION AND PROFESSIONAL BACKGROUND

      5.        In June 1999, I received my J.D. from Yale Law School, where I

served as an Editor and a Senior Editor of the Yale Law Journal.

      6.        I received my Bachelor of Arts with honors from Princeton

University, where I majored in the Woodrow Wilson School of Public &

International Affairs and minored with distinction in Russian Studies.

      7.        I am a member of the bars of the States of New York, Colorado, and

Washington.

      8.        I am presently sole shareholder of the Robert McGuire Law Firm,

through which I have practiced law for more than ten years. Before forming my




                                             2
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 75 of 342




own litigation firm in mid-2009, I was a U.S. Senior Associate in the London

office of Allen & Overy LLP—one of the largest law firms in the world.

      Non-Practice Experience

      9.     Between college and law school, I worked as a Business Analyst with

McKinsey & Company, Inc., in Atlanta, Georgia. Following law school, I served

as a law clerk to the Honorable James B. Loken on the United States Court of

Appeals for the Eighth Circuit.

      10.    Since law school, I have worked for periods in non-legal capacities as

(1) founder and executive of a seed-stage legal-services Internet startup company;

(2) Senior Policy Advisor covering a portfolio of issues in the Governor of

Colorado’s Office of Policy & Initiatives; and (3) campaign manager and in other

senior campaign roles with several gubernatorial, state senate, and statewide

initiative campaigns in the State of Colorado.

      11.    I have engaged in teaching, speaking, and publishing activities

including as (1) an adjunct professor of election law courses at the University of

Denver’s Sturm College of Law; (2) co-author of a major article published in the

Duke Law Journal; 1 (3) speaker on legal topics at the Institute for Law and



1
 See Ian Ayres & Robert McGuire, Using the False Claims Act to Remedy Tax-
Expenditure Fraud, 66 DUKE L.J. 535 (2016).

                                          3
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 76 of 342




Economic Policy’s 22nd Annual Symposium on Vindicating Virtuous Claims and

most recently at Def Con 27’s Voting Machine Hacking Village.

      Legal Practice Experience

      12.    Since my graduation from law school in 1999, I have practiced law

both with the U.S. Law Group of London-based global law firm Allen & Overy

LLP, and with my own firm.

      13.    At Allen & Overy, I served as both an associate (during 2001–03) and

a senior associate (during 2007–09) in the Derivatives and Structured Finance

section of the firm’s International Capital Markets Group. By the conclusion of

my tenure with A&O, my hourly billable rates as a U.S. Senior Associate ranged

from $725 per hour to more than $1000 per hour, depending upon the exchange

rate between the U.S. Dollar and the British Pound. These hourly rates were

routinely charged for my time and paid by Allen & Overy’s clients, which included

some of the largest businesses and financial institutions in the world, all of whom

were sophisticated and prolific consumers of legal services.

      14.    In 2009, I left A&O to return to the United States to start my own

practice, which I now conduct through the Robert McGuire Law Firm. Since

starting my own firm, my practice has focused on federal and state election laws

and regulations (particularly relating to certified voting systems and voting system


                                         4
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 77 of 342




security), related open records and open meetings actions, and related

constitutional claims. My practice in these areas has allowed me to appear before

federal, state, and administrative law courts as lead counsel on behalf of clients in

numerous appellate and original matters.

      15.    In addition to formal appearances, I have also advised clients outside

the courtroom on election law and voting system matters in a number of

jurisdictions, including North Carolina, South Carolina, Georgia, Colorado, and

Washington State.

      16.    In addition to being admitted to practice before the state courts of

New York, Colorado, and Washington, I am currently admitted to the bars of the

Supreme Court of the United States; the U.S. Court of Appeals for the Tenth

Circuit; the U.S. Court of Appeals for the Ninth Circuit; the U.S. District Court for

the District of Colorado; and the U.S. District Court for the Western District of

Washington. I have been admitted pro hac vice in actions in Maryland, California,

Florida, and Georgia state courts.

      17.    In my practice with my own law firm since 2009, I have represented,

among others, (1) The President-elect of the United States, his campaign

committee, and the Chairman of the Republican National Committee in litigation

involving the Electoral College in the State of Washington; (2) a coalition of public


                                           5
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 78 of 342




bodies and office holders challenging the proposed decennial reapportionment of

Colorado’s General Assembly; (3) a West African energy company engaged in

fraud litigation against a Wall Street bank; (4) various candidates, office holders,

and voters in a variety of election contest actions in Colorado and elsewhere; and

(5) multiple private qui tam relators in cases brought to remedy fraud against the

government under the federal False Claims Act.

                       MY ENGAGEMENT IN THIS MATTER
       18.    I have a long-standing professional relationship under which I have

represented the Coalition for Good Governance (including its predecessor The

Rocky Mountain Foundation) and its Executive Director, Marilyn Marks, in her

personal capacity, in multiple voting and election-law matters, in both federal and

state courts, in different jurisdictions.

       19.    In May–June 2017, I served as lead counsel in the state court case

Curling v. Kemp, No. 2017CV290630 (Fulton Cnty. Sup. Ct. filed May 25, 2017),

where I represented The Rocky Mountain Foundation and its co-plaintiffs in that

action (Donna Curling and Donna Price, who are now part of the Curling Plaintiffs

group in this case).

       20.    Because of my history with the state court case, my practice focus,

and my past work done on various litigation matters for Coalition’s Executive



                                            6
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 79 of 342




Director, Coalition initially sought to engage me to litigate this matter. Due to an

impending trial that I had scheduled in another matter for late 2017, I was unable

to commit to bringing this case as lead counsel. The Plaintiffs in this matter thus

initially moved forward with Steptoe & Johnson and Holcomb & Ward.

      21.    When conflicts of interest began to appear among the plaintiffs after

this case was initiated, Coalition engaged me to provide independent advice

relating to the ongoing litigation of the case.

      22.    Between July 10 and November 14, 2017, I spent at least 23.7 hours

providing advice to Coalition on case strategy, assisting with evidentiary

preservation matters, independently evaluating defense arguments for dismissal,

and reviewing the drafting of amended claims in what would become the Second

Amended Complaint.

      23.    In early November 2017, Steptoe & Johnson concluded that it was too

conflicted to continue representing Coalition and the other plaintiffs and apparently

chose among the plaintiffs by seeking permission to withdraw from representing

Coalition. (Doc. 104.)

      24.    At this point, facing the loss of representation and unable to proceed

without counsel, Coalition urgently renewed its request for me to step into this case

as its lead counsel. I agreed to do so and promptly applied for pro hac vice


                                           7
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 80 of 342




admission on December 12, 2017. I thereafter formally appeared on January 9,

2018 (Doc. 129).

      25.    In conjunction with my agreement to serve as lead counsel, I

requested, and Coalition agreed, to expand the legal team to include experienced

Georgia counsel who were willing and able to share the workload as necessary and

eventually operate as co-lead counsel on satisfactory payment terms, including on

a contingent-fee basis.

      26.    This attorney-client agreement to litigate this case on a team basis was

necessary because the magnitude of the case, my firm’s limited size and resources,

and my distance from the court all combined to ensure both that (1) my firm would

not be able to afford to litigate this case on a fully contingent basis; and (2)

Coalition would not be able to afford to engage my firm on a fully paid basis.

      27.    The foregoing division of workload was initially implemented by the

engagement of my firm in December 2017, sponsored by Coalition’s then local

counsel, William Ney. William and I were joined by Bruce Brown and Cary

Ichter, who appeared in March 2017. More recently, in 2019, lawyers from the

Lawyers Committee for Civil Rights Under Law have also appeared to assist.

      28.    This team-oriented approach, which has permitted sharing of and

transitions in the lead counsel role over time, has required me and others to spend


                                           8
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 81 of 342




significant time on communications and strategy, as well as on conferrals both with

the team and with Coalition’s Executive Director. This team approach has proven

to be a very effective arrangement, and I credit it for making possible Coalition’s

unbroken string of successes in defeating motions to dismiss, winning an

interlocutory appeal, and now obtaining a preliminary injunction against DREs.

                             MY WORK IN THIS CASE
      29.      My role in this case, through the 2019 injunction order, has involved

the following major categories of work:

               (1) providing independent advice prior to my formal appearance;

               (2) setting Coalition’s independent litigation strategy at the outset of

2018 and then drafting and defending the Coalition’s Third Amended Complaint

accordingly;

               (3) co-preparing and litigating the 2018 injunction motion, which

caused this Court to find the Coalition Plaintiffs had a likelihood of success on the

merits and which established a substantial portion of the evidentiary record that

underlay the 2019 injunction order;

               (4) successfully opposing the State Defendants’ interlocutory appeal

of jurisdiction and standing on behalf of the Coalition Plaintiffs;

               (5) providing ongoing strategic and discovery planning;



                                            9
         Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 82 of 342




               (6) assisting in work done to amend and enforce the 2019 injunction

order;

               (7) assisting to prepare the Coalition Plaintiffs’ present fee

application;

               (8) preparing a supplemental complaint addressing ballot marking

devices and accompanying motion for leave to file; and

               (9) contributing to provide all other necessary litigation work on

projects that do not warrant being listed in a separately broken out category.

         30.   In this fee application, I am claiming for all of my time spent in the

foregoing categories, excluding (1) my time spent on the interlocutory appeal,

since only the Court of Appeals may make awards for appellate attorney fees; 2

(2) my time spent on Coalition’s supplemental complaint against BMDs, since the

BMDs only became part of this case after the injunction against DREs was

granted; and (3) my hours of recorded time that I have determined to exclude from

Coalition’s fee claim in the exercise of my “billing judgment.”




2
 Note that two time entries (2.69 hours total on January 8–9, 2019) are included for time spent in
mediation conducted while this case was before the Eleventh Circuit. Settlement discussions are
not forum-dependent and thus time spent on mediation during the interlocutory appeal is
properly awardable by this Court.

                                               10
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 83 of 342




                    IDENTIFICATION OF MY TIME SPENT
      31.     In my timekeeping records for this case, I have recorded a grand total

of 602.11 hours for all of non-appellate and non-BMD work.

      32.     As a routine practice, I record all my time in timekeeping software as

I spend it on client work. This means that I create my time records in real time as

work is done, continually, throughout the day, every day with only rare exceptions.

                     EXERCISE OF BILLING JUDGMENT
      33.     In preparing this declaration, I reviewed all of my recorded non-

appellate and non-BMD time entries to determine how much of this 602.11 hours

should properly be claimed in Coalition’s present fee petition.

      34.     Out of my total 602.11 non-appellate and non-BMD hours recorded, I

exercised “billing judgment” to exclude from Coalition’s claim a total of

47.9 hours (or 8.0% of my total non-appellate and non-BMD time). The excluded

time breaks down as follows:

            • 18.29 hours (3.0% of my total non-appellate and non-BMD time)

              spent on travel from Seattle to Atlanta for two hearings. This amounts

              to cutting my total recorded travel time by half. Although travel of

              out-of-town attorneys is fully compensable under Section 1988 in the

              Eleventh Circuit, clients frequently seek discounts for travel time, so I



                                          11
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 84 of 342




              preemptively reduced the hours of travel included in this claim by half

              to ensure that the claim better corresponds to what a client would

              typically pay.

            • 21.75 hours (3.6% of my total non-appellate and non-BMD time)

              spent on tasks that either appeared unnecessarily redundant or that

              could not be substantiated by my contemporaneous time records

              without necessarily revealing privileged or work product matters.

            • 7.86 hours (1.3% of my total non-appellate and non-BMD time) spent

              on tasks performed at the client’s behest but that do not directly

              advance a litigation goal. Examples of such time include responding

              to reporters, reviewing client press releases, being interviewed for an

              HBO documentary, and the like.

            REASONABLENESS OF REMAINING TIME CLAIMED

      35.     After exercising my billing judgment to exclude 47.9 hours of my

recorded time from Coalition’s claim, the remaining amount of non-appellate and

non-BMD time that I am claiming for totals 554.21 hours.

      36.     Attached as Exhibit A is a report showing 418 time entries describing

in dates and detail of the work that I performed during the claimed 554.21 hours.




                                          12
         Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 85 of 342




The entries shown on Exhibit A are true and correct copies of the information

recorded in my timekeeping software.3

         37.    When the 554.21 hours are broken out into the date periods discussed

in the Coalition Plaintiffs’ supplemental memorandum filed herewith, the hours

fall into the time periods as shown in the following table:

                                   Major Activities in the                McGuire Pct.
    Phase      Dates
                                   Phase                                  Hours   Time
                                   Case Initiation, State Court
               Through Feb.
    Phase I                        Complaint; Second Amended              152.69        27.5%
               28, 2018
                                   Complaint
               Mar. 1, 2018 –      Third Amended Complaint;
    Phase II                                                              147.93        26.7%
               June 30, 2018       Motions to Dismiss
    Phase      July 1 to Sept.     2018 Motion for Preliminary
                                                                           185.62       33.5%
    III        19, 2018            Injunction
                                   Consideration of Motion for
    Phase      Sept. 20 to Oct.    Reconsideration and Motion
                                                                          10.12         1.8%
    IV         2, 2018             for Additional Injunctive
                                   Relief
               Oct. 3, 2018 to
    Phase V                        Stay, 2018 Election, Appeal            4.98          0.9%
               Feb. 8, 2019
    Phase      Feb. 9 to Aug.      2019 Motion for Preliminary
                                                                          8.59          1.5%
    VI         15, 2019            Injunction
                                   Enforcement and Fee
    Phase      Aug. 16, 2019
                                   Application (BPB Hours only            44.28         8.0%
    VII        to Present
                                   through August; will update)
                                                                Total: 554.21           100%

3
  I modified a small number of these entries to correct spellings and to paraphrase text in a way
that will avoid disclosing privileged and work product matters In every case when such
modifications are made, I have denoted the modification by using brackets to surround the
modified language (i.e., “[“ and “]”).

                                                13
         Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 86 of 342




      38.     A different way to break down the 554.21 hours is by category of

work, rather than time period. When the 554.21 hours are broken out into the

categories of work that I have discussed above in Paragraph 29, the hours fall into

the work categories as shown in the following table:

                                                          McGuire
 Category Work Description                                                  Pct. Time
                                                          Hours
     1        Providing independent advice prior to
                                                             23.70             4.3%
              my formal appearance
     2        Setting Coalition’s independent
              litigation strategy at the outset of 2018
              and then drafting and defending the           212.33            38.3%
              Coalition’s Third Amended
              Complaint accordingly
     3        Preparing and litigating the 2018
                                                            163.32            29.5%
              injunction motion
     4        Opposing the State Defendants’
              interlocutory appeal of jurisdiction             -                -%
              and standing
     5        Providing ongoing strategic and
                                                             59.64            10.8%
              discovery planning
     6        Obtaining and enforcing the 2019
                                                             14.10             2.5%
              injunction
     7        Preparing this fee application                 35.09             6.3%
     8        Preparing a supplemental complaint
              addressing ballot marking devices and            -                -%
              accompanying motion for leave to file
     9        All other necessary litigation work            46.03             8.3%

                                                Total:             554.21     100%




                                           14
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 87 of 342




       39.    Based on my personal knowledge of the work memorialized in my

timekeeping records, and based on my professional experience of litigating voting

and election-law matters, the 554.21 hours that are being claimed for my work in

this case were all both reasonable and necessarily performed for the successful

prosecution of the Coalition Plaintiffs' claims.

                           CLAIMED HOURLY RATE
       40.    I am claiming an hourly rate of $615.00 per hour for my work

performed in this case.

       41.    Based on my personal knowledge of legal markets and my

professional experience of litigating voting and election-law matters, the claimed

rate is reasonable for an attorney of my background and experience to charge for

litigating this case.

                              BILLING PRACTICES

       42.    As of 2019, my billable rates vary by client, jurisdiction, and type of

fee arrangement.

       43.    When a client is able and agrees to pay for my services at my standard

billable rate on a monthly basis as and when work is performed, I consider that

client’s work to be a “low-risk” engagement. I am able to accept low-risk

engagements without including a risk premium in the hourly pricing of my



                                          15
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 88 of 342




services. Clients whose engagements are low-risk typically include large and well-

funded organizations with significant and regular cash flows, government bodies

with taxing authority, and individuals with personal access to substantial financial

resources.

      44.    Clients that are less well-funded, such as less well-off individuals,

small businesses, and smaller public-interest organizations, are generally unable to

pay me at my standard hourly rates for any extended period of engagement. These

clients usually request alternative payment arrangements such as contingent-fee,

partially-contingent, or a fixed fee-for-service billing arrangements. Clients

seeking these kinds of alternative payment arrangements can usually afford to pay

something during the course of litigation, but they do not expect to be able to pay

in full for my legal fees until and unless they are able to either (1) recover

damages; or (2) obtain statutory fee-shifting. When I serve clients under such

alternative arrangements, I consider their engagements to be “high-risk” because I

know from the outset that my services will only be fully paid in the event that the

client ultimately prevails.

      45.    Because clients in high-risk engagements do not always win, and

because receiving a full fee recovery can take years even when clients do win their

high-risk engagements (due to the slow pace of litigation), the hourly rates that I


                                          16
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 89 of 342




charge to clients with high-risk engagements must necessarily be significantly

higher than the rates I charge for comparable work in low-risk engagements. The

difference between these rates can be considered a “risk premium.”

      46.    Without the assurance of being paid a risk premium, I would be

unable to serve clients with high-risk engagements. This is true because any time

that I commit to spend on high-risk work may never be compensated, yet that

commitment to high-risk work is guaranteed to reduce my availability, hour-for-

hour, to accept other, low-risk work at my usual rates during the same time period.

      47.    If I assume that my clients will prevail only 50% of the time, I would

have to charge a risk premium of 100% for fully contingent work in order for my

high-risk engagements to be economically equivalent to my low-risk engagements.

In the absence of a sufficient risk premium, I simply cannot afford to take on high-

risk engagements due to the opportunity cost to my firm that inevitably results

from my available time being limited.

      48.    For clients with low-risk engagements, my current standard rates for

new clients are $495 per hour in the Denver market and $525 in the Seattle market.

      49.    In this case, Coalition’s fee arrangement with me does not provide for

Coalition to make full payment to me for my time at standard rates as work is

performed, but rather provides for my firm’s full compensation ultimately to be


                                         17
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 90 of 342




made by Coalition out of any fee that this Court may award to Coalition for my

time. Under these circumstances, a risk premium on top of my standard rates is

warranted. Moreover I would not have been able to take this case unless I was able

to anticipate that my firm would ultimately be paid at an hourly rate that included

an appropriate risk premium. The $615 per hour rate requested here provides an

appropriate premium.

      50.    In my professional estimation, and in view of the prevailing Atlanta

legal fee rates discussed by fee expert Rob Remar, a rate of $615 per hour is a

reasonable market rate in the Atlanta market for an attorney with my background

and experience.

      51.    The reasonableness of my requested hourly rate is substantiated by the

fact that a rate of $615 per hour implies a risk premium of only $120 above my

lowest standard rate of $495 per hour. This amounts to a risk premium of less than

25%, which is a very conservative risk premium (and thus likely appears more

reasonable from the perspective of the Defendants). A 25% risk premium is

especially conservative considering that this case involves uncertain, high-stakes

litigation against several well-funded and well-represented defendants in a

complex matter without direct precedential authority that addresses the subject

matter.


                                         18
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 91 of 342




      52.    Based on all of these considerations, as well as on my personal

knowledge of legal markets and my professional experience of litigating voting

and election-law matters, the requested rate of $615 per hour is safely below the

highest reasonable rate that could properly be awarded for my work under the

circumstances of this case.

                                     EXPENSES
      53.    The entries shown on Exhibit B are true and correct copies of the

information recorded in my timekeeping software for the expenses I incurred in

this case.

      54.    Based on my personal knowledge of the expenses shown on Exhibit

B, and based on my professional experience of litigating voting and election-law

matters as well as other civil cases, the expenses on Exhibit B were all reasonably

and necessarily incurred and contributed to Coalition’s success in obtaining the

2019 preliminary injunction order.

                                 CONCLUSION
      For my part in producing the successful order granting a preliminary

injunction in this case, the Coalition for Good Governance should be awarded a

total of $345,647.17, calculated as follows:




                                         19
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 92 of 342




         • First, using the lodestar method, the time I reasonably and necessarily

             spent (554.21 hours, as shown in Exhibit A), valued at a reasonable

             hourly rate of $615 per hour, produces a total for attorney fees of

             $340,839.15.

         • Second, the expenses that I reasonably and necessarily incurred on

             behalf of Coalition, as shown in Exhibit B, total $4,808.02. The sum

             of these amounts is $345,647.15.

      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

      DATED this 15th day of October, 2019.




                                            Robert A. McGuire, III
                                            Admitted Pro Hac Vice
                                             (ECF No. 125)
                                            ROBERT MCGUIRE LAW FIRM
                                            113 Cherry St. #86685
                                            Seattle, Washington 98104-2205
                                            (253) 267-8530

                                            Counsel for Coalition for Good
                                            Governance




                                         20
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 93 of 342




               EXHIBIT A
           Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 94 of 342


Robert McGuire Law Firm - Time Entry
Entry Date          Description                                                                          Total Time
       07/10/2017   Call with MRM to get up to speed on status of contest action and role required.
  1
                                                                                                              0.50
 2     07/15/2017   Review materials provided by MRM and proposed amended complaint.                          2.00
 3     07/17/2017   Call w MRM re contest complaint revisions and structuring.                                1.08
 4     07/20/2017   Review EAC email regarding FBI security document.                                         0.10
       07/23/2017   Call with MRM regarding evaluation of drafting of amended contest and 1983
 5
                    complaint by local counsel Ward Holcomb.                                                  0.28
       07/24/2017   Review draft of amended contest and 1983 complaint focusing only on
 6
                    sufficiency of counts.                                                                    3.00
       07/25/2017   Review cases and attend call with MRM regarding same and regarding drafting
 7
                    process for amended contest complaint.                                                    0.50
       07/26/2017   Call with MRM regarding case strategy, amendment or dismissal of contest, and
 8
                    next steps.                                                                               0.43
 9     07/27/2017   Calls to MRM regarding case status developments.                                          0.41
 10    08/09/2017   Call with MRM regarding removal and strategy for federal court.                           0.66
       08/13/2017   Call with MRM regarding strategy for removed federal case, esp. preliminary
 11
                    injunction issues.                                                                        0.61
       08/19/2017   Call with MR regarding preliminary injunction strategy and amendment of
 12
                    complaint.                                                                                0.50
 13    08/23/2017   Call with Marilyn regarding role going forward and status update.                         0.41
       09/05/2017   Call with MRM regarding equal protection issues and forensic discovery efforts.
 14
                                                                                                              0.75
 15    09/15/2017   Call with MRM regarding Steptoe draft of amended complaint.                               0.58
 16    09/17/2017   Review Steptoe amended complaint. Calls with MRM with comments.                           3.00
       09/18/2017   Call with MRM regarding options following CGG withdrawal from Georgia contest
 17
                    claim.                                                                                    0.58
       09/26/2017   Call with MRM regarding evidentiary preservation issues during transition of
 18
                    counsel.                                                                                  0.30
 19    09/29/2017   Call with MRM regarding evidentiary spoliation.                                           1.00
       10/01/2017   Call with MRM regarding strategy with respect to transition of counsel away from
 20
                    Steptoe.                                                                                  1.08
 21    10/03/2017   Review State's motion to dismiss SAC.                                                     1.75
 22    10/03/2017   Call MRM to discuss strength of State's motion to dismiss SAC.                            1.33
       10/12/2017   Review MRM emailed summary of status and draft open records request to
 23
                    Milsteen, per MRM request.                                                                0.20
 24    10/12/2017   Call with MRM regarding litigation hold issues, counsel substitution.                     1.33
 25    10/13/2017   Call with MRM re draft response to MTDs.                                                  0.08
       11/01/2017   Call with MRM regarding spoliation, third-party preservation letter, and import of
 26
                    Georgia AG's withdrawal as counsel for defendants.                                        0.16
 27    10/29/2017   Call from MRM regarding spoliation letter and to receive case update.                     0.33
 28    11/14/2017   Review and comment on CGG draft status report. Call w MRM re same.                        0.75
 29    12/09/2017   Discussion w MRM regarding status, strategy, potential appearance.                        0.58
       12/12/2017   Review emails from MRM, William Ney about limited appearance and records
 30
                    preservation.                                                                             0.33
 31    12/12/2017   Call with MRM regarding evidentiary preservation and limited appearance.                  0.71
       12/12/2017   Email to Steptoe regarding participation on conferral call about data and
 32
                    equipment transfer.                                                                       0.25
       12/12/2017   Call with MRM and email to Highsmith regarding conferral call about KSU
 33
                    equipment and data transfer                                                               0.33
       12/12/2017   Participate in court-mandated conferral call regarding transfer of data and
 34
                    equipment from KSU to Georgia SOS.                                                        0.41
 35    12/12/2017   Prepare pro hac vice application, email William Ney re same.                              0.50
 36    12/12/2017   Prepare email to Schnell and Highsmith regarding information on transfer.                 0.25
       12/13/2017   Call with MRM and revisions to proposed preservation order. Revise proposed
 37
                    order and send to opposing counsel Schnell and Highsmith.                                 0.75
 38    12/13/2017   Call with Ney regarding joint report and limited scope appearance.                        0.16
       12/13/2017   Drafting joint report regarding preservation order. Call with MRM regarding
 39
                    revisions to same. Circulate to opposing counsel.                                         2.25
 40    12/14/2017   Revise joint statement and circulate to opposing counsel, William Ney.                    1.00



                                                             Page 1 of 11
           Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 95 of 342



Entry Date          Description                                                                          Total Time
 41    12/13/2017   Call with Marilyn regarding strategy for team litigation of case.                         1.28
 42    12/15/2017   Call with MRM to discuss strategy and team plan.                                          0.70
 43    12/15/2017   Second call with MRM to discuss strategy and team plan.                                   1.36
 44    12/18/2017   Call with MRM, Candice Hoke re strategy.                                                  2.00
 45    12/18/2017   Review claims in SAC and proposed TAC, per tables prepared by MRM.                        0.50
 46    12/18/2017   Review Hoke article.                                                                      0.23
       12/18/2017   Research, consider, and revise table of new claims for Third Amended
 47
                    Complaint.                                                                                3.38
 48    12/19/2017   Respond to MRM comments on draft table of claims.                                         0.25
 49    12/19/2017   Emails w MRM re proposed claims in Third Amended Complaint.                               0.10
 50    12/19/2017   Call with MRM regarding strategy update for co-counsel.                                   0.66
       12/19/2017   Call with prospective co-counsel, MRM regarding strategy for Third Amended
 51
                    Complaint.                                                                                1.50
       12/19/2017   Attention to file; organizing documents received from client in preparation for
 52
                    drafting of third amended complaint.                                                      1.00
 53    12/19/2017   Review Hoke article.                                                                      1.25
 54    12/20/2017   Review and comment on evidentiary preservation letter for Fulton County.                  0.41
 55    12/29/2017   Call with MRM regarding drafting of third amended complaint.                              0.46
 56    12/31/2017   Review MRM draft of third amended complaint. Begin revisions.                             2.00
       01/02/2018   Call with MRM regarding next steps and strategy for moving case forward with
 57
                    narrowed parties and streamlined claims.                                                  1.91
       01/02/2018   Review ex parte docket entry #117 in connection with amendment of complaint.
 58
                                                                                                              0.40
 59    01/04/2018   Review and revise [per comments by MRM] draft of third amended complaint.                 7.75
 60    01/05/2018   Call with MRM regarding court's order.                                                    0.33
 61    01/05/2018   Drafting Third Amended Complaint.                                                         5.30
       01/05/2018   Review draft entry of appearance and email local counsel William Ney re same.
 62
                                                                                                              0.16
 63    01/06/2018   Drafting third amended complaints and claims.                                            10.00
       01/07/2018   Email to MRM regarding claims to bring and claims not to bring, and which
 64
                    plaintiffs to include in third amended complaint.                                         0.75
       01/08/2018   Correspond with MRM and William Ney re service issues and revised scope of
 65
                    Ney appearance.                                                                           0.50
       01/09/2018   Speak with Court clerk's office regarding entry of appearance and CM/ECF login.
 66
                                                                                                              0.25
       01/12/2018   Called MRM for strategy discussion re Steptoe withdrawal, motion to amend
 67                 complaint, substance of complaint, plaintiffs, associational standing, Article III
                    injury, background facts of case.                                                         2.16
       01/16/2018   Review plaintiffs' responses to Steptoe WDL motion. Email with co-counsel Ney
 68
                    and call w MRM re same.                                                                   0.33
       01/16/2018   Review Totenberg court rules; draft and file required certificate of compliance
 69
                    and letter requesting leave of absence for February, April.                               0.75
       01/16/2018   Call with MRM regarding strategy w/r/t Steptoe withdrawal; injury theories; use of
 70                 UC Irvine clinic; Candice Hoke consulting expert role and associate[d] privilege
                    issues.                                                                                   1.58
 71    01/16/2018   Research standing in 11th Circuit                                                         2.33
 72    01/17/2018   Drafting injury and standing section of Third Amended Complaint.                          5.83
       01/18/2018   Drafting and revising Third Amended Complaint allegations re standing, injury,
 73
                    and claims.                                                                               2.60
       01/18/2018   Call with MRM regarding order granting Steptoe withdrawal and resulting case
 74
                    timeline.                                                                                 0.56
 75    01/19/2018   Review Ney email to MRM re substitution of counsel.                                       0.10
 76    01/19/2018   Call with MRM regarding timing of TAC.                                                    0.33
 77    01/22/2018   Drafting standing allegations and claims.                                                 9.33
 78    01/24/2018   Drafting third amended complaint.                                                         7.00
 79    01/24/2018   Call with MRM regarding [claims and relief sought].                                       2.33
 80    01/29/2018   Drafting v3 of Third Amended Complaint.                                                   4.00
       01/29/2018   Call with MRM regarding Open Records Request to Henry County and opposing
 81
                    counsel correspondence re same.                                                           0.21




                                                              Page 2 of 11
           Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 96 of 342



Entry Date          Description                                                                   Total Time
       01/29/2018   Review and comment on MRM draft letter to Salter re Henry County open
 82
                    records request.                                                                    0.28
       01/30/2018   Review Jaugsetter letter to MRM re Henry County ORA inspection; review and
 83
                    comment on MRM draft response.                                                      0.08
 84    01/30/2018   Call with MRM to discuss v3 draft of proposed Third Amended Complaint.              0.50
       01/31/2018   Call with MRM re ORA requests and plan for call with UC Irvine Law School
 85
                    Intellectual Property, Arts and Technology Clinic.                                  0.33
 86    02/02/2018   Review portion of Kemp interview by Erick Erickson regarding KSU errors.            0.10
       02/02/2018   Review and respond to Cary Ichter email regarding rationale for naming KSU as
 87
                    party.                                                                              0.33
 88    02/05/2018   Revising third amended complaint per MRM comments.                                  4.83
 89    02/07/2018   Revisions and drafting to draft Third Amended Complaint.                            5.75
       02/10/2018   Finalizing revisions and drafting on circulation draft of third amended complaint.
 90
                                                                                                         4.00
       02/11/2018   Finalizing revisions and drafting on circulation draft of third amended complaint.
 91
                                                                                                         2.33
       02/12/2018   Finalizing revisions and drafting on circulation draft of third amended complaint.
 92
                                                                                                         6.99
 93    02/13/2018   Call with MRM re TAC draft, plan, timing, and next steps.                            0.23
       02/14/2018   Review MRM comments and call with MRM re draft Third Amended Complaint.
 94
                                                                                                         4.00
 95    02/17/2018   Drafting and finalizing circulation v.1 of Third Amended Complaint draft.            3.83
       02/19/2018   Call with MRM to discus final pre-circulation revisions to TAC and how individual
 96
                    plaintiffs should be represented                                                     1.50
       02/19/2018   Review docket to ensure compliance with local rule 3.3. Draft initial Rule 3.3
 97
                    certificate of compliance.                                                           0.41
 98    02/25/2018   Attention to filings by pro se plaintiffs.                                           0.20
 99    02/26/2018   Call with MRM regarding status.                                                      1.16
       02/28/2018   Call with MRM re Cary, Bruce, and William as local counsel additions to team.
100
                                                                                                         0.75
101    03/01/2018   Call with Bruce Brown re draft TAC substance and comments.                           0.70
       03/06/2018   Call with MRM, Cary, William re draft third amended complaint and co -
102
                    counseling possibilities.                                                            0.75
103    03/16/2018   Attention to docketing ECF Nos. 145. Correspondence with MRM re call.                0.10
104    03/20/2018   Call with MRM regarding strategy for going forward.                                  1.00
105    03/23/2018   Attention to docketed filings.                                                       0.10
       03/24/2018   Consider roles and responsibilities and prepare chart. Email to MRM re same.
106
                                                                                                         1.25
       03/27/2018   Revise doc with attorney roles and responsibilities and email co-counsel Brown,
107                 Ichter, Ney plus MRM re allocation of roles and scheduling discussion.
                                                                                                         0.25
108    03/27/2018   Strategy call with MRM.                                                              0.58
       03/27/2018   Preparatory call with MRM and call with new local counsel for Curling, Price,
109
                    Schoenberg - Halsey Knapp, Adam Sparks.                                              0.63
       03/27/2018   Sent email to legal team regarding roles and responsibilities; sent email to Ney
110
                    regarding him appearing for individual plaintiffs.                                   0.25
       03/29/2018   Emails w MRM and Ney re representation [arrangements for individual Coalition
111
                    Plaintiffs].                                                                         0.20
       03/30/2018   Call with co-counsel Ichter, Ney, Brown and MRM re moving forward when case
112
                    reactivates next week. Debriefing call with MRM.                                     1.50
113    03/30/2018   Call with MRM regarding relief to be included in Third Amended Complaint.            0.30
       03/30/2018   Review Ney draft entry of appearance and related emails w MRM. Email re
114
                    same.                                                                                0.10
       03/31/2018   Revise draft Third Amended Complaint for circulation to client and legal team,
115
                    per comments from [co-counsel].                                                      1.33
       04/01/2018   Review and respond to emails between MRM, local counsel re appearances and
116
                    absences.                                                                            0.25
       04/01/2018   Revise draft third amended complaint with new introductory para from MRM,
117
                    Ichter.                                                                              1.75
118    04/02/2018   Attention to docketing of ECF Nos. 155, 156, 157.                                    0.10
119    04/02/2018   Review Ichter, MRM revisions to intro paragraphs.                                    0.16
120    04/02/2018   Call w MRM re TAC and required conferrals.                                           0.41
121    04/02/2018   Call w MRM re additional TAC questions and revisions.                                0.25



                                                             Page 3 of 11
           Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 97 of 342



Entry Date          Description                                                                      Total Time
       04/02/2018   Revise Third amended Complaint draft per comments from Brown and MRM.
 122                Call with MRM re same. Prepare and send conferral email to counsel for Price,
                    Curling, Schoenberg.                                                                   3.33
       04/03/2018   Call w MRM regarding UC Irvine, conferral w adverse plaintiffs re TAC, conferral
123
                    with defendants re TAC[.]                                                              0.50
       04/03/2018   Draft and send email to counsel David Cross re conferral w adverse plaintiffs re
124
                    TAC.                                                                                   0.50
125    04/03/2018   Organize and draft conferral emails to Defendants re leave to file TAC.                1.95
126    04/03/2018   Call MRM re conferrals with Defendants re TAC.                                         0.61
       04/03/2018   Prepare motion for leave to file Third Amended Complaint, proposed order, and
127
                    finalize TAC for filing.                                                               2.66
       04/04/2018   Review Brown comments on motion for leave and proposed order. Finalize TAC
128
                    draft per comments from UC Irvine clinic and MRM.                                      2.46
129    04/04/2018   Final review and revisions to proposed TAC.                                            0.83
130    04/05/2018   Draft and circulate request for status conference.                                    0.78
131    04/05/2018   Calls with MRM re strategy to move forward.                                           0.20
       04/05/2018   Prepare change of address, notice of absence, update service certificates, and
132                 revise request for status conference. Confer with MRM and Bruce Brown re
                    same.                                                                                 1.58
133    04/06/2018   Call with MRM re strategy on spoliation preliminary injunction, discovery.            0.58
134    04/06/2018   Review Halderman video on hacking DREs.                                               0.10
135    04/06/2018   Review MRM spoliation memo.                                                           0.75
       04/09/2018   Call w MRM, BB, CI re preliminary injunction and expedited discovery; plus need
136                 for demand letter; plus conferrals with co-plaintiffs Curling, Schoenberg, Price.
                    Summary email to team with next steps.                                                1.41
       04/09/2018   Call w opp. counsel for Cobb defendants re third amended complaint and
137
                    evidentiary preservation.                                                             0.16
       04/09/2018   Review Def Kemp's opposition to motion for leave to amend; review Aguilar case
138
                    from 5th Cir.                                                                         0.25
139    04/10/2018   Review and respond to emails with MRM and co-counsel BB and CI.                       0.75
       04/11/2018   Review ECF 169, Fulton Defs' response to request for status conference. Email
140
                    to MRM & team re accuracy of factual assertions.                                      0.10
       04/11/2018   Review MRM rough outline of expedited discovery needed for preliminary
141
                    injunction.                                                                           0.33
142    04/12/2018   Review MRM draft demand letter.                                                       0.25
       04/13/2018   Call with Bruce Brown, MRM re co-plaintiffs' request for extension of time to
                    respond to our motion for leave to amend, issue of severance, requirements for
143
                    spoliation motion. Email to co-plaintiffs' counsel David Cross to respond to his
                    conferral on MEXT response.                                                           1.00
144    04/23/2018   Call with Bruce Brown prior to conferral with Cross.                                  0.25
       04/23/2018   Conferral call with David Cross, Jane Bentrott, Bruce Brown re third amended
145
                    complaint.                                                                            0.68
146    04/23/2018   Call with Bruce to assess conferral.                                                  0.35
147    04/23/2018   Call with MRM to discuss conferral call, severance, preservation issues.              1.13
       04/23/2018   Review MRM emails re mandamus counts, draft and send email to David Cross
148
                    re our position on keeping [those] claims.                                            0.75
       04/24/2018   Draft response to Curling/Price/Schoenberg counsel re preservation and
149
                    sampling.                                                                             0.50
       04/24/2018   Call with MRM regarding severance, amendment, preservation, status
150                 conference on 4/30 and 5/1. Emails with court clerk re scheduling status
                    conference.                                                                           0.91
151    04/25/2018   Research and respond to Jan Bentrott conferral re stipulation of dismissal.           0.75
       04/25/2018   Call with MRM re scheduling following court setting of status conference for 5/1.
152
                                                                                                          0.28
       04/25/2018   Draft response to Jane Bentrott conferral email regarding [stipulated] dismissal of
153
                    matters in Second Amended complaint.                                                  1.00
       04/25/2018   Email to MRM re development of discovery plan for team meeting scheduled for
154
                    4/30.                                                                                 0.75
       04/26/2018   Emails with MRM and William Ney about letter to [Fulton] County re evidentiary
155
                    preservation.                                                                         0.25
156    04/26/2018   Review and consider Curling plaintiffs' response to motion to amend.                  0.50
       04/28/2018   Organize files and documents in preparation for 4/30 planning meeting and 5/1
157
                    status conference.                                                                    2.00
158    04/28/2018   Draft reply supporting motion for leave to file third amended complaint.              7.50


                                                             Page 4 of 11
           Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 98 of 342



Entry Date          Description                                                                        Total Time
       04/29/2018   Draft reply supporting motion for leave to file third amended complaint. Revise
 159
                    and circulate per comments.                                                             4.07
       04/29/2018   9.5 hours of travel time from Gig Harbor, Washington, to hotel in Atlanta,
160
                    Georgia. []                                                                             4.75
161    04/30/2018   Team meeting. (8:30a E-6:30p)                                                          10.00
162    04/30/2018   Correspond with Cross and Grant Schnell re stipulation.                                 0.33
163    05/01/2018   Travel to and attend status conference.                                                 2.25
164    05/01/2018   Prepare arguments for status conference.                                                2.25
       05/01/2018   Meeting with co-counsel Bruce Brown and co-pls' counsel David Cross regarding
165
                    strategy and next steps following status conference.                                    2.25
166    05/01/2018   Meet with MRM to discuss DRE sampling.                                                  1.40
167    05/01/2018   Case strategy planning over lunch with MRM.                                             1.08
       05/02/2018   9.5 hours of attorney travel time from hotel in Atlanta, Georgia, to Gig Harbor,
168
                    Washington.                                                                             4.75
       05/02/2018   Call with MRM and Cary Ichter (CI) regarding plan for statistical sampling of
169
                    DREs.                                                                                   0.40
       05/02/2018   Call with MRM regarding DRE sampling plan to be conducted by co-plaintiffs and
170
                    resulting impact on our discovery and case strategy.                                    1.00
       05/03/2018   Call with MRM and Cary Ichter in advance of conferral with counties and state.
171
                                                                                                            0.50
172    05/03/2018   Conferral call with county defendants and state defendants.                             1.13
       05/03/2018   Follow-up call with Cary Ichter, MRM after conferral regarding spoliation and/or
173                 contempt motion and additional steps to take to preserve. Subsequent follow-up
                    call with MRM re same.                                                                  0.52
       05/04/2018   Call w MRM and Cary Ichter regarding preservation and spoliation issues re
174
                    Fulton, SOS, and other counties.                                                        0.83
       05/06/2018   Draft notice of material differences in allegations between second and proposed
175                 third amended complaints. Revise same per comments from MRM and co-
                    counsel BPB.                                                                            6.83
       05/08/2018   Email to team regarding court requirement to propose sampling plan by today.
176
                                                                                                            0.50
177    05/09/2018   Correspond via email with opposing counsel in advance of court call.                    1.83
       05/09/2018   Call with MRM, CI, BPB regarding Rule 34 observation, DRE preservation, and
178
                    amendment.                                                                              1.33
179    05/09/2018   Conference call with Court.                                                             1.00
180    05/09/2018   Post-hearing team call.                                                                 0.38
       05/10/2018   Team conference call in advance of court-mandated meeting with opposing
181
                    counsel.                                                                                1.30
       05/10/2018   Call with MRM to debrief following 5/10 hearing conducted by Ichter and Brown.
182
                                                                                                            0.86
       05/14/2018   Exchange text messages with MRM and emails with co-counsel BPB regarding
183
                    next steps.                                                                             0.60
       05/14/2018   Revise and send Coalition Plaintiffs' response to defendants' inquiry about
184
                    preservation of optical scanners.                                                       1.10
       05/16/2018   Correspondence with Salter and all counsel regarding "joint proposed schedule"
185                 to be filed 5/17 and re questions about DRE evidence. Confer with client
                    executive director MRM re same.                                                         1.00
186    05/17/2018   Prepare and file Notice of Compliance with Order (Doc 205.)                             0.50
       05/17/2018   Revise Curling Plaintiffs' draft of joint proposed schedule; correspond with
187
                    Catherine Chapple re same; correspondence and call with MRM re same.                    1.75
188    05/21/2018   Strategy call with MRM, BPB, WN.                                                        1.66
       05/21/2018   Communicate with David Cross about potential way to spur action on MTDs and
189
                    motion for leave to amend.                                                              0.90
190    05/23/2018   Review and respond to emails w team re Rule 27 discovery.                               0.50
191    05/24/2018   Email to team re trial strategy.                                                        0.25
192    05/25/2018   Review order at Doc 215; call with MRM to discuss appropriate strategy.                 0.83
       05/29/2018   Review and respond to MRM emails w Cary Ichter and legal team re potential
193
                    Rule 27 preservation motion.                                                            0.75
194    05/29/2018   Draft proposed schedule, circulate in email to team.                                    0.75
       05/29/2018   Email correspondence with MRM regarding preservation issues, discovery, and
195
                    trial strategy.                                                                         1.50




                                                              Page 5 of 11
           Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 99 of 342



Entry Date          Description                                                                     Total Time
       05/31/2018   Review drafts of stipulation by Curling Pls. Provide footnote to preserve
 196
                    objection.                                                                            0.33
       05/31/2018   Review Curling Pls.' proposed joint notice. Email to Curling counsel with
197
                    feedback.                                                                             0.50
       06/01/2018   Prepare for and participate in team call re severance, sovereign immunity, PI
198
                    hearing timing, special master request, other strategy questions.                     2.11
       06/05/2018   Call with MRM re PI/MTD amicus brief offer by Matthew Murray and timing going
199
                    forward.                                                                              0.41
       06/05/2018   Review order (Doc 220) and MRM email re same and re proposing a schedule.
200                 Review case cited by Order, review MRM texts re expediting motion for early
                    discovery and respond to same.                                                        0.50
       06/06/2018   Prepare for and attend call with MRM and voting machine experts - Matt
201                 Bernard, Duncan Buell, Logan Lamb re potential for voting machine
                    demonstration.                                                                        1.00
       06/06/2018   Prepare and circulate internally schedule of MTD briefings, discovery, and MPI.
202                 Revise and circulate to Curling pls.' counsel. Correspond w David Cross re
                    same.                                                                                 1.10
203    06/06/2018   Email to MRM and BPB regarding planning for proof of facts.                           0.33
204    06/07/2018   Review and comment on Curling Pls.' draft TAC.                                        0.50
       06/08/2018   Review cross-emails between David Cross and John Salter re MTDs and
205
                    immunity briefings. Emails w MRM and team re same.                                    0.50
206    06/08/2018   Review MRM letter to voting commission. Email to MRM re same.                         0.16
207    06/08/2018   Email to team re Monday call for scheduling and proof discussions.                    0.10
       06/11/2018   Review MRM's 6/6/18 emailed materials and prepare for call with MRM and BPB
208
                    regarding scheduling, proof strategy.                                                 1.00
209    06/11/2018   Call with MRM and BPB regarding proof strategy and scheduling.                        2.08
       06/11/2018   Revise proposed case schedule (v4) and prepare and send email to David Cross
210
                    explaining revisions (v4) and conferring.                                             0.45
       06/11/2018   Call with MRM and Matthew Murray regarding potential subjects of amicus
211
                    briefing.                                                                             0.80
212    06/11/2018   Call w MRM regarding HAVA and MPI strategy.                                           0.41
       06/12/2018   Email correspondence with MRM regarding Curling Pls.' filing of renewed notice
213
                    of dismissal and related strategy questions.                                          0.10
214    06/12/2018   Review notice and dismissal filed by Curling Pls.' on 6/11/18.                        0.25
       06/12/2018   Respond to DeKalb counsel re recap sheets and additional info required to
215
                    release DREs.                                                                         0.41
216    06/13/2018   Review and rspond to Daniel White email re recap sheets.                              0.50
217    06/13/2018   Emails with MRM re schedule to propose.                                               0.40
       06/13/2018   Correspond with David Cross re schedule; revise schedule per comments; draft
218
                    and send email to Defs' counsel with proposed schedule.                               0.75
       06/13/2018   Call with David Cross regarding legislative immunity argument from State Board
219
                    members.                                                                              0.16
       06/14/2018   Review 14 emails from MRM, Cary Ichter, Matt Murray - variously on amicus
220                 brief and potential to subpoena DREs from nonparty. Respond on DRE issue.
                                                                                                          0.28
221    06/15/2018   Call with MRM regarding subpoenas, evidence for merits hearing, schedule.             1.40
222    06/15/2018   Emails to David Cross and Daniel White re relief requested in lawsuit.                0.33
223    06/18/2018   Email to MRM and team about scheduling.                                               0.10
       06/18/2018   Email Salter re DRE info requirements for releasing DREs from litigation hold.
224
                                                                                                          0.25
225    06/18/2018   Email follow up with Fulton County regarding proposed joint schedule.                 0.25
       06/18/2018   Draft notice of proposed joint schedule. Circulate to co-plaintiffs counsel. Revise
226
                    same per comments.                                                                    1.42
       06/19/2018   Team and client emails re work division on motion for subpoena, strategy in the
227
                    face of immunity defenses.                                                            1.25
228    06/19/2018   Revise and circulate to David Cross alternate proposed joint schedule.                0.25
229    06/19/2018   Revise proposed schedule and exhibits 1 and 2. Circulate to David Cross.              2.20
       06/19/2018   Review and revise CI draft of motion for leave to serve subpoena. Draft
230
                    proposed order. Email to CI re same.                                                  0.66
       06/20/2018   Review team emails regarding subpoena motion. Revise and finalize notice of
231
                    proposed schedule. Communicate with client and David Cross re same.                   2.08
232    06/20/2018   Organize information from DREs provided by Defs pursuant to Doc 210.                  1.25




                                                             Page 6 of 11
          Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 100 of 342



Entry Date          Description                                                                        Total Time
 233   06/21/2018   Planning email to team re Rule 34 inspection for July election.                         0.41
       06/21/2018   Revise MRM draft email re DRE preservation for counties' counsel. Emails with
234
                    MRM re same.                                                                            1.66
       06/21/2018   Strategy call with MRM re larger case strategy, planning for MPI schedule, and
235
                    potential for early discovery.                                                          1.16
       06/22/2018   Emails with Daniel White (DeKalb counsel) re his 6/22/18 communications to
236
                    Court.                                                                                  0.75
       06/27/2018   Respond to MRM emails. Revise exhibit of preservation criteria and send to
237
                    counties per MRM.                                                                       1.00
238    06/29/2018   Email to BPB and CI re Hall County preservation letter to Salter.                       0.33
239    06/29/2018   Email to John Salter re 6/18 email requesting GEMS server report.                       0.10
240    06/29/2018   Respond to Daniel White 6/28 email.                                                     1.00
       06/29/2018   Call with MRM re Fulton LAT testing; rule 27 options; contempt motion;
241
                    scheduling of MPI hearing.                                                              0.68
       07/02/2018   Email exchanges with David Cross, MRM regarding spoliation and contempt
242
                    alternatives.                                                                           0.20
243    07/02/2018   Exchange emails with MRM re case strategy.                                              0.75
244    07/03/2018   Revise draft and send email to Fulton County re LAT testing.                            0.50
245    07/03/2018   Email to Daniel White re nonresponsiveness.                                             0.10
246    07/03/2018   Email exchanges with MRM re potential Hall county subpoena motion.                      0.75
247    07/03/2018   Review DeKalb's response (Doc 232) and attachments.                                     0.11
       07/05/2018   Research tolling effect of motion to dismiss directed at amended complaint under
248                 Rules 12 and 15; research issues related to converting Rule 12 motion to Rule
                    56 motion; consider research and draft email to MRM with advice.                        1.50
       07/09/2018   Review and respond to MRM emails to counsel team received from 7/7 and and
249                 7/9 about fact gathering and MTD response plans. Emails with Cary Ichter
                    regarding Fulton County preservation issues.                                            0.80
250    07/09/2018   Review and consider State's MTD TAC.                                                    0.75
251    07/10/2018   Call with MRM re Hall County evidence.                                                  0.43
252    07/10/2018   Read MRM comments on State's MTD TAC.                                                   1.00
253    07/11/2018   Drafting response to MTD TAC.                                                           2.00
254    07/09/2018   Draft response to MTD TAC.                                                              1.50
       07/11/2018   Email to Cheryl Ringer. Emails to co-counsel re same. Email to CI and MRM re
255
                    next steps.                                                                             0.25
256    07/12/2018   Drafting response to MTD TAC.                                                           2.16
257    07/12/2018   Call with Matt Murray and David Cross re amicus brief.                                  0.25
258    07/13/2018   Drafting response to MTD TAC.                                                          10.83
259    07/14/2018   Drafting response to MTD TAC.                                                          10.00
260    07/15/2018   Drafting response to MTD TAC.                                                           9.88
261    07/16/2018   Drafting response to MTD TAC.                                                           9.75
262    07/17/2018   Revise and finalize response to MTD TAC.                                                5.16
263    07/18/2018   Emails w David Cross re Fulton DRE production.                                          0.75
264    07/18/2018   Call with co-counsel re strategy for MPI.                                               1.05
265    07/18/2018   Attention to file - managing court filings and emails.                                  1.00
266    07/18/2018   Call with MRM to continue discussion of strategy toward MPI.                            0.70
       07/19/2018   Call with lawyers BPB, CI and client MRM re strategy (Continued from
267
                    yesterday).                                                                             0.80
268    07/23/2018   Call with MRM and BPB regarding MPI strategy matters.                                   1.16
269    07/24/2018   Emails with Bruce Brown, MRM re MPI plan.                                               0.20
270    07/26/2018   Call with MRM re discussions between BPB and Salter.                                    0.20
271    07/27/2018   Call with MRM to get updated on status and plan for MPI merits hearing.                 1.51
272    07/30/2018   Call with MRM re background on Secretary Kemp.                                          0.75
273    07/30/2018   Call with MRM and BPB re MPI.                                                           1.75
274    07/30/2018   Prepare and file ECF No. 254 request for leave of absence.                              0.33
275    07/31/2018   Revise and comment on BPB drafts of MPI and proposed order.                             0.50
276    07/31/2018   Research and draft three points for MPI brief. Email BPB re same.                       2.16




                                                                Page 7 of 11
          Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 101 of 342



Entry Date          Description                                                                         Total Time
 277   08/01/2018   Draft paragraph for MPI related to malfunctions and discrepancies.                       0.93
278    08/01/2018   Zoom call with BPB and MRM re MPI logistics and content.                                 0.50
279    08/01/2018   Call with MRM regarding strategy for MPI.                                                0.53
280    08/02/2018   Zoom call with MRM, BPB re MPI filing and conferral with Curling Pls.                    0.50
281    08/02/2018   Call with MRM re proposed order for MPI.                                                 0.33
282    08/02/2018   Review SOS letter to GA counties; email to MRM and co-counsel re same.                   0.33
283    08/02/2018   Review and comment on Lamb declaration.                                                  0.50
284    08/03/2018   Review and comment on BPB draft of motion for preliminary injunction.                    2.33
285    08/03/2018   Revise MPI and proposed PI order. Correspond w BPB, MRM re substance.                    0.80
286    08/03/2018   Conferral communications re MPI with Curling Pls.' and amicus counsel.                   0.10
       08/03/2018   Call w MRM regarding strategy for MPI hearing and supplementation of
287
                    declarations.                                                                            0.41
       08/06/2018   Watch livestream of experts, MRM regarding DRE security system and case
288
                    facts.                                                                                   1.33
       08/07/2018   Two calls with MRM and BPB regarding court order [Doc 259] and strategy for
289
                    addressing MPI issues raised.                                                            0.50
290    08/07/2018   Call w MRM re DHS role.                                                                  0.13
291    08/07/2018   Call with David Cross and BPB regarding Curling Pls.' MPI.                               0.68
       08/07/2018   Call with MRM and BPB regarding approach to MPI hearing after call with Curling
292
                    Pls.' counsel.                                                                           0.90
293    08/07/2018   Call with MRM regarding DHS critical infrastructure designation background.              0.41
294    08/07/2018   Review Curling Pls. MPI.                                                                 1.00
295    08/08/2018   Call w BPB re standing declarations and Curling Pls.' conferral re schedule.             0.20
296    08/08/2018   Prepare verifications of TAC's standing allegations to support MPI.                      1.01
       08/08/2018   [Interview] Susan Greenhalgh regarding DHS designation of election systems as
297
                    critical infrastructure.                                                                 0.20
298    08/08/2018   Call with MRM regarding strategy and open records requests for MPI.                      1.08
299    08/09/2018   Call with MRM re declarations for standing for MPI.                                      0.30
300    08/10/2018   Call w MRM re feasibility and MPI solutions.                                             0.13
301    08/13/2018   Call on Zoom with MRM and BPB re MPI feasibility evidence.                               0.80
302    08/16/2018   Call with MRM re MPI reply approach, logistics of factual support, strategy.             0.63
303    08/16/2018   Call with BPB re MPI reply and request for hearing - strategy and substance.             0.41
304    08/17/2018   Review and comment on BPB draft request for hearing.                                     0.25
305    08/17/2018   Review State's Response to MPI.                                                          1.00
306    08/17/2018   Call with MRM and BPB to plan reply supporting MPI.                                      1.66
       08/19/2018   Draft MPI Reply Brief inserts for BPB. Review MRM emails and materials for
307
                    inclusion in reply. Correspond with MRM and BPB re same.                                 6.50
308    08/19/2018   Review draft reply brief.                                                                0.41
309    08/19/2018   Review and comment on Bernhard declaration.                                              0.75
310    08/20/2018   Review Curling amended MPI and proposed order.                                           0.16
       08/20/2018   Call w MRM to discuss plan for getting MPI reply filed with supporting materials.
311
                                                                                                             0.41
312    08/20/2018   Draft motion for excess pages for MPI reply, and proposed order.                         0.33
313    08/20/2018   Finalize and file motion for excess pages.                                               0.25
314    08/20/2018   Review and comment on draft Virginia Martin declaration.                                 0.26
315    08/20/2018   Call w MRM and BPB re MPI reply.                                                         0.58
316    08/20/2018   Review and comment on BPB draft of MPI reply.                                            1.50
       08/20/2018   Revise and comment on declarations of Bernhard, DeMillo, Martin, and
317
                    McReynolds.                                                                              1.00
       08/29/2018   Call with MRM re planning for hearing ordered by Doc. 279 (MPI hearing Order).
318
                                                                                                             0.53
319    08/29/2018   Call with MRM and BPB regarding MPI hearing planning.                                    1.00
       08/30/2018   Call with MRM about approaching David Cross re modifying Curlings' relief
320
                    requested.                                                                               0.21
321    08/31/2018   Respond to Cross email re all-mail issues.                                               0.33
       08/31/2018   Letter to David Cross re problems with proposing an all-mail election as a
322
                    substitute for DRE voting.                                                               1.66



                                                            Page 8 of 11
          Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 102 of 342



Entry Date          Description                                                                       Total Time
 323   09/01/2018   Prepare and send email to David Cross re Coalition Pls.' requested relief.              0.25
       09/04/2018   Review and consider court order re hearing (Doc. 280). Email to team re same.
 324
                                                                                                           0.50
325    09/04/2018   Prepare for and join call with MRM regarding MPI hearing set for 9/12.                 2.16
326    09/05/2018   Call w BPB and MRM re MPI hearing preparation.                                         1.71
       09/05/2018   Correspond with David Cross, BPB re relief sought by Curling Pls. and MRM's
327
                    criticism of [Curling] Pls.' relief.                                                   1.00
328    09/05/2018   Conferral call with Curling Pls.' counsel and BPB re MPI hearing.                      0.85
329    09/05/2018   Call w BPB re conferral call.                                                          0.16
330    09/05/2018   Call with MRM re MPI strategy and witnesses.                                           1.53
331    09/06/2018   Email to David Cross re subpoenas and witnesses.                                       1.00
332    09/06/2018   Call w MRM re [Curling's] subpoena of Kemp.                                            0.33
333    09/06/2018   Conferral call with all counsel per Doc. 280.                                          0.50
334    09/06/2018   Planning for MPI hearing with BPB and MRM.                                             0.33
335    09/06/2018   Second conferral [call] with Cross, BPB, and MoFo team.                                0.50
336    09/06/2018   Consider examination times, then draft and circulate joint notice.                     2.00
337    09/07/2018   Draft joint submission of Pls. for extra time.                                         0.91
338    09/07/2018   Call with MRM & BPB re preparations for 9/12 hearing.                                  0.28
339    09/07/2018   Call with MRM re preparations for 9/12 hearing.                                        1.00
       09/09/2018   Travel to SEA and flight time SEA to PHX to ATL. (11.5 hours less 1.5 hours of
340
                    airport calls and 2.16 working on SEA-PHX plane.)                                      3.92
341    09/09/2018   Dinner and planning session with MRM.                                                  2.25
342    09/09/2018   Review documents during travel.                                                        2.16
343    09/09/2018   Calls with MRM regarding hearing preparations.                                         1.50
344    09/09/2018   Emails with MRM and with D. Cross regarding hearing preparations.                      0.83
345    09/09/2018   Finalize and file DeMillo second declaration.                                          0.75
346    09/17/2018   Call with MRM re strategy in event of various outcomes on MPI.                         0.55
347    09/10/2018   Review documents in advance of MPI hearing.                                            1.50
348    09/10/2018   Plan witnesses and arguments for MPI hearing with BPB and MRM.                         9.00
349    09/10/2018   Planning with BPB and MRM.                                                             2.75
350    09/11/2018   Preparing witness examinations for MPI hearing.                                        2.75
351    09/11/2018   Planning for MPI hearing with MRM and BPB.                                             9.00
352    09/12/2018   Prepare preclusion arguments.                                                          2.00
353    09/12/2018   Travel to and attend preliminary injunction hearing.                                  10.66
354    09/13/2018   Strategy call with MRM regarding closing statements.                                   0.30
       09/13/2018   Strategy call with MRM and BPB regarding closing statements and response to
355
                    Defs.' suppl. witness declaration; drafting of same.                                   2.00
356    09/13/2018   Drafting and revision of closing statement.                                            1.50
       09/13/2018   Air travel from ATL to PHX to SEA. Ground transportation from airport home.
357
                                                                                                           4.88
358    09/17/2018   Review order on MPI.                                                                   1.50
359    09/17/2018   Strategy call w MRM re MPI next steps.                                                 1.33
360    09/18/2018   Call with MRM and BPB re post-MPI ruling strategy.                                     1.56
       09/19/2018   Call with BPB and MRM re strategy for discovery and post-MPI ruling motion.
361
                                                                                                           0.31
362    09/19/2018   MRM strategy call.                                                                     0.33
       09/20/2018   Review correspondence re reconsideration strategy and proposal for expedited
363
                    discovery schedule.                                                                    0.33
364    09/20/2018   Strategy email to team.                                                                0.33
365    09/20/2018   Call with MRM, BPB re strategy for moving to merits.                                   1.43
       09/20/2018   Call with BPB, MRM regarding expedited schedule negotiations with Curling Pls.'
366
                    counsel. Emails with David Cross re same.                                              0.16
       09/21/2018   Emails with MRM, BPB, David Cross re schedule proposal. Revise Curling drafts
367
                    and send to DC.                                                                        1.25
       09/28/2018   Review draft motion and attend call w BPB, MRM re motion for additional relief.
368
                                                                                                           1.50



                                                              Page 9 of 11
          Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 103 of 342



Entry Date          Description                                                                        Total Time
 369   09/29/2018   Draft and send email to CI re points for response to motion to stay.                    0.76
370    09/30/2018   Review and comment on BPB & MRM draft of new motion for PI.                             2.83
       09/29/2018   Review UCI clinic memo on voluntary cessation and stays pending interlocutory
371
                    appeals of immunity determinations. Email to CI re same.                                0.16
372    09/30/2018   Review and comment on CI draft of response to M Stay.                                   0.33
373    10/01/2018   Review draft Section II.B of new MPI.                                                   0.16
       10/02/2018   Review and comment on draft DRE-audit language in proposed order. Email
374
                    correspondence with BPB and MRM re same.                                                0.88
375    10/11/2018   Emails w MRM, BPB re reply supporting request for status conference.                    0.25
376    10/12/2018   Attention to file - organizing PACER filings and email MRM re same.                     0.41
       11/15/2018   Call w BPB, MRM regarding triage strategy, Rule 27 motion for Rule 34
377
                    discovery pending appeal.                                                               0.58
378    11/16/2018   Draft narrative for Rule 27 motion.                                                     0.75
379    11/20/2018   Call w BPB regarding preservation strategy pending appeal.                              0.30
380    01/08/2019   Strategy call w MRM, CI in advance of 11th Circuit mediation.                           0.51
381    01/09/2019   Prepare for and attend 11th Circuit mediation by teleconference.                        2.18
382    02/15/2019   Call with Catherine Chapple at MoFo re motion to lift stay.                             0.10
383    02/15/2019   Call with MRM and BPB regarding strategy following appeal.                              0.50
384    04/11/2019   Attention to file -- accumulated emails, correspondence, CM/ECF filings.                1.50
385    05/24/2019   Participate in telephone status conference.                                             1.08
       05/24/2019   Strategy call with BB, MRM, CI regarding MPI, case schedule following status
386
                    conference.                                                                             0.25
387    06/13/2019   Review and comment on draft discovery plan. Email to BPB re same.                       0.25
       06/15/2019   Review and comment on BPB brief excerpt pertaining to secret ballot violations.
388
                                                                                                            0.50
       06/17/2019   Review and comment on BPB brief excerpt pertaining to secret ballot violations.
389
                    Email to BPB re same.                                                                   1.50
390    06/17/2019   Call w MRM regarding potential MPI on barcode ballot machines.                          0.33
       06/21/2019   Review and comment on secret-ballot section of MPI. Emails to MRM and co-
391
                    counsel re same.                                                                        1.25
392    06/29/2019   Call with MRM regarding strategy on stopping BMDs and mootness.                         1.33
393    08/21/2019   Review Doc 584, State's Motion for Clarification of Order on MPI.                       0.20
       08/21/2019   [FEE CLAIM] Prepare summary of hours and expenses for case and interlocutory
394                 appeal fro period running from inception of involvement through July 31, 2019.
                                                                                                            1.00
395    08/24/2019   [FEE CLAIM] Comment on BPB draft motion for attorney fees.                              1.16
396    08/27/2019   [FEE CLAIM] Comment on revised draft motion for attorney fees.                          0.83
       08/28/2019   [FEE CLAIM] Research expenses awardable under 1988 in 11th Cir. Advise all
397
                    co-counsel and client re findings.                                                      0.60
       08/28/2019   [FEE CLAIM] Research availabiltiy of appellate fee award by trial court for
398
                    prevailing on interlocutory appeal.                                                     1.61
399    08/29/2019   [FEE CLAIM] Assemble hours from July 2017 to JUly 2019 for fee claim.                   6.50
       09/05/2019   Review internal emails regarding conferral w Defs re use of GEMS or Dominion
400
                    scanners in pre-March 2020 elections.                                                   0.33
       09/05/2019   Fact-gathering and planning call w MRM and BPB re motion for clarification of PI
401
                    order w/r/t Q1-2020 elections.                                                          0.28
       09/09/2019   Planning and strategy call w MRM and BPB regarding substance and preparation
402
                    of Motion re Implementation of PI Order.                                                1.18
       09/09/2019   Planning and strategy call with MRM, BPB regarding law applicable to rule 59
403
                    motion.                                                                                 0.56
404    09/11/2019   Review and comment on draft Rule 59 motion and brief directed at PI order.              3.00
       09/17/2019   Correspond with MRM, opposing counsel to eliminate duplicative cost claims.
405
                    Email to BPB, MRM regarding expedited briefing of Rule 59 motion.                       0.75
       09/18/2019   Correspond w. co-Pls.' counsel DC and co-parties co-counsel regarding
406
                    timeliness of costs claim; research issue.                                              1.16
       09/26/2019   Review State's response to Rule 59 motion. Debrief with MRM and BPB by
407
                    email.                                                                                  0.66
       09/27/2019   Team call w MRM, BPB to consider State and Curling responses and plan reply
408
                    in support of Rule 59 motion.                                                           0.30
409    09/27/2019   [FEE CLAIM] Drafted declaration supporting fee claim.                                   1.08




                                                            Page 10 of 11
          Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 104 of 342



Entry Date          Description                                                                        Total Time
       09/28/2019   Team call w MRM, BPB to consider State and Curling responses and plan reply
 410
                    in support of Rule 59 motion.                                                           1.35
411    09/30/2019   [FEE CLAIM] Drafting declaration regarding hourly rate.                                 1.58
412    10/01/2019   [FEE CLAIM] Drafting declaration in support of fee award claim.                         2.33
413    10/02/2019   Review and comment on draft reply iso Rule 59 motion.                                   0.75
414    10/03/2019   Continued review and comment on draft reply iso Rule 59 motion.                         0.58
415    10/07/2019   [FEE CLAIM] Call w MRM and BPB to eliminate duplicative fees from claim.                0.83
       10/07/2019   [FEE CLAIM] Drafting paragraphs relating early case history for inclusion in fee
416
                    detail submission.                                                                      1.66
       10/14/2019   [FEE CLAIM] Continue revision of declaration in support of fee claim. Revise
417
                    main brief in support of combined fees and expenses detail.                            10.00
       10/15/2019   [FEE CLAIM] Finalize fee declaration and fee detail records for Oct 15
418
                    submission.                                                                             4.00




                                                            Page 11 of 11
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 105 of 342




               EXHIBIT B
               Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 106 of 342


Robert McGuire Law Firm ‐ Expense Report
 Entry      Expense Date                                                      Description                                               Cost

May 1st, 2018 In-Person Status Conference (per Minute Docket Entry April 25, 2018)

   1          04/09/2018      Alaska Airlines [] - flight SEA to ATL roundtrip for team meeting on April 27.                             $515.41

                              Alaska Airlines changed [] - changed flights from SEA to ATL roundtrip 4-29 to 5-2 for April 30 team
   2          04/09/2018                                                                                                                 $580.99
                              meeting and court hearing on May 1.

   3          04/29/2018      Uber from ATL Hartsfield to hotel.                                                                          $51.29


   4          04/29/2018      Airline baggage charge.                                                                                     $25.00


   5          04/29/2018      Toll bridge - travel to airport.                                                                             $7.00


   6          04/29/2018      Meal out of town.                                                                                           $38.44


   7          05/01/2018      (Fedex) Printing of second amended complaint to prepare filing responsive to court order.                    $7.93


   8          05/01/2018      Printing of materials for hearing.                                                                          $20.80

                              Lodging at Residence Inn Marriott Atlanta Midtown, April 29 to May 2, for status conference and team
   9          05/02/2018                                                                                                                 $678.46
                              meetings.

  10          05/02/2018      Alaska Airlines baggage fee.                                                                                $25.00


  11          05/02/2018      Seattle airport parking, April 29 to May 2.                                                                $136.00


  12          05/02/2018      Uber from hotel to Atlanta airport.                                                                         $42.25

September 2018 preliminary injunction hearing

  13          09/06/2018      American Airlines [] SEA to ATL roundtrip for MPI hearing - 9/9 to 9/13/2018.                             $1,176.41


  14          09/09/2018      Bridge toll to airport.                                                                                      $7.00


  15          09/09/2018      Meal during travel.                                                                                         $20.82


  16          09/09/2018      In-flight Internet connectivity (SEA to PHX).                                                               $12.00


  17          09/09/2018      Uber from Atlanta airport to hotel.                                                                         $68.09


  18          09/12/2018      Uber from hotel to courthouse with MRM and expert RAD.                                                      $75.24

                              Lodging at Grand Hyatt Atlanta Buckhead, September 9 to 13, for preliminary injunction hearing and
  19          09/13/2018                                                                                                                $1,051.74
                              team meetings, including in-room meals.

  20          09/13/2018      Uber from hotel to airport.                                                                                 $67.15


  21          09/13/2018      In-flight Internet connectivity (ATL to PHX).                                                               $16.00


  22          09/13/2018      SEA airport parking - Sept 9-13, 2018.                                                                     $185.00


                                                                                                                          Grand Total   $4,808.02
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 107 of 342




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T


                                                                    C
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 108 of 342




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,                   )
                                         )
              Plaintiffs,                )
                                         )     CIVIL ACTION
 vs.                                     )
                                         )     FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER,                      )
ET AL.,                                  )
                                         )
              Defendants.                )

                   DECLARATION OF BRUCE P. BROWN


       1.    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that

the foregoing is true and correct.

       2.    My name is Bruce P. Brown. I am over the age of 18 and competent

to testify. I have personal knowledge of the facts stated in this declaration.

       3.     I represent the Coalition Plaintiffs in this case. The purpose of this

declaration is to provide evidence relating to Coalition Plaintiffs’ Motion for Fees

under 42 U.S.C. § 1988.

       4.    A reasonable rate for my time is $625 per hour. I graduated summa

cum laude from University of Georgia School of Law in 1984. After graduation, I

clerked for Judge Edward A. Tamm of the United States Court of Appeals for the
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 109 of 342




District of Columbia Circuit and for Chief Justice of the United States Supreme

Court Warren E. Burger. I joined Long, Aldridge and Norman (now Dentons) in

1986 and made partner in 1992. I started my own solo practice in 2012.

Throughout my career, I have specialized in complex commercial, regulatory, and

constitutional cases in state and federal court. When I left McKenna, Long &

Aldridge in 2012, my hourly rate was $605.

      5.     I have substantial experience litigating Section 1983 cases in federal

court, for plaintiffs and defendants. In addition to voting cases, I currently

represent the plaintiff in Dean v. Olens, No. 18-cv-0442-TCB, a Section 1983 and

1985(3) case involving a Kennesaw State University Cheerleader who “took a

knee” during the National Anthem. I am co-counsel for the defendant City of

Atlanta in Calhoun v. Pennington, 09-cv-3286-TCB, a case involving a complex

consent decree which resolved a Section 1983 action against the Police

Department. In addition, I was appointed Special Master by the District Court in

In re Airline Antitrust Litigation, 1:09-MD-02089-TCB, and for twelve years was

co-lead counsel for the State of Georgia in the “water wars” cases in the several

District Courts, Courts of Appeal, and the United States Supreme Court.

      6.     In this case, co-counsel and I have relied heavily on the support that

we have received from our client, Coalition for Good Governance. I have


                                           2
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 110 of 342




reviewed the declaration of Marilyn Marks, filed herewith, and her observations

about her contributions, and the contributions of her organization, are completely

accurate. But for the support of the Coalition, we would have needed another team

of lawyers and paralegals to represent the Coalition Plaintiffs in this case.

      7.     Attached as Exhibit 1 is a true and correct record of my time on this

case. I record my time regularly, and it is my practice to record my time regularly,

for the Coalition and for my other clients. I use billing software called “CLIO,”

and the spreadsheet that is attached as Exhibit 1 is generated by the CLIO program.

      8.     When I record my time, I do not include time that I spend on

administrative or secretarial tasks that would in a larger firm be undertaken by

employees who do not charge clients by the hour. In addition, after I record my

time, I will use my judgment to reduce the amount of time recorded to reflect

inefficiencies or other circumstances. In this case, I have reduced my time on a

number of days so that I can be certain that the amount that I am charging is

appropriate. In most instances in which I reduce my time after it is recorded, I will

so indicate in the billing entry.

      9.     In the spreadsheet attached as Exhibit 1, I have added rows that

identify the “Phase” of the case and, in the column to the right of the last row of a

particular phase, I have subtotaled the number of hours for the particular phase.


                                           3
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 111 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 112 of 342




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T


                                                                    1
                 Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 113 of 342


Client        Date    User           Description of Work                                          Hours      Rate     Total         Phase Hours
                                                             PHASE II

                                     Review file; review proposed third amended
                                     complaint; review memo from R. McGuire; extensive
                                     telephone call with C. Ichter; telephone call with M.
                                     Marks and team; draft engagement letter; review C.
CGG Curling    3/30/18 Bruce Brown   Icther draft; further work on matter.                                5 $625.00     $3,125.00

                                     Review local rules and Judge Totenberg's Standing
                                     Order; draft notice of appearance; draft certificate
CGG Curling     4/1/18 Bruce Brown   of compliance; emails to C. Ichter about pleadings.             1.5 $625.00          $937.50
                                     Review and editing of draft Third Amended
                                     Complaint and transmit comments to R. Maguire;
                                     emails with client and R. Maguire about filings and
CGG Curling     4/2/18 Bruce Brown   strategy.                                                       2.5 $625.00        $1,562.50
                                     Further work on draft third amended complaint;
                                     legal research on official capacity immunity; email
                                     to R. McGuire and M. Marks about the other
CGG Curling     4/3/18 Bruce Brown   plaintiffs.                                                     1.5 $625.00          $937.50



                                     Review motion for leave to amend; revise motion for
                                     leave to amend; legal research into standards for
                                     granting such motions and edit motion to include
                                     same; review pleadings relating to Steptoe's
                                     withdrawal; legal research as to applicability of Rule
                                     41(a) dismissal; review and revise proposed order;
                                     circulated revised drafts of pleadings; further edits
                                     to same; legal research confirming viability of
                                     injunctive relief against state officials sued in their
                                     official capacity for injunctive relief; facilitate filing
                                     of pleadings; numerous email to R. McGuire and M.
CGG Curling     4/4/18 Bruce Brown   Marks; emails to J. Salter.                                     5.9 $625.00        $3,687.50

                                     Review and edit request for status conference and
                                     emails regarding same; finalize, file and serve same;
                                     telephone conference with J. Salter and email R.
                                     McGuire regarding same; emails with team about
CGG Curling     4/5/18 Bruce Brown   meeting to plan strategy.                                       1.8 $625.00        $1,125.00
                                     Substantive email to team about need to make a
                                     formal demand on Secretary Kemp about the
                                     feasibility and legality of his using Coalition
                                     Plaintiffs' proposed solution; further emails about
CGG Curling     4/6/18 Bruce Brown   next steps.                                                          1 $625.00       $625.00
                                     Email to team about Judge Totenberg's decision in
                                     Williams v. City of Atlanta and implications about
                                     making clear demand to Secretary Kemp and Section
CGG Curling     4/6/18 Bruce Brown   1988 recovery.                                                  0.5 $625.00          $312.50
                                     Review status conference request and information
                                     about spoliation to prepare for conference call;
                                     conference call with team to discuss making a
                                     demand on Secretary Kemp, scope of injunctive
                                     relief, and coordinating efforts (if possible) with
                                     other plaintiffs; brief review of Kemp's response in
                                     opposition to motion for leave and emails regarding
CGG Curling     4/9/18 Bruce Brown   same.                                                           2.4 $625.00        $1,500.00
                                     Extensive work drafting and revising lengthy demand
                                     letter to Gov. Barnes and J. Salter; numerous emails
                                     and telephone discussions with M. Marks and team
CGG Curling    4/12/18 Bruce Brown   regarding same;                                                 4.8 $625.00        $3,000.00



                                     Consider response to Curling Plaintiffs for an
                                     extension of time to respond to motion to amend
                                     and emails regarding same (.8); extensive
                                     conference call with M. Marks and R. McGuire
                                     concerning other plaintiffs' position and whether to
                                     oppose, and consideration of motion to sever (.5
                                     plus); research spoliation cases by Judge Totenberg
                                     and Judge Batten and email to team regarding same
CGG Curling    4/13/18 Bruce Brown   (.5); email responding to attorney Cross (.1).                  1.9 $625.00        $1,187.50
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 114 of 342


                                    Further work on demand letter to Gov. Barnes and J.
CGG Curling   4/14/18 Bruce Brown   Salter.                                                      2 $625.00    $1,250.00
                                    Revise and finalize letter to Gov. Barnes and J. Salter
                                    (1.9); exchange emails with J. Salter about Secretary
CGG Curling   4/16/18 Bruce Brown   Kemp's position (.3).                                       2.2 $625.00   $1,375.00
                                    Telephone conference with M. Marks; review draft
                                    press release for the Coalition (.5, not billed); further
CGG Curling   4/17/18 Bruce Brown   work on matter.                                             1.3 $625.00    $812.50
                                    Draft email to D. Cross concerning potential joint
                                    motion to sever; emails with M. Marks and team
CGG Curling   4/18/18 Bruce Brown   regarding same;                                              1 $625.00     $625.00
                                    Substantive email to D. Cross; numerous emails
                                    about replies to briefs in opposition to motion to
CGG Curling   4/19/18 Bruce Brown   amend; further work on matter.                              1.2 $625.00    $750.00

                                    Telephone conference with R. McGuire, and then R.
                                    McGuire and D. Cross; telephone conference with M.
                                    Marks; consider approach toward Curling plaintiffs
CGG Curling   4/23/18 Bruce Brown   joinder and emails to team regarding same.                  1.5 $625.00    $937.50

                                    Prepare for and attend court hearing; conference
CGG Curling    5/1/18 Bruce Brown   with R. McGuire and M. Marks thereafter.                    4.5 $625.00   $2,812.50
                                    Follow up on court hearing; telephone call with C.
                                    Ichter about statistics experts and call with co-
CGG Curling    5/2/18 Bruce Brown   plaintiffs.                                                 2.2 $625.00   $1,375.00

                                    Work on Rule 34 application; legal research on
                                    whether videotaping processes is allowed under Rule
CGG Curling    5/3/18 Bruce Brown   34; emails to client regarding same.                        2.5 $625.00   $1,562.50
                                    Work with M. Marks on email about preservation of
CGG Curling    5/4/18 Bruce Brown   evidence.                                                   0.2 $625.00    $125.00
                                    Review numerous emails about matter from
                                    opposing counsel and others; work on Rule 34
CGG Curling    5/6/18 Bruce Brown   pleading and emails regarding same.                         1.5 $625.00    $937.50

                                    Communications with client and opposing counsel
                                    about Rule 34 request; draft email to J. Salter about
                                    difference between state law and what Rule 34
CGG Curling    5/7/18 Bruce Brown   request would allow; further work on matter.                1.5 $625.00    $937.50
                                    Work on Rule 34 notice issues; emails to team and J.
CGG Curling    5/8/18 Bruce Brown   Salter regarding same.                                      1.5 $625.00    $937.50
                                    Prepare for and telephone calls about conference
                                    call with the Court; prepare "pocket brief" on duty to
                                    preserve evidence; emails to J. Salter; further work
CGG Curling    5/9/18 Bruce Brown   on matter.                                                  2.5 $625.00   $1,562.50
                                    Prepare for and attend meeting with counsel and
                                    then hearing with Court and follow up discussions
CGG Curling   5/10/18 Bruce Brown   and emails thereafter.                                      4.5 $625.00   $2,812.50
                                    Multiple emails and telephone calls regarding
                                    matter, including emails on advisability of filing a
CGG Curling   5/11/18 Bruce Brown   spoliation motion.                                          3.2 $625.00   $2,000.00
                                    Extensive email about reactions to Court agreement
CGG Curling   5/14/18 Bruce Brown   on preservation.                                            0.5 $625.00    $312.50
                                    Extensive conference call with team on strategy
CGG Curling    6/1/18 Bruce Brown   going forward.                                              1.5 $625.00    $937.50

                                    Extensive conference call regarding matter with M.
CGG Curling   6/11/18 Bruce Brown   Marks and team (2 hours, only 1 billed)                      1 $625.00     $625.00            1
                                    Revise and finalize draft letter to DeKalb and Kemp
CGG Curling   6/13/18 Bruce Brown   counsel; emails regarding same.                              1 $625.00     $625.00
                                    Legal research on whether Rule 45 subpoena may be
                                    served prior to Rule 26 conference and emails
CGG Curling   6/15/18 Bruce Brown   regarding same.                                             0.5 $625.00    $312.50

                                    Extensive work drafting, revising and finalizing
                                    motion for issuance of subpoena and associated
                                    exhibits; emails to counsel; emails to D. Cross;
CGG Curling   6/20/18 Bruce Brown   multiple emails to M. Marks regarding same.                 3.1 $625.00   $1,937.50   69.70

                                                           PHASE III
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 115 of 342


                                    Review and analysis of motion to dismiss; review
                                    draft response and transmit edits and comments to
                                    R. McGuire; review file on motion for affidavit;
                                    emails with M. Marks regarding same; draft, review,
CGG Curling   7/17/18 Bruce Brown   revise and file reply.                                    3.4 $625.00   $2,125.00

                                    Review recent filings; review amicus brief; Prepare
                                    for and call with M. Mark, R. McGuire and C. Icther
                                    about whether to enjoin DRE machine use in
CGG Curling   7/18/18 Bruce Brown   December election.                                        1.2 $625.00    $750.00
                                    Consider next steps in the litigation and email memo
CGG Curling   7/19/18 Bruce Brown   to M. Marks regarding same.                               1.2 $625.00    $750.00
                                    Prepare for and telephone conference with M.
                                    Marks and co-counsel on timing of PI motion; review
                                    Defendant Kemp's press statements about security of
CGG Curling   7/19/18 Bruce Brown   election system.                                           1 $625.00     $625.00



                                    Extensive telephone conferences with M. Marks, and
                                    then M. Marks and R. McGuire, about strategy in the
                                    case, specifics of remedy, whether to file a motion
                                    for a preliminary injunction; legal research on
CGG Curling   7/23/18 Bruce Brown   equitable relief; draft preliminary outline of motion.    5.9 $625.00   $3,687.50

                                    Review Amicus Brief and study authorities for use in
                                    motion for a preliminary injunction; further work on
                                    motion; emails to M. Marks and R. Maguire about
                                    framing of requested relief and form of submission
CGG Curling   7/24/18 Bruce Brown   to the Court; further work on motion papers.              4.1 $625.00   $2,562.50

                                    Work on motion papers; study South Carolina action;
                                    email to M. Manor; emails and telephone
                                    conversations with M. Marks about news reports and
                                    action to take in Georgia; emails about settlement
CGG Curling   7/25/18 Bruce Brown   possibilities with Sec. Kemp.                             3.2 $625.00   $2,000.00
                                    Telephone call with C. Ichter and J. Salter (Salter
                                    aborted call); further work on ideas to settle the
                                    matter with C. Ichter and M. Marks; extensive work
CGG Curling   7/26/18 Bruce Brown   on motion papers.                                         3.5 $625.00   $2,187.50
                                    Work on motion papers; conference with M. Marks
                                    and C. Ichter; further extensive work on motion
CGG Curling   7/27/18 Bruce Brown   papers.                                                   6.5 $625.00   $4,062.50
                                    Further work on brief in support of motion for
                                    preliminary injunction; email memo to team
CGG Curling   7/28/18 Bruce Brown   regarding same; circulate draft brief.                     4 $625.00    $2,500.00



                                    Extensive work on motion for preliminary injunction,
                                    including substantive conference call with M. Marks
                                    about motion, brief and evidence; review brief;
                                    review draft affidavits; consider Rule 65, Local Rules,
                                    and Court's Standing Order; draft motion itself; draft
                                    proposed order; legal research into argument about
CGG Curling   7/29/18 Bruce Brown   dollar cost to defendant of injunctive relief.            5.5 $625.00   $3,437.50
                                    Review law on injunctive relief; extensive telephone
                                    conference with M. Marks and R. McGuire; further
CGG Curling   7/31/18 Bruce Brown   work on motion papers.                                     5 $625.00    $3,125.00
                                    Work on declarations and further work on brief;
                                    numerous emails and phone calls about motion for
                                    preliminary injunction; further legal research on
CGG Curling   7/31/18 Bruce Brown   irreparable harm.                                         2.8 $625.00   $1,750.00

                                    Further work on preliminary injunction papers,
                                    including editing M. Bernhard declaration; reviewing
                                    R. Wilson declaration and email to her regarding
                                    same; review and edit D. Bower's declaration;
                                    prepare press statement; continued editing of
CGG Curling    8/1/18 Bruce Brown   motion papers.                                            4.8 $625.00   $3,000.00
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 116 of 342


                                    Further work on major declarations (Lamb,
                                    Bernhard, and others); further drafting of brief;
                                    additional legal research on irreparable harm;
                                    additional legal research on balancing of the equities
                                    and impact of cost upon defendants' equities;
                                    numerous telephone calls and emails with R.
CGG Curling    8/2/18 Bruce Brown   McGuire and M. Marks. (Actual time 12 plus hours).           8 $625.00    $5,000.00    4


                                    Further substantial work revising and finalizing
                                    motion papers, including all declarations and
                                    exhibits thereto, brief, motion, and proposed order;
                                    numerous emails and telephone calls with R.
                                    McGuire and M. Marks regarding same; further
CGG Curling    8/3/18 Bruce Brown   editing, finalizing and filing papers.                      7.8 $625.00   $4,875.00
                                    Work on Open Records Act requests to defendants
CGG Curling    8/5/18 Bruce Brown   and others.                                                  1 $625.00     $625.00

                                    Work following up to filing; work with clerk
                                    preparing submission to Judge Totenberg; work on
                                    Open Records Act requests; telephone calls with
                                    media; research Secretary Kemp's testimony before
                                    Congress blaming federal government for
CGG Curling    8/6/18 Bruce Brown   interference; further work on matter.                       2.5 $625.00   $1,562.50

                                    Review Judge Totenberg's order and telephone calls
                                    and emails relating thereto to co-counsel and client;
                                    research about and email to Athens-Clarke County
                                    election officials; further extensive work on Open
CGG Curling    8/7/18 Bruce Brown   Records Act requests.                                       4.9 $625.00   $3,062.50
                                    Work on declarations (.5); review Curling brief (.4);
                                    extensive work on Open Records requests and fact-
                                    gathering (2.4); telephone calls with media about
CGG Curling    8/8/18 Bruce Brown   case (.5)                                                   3.8 $625.00   $2,375.00

CGG Curling    8/9/18 Bruce Brown   Work on KSU and DOAS Open Records Act requests.             0.9 $625.00    $562.50

                                    Follow up emails on Open Records Act; telephone
CGG Curling   8/13/18 Bruce Brown   conference with R. Maguire and M. Marks.                    1.5 $625.00    $937.50

                                    Review and analysis of defendants' papers and
                                    circulate memorandum to team regarding same;
CGG Curling   8/14/18 Bruce Brown   email to SOS regarding Open Records Act request.            2.5 $625.00   $1,562.50

                                    Draft and revise introduction to Reply Brief; further
                                    work on legal research for Reply; numerous
                                    telephone calls and emails about strategy and Open
                                    Records Act requests; email to J. Salter; legal
                                    research on five day rule for Attorney General and
CGG Curling   8/15/18 Bruce Brown   injunctive relief.                                          4.5 $625.00   $2,812.50

                                    Extensive work on Reply Brief; numerous telephone
                                    calls and emails about brief, Open Records requests,
CGG Curling   8/16/18 Bruce Brown   request for a hearing, and related matters.                 5.2 $625.00   $3,250.00
                                    Continued work on reply; telephone call with D.
                                    Cross; draft motion for hearing; extensive additional
CGG Curling   8/17/18 Bruce Brown   work on reply brief.                                        3.5 $625.00   $2,187.50
CGG Curling   8/18/18 Bruce Brown   Drafting reply brief.                                         4 $625.00   $2,500.00

                                    Drafting reply brief; circulate first draft; re-write of
CGG Curling   8/19/18 Bruce Brown   "spoliation" section; emails regarding declarations.        3.6 $625.00   $2,250.00

                                    Extensive work on Reply Brief, including extensive
                                    revisions; review and revisions of declarations;
                                    numerous telephone conferences; substantial work
                                    on finalization and filing of papers (actual time 14
CGG Curling   8/20/18 Bruce Brown   plus hours).                                               12.5 $625.00   $7,812.50   2.5
                                    Email to R. Maguire about laches and other
                                    arguments; emails and telephone calls regarding
CGG Curling   8/21/18 Bruce Brown   strategy going forward.                                     1.2 $625.00    $750.00
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 117 of 342


                                    Emails with R. McGuire and M. Marks about ROIA or
                                    notice to produce; review of court order about
CGG Curling    9/4/18 Bruce Brown   scheduling.                                               0.2 $625.00    $125.00
                                    Work on plan for evidence submission at the
                                    hearing; multiple emails and telephone call about
                                    difference in relief between Curling Plaintiffs and
                                    Coalition Plaintiffs; conference call with D. Cross and
                                    team regarding same; emails with J. Salter about
                                    hearing; consider whether to call Secretary Kemp as
CGG Curling    9/5/18 Bruce Brown   a witness.                                                3.2 $625.00   $2,000.00

                                    Multiple telephone conferences with co-counsel and
                                    Curling counsel about what witnesses to call and
                                    subpoena and schedule for examination; extensive
                                    consideration of whether to call Secretary Kemp and
                                    review documents relating to Secretary Kemp's
                                    opposition to federal funding of election equipment
                                    improvement and his charge that DHS was hacking
CGG Curling    9/6/18 Bruce Brown   Georgia.                                                  3.8 $625.00   $2,375.00

                                    Emails to co-counsel and defendants' counsel about
                                    joint notice; revise, finalize and file joint notice;
                                    emails concerning and finalize subpoena;
                                    conference call with R. Maguire and M. Marks about
                                    trial planning; telephone conference with M. Marks
CGG Curling    9/7/18 Bruce Brown   about evidence and testimony.                              3 $625.00    $1,875.00
                                    Conference call with M. Marks and continue
                                    preparation for the hearing; legal research on
                                    several issues; consider filing motion for
                                    appointment of special master; prepare cross-
                                    examination; email Dr. Stark and review and revise
CGG Curling    9/9/18 Bruce Brown   his declaration.                                          3.5 $625.00   $2,187.50

                                    Further preparation for hearing; review and edit
                                    declarations; meet with R. Maguire and M. Marks;
                                    email with C. Ichter about special master brief; draft
CGG Curling   9/10/18 Bruce Brown   and revise timeline (actual time 9 plus hours).            7 $625.00    $4,375.00             2


                                    Finalize and file declarations; intensive preparation
                                    for hearing; meet with expert C. DeMillo and assist
                                    in the preparation of his testimony; meet with M.
                                    Marks and R. Maguire; telephone conference with D.
                                    Cross; review W. Lee slides; prepare exhibits for
                                    hearing; prepare opening statement; legal research
CGG Curling   9/11/18 Bruce Brown   on various issues.                                        9.3 $625.00   $5,812.50
                                    Additional substantial preparation for hearing; work
                                    on opening statement; attend hearing (actual time
CGG Curling   9/11/18 Bruce Brown   9.5 plus)                                                  8 $625.00    $5,000.00            1.5


                                    With R. Maguire, draft, revise and file post-hearing
CGG Curling   9/13/18 Bruce Brown   brief and response to declaration of R. Sullivan.         2.8 $625.00   $1,750.00

                                    Review court order; draft and circulate strategy
                                    memo; numerous emails and telephone calls about
                                    order and next steps (2.4); meet with HBO film crew
CGG Curling   9/18/18 Bruce Brown   (not billed to client).                                   2.4 $625.00   $1,500.00
                                    Draft initial motion for reconsideration; multiple
                                    conversations about appeal and next steps; emails
                                    with D. Cross about appeal and about discovery;
                                    review C. Hoke material; consider grounds for
CGG Curling   9/19/18 Bruce Brown   additional relief.                                        3.3 $625.00   $2,062.50   166.00

                                                          PHASE IV

                                    Extensive work on strategy and whether to file
                                    additional request for relief; telephone calls with R.
                                    Maguire, M. Marks; emails to D. Cross; emails and
CGG Curling   9/20/18 Bruce Brown   legal research about dangers of mootness.                 2.5 $625.00   $1,562.50

                                    Multiple emails and telephone communications
CGG Curling   9/21/18 Bruce Brown   about request for status conference and strategy.          1 $625.00     $625.00
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 118 of 342


                                    Further study on strategy and next steps; telephone
                                    call with C. Hoke and M. Marks; substantial
                                    additional communications on importance of
CGG Curling   9/24/18 Bruce Brown   considering mootnesss.                                   2.8 $625.00   $1,750.00

                                    Extensive call with M. Marks about staffing and
                                    additional litigation (not billed); numerous calls and
                                    emails about whether and how to move for
                                    additional injunctive relief; emails to amici about
                                    whether to seek injunction of paper ballot audit;
CGG Curling   9/25/18 Bruce Brown   outine grounds for injunctive relief and circulate.      2.4 $625.00   $1,500.00
                                    Extensive work on motion for additional injunctive
                                    relief; emails with amici; additional legal research;
                                    outline possible claims; work on requests for relief
CGG Curling   9/26/18 Bruce Brown   relating to audits.                                      4.5 $625.00   $2,812.50
CGG Curling   9/27/18 Bruce Brown   Further extensive work drafting brief.                     4 $625.00   $2,500.00
                                    Continue drafting brief for circulation to team;
                                    emails with team about election results and turn-out
                                    metrics; consider email from Ms. Burgess and draft
                                    response; conference call with team; further drafting
CGG Curling   9/28/18 Bruce Brown   of motion.                                               5.1 $625.00   $3,187.50
CGG Curling   9/29/18 Bruce Brown   Revise draft and circulate; call with M. Marks.          2.6 $625.00   $1,625.00
CGG Curling   9/30/18 Bruce Brown   Extensive work on motion.                                  6 $625.00   $3,750.00
                                    Substantial work on motion for additional relief;
                                    drafting brief and reviewing supporting
                                    documentation; numerous emails and phone calls
CGG Curling   10/1/18 Bruce Brown   with R. McGuire and M. Marks.                            5.4 $625.00   $3,375.00
                                    Draft and finalize motion papers; numerous emails
                                    and conference calls with M. Marks, R. McGuire,
                                    amici; further drafting and revision and finalization
CGG Curling   10/2/18 Bruce Brown   (actual time 10.5 plus).                                  8 $625.00    $5,000.00   44.30   2.5


                                                          PHASE V

                                    Emails and conferences relating to Court's minute
CGG Curling 10/10/18 Bruce Brown    order (.6), consider Defendant's motion to sever (.3).   0.9 $625.00    $562.50            1.2
                                    Emails to D. Cross about severance; multiple emails
CGG Curling 10/11/18 Bruce Brown    about strategy and status conference.                    1.3 $625.00    $812.50
                                    Substantial work relating to cyber-vulnerability of
                                    State's election system, including telephone
                                    discussion with M. Marks and R. DeMillo; draft email
CGG Curling   11/3/18 Bruce Brown   to J. Salter.                                             1 $625.00     $625.00
                                    Multiple emails and telephone conversations with
                                    press (NY Times, WaPo, and NPR), client, D. Cross,
                                    R. Barnes about notification of vulnerability of the
CGG Curling   11/4/18 Bruce Brown   system                                                   2.5 $625.00   $1,562.50
                                    Multiple emails and telephone conversations about
                                    Secretary's patently false claim that Democrats
                                    hacked the DRE system with NY Times, Washington
CGG Curling   11/5/18 Bruce Brown   Post, NPR, Roy Barnes,                                   2.2 $625.00   $1,375.00

                                    Numerous telephone calls and emails about
                                    defendants' preservation duties after the election;
                                    emails and telephone calls with R. Shahar,
CGG Curling   11/7/18 Bruce Brown   pollwatcher, about election irregularies.                1.8 $625.00   $1,125.00

                                    Conference with M. Marks regarding next steps (1.5,
CGG Curling 11/14/18 Bruce Brown    only .5 billed); work on CA11 appeal (2.2 not billed).   0.5 $625.00    $312.50            3.2


                                    Telephone conference with M. Marks and R.
                                    McGuire about next steps to preserve evidence;
CGG Curling 11/15/18 Bruce Brown    email to M. Marks about R. DeMillo's declaration.        1.5 $625.00    $937.50
                                    Review R. DeMillo declaration and extensive email
                                    to team regarding same; extensive telephone call
                                    with M. Marks about next steps; work on motion to
CGG Curling 11/16/18 Bruce Brown    preserve evidence.                                       3.8 $625.00   $2,375.00
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 119 of 342


                                    Further work considering continued spoliation of
                                    DRE machines and preventative action; draft brief to
                                    this effect; consider whether Court likely to grant
                                    same; discuss alternatives with M. Marks; further
                                    work on brief and consider whether "sampling"
CGG Curling 11/19/18 Bruce Brown    alternative should be entire "ask".                       3.5 $625.00   $2,187.50
                                    Reconsider additional motion; discussions with M.
                                    Marks about Court Order regarding discovery and
                                    preservation; review and revise M. Marks' draft
                                    notification to J. Salter et al. regarding preservation
                                    and numerous discussions regarding same; finalize
CGG Curling 11/19/18 Bruce Brown    same.                                                     2.5 $625.00   $1,562.50
                                    Additional work on preservation and spoliation issue;
                                    consider alternatives with M. Marks; multiple emails
                                    to J. Salter about State Rule requiring 30 day hold on
CGG Curling 11/20/18 Bruce Brown    DREs.                                                     1.8 $625.00   $1,125.00

                                    Telephone conferences with R, McGuire about
                                    whether to brief legislative immunity and respond to
CGG Curling 11/30/18 Bruce Brown    D. Cross emails regarding same.                           0.8 $625.00    $500.00
                                    Telephone conference with L. Bryan and J. Chandler
                                    about Fire Fight litigation and the Curling case,
                                    including assistance in gather evidence of DRE and
CGG Curling 12/12/18 Bruce Brown    epollbook problems.                                       0.4 $625.00    $250.00

                                    Review briefs relating to CA11 appeal and attend
                                    oral argument (1.8, not billed); conference with M.
                                    Marks and R. McGuire after hearing to consider
                                    necessity of filing motion to preserve evidence or to
CGG Curling   1/30/19 Bruce Brown   initiate discovery (.5)                                   0.5 $625.00    $312.50            1.8
                                    Conference with M. Marks and R. McGuire about
                                    strategy for discovery and further study of race-
CGG Curling   1/31/19 Bruce Brown   targeted malware.                                         0.4 $625.00    $250.00
                                    Review and analysis of Court of Appeals' decision;
                                    review Judge's orders regarding when case stops
CGG Curling    2/8/19 Bruce Brown   being stayed.                                             0.8 $625.00    $500.00    26.20

                                                          PHASE VI

                                    Work on discovery; prepare interrogatories and
                                    document requests; telephone calls and emails about
CGG Curling   2/11/19 Bruce Brown   scope of discovery and other procedural issues.           1.5 $625.00    $937.50

                                    Extensive telephone call with J. Chanlder about
                                    strategy; legal research on "mandate"; telephone
                                    conference with M. Marks about whether to initiate
                                    dicovery before "mandate", preservation issues,
CGG Curling   2/12/19 Bruce Brown   status of old motion for additional injunctive relief.    2.8 $625.00   $1,750.00
CGG Curling   2/13/19 Bruce Brown   Conference with M. Marks on discovery.                    0.5 $625.00    $312.50
                                    Telephone conference with M. Marks and R.
                                    McGuire about strategy, including timing of
CGG Curling   2/15/19 Bruce Brown   discovery launch.                                         0.3 $625.00    $187.50
                                    Review and revise letter to V. Russo and B. Tyson
CGG Curling   2/17/19 Bruce Brown   regarding BMDs.                                           0.7 $625.00    $437.50
                                    Review and revise letter to V. Russo and B. Tyson
CGG Curling   2/18/19 Bruce Brown   regarding BMDs.                                           1.4 $625.00    $875.00
                                    Consider expedited discovery in advance of
                                    mandate, legal research about discovery timing,
                                    emails regarding same (1.5); outline and draft
                                    strategy memo for litigation and transmit to R.
CGG Curling   3/20/19 Bruce Brown   McGuire.                                                  2.3 $625.00   $1,437.50

                                    Multiple emails and telephone calls about planning
                                    and scheduling the "meet and confer" with
                                    defendants' counsel (1.2); consider drafting demand
CGG Curling   3/21/19 Bruce Brown   letter outlining claims (.5).                             1.7 $625.00   $1,062.50
                                    Emails with opposing counsel about meet and confer
                                    (.2); work on demand letter and emails with team
CGG Curling   3/22/19 Bruce Brown   regarding same (.8).                                       1 $625.00     $625.00
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 120 of 342


                                    Further work on demand letter; multiple
                                    communications with M. Marks about new
CGG Curling   3/23/19 Bruce Brown   legislation, BMDs, auditability and mechanics.            3.5 $625.00   $2,187.50
CGG Curling   3/24/19 Bruce Brown   Finalize demand letter to Russo and others.               1.8 $625.00   $1,125.00
CGG Curling   3/25/19 Bruce Brown   Emails about discovery.                                   0.2 $625.00    $125.00

                                    Draft Request for Production of Documents to
                                    Secretary Raffensperger (for GEMS database) and
                                    circulate to R. McGuire and M. Marks; emails to V.
CGG Curling   3/26/19 Bruce Brown   Russo about upcoming elections schedule.                  2.4 $625.00   $1,500.00
                                    Finalize and circulate discovery; telephone calls
                                    about discovery with B. Tyson and, separately, K.
CGG Curling   3/27/19 Bruce Brown   Burwell.                                                  1.1 $625.00    $687.50
                                    Telephone conferences with M. Marks about, and
                                    then telephone conference with D. Cross and C.
CGG Curling   3/28/19 Bruce Brown   Chappel.                                                  2.3 $625.00   $1,437.50
                                    Review rules on third-party discovery; draft notice of
                                    third-party discovery; emails to M. Marks regarding
CGG Curling   3/29/19 Bruce Brown   same.                                                     1.5 $625.00    $937.50
                                    Draft, revise and finalize substantive letter to V.
                                    Russo concerning fundamental problems with the
                                    BMDs (1.5); prepare for "meet and confer"
                                    conference with Defendants' counsel, and
                                    communications with C. Chappel regarding same
                                    (1.0); conference call with opposing counsel and
CGG Curling    4/1/19 Bruce Brown   follow-up thereto (.6).                                   3.1 $625.00   $1,937.50

                                    Work drafting Status Report for the Court; email to
                                    V. Russo about election schedule; email about expert
CGG Curling    4/2/19 Bruce Brown   opinions on BMDs; further work on status report.          2.8 $625.00   $1,750.00
                                    Prepare for hearing; draft memo on BMDs; review
                                    file; telephone call with D. Cross and C. Chapple;
CGG Curling    4/4/19 Bruce Brown   draft discovery.                                          5.5 $625.00   $3,437.50
                                    Work on status report (1.9); extensive telephone
                                    conference with M. Marks about status report and
CGG Curling    4/6/19 Bruce Brown   litigation plan (1.0).                                    2.9 $625.00   $1,812.50
                                    Work on status report, schedule and preparation for
CGG Curling    4/7/19 Bruce Brown   hearing.                                                  2.5 $625.00   $1,562.50
CGG Curling    4/8/19 Bruce Brown   Additional work on status report.                         1.1 $625.00    $687.50

                                    Substantial revisions to status report (2.5); emails
                                    and telephone calls with Curling team regarding
                                    Status Report and planned schedule (.5); further
                                    preparation for hearing and conference with M.
                                    Marks (.5); revise and file Status Report (1.5); travel
                                    to and from hearing, attend hearing and conference
CGG Curling    4/9/19 Bruce Brown   after hearing (2.5).                                      7.5 $625.00   $4,687.50
                                    Review defendants' response to status report;
                                    telephone call with M. Marks regarding same;
                                    telephone call with D. Cross about response and
                                    proposing our own schedule; review and revise draft
CGG Curling   4/12/19 Bruce Brown   schedule.                                                 2.5 $625.00   $1,562.50

                                    Finalize third-party discovery to Morgan County;
                                    telephone call to C. Henry (outside counsel to
                                    Morgan County) regarding same; review 30b6 topic
CGG Curling   4/15/19 Bruce Brown   list; meet with M. Marks about discovery.i                2.8 $625.00   $1,750.00
                                    Emalil to Morrison Foerster about timing of filing of
                                    preliminary injunction and communications with
CGG Curling   4/17/19 Bruce Brown   client regarding same.                                    0.2 $625.00    $125.00

                                    Work on amended motion for preliminary injunction;
                                    draft and revise outline with M. Marks; email to D.
CGG Curling   4/18/19 Bruce Brown   Cross about single brief; emails about scope of relief.   2.4 $625.00   $1,500.00
                                    Review Professor Appel paper on audits (cost split
CGG Curling   4/22/19 Bruce Brown   with election contest case).                              0.3 $625.00    $187.50
                                    Review, analysis and revision of affidavit of A.
                                    McReynolds and transmit comments with extensive
                                    email to M. Marks; email to D. Cross regarding
CGG Curling   4/24/19 Bruce Brown   same.                                                     1.6 $625.00   $1,000.00
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 121 of 342


                                    Review Curling brief; multiple emails with team
                                    about next steps; consider State Defendants' motion
                                    to quash and response to it; conference with M.
CGG Curling    5/2/19 Bruce Brown   Marks.                                                   2.4 $625.00   $1,500.00

                                    Review draft brief in support of MPI from MoFo ;
                                    draft extensive email to D. Cross about differences in
CGG Curling   5/13/19 Bruce Brown   relief sought; further work on matter.                   1.5 $625.00    $937.50

                                    Draft and file brief in response to motion to quash;
                                    extensive work on proposed relief; numerous
CGG Curling   5/14/19 Bruce Brown   communications with M. Marks and D. Cross.               3.5 $625.00   $2,187.50
                                    Draft, revise and circulate motion to open discovery
CGG Curling   5/15/19 Bruce Brown   and proposed order.                                       2 $625.00    $1,250.00

                                    Further work on motion to open discovery; numerous
                                    emails and telephone calls with M. Marks and D.
CGG Curling   5/15/19 Bruce Brown   Cross regarding same; finalize motion and file.          3.5 $625.00   $2,187.50
                                    Substantial work on proposed remedy and emails
                                    with team about Curling's approach regarding
CGG Curling   5/16/19 Bruce Brown   scanners.                                                1.5 $625.00    $937.50
                                    Work on proposed relief; emails with D. Cross and
CGG Curling   5/18/19 Bruce Brown   M. Marks.                                                 1 $625.00     $625.00
                                    Work on proposed remedy; draft extensive email to
                                    D. Cross explaining need to specify scanner; follow
CGG Curling   5/19/19 Bruce Brown   up emails.                                               1.5 $625.00    $937.50

                                    Review and edit affidavits; emails with D. Cross
CGG Curling   5/20/19 Bruce Brown   about proposed relief; continued work on brief.          4.2 $625.00   $2,625.00
                                    Substantial email to MoFo on CGG's briefing,
                                    including summary of new sections and
                                    recommendation that CGG file separate brief;
                                    review Judge Totenberg's Order; further substantial
CGG Curling   5/21/19 Bruce Brown   work on subpoenas and discovery.                         2.5 $625.00   $1,562.50

                                    Draft new subpoena for Morgan County and
                                    subpoena for Rockdale County and work with T.
                                    Greenwald regarding service; telephone conference
                                    with D. Cross and C. Chapple; telephone calls and
CGG Curling   5/22/19 Bruce Brown   emails regarding conference with the court.              2.8 $625.00   $1,750.00
                                    Prepare for and meet with The Lawyers' Committee
                                    about strategy and planning for the case; review
CGG Curling   5/23/19 Bruce Brown   discovery needs and staffing.                            5.5 $625.00   $3,437.50

                                    Prepare for and participate in telephone conference
                                    with Judge Totenberg (1.0); extensive follow up
                                    discussions with co-counsel (.5); emails and
                                    telephone discussion with M. Marks about next steps
                                    and substance of follow up brief on necessary parties
CGG Curling   5/24/19 Bruce Brown   (1.9); work on brief (1.0).                              4.4 $625.00   $2,750.00
CGG Curling   5/25/19 Bruce Brown   Work on analysis of proper party defendants.               1 $625.00    $625.00

                                    Work on brief in support of motion for preliminary
                                    injunction (1.5); work on issue of proper parties,
                                    including numerous emails with M. Marks about her
CGG Curling   5/26/19 Bruce Brown   knowledge of Georgia procedure and election rules.        3 $625.00    $1,875.00
                                    Further work on outline of brief in support for
                                    motion for preliminary injunction and
                                    communications with M. Marks regarding same;
                                    work on discovery plan; extensive work on "proper
CGG Curling   5/27/19 Bruce Brown   parties" brief.                                          3.8 $625.00   $2,375.00

                                    Further work preliminary injunction brief,
                                    particularly ballot secrecy issue (3.5); substantial
                                    work completing, revising, editing, and finalizing
                                    brief regarding proper parties, including review of J.
CGG Curling   5/28/19 Bruce Brown   Powers' edits and comments (3.0).                        6.5 $625.00   $4,062.50
                                    Finalize and file brief on proper parties (.5);
                                    extensive work on planning for conference with
                                    Judge Totenberg, including additional filings and
                                    scheduling changes; emails to MoFo about schedule
CGG Curling   5/29/19 Bruce Brown   change.                                                  2.5 $625.00   $1,562.50
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 122 of 342


                                    Email to team about lawyers-only meeting with the
                                    Court and how to address CGG's changes to the
                                    schedule with MoFo and the Court (.8); draft email
                                    to M. Marks regarding same (.3); draft email to D.
                                    Cross regarding same (.2); review cases on ballot
CGG Curling   5/30/19 Bruce Brown   secrecy (.5).                                             1.8 $625.00   $1,125.00

                                    Work with team to prepare for conference with
                                    Judge Totenberg (.5); work on ballot secrecy issues
                                    (.8); review Curling MPI and extensive analysis of
CGG Curling   5/31/19 Bruce Brown   same and memo to team regarding same (1.5).               2.8 $625.00   $1,750.00

                                    Communications with M. Marks and team about
                                    conference with Judge Totenberg (.8); legal research
                                    on anonymous ballot (2.5); finalize memo (section of
CGG Curling    6/1/19 Bruce Brown   brief) addressing ballot secrecy (.8).                    4.1 $625.00   $2,562.50

                                    Review substantial number of emails from Mr.
                                    Martin, Deputy Clerk, State Defendants, M. Marks,
                                    D. Cross, C. Ichter, E. Rozenberg on: service of
                                    document requests; 30b6 depositions; scheduling of
                                    the preliminary injunction hearing; and further work
                                    on the motion for preliminary injunction; email
CGG Curling    6/4/19 Bruce Brown   exchange with D. Cross; email to Mr. Martin.               4 $625.00    $2,500.00

                                    Prepare for telephone call with team on discovery;
                                    review Judge Totenberg's standing order on
                                    protective orders and discovery disputes; review
                                    outline of brief; emails with R. McGuire about ballot
                                    secrecy section; participate in conference call with J.
CGG Curling    6/5/19 Bruce Brown   Powers and team on discovery.                             2.2 $625.00   $1,375.00
                                    Review discovery plan and emails with team
CGG Curling    6/6/19 Bruce Brown   regarding same.                                           0.8 $625.00    $500.00

                                    Work on motion for preliminary injunction brief
                                    outline (.8); work on discovery to defendants on
                                    unique identifiers (.4); review and edit A.
                                    McReynolds declaration (.5); review and edit C. Hoke
                                    declaration and email to C. Hoke (.6); emails
                                    regarding discovery conference and M. Marks
CGG Curling    6/7/19 Bruce Brown   attendance (.3).                                          2.6 $625.00   $1,625.00

                                    Review and revise interrogatories to Defendants on
                                    undervotes and unique identifiers (.8); emails about
CGG Curling    6/8/19 Bruce Brown   discovery conference and strategy (.7).                   1.5 $625.00    $937.50

                                    Review transcript of Judge Totenberg's hearing on
                                    discovery and email to client regarding implication
                                    of same on scope of relief and presentation (.7);
                                    work on order of proof (1.3); work on V. Martin
CGG Curling    6/9/19 Bruce Brown   declaration and emails regarding same (.6).               2.6 $625.00   $1,625.00

                                    Prepare discovery plan and further work on order of
                                    proof (4.1); email about protective order (.2); work
                                    on discovery of GEMS database and unique
                                    identifiers and prepare for Rule 26 conference (3.8);
                                    attend Rule 26 conference and follow-up work
CGG Curling   6/10/19 Bruce Brown   relating thereto (1.5).                                   9.6 $625.00   $6,000.00



                                    Continual work on the case including emails with K.
                                    Anderson about protective order; email about M.
                                    Barnes deposition scheduling; work drafting, editing
                                    and finalizing RPDs to the State Defenandants; draft
                                    and edit Bartow County subpoena; work on race-
                                    based claims with the Lawyers' Committee; emails
                                    to V. Russo about new system implementation;
CGG Curling   6/11/19 Bruce Brown   further work on discovery (actual time over 9 hours).      8 $625.00    $5,000.00   1
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 123 of 342


                                    Emails about and extensive telephone conference
                                    with M. Marks about spoliation claim and related
                                    discovery (2.5); draft and revise discovery relating
                                    thereto; extensive work on potential amendments;
CGG Curling   6/11/19 Bruce Brown   further work on matter.                                    4.4 $625.00   $2,750.00



                                    Further continuing work on all aspects of case,
                                    including outlining brief in support of motion (2.9);
                                    work on protective order (.4); emails about discovery
                                    to Bartow and Rockdale counties (.4); draft and
                                    revise subpoena to counties (.2); emails about
                                    Barnes and Barron depositions and related issues
                                    (.8); revise requests to admit (.5); multiple
                                    communications about State's refusal to disclose
CGG Curling   6/12/19 Bruce Brown   information on new system implementation (1.0).            6.2 $625.00   $3,875.00

                                    Work on joint discovery plan (1.5); extensive
                                    communications with client about protective order
                                    terms (1.3); communications about Barron and
                                    Barnes depositions (.5); continue work on
CGG Curling   6/13/19 Bruce Brown   declarations in support of brief and brief (3.1).          6.4 $625.00   $4,000.00

                                    Substantial work on brief; work on proposed
                                    discovery plan; work on discovery to counties; emails
                                    to V. Russo about depositions; review draft discovery
CGG Curling   6/14/19 Bruce Brown   dispute statement (actual time 9 plus).                    8.5 $625.00   $5,312.50   0.5
                                    Further work on brief; work on C. Hoke declaration
                                    and emails regarding same; draft introductory
CGG Curling   6/15/19 Bruce Brown   paragraph.                                                 5.8 $625.00   $3,625.00

                                    Work on brief; further work on declarations;
                                    extensive work on argument relating to undervote in
                                    African American precincts; draft discovery plan and
                                    circulate to the Lawyers' Committee team and to M.
CGG Curling   6/16/19 Bruce Brown   Marks; further work on matter.                             4.2 $625.00   $2,625.00



                                    Continual work on motion for preliminary injunction,
                                    including working on Lt. Governor section of the
                                    brief; considering pre-filing evidence; work with C.
                                    Hoke on declaration; email to Fulton County counsel;
                                    work on secret ballot section of the brief; further
                                    work on discovery plan; email to C. Miller for GEMS
CGG Curling   6/17/19 Bruce Brown   database production (actual time 9 plus).                   7 $625.00    $4,375.00    2


                                    Further work on all matters in the case, including
                                    protective order, GEMS discovery dispute,
                                    declaration of C. Hoke, drafting electronic pollbooks
                                    section of the brief; numerous communications with
                                    opposing counsel and clients; prepare substantial pre-
CGG Curling   6/18/19 Bruce Brown   filing of evidence.                                        8.6 $625.00   $5,375.00

                                    Finalize pre-filing of evidence; continue working on
                                    brief; review submission on discovery dispute and
                                    emails to D. Brody and M. Marks regarding same;
                                    conference call with Defendants' counsel on GEMS
CGG Curling   6/19/19 Bruce Brown   database; further work on brief.                           6.4 $625.00   $4,000.00

                                    Substantial work on brief, incliding drafting major
                                    sections and editing others, and multiple
                                    communications with Lawyers' Committee, M.
CGG Curling   6/20/19 Bruce Brown   Marks; further major revisions (actual time 10 plus).       6 $625.00    $3,750.00    4
                                    Substantial work finalizing and filing brief; draft and
                                    revise proposed order and motion; substantial
                                    discussion wit E. Rosenberg and team about ballot
                                    secrecy issue; finalize and file brief (actual tie 12.5
CGG Curling   6/21/19 Bruce Brown   plus).                                                    10.8 $625.00   $6,750.00   1.7


                                    Outline topics for Ledford and Barnes deposition;
CGG Curling   6/22/19 Bruce Brown   numberous emails with team to plan discovery.              1.2 $625.00    $750.00
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 124 of 342


                                    Draft and circulate emails on upcoming discovery;
                                    emails to Curling team regarding depositions; email
CGG Curling   6/23/19 Bruce Brown   to D. Brody about protective order status.                1.2 $625.00    $750.00

                                    Draft and circulate email to B. Tyson about L.
                                    Ledford deposition; email to D. Brody and then
                                    Curling about protective order; conference call with
                                    Defendants' counsel regarding protective order;
                                    conference with M. Marks to plan discovery and
                                    hearing preparation; email to J. Powers about initial
CGG Curling   6/24/19 Bruce Brown   disclosures.                                              5.5 $625.00   $3,437.50

                                    Draft and revise substantive email to C. Correia
                                    about FBI's image of elections.kennesaw.edu server;
                                    substantial preparation for Barnes deposition; work
CGG Curling   6/25/19 Bruce Brown   on discovery disputes.                                    3.8 $625.00   $2,375.00
                                    Letter to Judge Totenberg; prepare for Barnes
                                    deposition; substantial work relating to subpoenas to
CGG Curling   6/26/19 Bruce Brown   counties.                                                 4.5 $625.00   $2,812.50
                                    Prepare for and take M. Barnes deposition; prepare
CGG Curling   6/27/19 Bruce Brown   for J. Doran deposition.                                   9 $625.00    $5,625.00

                                    Prepare for J. Doran deposition; travel to Athens;
                                    take J. Doran deposition; conference call hearing
                                    with Judge Totenberg about GEMS discovery; travel
CGG Curling   6/28/19 Bruce Brown   to Atlanta (actual time 9 plus).                           8 $625.00    $5,000.00

                                    Work on GEMS discovery brief; emails with D. Cross
                                    and M. Marilyn about server and database issues;
                                    address issue of why clients, not just experts, need to
                                    see database; emails with D. Brody about brief;
                                    conference call with A. Halderman and M. Bernhard
CGG Curling   6/29/19 Bruce Brown   about GEMS database issues.                               4.8 $625.00   $3,000.00
CGG Curling   6/30/19 Bruce Brown   Work on GEMS database discovery brief.                      2 $625.00   $1,250.00
                                    Work on GEMS brief; edit D. Brody draft and
                                    transmit to D. Cross; review D. Cross and A.
                                    Halderman edits (4.8); emails to J. Power and M.
                                    Marks about pending discovery issues (.9); email to
                                    C. Ichter about spoliation (.5); email to team and D.
                                    Cross about M. Beaver deposition and other discover
CGG Curling    7/1/19 Bruce Brown   issues (.5).                                              6.7 $625.00   $4,187.50

                                    Review Judge Jones' opinion in Fair Fight case and
                                    email to team, and D. Cross, regarding same;
                                    telephone discussion with J. Powers about initial
                                    disclosures; conference call with Fair Fight about
                                    common interests; telephone calls with counsel
                                    representing third party churches; review Judge
                                    Totenberg's decision on discovery and multiple
                                    discussions over email and telephone about how to
CGG Curling    7/2/19 Bruce Brown   respond with clients, Curling and experts.                6.5 $625.00   $4,062.50

                                    Work on Plaintiffs' Proposal Regarding Security
                                    Protocols for Review of GEMS Database, including
                                    drafting with Curling team, multiple discussions with
CGG Curling    7/3/19 Bruce Brown   experts and clients.                                      3.5 $625.00   $2,187.50

                                    Work on supplemental pleading on W. Digges;
                                    numerous communications about protective order
                                    with M. Marks and D. Brody; numerous emails with
                                    M. Marks about protective order terms; emails
CGG Curling    7/4/19 Bruce Brown   about ES&S contract and contractors.                      5.5 $625.00   $3,437.50

                                    Work on GEMS discovery dispute, including emails
                                    and telephone calls with defendants, D. Cross and M.
                                    Marks; prepare, revise and serve subpoena to ES&S
                                    and emails to defendants regarding same; emails
                                    and telephone calls regarding A. Halderman
                                    deposition; telphone call with defendant laywers;
CGG Curling    7/5/19 Bruce Brown   prepare filing regarding Digges.                          5.8 $625.00   $3,625.00
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 125 of 342


                                    Substantial work on GEMS discovery issues; planning
                                    for Bartow County deposition, including possibility of
                                    witness bringing a DRE machine; emails with J.
CGG Curling    7/6/19 Bruce Brown   Belinfante about discovery to third-party churches.      3.8 $625.00   $2,375.00



                                    Work on discovery of Bartow County (.2); substantial
                                    work on reply brief relating to GEMS discovery,
                                    including multiple conferences with M. Marks and D.
                                    Cross and team; draft and revise brief; email to C.
                                    Ichter about spoliation brief and theory; draft
CGG Curling    7/7/19 Bruce Brown   proposed order on GEMS and transmit to D. Cross.         5.8 $625.00   $3,625.00

                                    Substantial work on GEMS discovery, including Phase
                                    I document discovery, including drafting briefs,
                                    emails, proposed orders, and planning conference
                                    calls; emails with D. Cross on Shamos and
                                    Halderman discovery; substantial work on discovery
CGG Curling    7/8/19 Bruce Brown   to third party churches.                                 8.8 $625.00   $5,500.00



                                    Continued work on GEMS discovery, including
                                    preparation for call with defense counsel,
                                    preparation of brief for filing on Phase I documents,
                                    numerous telephone conversations with D. Cross, M.
                                    Marks, M. Bernhard and A. Halderman (4.5); work
                                    on responses to third party subpoenas, including calls
                                    to Fair Fight and Common Cause lawyers and
                                    consideration of filing a motion to quash (1.5);
                                    further work on discovery to third parties (1.6);
                                    review Judge's order on GEMS discovery and emails
CGG Curling    7/9/19 Bruce Brown   and telephone calls about how to execute (1.1.           8.7 $625.00   $5,437.50


                                    Draft, revise and circulate substantive email to
                                    defendants on terms of the proposed protective
                                    order, including First Amendment objection to
                                    retroactivity provision (1.2); emails about M.
                                    Bernhard deposition (.3); multiple emails and calls
                                    about plans for DB review and clarification of the
                                    Court's order, and non-confidential data extraction
                                    (2.5); review State's "mootness" brief (Doc. 466) and
                                    multiple emails and telephone conversations about
                                    planned response, including working with C. Chapple
                                    and D . Cross to draft, revise and file Doc. 470,
                                    Plaintiffs' Response to Minute Order (2.8); review
                                    Defendants' response brief and substantive email to
                                    team about the reply (1.5); draft response to V.
                                    Russo's suggestion that hearing needs to be delayed
                                    so that Dr. Shamos can be ready for his deposition
CGG Curling   7/10/19 Bruce Brown   (.1).                                                    8.4 $625.00   $5,250.00



                                    Review Defendants' Brief in Response to Motion for
                                    Preliminary Injunction and start work on reply; email
                                    regarding elections at issue; email to J. Belinfante
                                    regarding spoliation; prepare for and teleconference
                                    with Judge Totenberg on Phase I GEMS data dispute;
                                    email to D. Cross about expert review at Ann Arbor;
                                    multiple calls with A. Halderman, M. Marks, D. Cross
                                    etc. about document extraction; draft, revise and
                                    submit operative command language to Ms. Cole;
                                    participate in conference call and follow up thereto;
                                    extensive work with Curling team on protocol for
                                    GEMS database review and extraction; detailed
                                    email to M. Bernhard and R. Wilson regarding
                                    protocols (actual time 9 plus; 8.2 billed); review and
                                    edit motion to quash subpoena to third party
CGG Curling   7/11/19 Bruce Brown   churches (1.2).                                          9.4 $625.00   $5,875.00
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 126 of 342


                                      Work on reply brief, including telephone calls with
                                      all counsel and M. Marks; circulate list of tasks;
                                      begin drafting section on municipal elections and
                                      what's at stake; emails with A. McReynolds about
                                      her testimony; emails with C. Ichter about spoliation;
                                      emails with L. Bryan about witnesses on voting
CGG Curling   7/12/19 Bruce Brown     problems.                                                 8.5 $625.00     $5,312.50
                                      Communications with M. Bernhard and D. Cross
                                      about Defendants' misrepresentations as to how
                                      unique the Georgia GEMS database is (.7); work on
CGG Curling   7/13/19 Bruce Brown     reply brief (4.9).                                        5.6 $625.00     $3,500.00



                                      Extensive work on GEMS extraction protocols,
                                      including numerous telephone calls and emails with
                                      D. Cross, A. Halderman, M. Bernhard and M. Marks,
                                      and emails to Defendants' counsel about issues to be
                                      resolved per Court's instructions on July 15 or
                                      submitted to the Court for determination (4.1);
                                      emails and telephone calls about Barnes deposition
                                      (.8); emails about Curling and Coalition remedies
                                      (1.5); work on reply brief, including ADA section,
                                      spoliation section, impact on municipalities,
                                      implementation section, and other sections of the
CGG Curling   7/14/19 Bruce Brown     brief (3.8 billed, actual time 5 plus).                  10.2 $625.00     $6,375.00   1.2


                                      Draft response to document requests and start
                                      responses to interrogatories (1.1); prepare for and
                                      participate in call with defense counsel on GEMS
                                      discovery and follow up conversation with Curling
                                      lawyers regarding same (1.5); work on reply,
                                      including ballot secrecy, implementation, and all
CGG Curling   7/15/19 Bruce Brown     other sections (6.0 billed, actual time 8.5 plus).        8.6 $625.00     $5,375.00   2.5


CGG Curling   7/16/19 Bruce Brown     Further work on reply brief (actual time 12 plus).        11 $625.00      $6,875.00    1


                                      Work on witness list and time of testimony with M.
                                      Marks and D. Cross (2.1); work on response to
                                      document requests and interrogatories (1.5); work
                                      on corrective notice of filing (.5, actual time 1.3);
CGG Curling   7/17/19 Bruce Brown     work on reply brief (7.5, actual time 9.5).              11.6 $625.00     $7,250.00    2


                                      Draft major sections of Reply Brief; review and edit
                                      entire draft; finalize and file (6.4); further work on
                                      case, including letter to Judge Totentberg, telephone
                                      calls about witnesses and Dr. Shamos, work on
CGG Curling   7/18/19 Bruce Brown     interrogatory responses; prepare for hearing (3.3).       9.7 $625.00     $6,062.50

                                      Email to J. Belinfante about defendants' discovery
                                      requests to Ebenezer church and others; review joint
                                      discovery statement on third party discovery; review
                                      and analysis of Curling reply brief; consider
                                      plaintiffs' remedies and email to D. Cross regarding
                                      issues and remedies; work planning the hearing and
CGG Curling   7/19/19 Bruce Brown     outlining testimony.                                      5.5 $625.00     $3,437.50



                                      Prepare for hearing, including telephone conference
                                      with J. Power and M. Marks about witnesses;
                                      numerous emails with J. Belinfante about production
                                      of RFP documents; numerous communications with
                                      D. Cross about how to approach remedies (3.8);
                                      mutliple emails and telephone calls about public
CGG Curling   7/20/19   Bruce Brown   media attacks on State's position (not billed).           3.8   $625.00   $2,375.00
CGG Curling   7/22/19   Bruce Brown   Prepare for hearing.                                     11.8   $625.00   $7,375.00
CGG Curling   7/23/19   Bruce Brown   Prepare for hearing (actual time 13 plus).                 11   $625.00   $6,875.00    2
CGG Curling   7/24/19   Bruce Brown   Prepare for hearing (actual time 13 plus).                 11   $625.00   $6,875.00    2


                                      Prepare for first day of preliminary injunction
                                      hearing; attend hearing; prepare for second day of
CGG Curling   7/25/19 Bruce Brown     preliminary injunction hearing (actual time 14 plus).     12 $625.00      $7,500.00    2
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 127 of 342


                                    Prepare for day two of injunction hearing; attend
CGG Curling   7/26/19 Bruce Brown   injunction hearing (actual time 15.5).                   14 $625.00    $8,750.00            1.5


                                    Review State's announcement on new contract;
                                    multiple communications about potential response;
                                    draft response brief and emails about content; draft
                                    section on why these BMDs violate Georgia law;
                                    draft section on why Coalition's remedy is the only
CGG Curling   7/29/19 Bruce Brown   feasible and constitutional alternative.                 4.6 $625.00   $2,875.00
                                    Revise and finalize brief in response to State's
                                    announcement (3.2); telephone calls and emails
                                    about State's misleading video (.5); review State's
                                    response on spoliation and emails regarding our
CGG Curling   7/30/19 Bruce Brown   reply (1.5).                                             5.2 $625.00   $3,250.00
                                    Work on spoliation reply brief with C. Ichter; review
                                    record for determination of status of non-
                                    confidential document extraction and emails to D.
CGG Curling   7/31/19 Bruce Brown   Cross regarding same.                                    2.2 $625.00   $1,375.00
                                    Work on spoliation reply brief, including editing C.
                                    Ichter draft and emails regarding same; factual
                                    research relating to M. Barnes' statements; further
CGG Curling    8/1/19 Bruce Brown   work on draft.                                           2.9 $625.00   $1,812.50
                                    Emails about transcript distribution; work on
                                    protocol for GEMS database extraction to non-
                                    experts; circulate draft protocol; emails to M. Marks
                                    regarding same; transmit to D. Cross and then to B.
CGG Curling    8/2/19 Bruce Brown   Tyson.                                                   2.3 $625.00   $1,437.50

CGG Curling    8/3/19 Bruce Brown   Emails to Defendants about extraction protocol.          0.1 $625.00     $62.50

                                    Emails regarding extraction protocol for GEMS
                                    databases (.8); extended conference with team
                                    about next steps on GEMS, BMDs, certification,
                                    discovery, etc. (1.5); follow up on third-party
CGG Curling    8/7/19 Bruce Brown   discovery to KSU and ES&S with the LC (.7).               3 $625.00    $1,875.00

                                    Review and edit Curling objection to Secretary's
                                    attempt to keep GEMS data under seal (.5); review
                                    email from Judge Totenberg, via H. Cole and, with
                                    M. Marks, review record and transcript for proper
CGG Curling    8/7/19 Bruce Brown   response, draft and revise email to H. Cole (.8).        1.3 $625.00    $812.50
                                    Numerous communications concerning FBI's delivery
CGG Curling    8/8/19 Bruce Brown   of image of wiped KSU server.                            0.8 $625.00    $500.00

                                    Emails to M. Marks about AEO material, protective
CGG Curling   8/11/19 Bruce Brown   order, and GEMS database discovery.                      0.9 $625.00    $562.50

                                    Telephone conference with M. Marks and R.
                                    Maguire about confidential matters relating to FBI
CGG Curling   8/13/19 Bruce Brown   server.; review emails; further work on matter.          1.5 $625.00    $937.50

                                    Review Judge Totenberg's Order granting motion for
                                    preliminary injunction in part; numerous telephone
                                    calls about decision and next steps; further review of
CGG Curling   8/15/19 Bruce Brown   order; review emails about sanctions.                     3 $625.00    $1,875.00   502.60

                                                          PHASE VII
                                    Fee application: review authorities; review Judge
                                    Totenberg's decision on fees in the Mural Case;
                                    review Supreme Court cases on enhancement; draft
                                    extensive memo to team on preparing fee
                                    application; review Local Rule provisions on two-
                                    phased motions; further work on fee application
CGG Curling   8/17/19 Bruce Brown   issues.                                                  2.5 $625.00   $1,562.50

                                    Review de-certification petition; emails with D. Cross
                                    about discovery motion; emails about whether to
CGG Curling   8/18/19 Bruce Brown   submit de-certification petition to the Court.           1.5 $625.00    $937.50
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 128 of 342


                                    Work on fee petition, including emails to other
                                    counsel and legal research (1.5); consider motion for
                                    clarification or status conference regarding
CGG Curling   8/21/19 Bruce Brown   implementation issues (.8).                               2.3 $625.00   $1,437.50
                                    Work on motion for fees, including legal research on
CGG Curling   8/22/19 Bruce Brown   entitlement.                                              2.8 $625.00   $1,750.00

                                    Motion for fees: further legal research and drafting
                                    of motion; extensive telephone discussion with M.
                                    Marks on fees; email to counsel about fees; email to
                                    counsel about enhancement (3.5); work on discovery,
                                    FBI server, and other issues, including motion for
CGG Curling   8/23/19 Bruce Brown   clarification (.9).                                       4.4 $625.00   $2,750.00
                                    Draft, revise and circulate draft status report; review
                                    edits, revise, and file; substantial revisions to Joint
                                    Discovery statement on FBI Server and then revise
CGG Curling   8/26/19 Bruce Brown   same and circulate.                                       4.7 $625.00   $2,937.50
                                    Revise and circulate Motion for Fees (2.5); prepare
                                    for and participate in conference call with Judge
                                    Totenberg and follow up thereto (2.0); emails to
                                    team and to D. Cross about motion for fees (.5);
                                    draft reply brief on issue of discovery of FBI Image
CGG Curling   8/27/19 Bruce Brown   (.2).                                                     5.2 $625.00   $3,250.00

                                    Further work on initial ("Special") Motion for Fees,
                                    including consideration of enhancement and fees for
                                    successful defense of appeal; telephone call with M.
                                    Marks and team on expenses, rates and fees; review
CGG Curling   8/28/19 Bruce Brown   and circulate brief (3.7).                                3.7 $625.00   $2,312.50

                                    Edit and finalize fee petition, including collecting
                                    rates and hours from each firm, assessing resonble
                                    expenses, and tabulating and circulating for review
                                    total figures; revise, circulate, edit and file brief
                                    (3.5); other work on matter, including review of
                                    numbeous email on discovery and pending motions
                                    (.8); telephone conference with M. Marks about
CGG Curling   8/29/19 Bruce Brown   strategy and next steps (.5).                             4.8 $625.00   $3,000.00   118.6


                                    Work on fee substantiation and documentation,
                                    including emails regarding selection of expert
                                    witness (.5); extensive work on joint brief about
                                    server discovery, including review and revision of
                                    brief and R. Wilson declaration, and multiple emails
                                    or telephone calls with R. Wilson, A. Halderman, M.
CGG Curling   8/30/19 Bruce Brown   Marks, D. Cross and A. Uhler (3.1).                       3.6 $625.00   $2,250.00

                                    Draft and revise memorandum on unconstitutionality
                                    of presumption of validity of election results and
CGG Curling    9/1/19 Bruce Brown   circulate to R. McGuire and M. Marks.                     1.5 $625.00    $937.50

                                    Extensive discussion with M. Marks about North
                                    Carolina situation (.5 not billed); review strategy and
                                    priorities in Curling, including how and when to
                                    advance clarification or reconsideration of injunctive
                                    relief (.7); work on priorities and review emails
CGG Curling    9/2/19 Bruce Brown   about sanctions and other issues (.4).                    1.1 $625.00    $687.50

                                    Multiple communications following up on proposed
                                    changes to Judge Totenberg's Order to address First
                                    Quarter 2020 elections, use of GEMS, and epollbook
                                    changes, including emails and calls to B. Tyson, M.
                                    Marks, V. Russo, D. Cross, and revise proposed
                                    proposed order (2.3); review and revise motion for
CGG Curling    9/4/19 Bruce Brown   sanctions (1.5).                                          3.8 $625.00   $2,375.00
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 129 of 342



                                    Multiple communications about whether and how to
                                    clarify order to ensure Defendants' compliance with
                                    objective of developing a real backup plan; prepare
                                    for conference with defendants; telephone "meet
                                    and confer" with Defendants' counsel; emails with D.
                                    Cross and CGG team regarding same; extended
                                    telephone calls with CGG team about next steps and
                                    shape of motion to reconsider (actual time 4.4,
CGG Curling    9/5/19 Bruce Brown   reduced to 2.0)                                           2 $625.00    $1,250.00   2.4


                                    Substantial work on the supplemental complaint,
                                    including reviewing drafts, emails with M. Marks
                                    and R. McGuire, revisions to supplemental
                                    complaint, researching document evidence; review
                                    and revise motion for leave; further work on all
                                    papers, finalize and file (8; actual time 9 plus, not
                                    billed); emails about Defendants' filings under seal
CGG Curling    9/6/19 Bruce Brown   (.2).                                                    0.2 $625.00    $125.00     8




                                    Review and analysis of State's Response Brief on
                                    GEMS discovery; forward same to M. Marks; email
                                    to counsel about unsealing the brief (.6); extensive
                                    conference with M. Marks about implementation of
                                    injunctive relief, problems with pilot, issues with
                                    certification and other obstacles that the State will
                                    face, and to ensure State complies with the Order
                                    (2.0); conference with M. Marks on Supplemental
                                    Complaint, BMDs, Martin fees and the LC, and
CGG Curling    9/7/19 Bruce Brown   related issues (1.0, not billed).                        2.6 $625.00   $1,625.00

                                    Further work on motion for sanctions; review M.
                                    Marks' edits and further revisions; transmit to D.
                                    Cross (1.8); work on fee application, including legal
CGG Curling    9/8/19 Bruce Brown   research and emails about fee experts (.8).              4.6 $625.00   $2,875.00
                                    Draft outline of motion for
                                    reconsideration/regarding implementation;
                                    telephone calls and research regarding Rule 59(e)
                                    option (2.3); telephone calls and emails regarding
CGG Curling    9/9/19 Bruce Brown   potential fee experts (.2).                              2.5 $625.00   $1,562.50

                                    Work on Rule 59(e) motion and brief, including
                                    drafting the motion, legal research on types of relief
                                    appropriate under Rule 59(e), plaintiffs' right to
                                    monitor, and Rule 59(e) standards; start drafting
                                    brief (3.4); legal research on fees motion, including
                                    review of Kennedy v. Crittenden and other cases
                                    where fees were enhanced because of undesirability
CGG Curling   9/10/19 Bruce Brown   of the case (.5).                                        3.9 $625.00   $2,437.50



                                    Revise Rule 59(e) motion and brief in support of
                                    motion and circulate to R. McGuire and MRM; email
                                    to B. Tyson about what system State planned to use
                                    for runoffs of pilots; draft and revise tactical
                                    incompetence section; extensive discussion and
                                    communications about the State's failure to plan on
                                    First Quarter 2020 elections and what to do about it
                                    in the Rule 59 motion; review brief and further
                                    discussions on framing of requested relief; emails
                                    about whether to include relief relating to failure of
                                    state to obtain state certification and legal research
                                    as to whether abstention doctrines apply (4.5);
                                    emails about rates for fee application and briefing
CGG Curling   9/11/19 Bruce Brown   schedule for responses to Special Motion (.4).           4.6 $625.00   $2,875.00
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 130 of 342



                                    Continue drafting and revising Rule 59(e) motion and
                                    brief, including generating and circulating new draft
                                    for review;transmit to E. Rosenberg; considering
                                    comments from team; review S. Harvey memo;
                                    review M. Marks declaration; continued revision and
                                    finalization of motion papers (4.5 (actual time 6
                                    plus)); emails about supplemental complaint,
CGG Curling   9/12/19 Bruce Brown   discovery, and K. Anderson proposal (.3, not billed).   4.5 $625.00   $2,812.50   0.3


                                    Further discussions about Rule 59(e) motion; legal
CGG Curling   9/15/19 Bruce Brown   research regarind same (actual time 4 plus).            3.5 $625.00   $2,187.50   1.5
                                    Draft status report for M. Marks and R. McGuire;
CGG Curling   9/16/19 Bruce Brown   review law on bill of costs.                             1 $625.00     $625.00

                                    Extensive work on fee petition, including multiple
                                    emails about Holcomb & Ward; emails about
                                    potential expert on fees (R. Remar); legal research
                                    on fee petition (2.5); email to K. Burwell on duty to
CGG Curling   9/17/19 Bruce Brown   preserve election electronics (.2).                     2.7 $625.00   $1,687.50

                                    Further work on fee petition, including emails and
                                    telephone calls about R. Remar; telephone
                                    conference with M. Marks about fee petition;
                                    numerous emails about extension request (2.2); work
                                    on motion for sanctions and transmit same to
CGG Curling   9/18/19 Bruce Brown   Lawyers' Committee (.4).                                2.6 $625.00   $1,625.00

                                    Review response to motion for leave to amend and
                                    emails to M. Marks and R. McGuire regarding reply
                                    (.5); on fee application, email to R. Remar, draft,
                                    revise and file motion for extension (.5); emails
CGG Curling   9/19/19 Bruce Brown   regarding Curling's bill of costs (.2).                 1.2 $625.00    $750.00
CGG Curling   9/20/19 Bruce Brown   Continue work on fees application.                        3 $625.00   $1,875.00
                                    check time; perrin was here; not sure what
CGG Curling   9/21/19 Bruce Brown   happened                                                0.1 $625.00     $62.50

                                    Work with M. Marks and R. McGuire to finalize and
                                    file reply in support of motion for leave to file
CGG Curling   9/24/19 Bruce Brown   supplemental complaint (1.0 not billed)                  0 $625.00       $0.00
                                    Work on fee application, including emails to team
CGG Curling   9/25/19 Bruce Brown   and R. Remar; further work on matter.                    1 $625.00     $625.00

                                    Continued work on fee application, including
                                    preparation of material for R. Remar, conference all
                                    with R. Remar, email to team; legal research on
                                    recoverability of and range of expenses (2.6); review
CGG Curling   9/26/19 Bruce Brown   State's response to Rule 59(e) motion (.7).             3.3 $625.00   $2,062.50

                                    Work on fee application, including emails to R.
                                    Remar, B. Custer, C. Ichter, R. McGuire, W. Ney, Mr.
                                    Marks, and review file (1.5); emails with L. Bryan
CGG Curling   9/27/19 Bruce Brown   (.1); transmit brief to R. Wilson (.1).                 1.7 $625.00   $1,062.50

                                    Initial draft of reply brief in support of Rule 59(e)
                                    motion; conference call with R. McGuire and M.
                                    Marks about same; email to B. Tyson about State's
CGG Curling   9/28/19 Bruce Brown   plans for piloted run-offs.                             3.5 $625.00   $2,187.50

                                    Continued work on fee application, including work on
                                    phasing the case and reviewing work for
                                    reasonableness and email to R, McGuire and M.
                                    Marks regarding same (1.8); work on fee recovery
CGG Curling   9/29/19 Bruce Brown   information for motion for sanctions (.5).              2.3 $625.00   $1,437.50
                                    Work on narrative for motion for sanctions and draft
                                    same into declaration; emails to D. Brody and M.
CGG Curling   9/30/19 Bruce Brown   Marks about their costs.                                2.5 $625.00   $1,562.50
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 131 of 342


                                    Work on reply in support of Rule 59(e) motion,
                                    including telephone conference with M. Marks and
                                    further drafting of brief (2.5); legal research and
                                    emails about Rule 65(c)(2) (.5); work on fee
                                    application, including work on evidence of rates and
                                    associated communications with E. Rosenberg and
                                    R. Remar; email to team about documentation for
CGG Curling   10/1/19 Bruce Brown   fee application (2).                                        5 $625.00    $3,125.00

                                    Revise draft of Reply Brief in support of Motion for
                                    Rule 59(e) Relief and circulate to M. Marks and R.
                                    McGuire (2.4); further work on fee petition,
                                    including emails about rates (.5); further work on
                                    declaration in support of motion for sanctions (1.5);
                                    work with M. Marks on revisions to Reply Brief (2.)
CGG Curling   10/2/19 Bruce Brown   (Time reduced 1.0).                                        3.6 $625.00   $2,250.00


                                    Further work on Rule 59(e) reply brief, including
                                    telephone discussions about epollbooks and voter
                                    registration darabases (1.5); further work on fee
                                    application, including telephone conversation with R.
CGG Curling   10/3/19 Bruce Brown   Remar and review of his draft declaration (.9).            2.4 $625.00   $1,500.00
CGG Curling   10/4/19 Bruce Brown   Revise Rule 69 reply brief.                                2.8 $625.00   $1,750.00

                                    Review Curling motion for preliminary injunction (.5,
                                    not billed); further work on motion for sanctions,
                                    including revising declaration to correct fee amounts
                                    and transmit to D. Cross (.3); work on Rule 59(e)
                                    reply and draft, revise and file motion for additional
CGG Curling   10/5/19 Bruce Brown   pages (2.6)                                                2.9 $625.00   $1,812.50

                                    Work on Supplemental Brief in Support of Fee
                                    Application, including review of early pleadings,
                                    consider rand research record of State's positions on
CGG Curling   10/6/19 Bruce Brown   various issues; outline brief.                             3.5 $625.00   $2,187.50

                                    For fee application, review time records from W.
                                    Ney and email to him; review time records from the
                                    LC and email to E. Rosenberg regarding issues;
                                    review submission from R. McGuire (2.3); on Rule
                                    59(e) reply, telephone conversation with M. Marks
CGG Curling   10/7/19 Bruce Brown   and further work on draft (.5).                            2.8 $625.00   $1,750.00
                                    Further work on Rule 59(e) reply; finalize same and
CGG Curling   10/8/19 Bruce Brown   file.                                                      1.3 $625.00     $812.50
                                    Work on fee application brief (2.0) (time on new MPI
CGG Curling   10/9/19 Bruce Brown   not included here).                                         2 $625.00    $1,250.00
                                    Work on fee application; review and organization all
CGG Curling 10/11/19 Bruce Brown    declarations; compile time.                                 3 $625.00    $1,875.00
                                    Work on fee application; draft description of work on
CGG Curling 10/12/19 Bruce Brown    each phase.                                                6.3 $625.00   $3,937.50

                                    Further work on fee petition; complete description of
                                    work in phases; draft and revise section anticipating
                                    defendants' response; extensive work on revisions;
                                    work on tables of hours; further work on draft
CGG Curling 10/13/19 Bruce Brown    (actual time 12.5).                                        11 $625.00    $6,875.00
                                    Edit brief in support of motion for fees; review
                                    changes by C. Ichter, E. Rosenberg, R. McGuire and
CGG Curling 10/14/19 Bruce Brown    M. Marks.                                                  3.9 $625.00   $2,437.50   145.70
                                    TOTAL                                                    954.5         $596,562.50   954.50
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 132 of 342




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T

                                                                    2
         Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 133 of 342




      Type          Date                     Description               Amount
                              Hand Deliveries to Court House and
ExpenseEntry         9/3/18   Cobb County                                   78.25
                              Georgia Messenger Service three trips
                              in June and July to (a) US Courthouse;
                              (b) Willingham to Mayfair (c) US
ExpenseEntry         8/4/19   Courthouse.                                  122.81
                              Legal Ease - Morgan County service,
ExpenseEntry         8/4/19   Jennifer Doran, Paid BPB Check 1235               248
                              Georgia Messenger Service Delivery to
ExpenseEntry        9/27/19   Judge Totenberg                               19.95
                              Total                                        469.01
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 134 of 342




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T



                                                                    D
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 135 of 342
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 136 of 342




       3.    Attached hereto as Exhibit "1" is a listing of certain tasks performed

by myself and other timekeepers in the Firm as well as the date on which the work

was done, the time it took to perform each task, and the billing rate of each

timekeeper. The tasks performed by others in the Firm were performed at my

direction and under my supervision.

      4.     Exhibit "1" shows the Individual Coalition Plaintiffs have incurred

$155,912.50 in attorneys' fees through October 4, 2019.

      5.     For the work performed in this action, the Firm charged the Individual

Coalition Plaintiffs $625, $350, $350, and $195 per hour for work performed by

myself, Mr. Davis, Ms. Berland, and Ms. LeMieux, respectively.

      6.     In my opinion, these hourly rates are well within the range charged by

civil litigation firms for similar work by persons of similar experience and ability.

This opinion is based on my experience as a litigator and managing partner of

multiple civil litigation firms. My opinion is also based on my knowledge of wat

friends and colleagues in the market charge and the Fulton County Daily Report's

most recent billing rate report, a copy of which is attached hereto as Exhibit "B."

      7.     I have reviewed Exhibit "1" for the tasks I performed, as well as the

tasks performed by Mr. Davis, Ms. Berland and Ms. LeMieux under my supervision.

Based on that review and my personal knowledge of the case, the total number of


                                          2
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 137 of 342




hours devoted to the various tasks performed and reported in the attached Exhibit

"1" were reasonable, necessary and required. In particular, I exercised billing

judgment by omitting time entries from Exhibit "1" that I did not deem reasonable,

necessary and/or required.

      8.     Attached hereto as Exhibit "2" is a listing of certain expenses incurred

by the Individual Coalition Plaintiffs in connection with the above-captioned action.

The total of these expenses is $1,772.00 through the end of September 2019.

      9.     I am one of the Firm's business records custodians.

      10.    Exhibit "1" and Exhibit "2" consist of information (A) made at or near

the time fo the described acts or events; (B) made by, or from information

transmitted by, persons with personal knowledge and a business duty to report; (C)

kept in the course of a regularly conducted business activity; and (D) it was the

regular practice of that business activity to compile that information.

      11.    Based on my review of the Firm's billing records and my knowledge of

the case, the total amount of fees and expenses ($157,684.50) incurred by the

Individual Coalition Plaintiffs in connection with the above-captioned action were

reasonable, necessary, and required.

      I certify under penalty of perjury under the laws of the United States of

America that the foregoing statements are true and correct.


                                          3
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 138 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 139 of 342




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T


                                                                    1
                 Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 140 of 342
                                                                                                                                Ichter Davis Time


Date       Timekeeper           Time   Reference                                       Rate      Total       Phase Totals   Phase Totals
                                                                                                             Dollars        Hours
PHASE I
11/22/17   Cary Ichter (CI) -   0.8    Conference with Ms. Marks.                      $625.00   $500.00
           lead attorney
11/23/17   CI                   1.5    Review complaint; prepare email to Ms.          $625.00   $937.50
                                       Marks.
11/24/17   CI                   0.5    Various communications with Ms. Marks.          $625.00   $312.50
11/26/17   CI                   1.3    Review and revise brief to disqualify           $625.00   $812.50
                                       Steptoe.
12/15/17   CI                   1.5    Review exchange of emais; email to Mr.          $625.00   $937.50
                                       Brown; email to Ms. Marks; email to Mr.
                                       Grant; meeting with Mr.
                                       Brown regarding involvement; telephone
                                       call to Ms. Marks;
                                       review order regarding KSU duties
                                       transfer to Secretary of
12/19/17   CI                   1.8    Conference call regarding amending              $625.00   $1,125.00
                                       complaint and initial strategy; review
                                       analysis of claims by co-counsel; exchange
                                       emails with Mr. Brown.
1/18/18    CI                   2.3    Review materials from Ms. Marks regarding       $625.00   $1,437.50
                                       problems with DRE voting machines and
                                       various cases.
2/8/18     William Daniel       0.6    Attention to Open Records Act requests.         $350.00   $210.00     $6,272.50
           Davis (WDD) -
           attorney                                                                                                              10.3
PHASE II
3/6/18     CI                   4      Review and revise third amended complaint;      $625.00   $2,500.00
                                       conference call with co-counsel and Ms.
                                       Marks.
3/27/18    CI                   0.3    Review email from Mr. McGuire; respond to       $625.00   $187.50
                                       same.
3/30/18    CI                   2      Conference call with Ms. Marks, and Messrs.     $625.00   $1,250.00
                                       Brown, McGuire and Nay regarding status
                                       and strategy; conference separately with Mr.
                                       Brown regarding same; prepare entry of
                                       appearance.
4/2/18     CI                   2.3    Various email communications with Ms.           $625.00   $1,437.50
                                       Marks and Mr. Brown; review and revise
                                       Ms. Marks' introduction to third amended
                                       complaint; exchange emails regarding same
                                       and finalize.
4/2/18     JL                   0.6    Revise Entry of Appearance on behalf of         $195.00   $117.00
                                       Coalition, Digges, and Davis; file and serve
                                       same.
4/3/18     CI                   0.8    Review various emails exchanged among           $625.00   $500.00
                                       counsel; review various emails from Ms.
                                       Marks.
4/4/18     CI                   0.5    Exchange various emails with Ms. Marks          $625.00   $312.50
                                       and team.
4/4/18     Janis Lemieux (JL) 0.5      Download and update electronic case files       $195.00   $97.50
           - paralegal                 with recent court-filed pleadings.
4/5/18     CI                 1        Exchange various emails with Ms. Marks          $625.00   $625.00
                                       and team; review motion to amend.
4/5/18     JL                   0.3    Update electronic case files with Coalition     $195.00   $58.50
                                       Plaintiffs' Motion for Leave to File Third
                                       Amended Complaint; calendar response
                                       deadline.
4/6/18     CI                   0.3    Exchange various emails with Ms. Marks          $625.00   $187.50
                                       and team.
4/9/18     CI                   1.5    Prepare for conference call; conference call    $625.00   $937.50
                                       with team and Ms. Marks -- discussion of
                                       status, strategy, tactics and schedule.
4/10/18    CI                   0.5    Exchange emails regarding team meeting          $625.00   $312.50
                                       and regarding severance and details of
                                       demand letter.
4/11/18    CI                   0.3    Review Fulton County request for status         $625.00   $187.50
                                       conference; exchange emails regarding
                                       same.
4/12/18    JL                   0.1    Update electronic case files with Response in   $195.00   $19.50
                                       Support of Motion for Status Conference
                                       Hearing.
4/14/18    CI                   0.8    Review Judge Totenberg's court rules.           $625.00   $500.00
4/16/18    CI                   1      Review spoliation emails from client (Ms.       $625.00   $625.00
                                       Marks); review demand letter; exchange
                                       emails regarding Fulton County's non-
                                       compliance with Open Records requests.
4/16/18    JL                   0.2    Update electronic case files with Response to   $195.00   $39.00
                                       Motion for Extension of Time; examine
                                       correspondence to R. Barnes and update
                                       electronic case files with same.




                                                                                  1                                             Ichter Davis Time
               Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 141 of 342
                                                                                                       Ichter Davis Time


4/17/18   CI        0.3     Review email regarding demonstration of        $625.00         $187.50
                            hacking voting machine; exchange emails
                            regarding same.
4/20/18   JL        0.1     Retrieve and update electronic case files with $195.00         $19.50
                            Response to Motion to Amend Complaint;
                            update electronic case files with Order.

4/24/18   CI        0.5     Exchange various emails with court                   $625.00   $312.50
                            regarding scheduling status conference;
                            exchange emails with team regarding status
                            conference and team meeting.
4/25/18   CI        0.5     Review email exchanges among team                    $625.00   $312.50
                            regarding responsibilities and preparation
                            for status conference.
4/29/18   CI        0.3     Review consolidated reply regarding third            $625.00   $187.50
                            amended complaint; exchange emails with
                            team.
4/30/18   CI        0.5     Conference call with individual clients to           $625.00   $312.50
                            review status of case and discuss upcoming
                            status conference.
5/1/18    CI        3       Travel to courthouse; attend and participate         $625.00   $1,875.00
                            in status conference; return travel to office.

5/2/18    CI        3       Meeting with Ms. marks regarding          $625.00              $1,875.00
                            document preservation issues; conference
                            call with motion lawyers and proposed
                            experts; exchange emails with Cobb County
                            lawyer; send email to Fulton and DeKalb
                            County lawyers.
5/2/18    JL        0.3     Update electronic case files with recent             $195.00   $58.50
                            motions and orders.
5/3/18    CI        4.3     Conference calls with Ms. Marks and Mr.        $625.00         $2,687.50
                            White; Ms. Marks and Mr. Bryan; Ms.
                            Marks and Mr. Maguire; all counsel
                            regarding preservation issues.
5/4/18    CI        3.8     Review and revise letter to Ms. Ringer;        $625.00         $2,375.00
                            review email from Mr. Brown to Mr. Salter;
                            review Mr. Salter's response; prepare reply
                            to Mr. Salter; various email communications
                            with Ms. Marks and Mr. Maguire regarding
                            status and regarding Ringer letter and related
                            topics; conference call with Ms. Marks and
                            Mr. Maguire; telephone call from Mr. White
                            - Cobb County.

5/5/18    CI        2.3     Prepare emails to Fulton, DeKalb and Cobb $625.00              $1,437.50
                            counsel regarding dealing with with release
                            of DREs; review email from Ms. Marks
                            regarding issue in DeKalb County; prepare
                            email to Mr. Salter and Mr. Bennett; various
                            communications with Ms. Marks regarding
                            DeKalb issue and spoliation.
5/7/18    CI        1.5     Prepare emails to Cobb County regarding      $625.00           $937.50
                            release of DREs; exchange various emails
                            with Ms. Marks and team regarding
                            spoliation issues and upcoming status
                            conference; prepare email from Mr. Salter
                            regarding requests for information; prepare
                            Mr. Smith's response.


5/8/18    CI        1       Exchange emails regarding preservation         $625.00         $625.00
                            issues; review and revise email to all counsel
                            regarding same.
5/9/18    CI        4.8     Prepare for conference call with court on      $625.00         $3,000.00
                            various preservation issues; conference cal
                            with team regarding preservation issues and
                            Rule 34 request; conference call with court
                            regarding same; follow-up call with team
                            regarding same.
5/10/18   CI        4.5     Review various emails from Mr. Salter, Ms. $625.00             $2,812.50
                            Marks, Mr. Brown and Mr. Cross;
                            conference with Ms. Marks; review email
                            from court; conference call regarding
                            position regarding preservation of DREs and
                            memory cards; additional emails from
                            DeKalb, Ms. Marks, Mr. Salter, court; travel
                            to courthouse; attend meeting of all parties.


5/11/18   CI        0.5     Review various emails.                               $625.00   $312.50

5/14/18   CI        0.4     Update electronic case files with recent court- $625.00        $250.00
                            stamped pleadings.




                                                                             2                         Ichter Davis Time
               Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 142 of 342
                                                                                                   Ichter Davis Time


5/14/18   JL        0.1     Update electronic case files with Order;         $195.00   $19.50
                            calendar deadline to respond to Court's
                            inquiry re hold on electronic scanning
                            machines.
5/15/18   CI        0.5     Exchange emails with Ms. marks regarding         $625.00   $312.50
                            organizational matters and special master
                            issue.
5/16/18   CI        0.8     Review various emails between team and           $625.00   $500.00
                            Mr. Salter and Curling plaintiffs' counsel
                            regarding plans for identifying DREs and
                            questions to be presented; exchange emails
                            with team regarding special master idea.


5/17/18   CI        0.5     Exchange various emails regarding status,        $625.00   $312.50
                            strategy and special master idea.
5/17/18   JL        0.1     Update electronic case files with Notice of  $195.00       $19.50
                            Compliance.
5/20/18   CI        1.3     Various communications with Ms. Marks;       $625.00       $812.50
                            prepare email to Mr. Cross; prepare email to
                            Mr. White; prepare email to Ms. Ringer and
                            Mr. Salter.

5/21/18   CI        1       Various communications with Ms. Marks            $625.00   $625.00
                            and team regarding weekend events,
                            election upcoming and special master idea.

5/23/18   CI        1       Various communications regarding             $625.00       $625.00
                            discovery, spoliation issues and special
                            master issue; telephone call to Mr. Fellows;
                            prepare email to Mr. Cross regarding special
                            master issue; exchange text messages with
                            Ms. Marks regarding testing of DREs;
                            review emails exchanged by team the day
                            before.
5/24/18   CI        0.5     Exchange emails with Mr. Maguire and Ms.         $625.00   $312.50
                            Marks.
5/24/18   JL        0.1     Update electronic case files.                    $195.00   $19.50
5/26/18   CI        1       Review various emails from Ms. Marks and         $625.00   $625.00
                            Mr. Maguire regarding status and strategy --
                            access to functioning DRE; expert testimony
                            -- what is needed and what testing must be
                            done, etc.
5/28/18   CI        3       Research regarding use of special masters;       $625.00   $1,875.00
                            prepare motion to appoint special master;
                            exchange emails with Ms. Marks.


5/29/18   CI        2       Review and revise motion to appoint special $625.00        $1,250.00
                            master; exchange emails with Ms. Marks
                            regarding commencement of discovery;
                            review emails from Mr. Maguire regarding
                            status and strategy; review Howe case;
                            review Monsanto case.

6/1/18    CI        1.5     Review various emails regarding stipulation $625.00        $937.50
                            to be filed; review various emails regarding
                            request for special master; conference call
                            with CGG team.

6/5/18    CI        0.5     Review order on Curling amendment;               $625.00   $312.50
                            exchange emails regarding same.
6/5/18    JL        0.1     Update electronic case files with recent court- $195.00    $19.50
                            stamped pleadings.
6/8/18    CI        0.3     Exchange various emails regarding Curling $625.00          $187.50
                            plaintiffs' amendment and related matters.
6/9/18    CI        0.8     Prepare email to Mr. Evans regarding newly $625.00         $500.00
                            -filed case against the Secretary of State;
                            exchange with Ms. Marks regarding same.

6/11/18   CI        0.3     Exchange emails regarding use of                 $625.00   $187.50
                            sequestered DREs in recount.
6/12/18   CI        0.5     Review emails from opposing counsel with         $625.00   $312.50
                            recap sheets; review exchange of emails
                            regarding same.
6/12/18   JL        0.6     Upload Fulton DRE precinct reports.              $195.00   $117.00
6/12/18   JL        1       Update electronic case files with recent         $195.00   $195.00
                            pleadings; upload Cobb County precinct
                            reports.
6/13/18   JL        0.1     Update electronic case files with recent         $195.00   $19.50
                            pleadings.




                                                                         3                         Ichter Davis Time
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 143 of 342
                                                                                                                  Ichter Davis Time


6/13/18    JL        0.5     Upload additional Fulton County precinct          $195.00   $97.50
                             reports
6/13/18    JL        0.5     Upload DeKalb precinct reports.                   $195.00   $97.50
6/14/18    CI        0.5     Various email exchanges with Ms. Marks            $625.00   $312.50
                             regarding subpoena to DelKalb regarding
                             use of sequestered DREs; exchange emails
                             with team regarding same; exchange of
                             emails with Ms. Marks regarding recently
                             filed voting rights case.

6/14/18    JL        0.2     Update electronic case files with recent court- $195.00     $39.00
                             filed pleadings.
6/17/18    CI        0.5     Review various emails regarding issues            $625.00   $312.50
                             related to use of sequestered DREs in
                             DeKalb recount.
6/18/18    CI        0.5     Various email exchanges regarding schedule        $625.00   $312.50
                             and subpoenas.
6/19/18    CI        2.8     Exchange various emails with Mr. McGuire          $625.00   $1,750.00
                             and Ms. Marks; prepare motion to permit
                             issuance of subpoena.
6/20/18    JL        0.2     Update electronic case files with recent          $195.00   $39.00
                             pleadings.
6/21/18    JL        0.3     Update electronic case files; examine Fulton      $195.00   $58.50
                             DropBox for additional precinct reports.

6/22/18    CI        0.5     Review exchange of emails regarding        $625.00          $312.50
                             release of DREs from sequester and failure
                             of defendants to provide necessary
                             information.
6/27/18    CI        0.3     Exchange emails regarding missing recap    $625.00          $187.50
                             sheets.
6/30/18    CI        1.3     Prepare letter to all counsel regarding    $625.00          $812.50     $43,900.50
                             discrepancies regarding Hall and Habersham
                             Counties; conference with Ms. Marks
                             regarding same.                                                                      74.3
PHRASE III
7/5/18     JL        0.2     Update electronic case files with State    $195.00          $39.00
                             Defendants' Motion to Dismiss 3rd
                             Amended Complaint; Update electronic case
                             files with DeKalb Defendants' Response in
                             Opposition to Coalition Plaintiffs' Motion
                             for Subpoena.
7/13/18    CI        0.7     Review recently exchanged emails from Ms. $625.00           $437.50
                             Marks and Mr. Maguire regarding spoliation
                             issues; prepare email to team regarding
                             same; telephone call to Ms. Marks.

7/16/18    CI        1       Various communications with Ms. Marks;            $625.00   $625.00
                             review and revise notice to court regarding
                             preservation order; finalize same and
                             forward to Ms. LeMieux.

7/16/18    JL        0.6     Finalize, file, and serve Notice of Requested $195.00       $117.00
                             Call.
7/18/18    CI        1       Exchange emails with team; conference call $625.00          $625.00
                             regarding possible motions and Fulton's
                             default.
7/18/18    JL        0.6     Update electronic case files with court-      $195.00       $117.00
                             stamped Notice of Requested Call (DE 235);
                             update electronic case files with court-
                             stamped docket entries 236-247.
7/25/18    CI        0.5     Meeting with Ms. Marks and tech guys;             $625.00   $312.50
                             exchange emails with Mr. Brown and Mr.
                             Salter regarding phone call.
7/26/18    CI        0.5     Conference with Mr. Brown regarding               $625.00   $312.50
                             conference call with Mr. Salter; conference
                             with Ms. Marks regarding same; prepare
                             memo on feasibility of paper ballot system.

7/27/18    CI        2       Meeting with Ms. Marks and Mr. Brown              $625.00   $1,250.00
                             regarding media coverage issues; settlement
                             issues; motion for preliminary injunction;
                             conference call with Mr. Kent and Ms.
                             Marks.
8/2/18     CI        0.8     Review motion for preliminary injunction          $625.00   $500.00
                             and related emails.
8/3/18     CI        0.3     Exchange various emails regarding motion          $625.00   $187.50
                             for preliminary injunction.
8/7/18     JL        0.2     Update electronic files with DE 259 Order;        $195.00   $39.00
                             calendar deadlines in same.
8/13/18    CI        0.3     Review various emails from Ms. Marks;             $625.00   $187.50
                             review media reports regarding DRE issue.




                                                                           4                                      Ichter Davis Time
                 Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 144 of 342
                                                                                                                           Ichter Davis Time


8/15/18    JL         0.1     Update electronic case files with Fulton           $195.00   $19.50
                              Defendants' response to motion for
                              preliminary injunction.
8/16/18    JL         0.1     Update electronic case files with Request for      $195.00   $19.50
                              Oral Argument.
8/18/18    CI         0.3     Exchange emails with Ms. Marks regarding           $625.00   $187.50
                              writing column.
8/21/18    JL         0.1     Update electronic case files.                      $195.00   $19.50
9/4/18     JL         0.2     Update electronic case files with Order            $195.00   $39.00
                              rescheduling oral argument on motions;
                              calendar all pre-hearing deadlines.
9/6/18     CI         0.8     Conference with Mr. Brown; telephone call          $625.00   $500.00
                              to Mr. Hill; prepare email to Mr. Brown
                              regarding special master motion.
9/6/18     JL         0.1     Update electronic case file with Notice of         $195.00   $19.50
                              Revised Proposed Relief.
9/7/18     JL         0.1     Update electronic case files with Notice (DE       $195.00   $19.50
                              282) and Plaintiffs' Joint Submission (DE
                              283).
9/9/18     CI         1.5     Prepare first draft of special master motion;      $625.00   $937.50
                              circulate same to team.
9/10/18    JL         0.5     Update electronic case files with Notice of        $195.00   $97.50
                              Declaration of Demillo; prepare documents
                              for attorney review and preparation for
                              hearing.
9/11/18    CI         1.5     Continued work on special master                   $625.00   $937.50
                              documents; research regarding other cases
                              where special masters have been appointed
                              to monitor implementation of court orders;
                              prepare email to team regarding same.

9/11/18    JL         0.1     Update electronic case files with Notices of       $195.00   $19.50
                              Declarations.
9/12/18    CI         10      Exchange email with Mr. Brown regarding            $625.00   $6,250.00
                              special master issue; all day hearing on
                              motion for preliminary injunction; meeting
                              with all counsel.

9/13/18    CI         0.3     Review various filing by parties.                  $625.00   $187.50

9/17/18    JL         0.1     Update electronic case files with hearing          $195.00   $19.50      $14,022.50   24.5
                              transcript.
PHASE IV
9/20/18    CI         0.5     Exchange of emails regarding status and            $625.00   $312.50
                              strategy.
9/24/18    CI         1       Exchange emails with Ms. Marks;                    $625.00   $625.00
                              conference call with Ms. Marks, Mr. Brown
                              and amicus lawyers.
9/24/18    JL         0.1     Update electronic case files with Motion to        $195.00   $19.50
                              Stay.
9/25/18    CI         0.5     Review exchange of emails between counsel          $625.00   $312.50
                              and Ms. Marks; respond to same.
9/27/18    WDD        1.1     At Mr. Ichter's request, review motion to          $350.00   $385.00
                              stay pending appeal and begin research for
                              opposition brief.
9/27/18    JL         0.1     Update electronic case files with recent           $195.00   $19.50
                              pleadings.
9/28/18    CI         1       Participate in conference call regarding           $625.00   $625.00
                              response to Motion to Stay and following
                              injunction motions; review exchange of
                              email regarding motion to stay.
9/28/18    JL         0.5     Update electronic case files with Notice from      $195.00   $97.50
                              11th Circuit. Calendar appeal deadlines.

9/30/18    CI         7       Review Third Amended Complaint; review $625.00               $4,375.00
                              preliminary injunction order; review motion
                              to stay pending appeal; review Curling
                              response to motion to stay; prepare Coalition
                              Plaintiffs' response to motion to stay.


9/30/18    JL         1       Proof, format, prepare Certificate of Service, $195.00       $195.00
                              and finalize Memorandum in Opposition to
                              Motion to Stay. Email exchange regarding
                              same.
10/1/18    CI         1.3     Finalize and file response to motion to stay; $625.00        $812.50
                              exchange email with Mr. Cross; exchange
                              email with Ms. Marks and Mr. Brown;
                              prepare email regarding filing response.

10/1/18    JL         0.6     Revise, finalize, file, and serve                  $195.00   $117.00
                              Memorandum in Opposition to Motion to
                              Stay.




                                                                             5                                             Ichter Davis Time
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 145 of 342
                                                                                                                      Ichter Davis Time


10/2/18    CI        0.5     Exchange of email with Ms. Marks                  $625.00   $312.50   $8,208.50   15.2
                             regarding various issues related to new
                             motion; review exchange of email between
                             plaintiffs' counsel regarding same.

PHASE V
10/9/18    JL        0.3     Finalize, file, and serve 11th Circuit            $195.00   $58.50
                             Appearance of Counsel Form; update
                             electronic case files with NDGA filings.
10/12/18   JL        0.2     Update electronic case files with Motion in       $195.00   $39.00
                             Support of Stay and Order and with 11th
                             Circuit filings.
10/16/18   JL        0.1     Update electronic case files with 11th Circuit    $195.00   $19.50
                             filings.
10/26/18   CI        1       Prepare email regarding preservation of           $625.00   $625.00
                             defective machines; exchange various emails
                             with Ms. Marks and Mr. Salter.
10/30/18   JL        0.1     Update electronic case files with recent          $195.00   $19.50
                             pleadings.
11/14/18   JL        1.5     Upload all 11th Circuit Appendices; research      $195.00   $292.50
                             and confirm 11th Circuit Rules and
                             communicate same to counsel.
11/15/18   CI        0.3     Exchange various emails regarding oral            $625.00   $187.50
                             argument, scheduling and mediation.
11/15/18   JL        0.1     Update electronic case files with 11th Circuit    $195.00   $19.50
                             Order.
11/15/18   JL        0.2     Update electronic case files with Notice;         $195.00   $39.00
                             update calendar regarding same.
11/20/18   CI        0.8     Review various communications among               $625.00   $500.00
                             team and with Mr. Saxter regarding
                             preservation issues.
11/26/18   CI        0.8     Conference call regarding appeals, brief and      $625.00   $500.00
                             strategy with all plaintiff's counsel; exchange
                             email among CGG team.
11/29/18   JL        0.3     Update electronic case file with Entry of         $195.00   $58.50
                             Appearance for Curling Plaintiffs in 11th
                             Circuit; review 11th circuit rules regarding
                             briefing.
11/30/18   JL        4.5     Proof, finalize Table of Contents, Table of       $195.00   $877.50
                             Authorities, Certificate of Compliance, and
                             Certificate of Service of Coalition
                             Plaintiffs/Appellees' Brief.
12/3/18    JL        2.1     Edit, confirm all page numbers after edits,       $195.00   $409.50
                             revise Table of Contents and Table of
                             Authorities, arrange binding and courier for
                             filing hard copies with Clerk.
12/4/18    JL        0.5     Telephone call with 11th Circuit Clerk            $195.00   $97.50
                             regarding closure of court on 12/3/18 due to
                             water outage; telephone calls to and from
                             Document Pros confirming delivery of hard
                             copies to Clerk on 12/4/18; email exchange
                             regarding same.
12/18/18   JL        0.1     Update electronic case file with Appellants'      $195.00   $19.50
                             Reply Brief.
1/3/19     CI        0.5     Multiple email exchange regarding                 $625.00   $312.50
                             scheduling of meditation and attendance of
                             same.
1/4/19     CI        0.3     Exchange various emails with team                 $625.00   $187.50
                             regarding mediation.
1/7/19     CI        1       Exchange various emails regarding                 $625.00   $625.00
                             scheduling; review appellate brief to prepare
                             for mediation.
1/7/19     JL        0.1     Update electronic case file and calendar          $195.00   $19.50
                             conference call regarding mediation.
1/8/19     CI        0.5     Conference call with Ms. Marks and Mr.            $625.00   $312.50
                             Maguire regarding mediation planning.
1/9/19     CI        0.3     Travel to, participate in mediation; return       $625.00   $187.50
                             travel to office; email to team; conference
                             with Mr. Brown.
1/14/19    JL        0.1     Update electronic case files with Plaintiff's     $195.00   $19.50
                             Reply.
2/7/19     JL        0.1     Update electronic case file with Opinion          $195.00   $19.50    $5,446.00
                             issued by 11th Cir. Court of Appeals.                                                    15.8
PHASE VI
3/8/19     JL        0.1     Update electronic case files with 11th Circuit    $195.00   $19.50
                             bill of costs.
3/15/19    JL        0.2     Update electronic case files with Notices of      $195.00   $39.00
                             Appeal.
3/18/19    JL        0.1     Calendar scheduling conference.                   $195.00   $19.50
4/4/19     JL        0.1     Update electronic case files with Motion for      $195.00   $19.50
                             Use of Electronic Equipment.
4/5/19     JL        0.1     Update electronic case files with pleadings.      $195.00   $19.50




                                                                          6                                           Ichter Davis Time
               Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 146 of 342
                                                                                                       Ichter Davis Time


4/9/19    CI        3.3     Exchange emails with Mr. Brown; review               $625.00   $2,062.50
                            email from Mr. Cross regarding status report
                            idea; review status report; attend status
                            report conference.
4/10/19   JL        0.5     Update electronic case files with Defendants'        $195.00   $97.50
                            Notice of Filing Exhibits; update electronic
                            case files with Order setting briefing
                            schedule; calendar same.
4/16/19   JL        0.2     Update electronic case files with recent             $195.00   $39.00
                            pleadings.
4/22/19   JL        0.2     Update electronic case files with information        $195.00   $39.00
                            regarding BMDs.
4/24/19   JL        0.1     Update electronic case files with recent             $195.00   $19.50
                            pleadings.
4/30/19   JL        0.1     Update electronic case files with State              $195.00   $19.50
                            Defendants' Motion to Quash Subpoena and
                            exhibits to same.
5/9/19    JL        0.1     Update electronic case files with Notice of          $195.00   $19.50
                            Appearance.
5/14/19   JL        0.1     Update electronic case files with Coalition          $195.00   $19.50
                            Plaintiffs' Response to Defendants' Motion to
                            Quash.
5/16/19   JL        0.1     Update electronic case file with recent              $195.00   $19.50
                            pleadings.
5/21/19   CI        0.5     Exchange emails with Ms. Marks regarding             $625.00   $312.50
                            special master concept; review exchange of
                            emails on order on motion to dismiss.


5/23/19   CI        2.5     Meeting of team to discuss status, strategy,         $625.00   $1,562.50
                            schedule and special master.
5/24/19   CI        2.3     Prepare for, attend and participate in               $625.00   $1,437.50
                            conference call with court regarding
                            scheduling team conference call; conference
                            with Ms. Marks; exchange various emails
                            with team and court.
5/24/19   JL        0.5     Update electronic case files with Notice of          $195.00   $97.50
                            Plaintiff's Proposed Schedule; calendar
                            proposed deadlines.
5/24/19   JL        0.2     Update electronic case files with Minute             $195.00   $39.00
                            Entry regarding 5/24/19 telephonic hearing;
                            update calendar with revised deadlines.

5/25/19   CI        0.3     Review various emails from Ms. Marks and             $625.00   $187.50
                            Mr. Brown.
5/26/19   CI        0.3     Review emails from Ms. Marks.                        $625.00   $187.50
5/27/19   CI        1.3     Review summary of discovery proposed by              $625.00   $812.50
                            plaintiffs; exchange emails with Ms. Marks;
                            review and revise redlined version of
                            summary of discovery; prepare email to Mr.
5/28/19   CI        1       Cross.
                            Exchange various emails with Ms. Marks,              $625.00   $625.00
                            Mr. Brown and Mr.Cross regarding motions
                            and conference with the court.

5/28/19   JL        0.4     Update electronic case files with sample    $195.00            $78.00
                            Requests for Admission; finalize, file, and
                            serve Motion for Leave to Bring Electronics
                            Into Court.
5/29/19   CI        4       Review revisions to Curling discovery                $625.00   $2,500.00
                            notice; exchange multiple emails with team
                            regarding Coalition notice; review, revise
                            and file Coalition notice; review brief
                            regarding joinder of municipalities; review
                            order denying motion to dismiss; review
                            motion to permit client representatives to
                            attend hearing; prepare email to court;
                            prepare email to all counsel regarding
                            conference call before Friday meeting with
                            court.
5/29/19   JL        1       Revise Requests for Admission to Secretary           $195.00   $195.00
                            of State and to Fulton Board; prepare
                            Certificates of Service for both, confirming
                            all current counsel of record with court
                            docket.
5/29/19   JL        0.1     Update electronic case files with recent             $195.00   $19.50
                            pleadings.
5/29/19   JL        0.3     Finalize and file Coalition Plaintiff's Notice       $195.00   $58.50
                            Regarding Discovery.




                                                                             7                         Ichter Davis Time
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 147 of 342
                                                                                                       Ichter Davis Time


5/30/19   CI         7       Exchange multiple emails with Ms. Marks      $625.00          $4,375.00
                             and team regarding upcoming hearing;
                             prepare various emails to Mr. Cross and his
                             team regarding schedule change; review
                             materials from SAFE Commission; review
                             state defendant's motion to quash Morgan
                             Co. subpoena; prepare for hearing; review
                             plaintiffs' brief related to municipal
                             elections; review Smith v. DeKalb decision;
                             review Fair Fight decision; travel to dinner
                             meeting with team.

5/30/19   JL         0.5     Prepare and file Rule 5.4 Certificate               $195.00   $97.50
                             regarding Coalition Plaintiffs' Requests for
                             Admission to Secretary of State and
                             Requests for Admission to Fulton Board.
5/31/19   CI         5.5     Prepare for hearing; review defendant's             $625.00   $3,437.50
                             response to notice of discovery; prepare
                             argument in response; travel to courthouse;
                             meeting of all counsel; meeting with Judge
                             Totenberg and all counsel; conference with
                             Mr. Powers; conference with Ms. Marks;
                             exchange emails with team.

5/31/19   WDD        0.4     Review, revise, and file Coalition Plaintiffs' $350.00        $140.00
                             notice of amended proposed schedule.
6/2/19    CI         0.8     Exchange emails with team regarding status, $625.00           $500.00
                             strategy and schedule.
6/3/19    JL         0.7     Finalize and file Brody Application for Pro $195.00           $136.50
                             Hac Vice admission; update electronic case
                             files with Defendants' Response to Plaintiffs'
                             Anticipated Discovery Questions; update
                             electronic case files with Curling Plaintiffs'
                             Motion for Injunction and with Minute
                             Entry for 5/31/19 Hearing.
6/4/19    CI         1.5     Review exchange of emails from Ms. Marks, $625.00             $937.50
                             Mr. Brown, Mr. Russo, Mr. Cross, Mr.
                             Rosenberg, Mr. Martin and Mr. Maguire
                             regarding status and schedule; prepare email
                             regarding strategy related to reply brief.

6/4/19    JL         0.5     Email exchange regarding Brody pro hac         $195.00        $97.50
                             vice application; update electronic case files
                             with Fulton Answer to Curling Second
                             Amended Complaint and with Fulton
                             Answer to Coalition Plaintiffs' Third
                             Amended Complaint.
6/4/19    JL         0.1     Update electronic case files with Curling   $195.00           $19.50
                             Plaintiff's 5.4 Certificate.
6/5/19    CI         0.8     Review email exchange regarding schedule; $625.00             $500.00
                             assessment of Curling discovery and
                             possible conference call; review scheduling
                             order for brief.
6/5/19    CI         1.5     Exchange emails regarding proposed                  $625.00   $937.50
                             discovery order and 26(f) conference;
                             participate in conference call regarding
                             26(f) conference and issues related to filing
                             preliminary injunction brief; prepare email
                             to Fulton County and Secretary of State's
                             counsel regarding RFPs and RFAs.

6/5/19    JL         0.1     Update electronic case files with Answer of $195.00           $19.50
                             Secretary of State.
6/6/19    CI         0.8     Exchange emails regarding consent schedule $625.00            $500.00
                             and protective order; review emails from
                             team regarding schedule.
6/6/19    CI         1       Exchange emails with Ms. Marks and Mr.              $625.00   $625.00
                             Brown; review various emails regarding
                             filings and discovery schedule.
6/7/19    JL         0.1     Update electronic case files with Fulton            $195.00   $19.50
                             Defendant 5.4 Certificate and Discovery
                             Responses.
6/8/19    CI         0.8     Review various emails regarding finalizing          $625.00   $500.00
                             and serving discovery requests; review
                             discovery requests; conference with Ms.
                             LeMieux regarding service.
6/10/19   JL         0.1     Update electronic case files with 5.4               $195.00   $19.50
                             Certificate.
6/11/19   JL         0.1     Email exchange with D. Brody regarding              $195.00   $19.50
                             pro hac vice fees.




                                                                             8                         Ichter Davis Time
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 148 of 342
                                                                                                           Ichter Davis Time


6/12/19   CI                0.5   Exchange various emails with team                  $625.00   $312.50
                                  regarding co-counsel agreement, upcoming
                                  depositions, and defendants' position
                                  regarding mootness.
6/12/19   JL                0.1   Update electronic case files with Fulton           $195.00   $19.50
                                  Defendant's 5.4 Certificate.
6/13/19   CI                0.5   Review co-counsel agreement; exchange              $625.00   $312.50
                                  various emails with counsel.
6/14/19   JL                0.1   Update electronic case files with deposition       $195.00   $19.50
                                  notice.
6/17/19   JL                0.1   Update electronic case files with Secretary of     $195.00   $19.50
                                  State Defendant's Response to Requests for
                                  Admission.
6/17/19   JL                0.2   Update electronic case files with 5.4              $195.00   $39.00
                                  Certificate and with Notice of Deposition of
                                  Duran; calendar same.
6/18/19   JL                0.2   Update electronic case files with Joint            $195.00   $39.00
                                  Discovery Plan and Motion to Exceed Page
                                  Limitations.
6/24/19   CI                0.3   Review exchange of various emails.                 $625.00   $187.50
6/25/19   JL                0.1   Update electronic case files with Certificate      $195.00   $19.50
                                  of Service.
6/25/19   JL                0.5   Update electronic case files with Scheduling       $195.00   $97.50
                                  Order; calendar deadlines.
6/26/19   JL                0.6   Examine and scan documents produced by             $195.00   $117.00
                                  Bartow County in response to subpoena.
6/27/19   JL                0.5   Update electronic case files with Coalition        $195.00   $97.50
                                  Plaintiffs' Motion for Preliminary Injunction
                                  and Brief in Support and with Curling
                                  Plaintiffs' Notice of Joinder; update
                                  electronic case files with Fulton Defendant's
                                  5.4 Certificate; update electronic case files
                                  with Secretary of State defendant's
                                  pleadings.


6/27/19   JL                0.1   Update electronic case files with Notice of $195.00          $19.50
                                  Filing.
6/27/19   JL                0.2   Email exchange forwarding Bartow County $195.00              $39.00
                                  document production in response to
                                  subpoena.
7/1/19    JL                0.5   Update electronic case files with           $195.00          $97.50
                                  Supplemental Initial Disclosures, State
                                  Defendants' Certificate of Service of
                                  Discovery, Minute Sheet, and Amicus Brief.

7/2/19    CI                0.5   Exchange various emails with Mr.                   $625.00   $312.50
                                  Belanfante and team.
7/2/19    Audrey Berland    0.6   Numerous email communications with the             $350.00   $210.00
          (AB) - attorney         team regarding strategy call to discuss
                                  spoliation and other outstanding issues.

7/2/19    JL                0.2   Update electronic case files with Fulton    $195.00          $39.00
                                  Defendant's Certificate of Discovery and
                                  with deposition notices; calendar same.
7/3/19    CI                1     Review emails exchanged between counsel; $625.00             $625.00
                                  conference call with Mr. Marks, Mr. Brown
                                  and Mr. McGuire regarding spoliation issue;
                                  exchange emails with Mr. Brown regarding
                                  same.
7/3/19    AB                1.3   Participate in conference call with the team       $350.00   $455.00
                                  regarding motion regarding spoliation and
                                  other outstanding issues; begin legal
                                  research regarding issues raised during the
                                  call.
7/3/19    JL                0.7   Update electronic case files with recent           $195.00   $136.50
                                  docket entries 232 through 234 with
                                  exhibits.
7/5/19    AB                0.4   Several email communications with the team $350.00           $140.00
                                  regarding management of depositions.


7/6/19    CI                0.3   Exchange various emails with Ms. Marks             $625.00   $187.50
                                  regarding defending deposition and
                                  spoliation issues.
7/8/19    AB                4.7   Prepare Plaintiffs’ Second Set of                  $350.00   $1,645.00
                                  Interrogatories to Defendant Secretary of
                                  State; prepare Plaintiffs’ Second Requests
                                  for Admission to Defendant Secretary of
                                  State and the exhibits thereto; prepare
                                  Plaintiffs’ 5.4 Certificate of Service of
                                  Discovery.




                                                                                 9                         Ichter Davis Time
               Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 149 of 342
                                                                                                   Ichter Davis Time


7/9/19    AB        2.1     Prepare Notice of Filing Subpoena; begin         $350.00   $735.00
                            drafting Subpoena; several email
                            communications regarding the same; email
                            communications regarding the spoliation
                            issues and back-up documentation.

7/11/19   CI        0.5     Review exchange of emails between                $625.00   $312.50
                            counsel.
7/12/19   CI        3       Review spoliation materials; begin work on       $625.00   $1,875.00
                            brief -- outline and argument.
7/12/19   AB        0.8     Begin legal research regarding spoliation        $350.00   $280.00
                            law for the brief.
7/13/19   CI        2       Review spoliation materials; review              $625.00   $1,250.00
                            spoliation caselaw; exchange emails with
                            team.
7/13/19   AB        4.3     Continue legal research regarding whether        $350.00   $1,505.00
                            state or federal law applies with regard to
                            assessing a claim of spoliation; prepare short
                            memorandum of law regarding the same;
                            numerous email communications with
                            counsel regarding the spoliation brief and
                            other issues.
7/14/19   CI        7       Attention to spoliation portions of brief;       $625.00   $4,375.00
                            various emails with Ms. Marks, Mr. Brown
                            and Mr. Maguire; review all spoliation
                            emails and other communications.
7/14/19   AB        6.4     Continue legal research regarding whether        $350.00   $2,240.00
                            state or federal law applies with regard to
                            assessing a claim of spoliation; research for
                            case law supporting the proposition that
                            lawyers representing the government are
                            held to a higher standard of conduct than
                            those representing private parties; prepare
                            memorandum; numerous email and
                            telephone communications with counsel
                            regarding status of briefing.


7/15/19   CI        1.3     Continued work on spoliation brief;           $625.00      $812.50
                            conference with Ms. Berland regarding
                            same.
7/15/19   AB        0.7     Review and revise briefing regarding          $350.00      $245.00
                            plaintiffs' spoliation claim.
7/16/19   CI        1       Exchange emails with team regarding           $625.00      $625.00
                            spoliation brief; review Ms. Marks' revisions
                            to brief; prepare email message to team.


7/16/19   JL        1.8     Update electronic case files with State      $195.00       $351.00
                            Defendants' Response to Plaintiffs' Proposal
                            re GEMS Database, Defendant Certificate of
                            Discovery, Plaintiffs' Certificate of
                            Discovery, deposition transcripts, Fulton
                            Defendants' Consolidated Response in
                            Opposition to Plaintiffs' Motions for
                            Preliminary Injunction, and Minute Sheet.
                            Download and update electronic case files
                            with deposition transcripts and exhibits.


7/17/19   CI        0.8     Exchange emails with Mr. Brown and Ms.           $625.00   $500.00
                            Marks; exchange emails with Mr. Brown;
                            monitor exchange of emails.
7/17/19   AB        0.2     Revise portion of brief regarding spoliation. $350.00      $70.00

7/17/19   JL        0.1     Update electronic case files with Curling        $195.00   $19.50
                            pleadings and Order.
7/17/19   JL        0.5     Create online application form; file Pro Hac     $195.00   $97.50
                            Vice application for Ezra Rosenberg.
7/18/19   JL        1       Update electronic case files with transcripts    $195.00   $195.00
                            and exhibits and pleadings.
7/19/19   JL        0.5     Update electronic case files with recent         $195.00   $97.50
                            pleadings.
7/21/19   CI        0.5     Exchange various emails regarding                $625.00   $312.50
                            spoliation issue.
7/22/19   CI        1       Conference call with Mr. Brown and Ms.           $625.00   $625.00
                            Marks regarding spoliation brief; review and
                            revise spoliation brief.
7/22/19   JL        1       Update electronic case files with recent         $195.00   $195.00
                            pleadings; finalize, file and serve pro hac
                            vice application for J. Conarck.
7/23/19   CI        1.8     Continued work on spoliation brief; email to     $625.00   $1,125.00
                            team.




                                                                        10                         Ichter Davis Time
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 150 of 342
                                                                                                     Ichter Davis Time


7/23/19   JL         2       Work on hearing brief; prepare exhibits;          $195.00   $390.00
                             update electronic case files with recent
                             pleadings.
7/24/19   CI         1.5     Various modifications to spoliation brief;        $625.00   $937.50
                             exchange emails regarding content of brief
                             and plan for filing; review exchange of
                             emails among counsel.
7/24/19   JL         2.5     Prepare all exhibits to hearing brief on          $195.00   $487.50
                             spoliation; assist final editing, finalize and
                             prepare service copies of hearing brief;
                             update electronic case files with court-
                             stamped pleadings.
7/25/19   CI         3.7     Travel to and attend preliminary hearing;         $625.00   $2,312.50
                             conference regarding filing of spoliation
                             brief.
7/25/19   JL         0.5     Finalize and file hearing brief on spoliation. $195.00      $97.50

7/26/19   JL         0.1     Update electronic case files with court-          $195.00   $19.50
                             stamped pleadings.
7/29/19   CI         2.3     Exchange various emails with Ms. Marks            $625.00   $1,437.50
                             and team members regarding barcode
                             system selected by State; review and revise
                             brief in response to State's supplement.

7/29/19   JL         0.5     Update electronic case files with court-   $195.00          $97.50
                             stamped pleadings and with Shamos
                             transcript.
7/30/19   CI         7.5     Review exchange of emails regarding award $625.00           $4,687.50
                             for barcoding system; exchange emails with
                             team regarding same; conference with Ms.
                             Marks regarding sanctions motion;
                             conference call with Mr. Brown and Ms.
                             Marks; review defendants' response to
                             spoliation brief; begin work on reply;
                             various communications with Ms. Marks
                             and Mr. Brown regarding same; prepare
                             email to Mr. Rosenberg.

7/31/19   WDD        1       Assist Mr. Ichter with research for reply         $350.00   $350.00
                             brief on spoliation motion.
7/31/19   CI         7       Continued work on spoliation reply;               $625.00   $4,375.00
                             meeting with Ms. Marks regarding same;
                             transmit circulation copy to team.

7/31/19   JL         0.5     Compile documents for preparation of reply $195.00          $97.50
                             to State Defendants' response to spoliation
                             brief.
8/1/19    JL         3       Update electronic case files with court-    $195.00         $585.00
                             stamped pleadings; work on Coalition
                             Plaintiffs' Reply Brief on Evidentiary
                             Presumption Arising from Spoliation of
                             Evidence; finalize, file, and serve same.
8/1/19    CI         2       Review and revise spoliation reply based          $625.00   $1,250.00
                             upon comments of all team members;
                             conference with Mr. Brown; conference
                             with Ms. LeMieux regarding logistics of
                             filing.
8/2/19    CI         0.5     Exchange emails with Mr. Brown and Ms.            $625.00   $312.50
                             Marks.
8/3/19    CI         1.5     Review materials on BMDs and prepare              $625.00   $937.50
                             memo regarding same.
8/5/19    CI         1.5     Work on spoliation issue; prepare memo            $625.00   $937.50
                             regarding same; prepare email to Mr.
                             Belinfante regarding contacting FBI.
8/6/19    CI         3.3     Review exchange of emails regarding next          $625.00   $2,062.50
                             steps -- certification, implementation and
                             resources for barcode system; conference
                             call with team; exchange emails with Mr.
                             Belinfante regarding FBI; prepare email to
                             Agent Green; prepare email to Mr. Cross;
                             begin to review sanctions materials
                             regarding GEMS.

8/7/19    JL         0.2     Update electronic case files with Plaintiffs'     $195.00   $39.00
                             Joint Objections to State Defendants'
                             Redactions and Motion to Seal.




                                                                              11                     Ichter Davis Time
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 151 of 342
                                                                                                                      Ichter Davis Time


8/7/19    CI         3.5     Many emails with Mr. Belinfante, Agent            $625.00   $2,187.50
                             Green, Ms. Marks, Mr. Cross, Mr. Draper
                             and Mr. Barlow regarding obtaining FBI
                             image of server; review joint statement.

8/8/19    JL         0.1     Update electronic case files with Objection       $195.00   $19.50
                             to Filing Under Seal.
8/8/19    CI         1.5     Various communications with Ms. marks,            $625.00   $937.50
                             Mr. Belinfante and Agent Green, as well as
                             forensic techs with Relevant Data.

8/9/19    JL         0.1     Update electronic case files with Notice by       $195.00   $19.50
                             State Defendants.
8/9/19    CI         1       Various attempted communications with Mr. $625.00           $625.00
                             Belinfante and Agent Green; various
                             communications with Ms. Marks regarding
                             image of KSU server; exchange emails with
8/10/19   CI         0.5     Mr. Cross
                             Review     andbrief
                                     reply  Mr. Brown.
                                                 on GEMS database      $625.00           $312.50
                             discovery.
8/11/19   CI         1       Prepare email to Ms. Marks regarding       $625.00          $625.00
                             sanctions brief; prepare email to Mr.
                             Belinfante and Agent Green regarding KSU
                             server; complete review of GEMS discovery
                             brief; exchange various emails with Ms.
                             Marks regarding server image and sanctions
                             brief.
8/12/19   JL         0.3     Identify and print specific pleadings for         $195.00   $58.50
                             attorney use in preparation of briefing.
8/12/19   CI         2       Telephone call to Mr. Belinfante; various         $625.00   $1,250.00
                             communications with Mr. Brown, Ms.
                             Marks and Mr. Cross; review and revise
                             motion to tax costs (sanctions); prepare
                             email to Agent Green and Mr. Belinfante;
                             review email from Mr. Belinfante; prepare
                             emails to Relevant Data technicians
                             regarding extracting data from FBI drive.

8/13/19   CI         1       Various emails to and from Ms. Marks, Mr. $625.00           $625.00
                             Belinfante and Relevant Data; review
                             additional changes to sanctions brief;
                             prepare email to Mr. Cross; exchange emails
                             regarding status of image of server; review
                             and revise email to Mr. Belinfante.

8/14/19   CI         0.3     Exchange emails with Ms. Marks regarding          $625.00   $187.50
                             FBI image issue.
8/15/19   CI         0.5     Review court's order on preliminary               $625.00   $312.50       $75,050.00
                             injunction; exchange emails with team                                                    147.7
PHASE VII                    regarding order.
8/21/19   WDD        0.3     Attention to billing records for fee              $350.00   $105.00
                             application.
8/22/19   WDD        2.7     Continued attention to billing records for fee $350.00      $945.00
                             application.

8/28/19   WDD        0.1     Continued attention to billing records in         $350.00   $35.00
                             support of fee application.

                             Finalize billing records in support of fee
10/4/19   WDD        1.4     declaration.                                      $350.00   $490.00
                                                                               $625.00   $1,437.50     $3,012.50
                             Prepare fees declaration; review summary
                             of tasks and billings; prepare summary
                             justifying spoliation brief filed in support of
                             preliminary injunction motion.
10/8/19   CI         2.3                                                                                                6.8
                                                                                                       $ 155,912.50
                             TOTAL                                                       $155,912.50                  294.6




                                                                           12                                         Ichter Davis Time
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 152 of 342




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T


                                                                    2
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 153 of 342
                                                                           Ichter Davis Costs


Date                        Description       Unit Price     Total
                 April-18   Copies                     $0.15     $45.00
                 May-18     Parking                              $18.00
                 May-18     Copies                     $0.15     $56.25
                 June-18    Copies                     $0.15       $3.75
                  July-18   Westlaw                              $26.14
               August-18    Copies                     $0.15     $31.95
            September-18    Copies                     $0.15     $76.80
              October-18    Westlaw                              $64.08
            November-18     Copies                     $0.15    $237.45
            December-18     Postage                                $2.68
            December-18     Copies/Delivery                     $178.86
            December-18     Copies                     $0.15     $49.95
              January-19    Parking                              $15.00
                 April-19   Parking                              $18.00
                 April-19   Copies                     $0.15     $10.95
                 May-19     Copies                     $0.15     $21.90
                 June-19    Postage                    $2.20     $17.60
                 June-19    Parking                              $20.00
                 June-19    Parking                              $18.00
                 June-19    Copies                     $0.15    $141.90
                  July-19   Copies                     $0.15    $212.25
               August-19    Westlaw                              $15.46
               August-19    PHV fee                             $150.00
               August-19    PHV fee                             $150.00
               August-19    Filing Fee                          $190.03
                            TOTAL                             $1,772.00




                                                                           Ichter Davis Costs
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 154 of 342




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T


                                                                    E
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 155 of 342




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, et al.,                        *
                                              *
             Plaintiffs,                      *
                                              * CA No. 1:17-cv-2989-AT
v.                                            *
                                              *
BRAD RAFFENSPERGER, et al.,                   *
                                              *
             Defendants.                      *

                 DECLARATION OF EZRA D. ROSENBERG

      1. My name is Ezra D. Rosenberg. I am over the age of twenty-one (21)

years of age and am fully competent to execute this Declaration. I have knowledge

of the facts recited here, which are true and correct, and are based on my personal

knowledge and my review of the records of the Lawyers’ Committee for Civil

Rights Under Law (hereinafter, “Lawyers’ Committee”).

      2. I make this Declaration in support of the Special Motion for Attorneys’

Fees and Expenses filed by Plaintiffs in this action.

      3. The Lawyers’ Committee is a nonpartisan, nonprofit organization, formed

in 1963 at the request of President John F. Kennedy to enlist the private bar’s

leadership and resources in combating racial discrimination and the resulting

inequality of opportunity. The principal mission of the Lawyers’ Committee is to
                                          1
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 156 of 342




secure equal justice for all through the rule of law, targeting in particular the

inequities confronting African Americans and other racial and ethnic minorities,

including, but not limited to, in the field of voting rights.

       4. I am the Co-Director of the Voting Rights Project at the Lawyers’

Committee and have managed the Lawyers’ Committee’s attorneys’ work on

behalf of the plaintiffs in this action.

       5. As Co-Director of the Voting Rights Project at the Lawyers’ Committee, I

am responsible for supervising the handling of this matter by the Lawyers’

Committee attorneys and staff, formulating and directing the case strategy, and

implementing the strategy for all aspects of the case.

       6. I have personal knowledge of the work of the Lawyers’ Committees’

attorneys and support staff for Plaintiffs on this lawsuit.

                         Legal Background and Experience

       7. I joined the Lawyers’ Committee in November 2014 as Special Senior

Counsel in the Legal Mobilization Project before being named Co-Director of the

Voting Rights Project in July 2015.

       8. Prior to joining the Lawyers’ Committee, I was a partner at Dechert LLP,

where I served several terms on the firm’s Policy Committee, as a Deputy Chair of

the firm, and as co-chair of Dechert’s Product Liability and Mass Torts Group. I
                                            2
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 157 of 342




have been recognized for my litigation work in New Jersey and nationwide by

numerous publications, including Chambers, The Legal 500 United

States, Benchmark Litigation, and, in 2014, was named as one of the top 500

lawyers in the nation by Lawdragon.

      9. At Dechert, I was actively involved in pro bono representations, including

several significant cases with the Lawyers’ Committee. I served as one of the lead

counsel challenging Texas’s photo ID voting law, served as co-lead trial and lead

coordinating counsel in both the Section 2 and Section 5 cases (tried in 2014 and

2012 respectively); served as co-lead trial counsel in a school desegregation case

tried in Pitt County, North Carolina in 2013; and supervised the advantageous

settlements of a minority profiling case in New Jersey and of a prison conditions

case in Passaic County, New Jersey. In 2014, I successfully argued an appeal on

behalf of the NJ-ACLU before the New Jersey Supreme Court, dealing with the

admissibility of a defendant’s rap lyrics in his attempted murder trial, helping to

persuade the court to adopt stringent standards before admitting such evidence. In

2014, I was named to The National Law Journal’s “Pro Bono Hot List” for my role

in significant public interest cases of national importance.

      10. I began my career with the New Jersey Department of the Public

Advocate, focusing on “special project” criminal appeals, arguing several times
                                          3
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 158 of 342




before the New Jersey Supreme Court, including a landmark case that set the

standard for judicial review of prosecutorial denials of pretrial intervention, and a

series of cases which established protections against discovery by the prosecution

of investigative and expert reports criminal defendants did not intend to use at

trial. I joined the Lands & Natural Resources Division of the United States

Department of Justice in 1979, where, as a Senior Trial Attorney, I handled a

variety of cases relating to the nation’s lands, including the defense of surface

mining regulations and a pre-Chadha “one House veto” case under the Wilderness

Act.

       11. I graduated from the University of Pennsylvania, B.A., Cum laude, in

1971 and from New York University School of Law, J.D., 1974, Cum laude, where

I received the Founders Day Award and was admitted to the Order of the Coif.

I am a past President of the Mercer County, NJ, Bar Association and have received

numerous awards during my career, including the Department of Justice Award for

Meritorious Service in 1982, the New Jersey Commission on Professionalism

“Professional Lawyer of the Year Award” in 1997, the American Jewish Congress’

“Learned Hand Award” in 2011, the Mercer County Bar Association’s “Michael J.

Nizolek Award for Service to the Bar” in 2014, the Lawyers’ Committee’s

“Brooke R. Burdette Award for Best New Board Member” in 2014, the ACLU of
                                          4
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 159 of 342




NJ’s “Legal Leadership Award” in 2015, and a Joint Resolution of the New Jersey

Legislature in 2015, honoring my pro bono service.

      12. I am familiar with the legal work that the Lawyers’ Committee staff

performed on behalf of Plaintiffs in connection with all aspects of this litigation.

Based on my experience and knowledge of that representation, I believe that the

work performed was reasonable and appropriate.

      13. The work I personally performed in connection with the litigation

included developing litigation strategy and oversight, supervising the Lawyers’

Committee’s attorneys and other staff working on the matter, and reviewing and

revising pleadings and other key documents during the course of the litigation. I

also attended the preliminary injunction hearing, and worked with Mr. Brown and

Mr. Powers prior to and throughout the hearing, deciding on trial strategy and

helping in the preparation of witnesses.

      14. Due to the complexity of the case, the staffing of this litigation by the

Lawyers’ Committee included myself, Chief Counsel and Senior Deputy Director

Jon Greenbaum, two Counsels, John Powers and David Brody, two legal fellows,

Jacob Conarck and Ryan Snow, and two legal interns, Allison Walter and Cheryl




                                           5
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 160 of 342




Wilson.1 I am familiar with the background and experience of the Lawyers’

Committee staff members who worked on this litigation.

                Timekeepers, Their Experience, and Their Roles

      15. Jon Greenbaum is Chief Counsel and Senior Deputy Director of the

Lawyers’ Committee. Mr. Greenbaum was promoted to Chief Counsel in

November 2010 after being promoted to Legal Director in March 2009. Mr.

Greenbaum served as the director of the Lawyers’ Committee’s Voting Rights

Project, where he led its program to achieve equality and protect advances in

voting rights for racial and ethnic minorities and other traditionally disfranchised

groups.

      16. Mr. Greenbaum has successfully litigated numerous cases in the federal

courts and has argued before the United States Circuit Court of Appeals. Notable

cases in which he has played a major role include Shelby County v. Holder

(defense of the constitutionality of the Voting Rights Act), Coalition for Equity

and Excellence in Maryland Higher Education, Inc., et al. v. Maryland Higher

Education Commission et al. (desegregation challenge to Maryland’s higher



1
 I also oversaw work performed on this litigation by one senior attorney, Julie
Houk. As part of their discretionary exercise of billing judgment, Plaintiffs are not
seeking fees for the work of Ms. Houk in this case. See Exhibit 1, infra.
                                         6
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 161 of 342




education system); Arizona v. ITCA (challenge to Arizona’s documentation of

citizenship requirement for voter registration applicants); League of Women Voters

v. Brunner (constitutional challenge to Ohio’s administration of elections); and

United States v. Charleston County (vote dilution challenge to at-large method of

elections). In addition, he has testified before Congress, state legislatures and the

U.S. Commission on Civil Rights. He has also presented to numerous law schools

and governmental, civic and bar associations. In addition, he has regularly

appeared on television and radio interviews and in print media.

      17. Mr. Greenbaum is co-chair of the Voting Rights Task Force of the

Leadership Conference on Civil Rights, the national umbrella organization of

American civil rights groups. He served as an adjunct professor at the Georgetown

University Law Center and has authored or co-authored several major publications

including Toward a More Just Justice System: How Open are the Courts to Social

Justice Litigation (2016); “Shelby County v. Holder: When the Rational Becomes

Irrational,” 57 Howard L.J. 811 (Spring 2014); “Government-Issued Photo

Identification and Proof of Citizenship Requirements for Voters,” in America

Votes! A Guide to Modern Election Law and Voting Rights, American Bar

Association (March 2008); and Report: Voting Rights in Alabama: 1982-2006,” 17

S. Cal. Rev. L. & Social Justice 249 (Spring 2008).
                                          7
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 162 of 342




      18. Prior to joining the Lawyers’ Committee in 2003, Mr. Greenbaum served

as senior trial attorney in the Voting Section of the Civil Rights Division at the

U.S. Department of Justice from 1997-2003. While at the Department of Justice,

he instituted Voting Rights Act lawsuits on behalf of minority voters nationwide

and educated government officials and community members on federal voting

protections. From 1993-1996, he was a litigation associate in the Los Angeles

office of Dewey Ballantine LLP.

      19. Mr. Greenbaum received his law degree from the University of

California at Los Angeles in 1993 and his undergraduate degree from the

University of California at Berkeley in 1989.

      20. Mr. Greenbaum assisted in developing litigation strategy and oversight,

including assisting with the drafting of a protective order and communication and

correspondence regarding the issuance of third-party subpoenas.

      21. John Powers is a Counsel in the Voting Rights Project of the Lawyers’

Committee for Civil Rights Under Law, which he joined in September of 2015.

He was admitted to practice law in Maryland in 2013 and in the District of

Columbia in 2015, and is admitted to practice before the United States District

Court for the District of Columbia.



                                          8
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 163 of 342




      22. Since joining the Lawyers’ Committee, Mr. Powers has led

investigations and played a significant role in important voting rights litigation in

federal courts in Georgia. Those cases include Ga. State Conf. of the NAACP v.

Kemp, No. 2:16-cv-219-WCO (N.D. Ga.) (“exact match” registration verification),

Ga. Coalition for the Peoples’ Agenda v. Kemp, No. 1:18-cv-4727-ELR (N.D. Ga.)

(citizenship verification), Ga. State Conf. of NAACP v. State of Georgia, No. 1:17-

cv-1397-TCB (N.D. Ga.) (registration deadline for federal runoff elections), Ga.

Coalition for the Peoples’ Agenda v. Deal, No. CV416-269 (S.D. Ga.) (registration

deadline extension after Hurricane Matthew), Ga. State Conf. of the NAACP v.

Hancock Cty. Bd. of Elecs. & Registration, No. 5:15-cv-414 (M.D. Ga.) (voter

purges), Ga. State Conf. of NAACP v. Kemp, No. 1:17-CV-1427-TCB-MLB-BBM

(N.D. Ga.) (Georgia State House redistricting plan), and Ga. State Conf. of NAACP

v. Gwinnett County, Ga., No. 1:16-cv-02852-AT (N.D. Ga.) (Gwinnett County

Board of Commissioners and Board of Education redistricting plans).

      23. Mr. Powers has spoken and presented on the subject of voting rights at

the Georgia NAACP annual convention, at many civic engagement events in

Georgia, and other events around the country. Mr. Powers has also drafted and

assisted in the drafting of amicus briefs filed by the Lawyers’ Committee in the

Supreme Court on important voting rights issues.
                                           9
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 164 of 342




      24. Before joining the Lawyers’ Committee, he worked for eight years in the

Voting Section at the Department of Justice. Prior to the Shelby County decision,

Mr. Powers reviewed submissions for preclearance under Section 5 of the Voting

Rights Act. More recently, he was part of DOJ litigation teams challenging the

Texas voter ID and North Carolina omnibus election laws in federal district court.

While at DOJ, Mr. Powers received the AAG Distinguished Service Award and

other awards for his work.

      25. Mr. Powers obtained his J.D. from the Georgetown University Law

Center in 2013. He served as Executive Articles Editor for the Georgetown

Journal of Law and Modern Critical Race Perspectives. He has been published in

that journal, as well as The Georgetown Law Journal and the Harvard Journal on

Racial and Ethnic Justice. Mr. Powers earned his B.A. in History from Haverford

College, and attended Mansfield College at Oxford University for a year.

      26. Mr. Powers was the lead attorney assigned to this matter shortly after the

Lawyers’ Committee was contacted by local partners in May of 2019. Mr. Powers

reviewed the pleadings and drafted a memorandum for approval of the Lawyers’

Committee joining the case as counsel.

      27. Mr. Powers continued to work on all aspects of the case throughout its

duration, including extensive work in overall case strategy and development. Mr.
                                         10
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 165 of 342




Powers was the primary contact for the organizational Plaintiff, Georgia Coalition

for the Peoples’ Agenda, and spent considerable time developing the facts of the

case, identifying witnesses, and obtaining relevant documents and material from

the clients, witnesses, and other sources. Mr. Powers also communicated with the

Defendants’ counsel; drafted and revised pleadings; and appeared at telephone

conferences with the litigation team and with opposing counsel. Mr. Powers also

prepared for and appeared at the July 25-26, 2019 hearing of the Plaintiffs’

successful motion for a preliminary injunction.

      28. David Brody is Counsel & Senior Fellow for Privacy and Technology at

the Lawyers’ Committee for Civil Rights Under Law. He joined the Lawyers’

Committee in 2017. Previously, he was an Attorney Advisor at the Federal

Communications Commission, a law clerk for the Honorable Stephen Glickman of

the District of Columbia Court of Appeals, a law clerk for the Honorable Frederick

Weisberg of the Superior Court of the District of Columbia, and a legal fellow at

the Electronic Privacy Information Center. He is a 2012 graduate of Harvard Law

School.

      29. Because of his specific experience in electronic privacy issues, Mr.

Brody focused, among other things, on research relating to ballot secrecy issues,

and drafted and revised the protective order and joint discovery statement,
                                         11
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 166 of 342




corresponded with co-counsel and opposing counsel to resolve discovery disputes.

He also participated in the hearing on the preliminary injunction on July 25-26,

2019, putting a witness on the stand on direct.

      30. Jacob Conarck joined the Lawyers’ Committee in January 2018 as a

Legal Intern in the Voting Rights Project and in September 2018, rejoined the

Lawyers’ Committee as a Legal Fellow. Before joining the Lawyers’ Committee,

he worked for six months as a Legal Intern with Project Vote, and he worked for

six months as a Legal Intern with the Fair Elections Legal Network (now known as

the Fair Elections Center). He was admitted to practice law in the District of

Columbia in 2019.

      31. Mr. Conarck obtained his J.D. from the Antonin Scalia Law School at

George Mason University in 2018. Mr. Conarck earned his B.A. in Political

Science from Stony Brook University in 2010.

      32. Mr. Conarck conducted legal research; assisted in the drafting of the

motion for a preliminary injunction; helped prepare witnesses at the hearing on the

motion for a preliminary injunction; and continued to work on the matter during

the course of the litigation.

      33. Ryan Snow joined the Lawyers’ Committee in September 2018 as a

Legal Fellow in the Voting Rights Project. Before joining the Lawyers’
                                         12
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 167 of 342




Committee, he worked as a Volunteer Legal Intern in the Voting Section of the

Civil Rights Division of the United States Department of Justice during the

Summer of 2017; as a Legal Intern at the Campaign Legal Center during the

Summer of 2016; and as a Legal Intern at the NAACP Legal Defense and

Educational Fund in January of 2016. He was admitted to practice law in the

District of Columbia in 2019.

      34. Mr. Snow obtained his J.D. from the University of Virginia School of

Law in 2018. He served as Executive Editor for the Journal of Law & Politics; as

a Teaching Fellow for the Legal Research and Writing Program; and as a Student

Clinician in the Civil Rights Litigation Pro Bono Clinic at the Legal Aid Justice

Center. He has been published in the University of Pennsylvania Law Review

Online. Mr. Snow earned a B.A. in Politics and a B.M. in Jazz Studies from

Oberlin College and Conservatory of Music in 2005.

      35. Mr. Snow conducted legal research; assisted in the drafting of a motion

to quash; and continued to work on the matter during the course of the litigation.

      36. Allison Walter is a law student at Washington University in St. Louis.

She is an executive board member of the school’s chapter of the American

Constitution Society and is an active member of the Public Service Advisory

Board and the Women’s Law Caucus.
                                         13
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 168 of 342




      37. Ms. Walter earned her undergraduate degree from Saint Louis University

where she studied communication and theology. She has also been a regular

contributor to the National Catholic Reporter.

      38. Ms. Walter assisted in preparation for a deposition, legal research, and

editing briefs for the Court.

      39. Cheryl Wilson is a law student at UCLA Law School, pursuing a

specialization in public interest law. Before attending law school, Ms. Wilson

worked at the Leadership Conference for Civil and Human Rights as the assistant

to the Executive Director and served in the Department of Justice’s Civil Rights

Division.

      40. Ms. Wilson is a graduate of the University of California, Santa Barbara

with a B.A. in History and a specialization in Professional Writing and Editing.

      41. Ms. Wilson conducted extensive legal research, assisted in preparation

for depositions, and helped draft briefs for the Court.

 The Lawyers’ Committee’s Representation of Plaintiffs and How the Work
          for Plaintiffs Was Recorded, Edited and Summarized

      42. The Lawyers’ Committee was engaged to represent the individual and

organizational plaintiffs on a pro bono basis, with the understanding that it would




                                          14
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 169 of 342




retain the right to petition the court for recovery of its fees and costs in the event

the plaintiffs prevailed in their claims.

      43. In connection with its representation of the plaintiffs, the Lawyers’

Committee agreed that its staff would keep contemporaneous records of the time

spent on the matter, which would include sufficient specificity to identify the date,

amount of time spent, and the work accomplished by each timekeeper on this

matter.

      44. Thus, in accordance with these agreements, and as part of the Lawyers’

Committee’s normal business practice, the assigned attorneys tracked the time they

worked on this matter. As is normal and customary for Lawyers’ Committee staff,

the attorneys working on this matter entered their time into a computer program

designed to track the time that staff devoted to the case.

      45. A chart compiling the time incurred by each Lawyers’ Committee staff

member on this action for which we are seeking payment is attached and

incorporated herein by reference as Exhibit 1. The chart is a summary based upon

the electronic time keeping records of the Lawyers’ Committee’s personnel, which

were prepared in the regular and ordinary course of business. It is the practice of

the Lawyers’ Committee staff to prepare and keep such records; the records were



                                            15
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 170 of 342




made and kept by individuals with personal knowledge of the entries; and the

entries were made at or about the date reflected in the chart.

      46. I have personally reviewed the entries. In the reasonable exercise of

billing judgment, the Lawyers’ Committee is not seeking payment for certain

billing entries—denoted in Exhibit 1 by “N/C”, meaning “No Charge”—for time

spent on certain tasks which may have been excessive, duplicative, redundant,

inefficient, not directly related to the case, not sufficiently detailed, or for which, in

the exercise of my reasonable billing judgment, the Lawyers’ Committee has

agreed not to seek recovery for one reason or another. For example, this includes

51.3 hours not charged for most of the work on preparation of a motion to quash

that was not properly filed with court. Some of the time expended in connection

with the subpoenas (including some research time) is charged, because that work

would have been undertaken whether or not a motion was ultimately filed.

      47. As shown in the chart attached at Exhibit 1, the Lawyers’ Committee

seeks reimbursement for the time of its attorneys and staff spent working on this

case at the following hourly rates: (1) Ezra Rosenberg, Managing Counsel, $650;

(2) Jon Greenbaum, Chief Counsel, $650; (3) John Powers, Counsel, $400; (4)

David Brody, Counsel, $400; (5) Jacob Conarck, Legal Fellow, $250; (6) Ryan



                                           16
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 171 of 342




Snow, Legal Fellow, $250; (7) Allison Walter, Legal Intern, $150; (8) Cheryl

Wilson, Legal Intern, $150.

      48. Attached hereto as Exhibit 2 is a chart itemizing each of the expenses

incurred and paid by the Lawyers’ Committee in connection with, and in

furtherance of, this litigation and the backup records related to said expenses. This

chart is a summary based upon both the electronic records maintained by the

Lawyers’ Committee to keep track of expenses for its clients. The electronic

records were prepared in the regular and ordinary course of business; it is the

practice of the Lawyers’ Committee to prepare and keep such records; the records

were made and kept by individuals with personal knowledge of the entries; and the

entries were made at or about the date reflected in the chart.

               Hourly Rates Charged by the Lawyers’ Committee
                         Compared to Market Rates

      49. In connection with this submission, I reviewed hourly rate information

available from the online billing rates database of the Fulton County Daily Report,

http://data.dailyreportonline.com/GoingRate.asp. The data available included rates

for certain attorneys from mid-size to larger firms from 2006 through 2014. In

some instances, rates were available for attorneys up to 2012, or earlier. The data




                                          17
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 172 of 342




that I reviewed indicated hourly billing rates ranging between $300-$950 for law

firm partners and $285-$470 for associates.

      50. I also reviewed a number of cases in the United States District Court for

the Northern District of Georgia, Atlanta Division, in which Courts have made

attorneys’ fee awards in recent years. These cases included: Andrews v. Autliv

Japan Ltd., Civ. No. 1:14-CV-3432-WSD (N.D. Ga. July 28, 2017) (finding that

hourly rates of $715 and $575 for a senior partner and associate, respectively, at

Atlanta’s Alston and Bird were reasonable in the Atlanta market for legal

services); Griffin v. General Mills, 157 F.Supp.3d (N.D. Ga. 2016) (finding that

hourly rates of $650 for a senior partner and $455 for a senior associate in an

ERISA case were reasonable rates in the Atlanta market); Newpoint Media Group,

LLC v. Mitchell Media Group, LLC, 2017 WL 5303522 (N.D. Ga. April 14, 2017)

(finding senior associate and associate hourly rates of $545, $345, and $325 were

reasonable rates in the Atlanta market).

      51. Based on my education, experience, and review of the Northern District

of Georgia case law and Fulton County Daily Report rate survey, it is my opinion

that the hourly rates assigned to the Lawyers’ Committee’s staff in Exhibit 1 are

reasonable and appropriate under the circumstances, particularly in light of the



                                           18
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 173 of 342




significant voluntary reductions the Lawyers’ Committee has agreed to apply in the

exercise of billing judgment.

                   The Lawyers’ Committee’s Attorneys’ Fees

      52. The total value of attorneys’ fees for work performed by the Lawyers’

Committee’s staff in this matter from May 8, 2019 through October 8, 2019, less

the aforementioned line item (“N/C”) reductions in the exercise of billing

judgment, is in the amount of $266,730. This encompasses 760.5 hours of work

performed in this matter through October 8, 2019.

      53. The total number of hours billed and fees requested by the Lawyers’

Committee attorneys can be generally broken down by tasks and phases of

litigation as follows:




                                        19
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 174 of 342




   Phase of                                                   Number of Amount of
                              Description
    Case                                                     Hours Billed Fees
   LCCRUL          Pre-suit factual investigation, initial
 investigation    legal research and client engagement
   and client                                                   66.7        $26,755
  engagement            (May 8 to May 30, 2019)
                   Preparation for and participation in
                  discovery, initial disclosures, drafting
                   protective order, preparing for and
   Phase 1
                         conducting depositions                 337.0      $108,670

                        (May 31 to July 11, 2019)
                     PI hearing preparation, hearing
                  briefing and strategy, participation in
   Phase 2                      PI hearing
                                                                338.0      $121,635
                        (July 12 to July 26, 2019)
                   Post-hearing monitoring, protective
                  order issues and drafting fees motion
   Phase 3
                                                                18.8        $8,045
                       (July 27 to October 8, 2019)
    Totals                                                      760.5      $266,730


      54. Based upon my education and experience, it is my professional opinion

that the work performed and the amount of attorneys’ fees sought by the Lawyers’

Committee in this application are reasonable in light of the issues presented in this

case, the complexity of the case, including that it was a case of first impression in

Georgia, the defendants’ refusal to resolve the case before the filing of the motion

for preliminary relief, and the successful results achieved under the circumstances.
                                          20
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 175 of 342




      55. The Lawyers’ Committee’s staff worked in a manner in which

responsibilities were divided according to the respective skill sets of the lawyers

involved. As Co-Director of the Voting Rights Project at the Lawyers’ Committee,

my role is similar to that of a senior partner in a private firm. I am responsible for

developing and implementing strategy, assigning and supervising staff and

reviewing pleadings and evidence. As Chief Counsel and Senior Deputy Director,

Mr. Greenbaum has a role similar to that of a managing partner in a private law

firm and is responsible for guiding the strategic mission of the Lawyers’

Committee and supervising the overall strategy of litigation. As Counsel in the

Voting Rights Project, Mr. Powers and Mr. Brody have a role similar to that of a

5th-year associate in a private firm. As Legal Fellows in the Voting Rights

Project, Mr. Conarck and Mr. Snow have roles similar to those of junior associates

in a private firm. As Legal Interns in the Voting Rights Project, Allison Walter

and Cheryl Wilson have roles similar to those of legal interns in a private firm.

Based on these respective roles, the tasks and time spent on the litigation were

divided in a manner so as to maximize efficiency while providing competent

counsel, prevent unnecessary duplication of work, and ensure that the matter

proceeded in an expeditious but orderly fashion. This division of labor is reflected



                                          21
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 176 of 342




in the work hours billed and in the dollar amount of the fees being claimed by the

Lawyers’ Committee attorneys.

                    The Lawyers’ Committee’s Litigation Expenses

      56. In addition to its attorneys’ fees, the Lawyers’ Committee seeks to

recover its expenses of litigation incurred and paid in this matter, in the amount of

$13,155.30.

      57. These litigation expenses include fees for travel, lodging, and litigation

fees through PACER and Westlaw totaling in the amount of $511.53.

      58. It is the Lawyers’ Committee’s standard practice to account for these

types of expenses separate from the hourly rates recorded for the legal work

performed its attorneys. Based on my experience, this practice is consistent with

the typical practice in all Georgia markets including the United States District

Court for the Northern District of Georgia.




                                         22
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 177 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 178 of 342




   EXHIBIT 1
                 Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 179 of 342


Lawyers' Committee Hours Worked in Curling v. Raffensperger

                           HOURS
TIMEKEEPER      DATE                                                          NOTES
                           BILLED
   Powers      5/8/2019      0.6        Spoke with M. Marks and B. Brown about the possibility of the Lawyers' Committee
                                      representing the Coalition plaintiffs (0.3); separate conversation with E. Rosenberg re:
                                          prospect of LC participating this litigation (0.3); begin compiling information for
                                            purposes of drafting the litigation approval memorandum (No charge 0.2)

   Powers     5/10/2019      1.4       Reviewed pleadings - both sets of Plaintiffs' complaints, motion for PI, Court's order
                                         on the PI motion, 11th Circuit opinion on Ds' appeal of the MTD, etc. (1.4); review
                                        docket and assemble history of the litigation for purposes of including in a litigation
                                      approval memo (No charge 0.8); drafted litigation approval memorandum, reviewed,
                                     edited, and sent to E. Rosenberg by email (No charge 2.5); conversation with J. Houk
                                                                   regarding litigation (No charge 0.4);
   Powers     5/11/2019       0        Reviewed litigation approval memo in light of E. Rosenberg's feedback, made edits,
                                                   finalized, and sent to J. Greenbaum for approval (No charge 0.5)
   Powers     5/14/2019      0.5     Discussed potential litigation with E. Rosenberg and J. Greenbaum (0.5); make minor
                                     changes to approval memo and send email to upper management seeking approval to
                                       join litigation along with separate cover memo highlighting important considerations
                                        (No charge 0.4); exchange emails with K. Clarke in which I provide answers to her
                                      questions (No charge 0.3); email exchange with E. Rosenberg and J. Greenbaum re:
                                              possibility of bringing on a law firm as additional support (No charge 0.2)

   Powers     5/15/2019      0.4           Prepare, complete, and review pro hac vice application and send to B. Brown
 Greenbaum    5/16/2019       0           Discussion w/ E. Rosenberg regarding potential conflict issues (No charge 0.4)
   Powers     5/21/2019      2.1       Call with J Greenbaum, E. Rosenberg, M Marks and B Brown in preparation of entry
                                      into case (1); read subpoena to be sent to Morgan County Elections Supervisor, make
                                         edits in a redline version, and send a cover memo recommending changes to the
                                      document request accompanying the subpoena first to J. Greenbaum, J. Houk, and E.
                                               Rosenberg, then, upon receiving approval, to M. Marks, B. Brown (1.1)

 Greenbaum    5/21/2019      0.8        Call w/co-counsel to discuss next steps and follow up call w/LC attorneys re:same

 Rosenberg    5/21/2019       1       Call with J Greenbaum, J Powers, M Marks and B Brown in preparation of entry into
                                                                                  case
   Powers     5/22/2019      1.9       Travel to Atlanta for meeting with M Marks, B Brown and clients (4.3 - NC); review
                                       Plaintiffs' recent status update and recent MTQ from Ds in preparation for meeting
                                      (0.4); review subpoenas to Morgan and Rockdale Counties (0.3); phone call with M.
                                     Marks re: subpoena-related issues, the upcoming meeting (0.7), exchange emails with
                                         M. Marks, B. Brown, others re: logistics for in-person meeting the next day and
                                                          potential follow-up items/ research projects (0.5)
   Brody      5/22/2019       0                        Travel to Atlanta for meeting on 5/23 (No Charge - 4)
   Brody      5/22/2019      3.5                                        Reading case materials
 Rosenberg    5/22/2019       4        Travel to Atlanta for meeting with M Marks, B Brown and clients; review material in
                                                                        preparation for meeting.
   Powers     5/23/2019      3.4      Participate in meeting with M Marks, B Brown, and clients re strategy and next steps
                                      (2.4); review recent filings in the case and discuss with M. Marks, B. Brown, etc. (1);
                                       prepare initial draft of co-counsel agreement and circulate with B. Brown, C. Ichter,
                                         and other co-counsel (No charge 0.7); prepare initial draft of Coalition for Good
                                        Governance retainer agreement and send to E. Rosenberg and J. Houk for their
                                                            review along with cover email (No charge 0.9)
   Brody      5/23/2019       5                                  Meeting with co-counsel and plaintiffs
               Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 180 of 342


  Brody     5/23/2019    0                         Return travel to Washington (No Charge - 4)
Rosenberg   5/23/2019    5     Participate in meeting with M Marks, B Brown, and clients re strategy and next steps

 Powers     5/24/2019   0.8         Travel from Atlanta (NC - 4.5); conversation with M. Marks re: today's status
                               conference and suggesting that I attend the hearing on behalf of Ps (0.5); subsequent
                                                 email exchange with E. Rosenberg re: same (0.3);
Rosenberg   5/24/2019    6                                       Travel from Atlanta
  Brody     5/27/2019   3.5                          Legal analysis of order on motion to dismiss
 Powers     5/28/2019   1.6     Reviewed early draft of brief addressing the role of SOS in municipal elections (0.5);
                                 conducted research on Westlaw and found relevant additional cases (0.6); drafted
                               new section on proper standard for joining necessary parties (0.4); edited draft of brief
                                and circulated with the team; sent email with additional suggestions of potential case
                                                     law/evidence in support of our position (0.3)
 Wilson     5/28/2019    4     Legal research on Georgia and federal case law relating to the right to a secret ballot

 Powers     5/29/2019   0.6     Edited RFAs to State Ds and drafted additional RFAs and circulated to the group for
                                                                     their consideration
 Brody      5/29/2019   2.7                      Reading case materials; emailing co-counsel re same
 Wilson     5/29/2019   7.5         4 hours: research Georgia and federal case law on the right to ballot secrecy
                                         3.5 hours: draft memo relating to research findings on ballot secrecy
 Powers     5/30/2019   2.1    Review and respond to multi-emails to and from M Marks, Cary Ichter, E. Rosenberg,
                                       Rob McGuire, and B Brown re: strategy preparation for court hearing on
                                  scheduling/discovery and other issues (0.4); meet with C. Ichter and M. Marks to
                                    prepare for/discuss strategy re: scheduling conference with Judge Totenberg
                                scheduled for the next day (1); email team with Judge Jones' ruling in the Fair Fight
                                 case and the impact on State Ds' arguments in this case re: SOS role in municipal
                               elections (0.2); review some research on secret ballot issues and exchange emails re:
                                                                       next steps (0.5)
  Brody     5/30/2019   0.1                   Drafting pro hac application & emailing co-counsel re same
  Brody     5/30/2019   1.2                                  Researching ballot secrecy issues
Rosenberg   5/30/2019    1      Review and respond to multi-emails to and from M Marks, Cary, John Powers, Rob
                                                 McGuire, and B Brown in preparation for court hearing
 Wilson     5/30/2019    6      Finish drafting memo on Georgia and federal case law relating to the right to secret
                                                    ballot; cite check and transmit to David and John
 Powers     5/31/2019   3.7    Preparation for and participation in scheduling/discovery conference with Defendants
                                 and then scheduling conference proceedings with the parties and Judge Totenberg
                                  (2.6); conversation with M. Marks re: discovery needed, secret ballot issues, and
                                strategy/next steps (0.4); email D. Cross re: list of potential deponents (0.2); drafted
                               memo summarizing major events from hearing, proposing strategy and suggsted next
                                    steps, and circulated them with C. Ichter, M. Marks, B. Brown, R. McGuire, E.
                                                                      Rosenberg (0.5)
 Brody      5/31/2019   3.5                                  Researching ballot secrecy issues
 Wilson     5/31/2019   4.5                      .5 hours: Meeting with David re GA Secret Ballot case
                               2.5 hours: Research cases related to EPIC ballot privacy and Internet voting case law
                                       1.5 hours: review pleadings in cases Marilyn sent; summarize for David

 Powers     6/1/2019    0.7    Exchange multiple emails with team answering questions/ summarizing the events of
                               yesterday's hearings and discussing strategy re: ballot secrecy, deponents, potential
                                                        briefing schedule, discovery issues
 Powers     6/3/2019    1.1        Receipt, review and respond to multi-emails from M Marks and co-counsel re
                                discovery, scheduling and preliminary injunction issues (0.4); review research and
                                 exchange emails with D. Brody and C. Wilson re: secret ballot follow-up research
                                (0.4); exchange emails with M. Marks and E. Rosenberg re: declaration of Morgan
                                                           County elections officials (0.3)
               Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 181 of 342


  Brody     6/3/2019    1.5                                   Revising draft protective order
  Brody     6/3/2019    0.6                          Phone call with client MRM re: protective order
  Brody     6/3/2019    1.3                                Researching ballot secrecy issues
Rosenberg   6/3/2019    0.6        Receipt, review and respond to multi-emails from M Marks and co-counsel re
                                                discovery, scheduling and preliminary injunction issues
 Wilson     6/3/2019     7       Research cases cited in EPIC report and write summary memorandum for David
 Powers     6/4/2019    0.5        Receipt, review and respond to multi-emails from M Marks and co-counsel re
                                                discovery, scheduling and preliminary injunction issues
Rosenberg   6/4/2019    0.5        Receipt, review and respond to multi-emails from M Marks and co-counsel re
                                                discovery, scheduling and preliminary injunction issues
 Powers     6/5/2019    2.1   Review proposed schedule for discovery and entire case drafted by Defendants, make
                                edits to the proposed schedule and circulate redline with my revisions, along with a
                                memo providing a rationale for the suggested changes (0.8); review and respond to
                                multi-emails from M Marks and co-counsel re discovery, scheduling and preliminary
                                 injunction and protective order issues (0.4); participate in conference call with co-
                                                       counsel re: schedule and next steps (0.9);
  Brody     6/5/2019    0.9                                 Call with co-counsel re: discovery
Rosenberg   6/5/2019    1.6        Receipt, review and respond to multi-emails from M Marks and co-counsel re
                                    discovery, scheduling and preliminary injunction and protective order issues;
                                              participate in conference call with co-counsel re next steps
 Wilson     6/5/2019     2       Research on Fourth Amendment case law and potential Fourth Amendment ballot
                                                                      privacy claims
 Brody      6/6/2019    0.8                                   Revising draft protective order
 Wilson     6/6/2019     3      Research related to Fourth Amendment case law and potential Fourth Amendment
                                                                   ballot secrecy claim
 Powers     6/7/2019    1.4     Make edits to the co-counsel agreement and CGG retainer in response to feedback
                              from M. Marks and co-counsel (No charge 0.6); conversation with E. Rosenberg re: M.
                               Marks' questions re: same (No charge 0.2); draft lengthy email explaining reasons to
                                     particular changes to each (No charge 0.3); exchange emails re: Rule 26(f)
                              conference (0.3); prepare notes/talking points for Rule 26(f) conference for co-counsel
                                  (0.5); exchange emails re: Coalition edits to proposed joint schedule, and clean
                               version of proposed stipulated protective order (0.3); exchange emails re: anticipated
                                    response time to subpoena of third-party counties, proposed schedule (0.3)

 Brody      6/7/2019    2.8                   Drafting discovery requests and emailing co-counsel
 Wilson     6/7/2019    2.5    Follow up research on Fourth Amendment case law per David's additional questions

  Brody      6/8/2019   1.3                                    Discovery requests
 Powers     6/10/2019   1.8     Exchange emails with B. Brown and M. Marks re: discovery dispute procedure and
                               upcoming fights over ballot image reports and GEMS database (0.3); phone call with
                               M. Marks, B. Brown re: same, Rule 26 meeting, and other issues (0.4); review State
                                 Ds' answer to Coalition Ps' complaint; participate in Rule 26(f) conference (1.1)

  Brody     6/10/2019   0.8                          Reviewing and summarizing Ds Answers
 Powers     6/11/2019   0.9    Exchange emails with D. Brody and E. Rosenberg re: rough outline of ballot secrecy
                               claims (0.2); review outline of ballot secrecy claims (0.4); exchange multiple emails
                               with M. Marks, B. Brown, etc. re: need to obtain GEMS database from the State and
                                        appropriate dispute resolution process and other next steps (0.3)

 Brody      6/11/2019   0.5                           Call with MRM and EPIC re: amicus
 Wilson     6/11/2019    3                Procedural Due Process Research for GA Ballot Privacy Case
            Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 182 of 342


Powers   6/12/2019   2.4     Phone call with M. Marks re: CGG client retainer agreement (No charge 0.3); make
                           edits to CGG client retainer, finalize, and send to M. Marks (No charge 0.5); revise co-
                           counsel agreement and circulate with co-counsel accompanied by memo summarizing
                                contents and changes made (No charge 0.6); review Defendants' draft of joint
                            protective order to identify significant changes they made and send memo identifying
                               problematic places whewre we need to push back (0.6); conversation with Kellie
                                Ottoboni and M. Marks re: research she did into LG undervote during the 2018
                           election (0.5); email exchange with Kellie Ottoboni and M. Marks re: same (0.3); email
                              exchange with M .Marks re: doc request subpoena to Gwinnett County (0.2); email
                           MoFo co-counsel re: deposition of Lynn Ledford (0.2); Email Gwinnett County counsel
                              Van Stephens re: accepting service of Gwinnett County subpoena (0.3); exchange
                               emails with M. Marks, B. Brown re: priorities and next steps, e.g., Fulton County
                           ROGs, possibility of provding racial impact and bringing a claim under Section 2 of the
                                                              Voting Rights Act (0.3);
Brody    6/12/2019   0.5                           Call w/ Ezra, John re: ballot secrecy claims
Brody    6/12/2019   4.2                       Research and drafting discovery dispute materials
Wilson   6/12/2019   2.5          .5 hours: Call with internal team re GA voting machines/ballot secrecy case
                              2 hours: Research following up from call on state secret ballot claims and potential
                                                           procedural due process claim
Powers   6/13/2019   2.6        Phone call with M. Marks re: CGG client retainer agreement, Gwinnett County
                            subpoena, and other discovery issues (0.3); email exchanges with E. Rosenberg and
                            M. Marks re: thereto (0.3); exchange of emails with Chris Brill re: declarations filed to
                                  date and possibility of future declaration (0.4); start drafting Gwinnett County
                            subpoena and attachment re: documents requested (1.3); exchange multiple emails
                           with D. Brody, M. Marks re: discovery dispute resolution on GEMS database and issue
                                                       re: password misunderstanding (0.3)
Wilson   6/13/2019   5.5                      Research on potential procedural due process claim
Powers   6/14/2019   5.6   Call with B. Brown, M. Marks, D. Brody re: discovery (0.7); conversation with M. Marks
                             re: Fulton County dropping out of the pilot program for the new machines, discovery
                            issues, strategy issues (0.3); continue drafting, editing, revising document subpoena
                             for Gwinnett County and circulate with the team for feedback (0.7); review feedback
                              given and make edits to the Gwinnett County document subpoena (0.3); send and
                                 read emails to M. Marks, R. McGuire, B. Brown, C. Ichter, etc. re: co-counsel
                             agreement and executed retainer agreement (0.3); draft deposition notices for Rick
                           Barron and Lynn Ledford and circulate with co-counsel (0.4); review, edit, finalize edits
                            to joint JPRDP and circulate with all counsel (0.9); review and finalize Ps' edits to the
                            draft stipulated protective order and circulate with all counsel (0.5); conversation with
                             Chris Brill re: work done to date in case and discussion of potential next steps (0.6);
                            conferencee call with M. Marks, B. Brown, D. Brody, and E. Rosenberg re: draft joint
                                        discovery plan (0.4); begin drafting Fulton County discovery (0.5)

Brody                       Researching and drafting discovery documents; corresponding with co-counsel re:
         6/14/2019   4.6                                          same
Brody    6/14/2019   1.9        Call with Bruce, MRM, John re: discovery; drafting joint discovery statement
Wilson   6/14/2019    3        Research re procedural due process issues and write email to David outlining
                                                             research findings
Powers   6/15/2019   3.9     Continue to draft Second RPDs to Fulton County, edit, and revise document, and
                             circulate same to team for feedback (1.9); exchange emails with M. Marks and B.
                            Brown re: Second RPDs to Fulton County (0.4); review, finalize, and serve Gwinnett
                              County (Ledford) subpoena on counsel (0.7); continue to exchange emails with
                             Gwinnett County counsel Van Stephens re: accepting service of subpoena (0.2);
                                exchange emails with M. Marks re: Bartow County deposition, joint discovery
                                           statement on GEMS, and other discovery issues (0.3)
            Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 183 of 342


Powers   6/16/2019   5.6    Follow up emails regarding the Fulton County RPDs (0.4); edit, revise, and complete
                              Second RPDs to Fulton County; finalize and serve Second RPDs to Fulton County
                             (0.9); exchange emails with B. Brown, M. Marks, E. Rosenberg re: undervote in the
                            2018 LG race (0.4); phone call with M. Marks re: undervote in the 2018 LG race (0.6);
                                emails with D. Brody and E. Rosenberg re: KSU-CES GORA request; email E.
                            Rosenberg re: latest draft of the co-counsel agreement for the Curling case and make
                             edits (0.6); review and exchange emails re: CGG efforts to speak with municipalities
                                re: 2019 elections and strategy re: presentation to court (0.4); reviewed factual
                             information, e.g., Dr. Phillip Stark and Chris Brill's expert materials, as well as GA's
                                criticisms in the state election challenge case, then draft a memo re: proposed
                                       supplemental declaration from Dr. Stark to prove LG undervote (2.3)

Brody                        Researching and drafting discovery documents; corresponding with co-counsel re:
         6/17/2019   3.5                                          same
Wilson   6/17/2019    2     Research on associational standing issues and case law from Common Cause case

Wilson   6/18/2019    8     Legislative history research for Marilyn Marks on HB 540; compose email and memo
                                                           related to research findings
Powers   6/19/2019   1.5       Calls with M. Marks, B. Brown, J. Conarck, and opposing counsel re: discovery
                            disputes, protective order, etc. (0.5); exchange emails with D. Brody re: deposition of
                               Joseph Kirk (0.2); exchange emails with C. Wilson, M. Marks, B. Brown, etc. re:
                            legislative research on HB 540 (2010), which impacted DRE ballot privacy issue, and
                                                      review the legislative research (0.8)
Brody                         Calls with MRM, Bruce, John, Jacob and opposing counsel re discovery disputes,
         6/19/2019   1.5                                          protective order
 Brody   6/19/2019   0.8                                 Revising draft protective order
Powers   6/20/2019   1.7       Draft portion of section of brief related to the undervote in the 2018 LG race and
                              circulate preliminary version with M. Marks, B. Brown, E. Rosenberg by email for
                              purposes of seeking preliminary feedback (1.2); exchange emails with Chris Brill
                                regarding filing a supplemental declaration to accompany the PI motion; draft
                             declaration of Avery Jackson at the request of M. Marks and circulate by email (0.5)

Brody    6/20/2019   0.2                 Revising draft protective order and emailing co-counsel re same
Brody                          Revising joint discovery statement, emailing co-counsel and opposing counsel re
         6/20/2019   4.5                                                  same
Brody    6/20/2019   1.4               Revising joint discovery statement and emailing co-counsel re same
Wilson   6/20/2019    3      Research related to procedural due process issues and Due Process Clause original
                                                                          intent
Powers   6/21/2019   8.1    Review draft brief in support of preliminary injunction; edit and comment on brief (2.3);
                             collect edits from D. Brody and J. Conarck and merge with my own edits into a single
                               redline in which I add comments explaining reasoning for changes (0.3); continue
                            drafting/editing and review of the section of the brief addressing the 2018 undervote in
                            Lt. Gov. race and make substantial edits (1.2); review data re: undervote rates in 2018
                             LG race in the individual Fulton and Lowndes County precincts and exchange emails
                            with M. Marks and B. Brown thereto (0.6); phone call with M. Marks re: undervote and
                              other brief-related issues (0.5); multi-emails to and from D Brody, E. Rosenberg, R.
                              McGuire, and B Brown re ballot secrecy point (0.4); draft, edit, revise declaration of
                               Chris Brill (1.9); exhcange emails with him re: final edits and adding his signature
                               (0.4); finalize and file Brill declaration (0.3); exchange emails re: feasibility-related
                                              issues and potential sources of additional evidence (0.2)

Brody    6/21/2019   1.1                          Finalizing and filing joint discovery statement
Brody    6/21/2019   3.7                                       Revising PI motion
               Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 184 of 342


 Conarck                       Editing and research for the Lt. Gov section of the BISO PI (1.3); Line editing and cite
            6/21/2019   4.1                          checking Sections I, II, and IV of BISO PI (2.8)
Rosenberg   6/21/2019    4    Receipt and review of draft brief in support of preliminary injunction; edit and comment
                                  on same; multi-emails to and from D Brody, J Powers, R McNeill and B Browne re
                                ballot secrecy point; re-write ballot-secrecy point; multi-emails to and from J Greenb
                                                                      aum re thereto
 Powers     6/22/2019   7.9       Brainstorm session with M. Marks re: drafting list of deposition topics and drafting
                                 questions for the deposition of Lynn Ledford (3.5); revise, edit, and refine questions
                                 and add additional/follow-up questions after brainstorm session while continuing to
                              draft Ledford deposition outline (2.7); review documents that could potentially be used
                                 as exhibits for the Ledford deposition (1.1); talk with M. Marks/other preparation for
                                                                  Ledford deposition (0.6)
 Powers     6/23/2019   8.3     Continue drafting, revise, and complete deposition outline for the deposition of Lynn
                                    Ledford (4); finalize exhibits for the Ledford deposition for printing (1); review,
                                organize, sort, and tab exhibitts for the Ledford deposition (1.1); review and mark up
                                  exhibits for the Ledford deposition (1.7); other preparation for Ledford deposition;
                                             conference call re: GEMS database with Tom, M. Marks (0.5)
 Powers     6/24/2019   9.2      Prepare for deposition of Lynn Ledford by reviewing and marking up exhibits (0.5);
                               take/participate in the deposition of Lynn Ledford (7); review letters from Bryan Tyson
                                 and Gwinnett County attorney Van Stephens objecting to requests for production of
                                certain documents (0.3); exchange emails with M. Marks and B. Brown re: response
                              to their objections (0.2); review documents produced by Gwinnett County at deposition
                                  (0.5); exchange emails re: CGG initial disclosures (0.2); call with M. Marks and B.
                              Brown discussing the deposition of Lynn Ledford (0.5); travel from Gwinnett County to
                                                                Washington DC (NC - 5.7)
  Brody     6/24/2019   5.1            Revising protective order, drafting Joint Disc Stmt, and emailing counsel
  Brody     6/24/2019   2.9                        Conference call with Ps and Ds re protective order
 Conarck                          Drafting subpoena and notice of deposition for Bartow County Election Supervisor
            6/24/2019   0.6                                             Joseph Kirk
 Powers     6/25/2019   3.9    Exchange additional emails re: CGG initial disclosures (0.3); review initial disclosures
                                from the State Ds and Curling Ps (0.3); conversation with M. Marks re: thereto (0.3);
                                phone call with Marion Warren re: voting machine related issues in Hancock County,
                               GA (0.6); draft, edit, revise, and circulate subpoena for Robert Ingram (0.7); email M.
                                Marks, B. Brown, etc. re: thereto (0.2); exchange emails with M. Marks, B. Brown re:
                               deposition of Joseph Kirk (0.2); conversation with M. Marks, B. Brown, E. Rosenberg,
                                    D. Brody re; deposition of Joseph Kirk, recap of deposition with Lynn Ledford,
                                   subpoenas, additional discovery, next steps (0.6); continue to review documents
                                                     produced by Gwinnett County at deposition (1)
  Brody     6/25/2019   5.2                Conference call with co-counsel; revising and filing PO joint stmt
 Conarck    6/25/2019   2.6        Conference call with client and co-counsel (0.5); Drafting initial disclosures (2.1)
 Powers     6/26/2019   4.3   Review joint discovery statement re: Halderman deposition (0.4); email to Defendants'
                                counsel Jayson Phillips re: subpoena for Joseph Kirk to see if he will accept service
                                   on Kirk's behalf (0.3); draft deposition notices for depositions of Joseph Kirk and
                                   Robert Ingram (0.5); review Joseph Kirk subpoena and make notes for potential
                                 questions (0.3); emails re: service of the Robert Ingram subpoena (0.3); exchange
                              emails with M. Marks, E. Rosenberg re: case law on duty to notify when organization is
                                sued and a litigation hold is required (0.2); review courtesy letter to Judge Totenberg
                                   accompanying binder and email back with feedback (0.3); draft memo based on
                                review exhibits from the Ledford deposition and circulate with the team (1.3); review
                               rough draft of Lynn Ledford deposition transcript (0.8); conversation with M. Marks re:
                                                          discovery, depositions, strategy (0.4)

  Brody     6/26/2019   1.5           Travel to Atlanta for deposition (No Charge - 4); reviewing documents
 Conarck    6/26/2019   0.3                Editing and finalizing Kirk subpoena and deposition notice
               Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 185 of 342


 Wilson     6/26/2019   5.5        Research question related to litigation holds by government entities or large
                                            organizations; type up findings and relay them to the team
 Powers     6/27/2019   1.4   Email to Andrea Grant re: deposition of Robert Ingram (0.2); exchange emails with M.
                              Marks, E. Rosenberg, and B. Brown re: discovery served on M. Marks and subpoenas
                              served on various third parties (0.4); exchange emails with M. Marks re: depositions of
                                Joseph Kirk and Rick Barron (0.3); review documents re: recap sheet details (0.5)

  Brody     6/27/2019   12                               Barnes deposition and return travel to DC
  Brody     6/29/2019   5.3                    Corresponding re 6/28 Order and drafting brief in response
  Brody     6/30/2019    7                   drafting brief in response to 6/28 order, corresponding re same
 Powers     7/1/2019    0.9        Exchange emails with D. Brody and E. Rosenberg re: Touhy request to get law
                               enforcement records from the FBI (0.2); review and finalize deposition notices (0.3);
                              exchange emails re: proof of service from Hancock County subpoena and the Bartow
                                                         County subpoena and court reporter (0.4)
  Brody     7/1/2019    2.6                           corresponding re brief, editing, preparing to file
 Powers     7/2/2019     5      Drafting, editing, reviewing, revising draft of initial disclosures and circulate with the
                               team (1.8); conversation with M. Marks re: initial disclosures (0.4); read, review, and
                                  emails re: final transcript of the deposition of Lynn Ledford (0.3); review order on
                               GEMS database and other discovery issues (446) (0.3); exchange emails with court
                                reporter re: depositions of Rick Barron, Joseph Kirk, and Robert Ingram (0.3); draft
                                    and send lengthy email to J. Greenbaum, J. Houk, E. Rosenberg re: State Ds'
                                  subpoenas to CC GA, ACLU GA, FF GA, GA Dem Party, and the Abrams/Amico
                               campaigns flagging the issue and suggesting next steps, and exchange subsequent
                                 emails re: thereto (0.6); draft and send lengthy email and exchange emails with M.
                              Marks, B. Brown, etc. re: upcoming depositions and proposed discovery to obtain and
                               other strategy (0.4); exchange emails with Bartow County attorney Jayson Phillips re:
                               deposition of Joseph Kirk (0.2); exchange emails with Andrea Grant re: deposition of
                              Robert Ingram (0.2); exchange multiple emails with M. Marks and B. Brown re: adding
                                    Bates labels to documents and sending documents from the Gwinnett County
                                   deposition to be labeled (0.3); email C. Wilson re: discovery requests and initial
                                                                        disclosures (0.2)
 Wilson     7/2/2019     4                      1 hour: read background discovery materials and emails
                                 .5 hours: Call with Marilyn re Initial Disclosures and other discovery filing priorities
                                 2.5 hours: edit Initial Disclosures; read through expert declarations and summarize
                                                         potential testimony for In itial Disclosures
 Powers     7/3/2019    2.1      Exchange email with Bartow County counsel re: missing page from incident report
                              discussed in Bartow County subpoena response and review incident report after it was
                               produced by Bartow County and discuss with M. Marks (0.4); review, finalize, and file
                                initial disclosures (1.2); exchange multiple emails with M. Marks re: witnesses to be
                              added and/or deleted from the initial disclosures (0.3); exchange emails with B. Brown
                                                              re: edits to initial disclosures (0.2)
Greenbaum   7/3/2019    1.2                     Communication w/team regarding third party subpoenas.
  Wilson    7/3/2019    5.5                         .5 hours: compile finals edits for Initial Disclosures
                                 3.5 hours: read first two requests for production of documents; reconcile Marilyn's
                              desired list with past requests for redundancies; draft Third Request for Production of
                                                               Documents to State Defendan ts
                                              .5 hours: search for and gather exhibits from online sources
                                            1 hour: reconcile edits and field additional requests from Marilyn
Greenbaum   7/5/2019    0.4                    Correspondence w/ team regarding third party subpoenas
  Wilson    7/5/2019     2        Finish drafting Third Request for Production of Documents to State Defendants;
                                                 compile edits from Marilyn; finalize exhibit attachments
              Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 186 of 342


 Powers     7/7/2019   2.7    Begin drafting outline for the deposition of Joseph Kirk; review subpoena requests to
                               Bartow County and Bartow County responses to subpoena; review Philip Stark and
                             Chris Brill data re: African-American correlation analysis with vote drop-off in the 2018
                             LG race; call with M. Marks re: African-American correlation analysis with vote drop-off
                                                                 in the 2018 LG race
 Powers     7/8/2019   6.3      Send lengthy email with M. Marks, E. Brown, C. Wilson, A. Walter, J. Conarck re:
                             instructions for exhibits for the Joseph Kirk deposition (0.4); reviewing documents and
                               begin preparing list of exhibits/outline for Kirk deposition (2.4); conversation with J.
                                 Greenbaum and D. Brody re: State Ds' subpoenas on ACLU, Common Cause,
                                Ebenezer Baptist Church, Virginia Highland Church, Baconton Missionary Baptist
                                  Church, Fair Fight, Care in Action, etc. (0.3); locate subpoenas and send to J.
                                Greenbaum and D. Brody (0.3); exchange emails with B. Brown and M. Marks re:
                                  strategy in how to respond to the subpoenas and filing a motion to quash and
                               communications with groups who had been served with subpoenas (0.5); prepare
                              lengthy email with a list of questions sent to B. Brown and M. Marks re: depositions,
                             Morgan County GORA request, CGG responses to discovery requests, and third party
                             subpoenas, pre-hearing preparation (1); conversation with Sean Young of the Georgia
                             ACLU re: ACLU's planned response to the subpoena that had been served upon them
                             and exchange subsequent emails with E. Rosenberg, J. Houk thereto (0.6); exchange
                               emails with Bruce and team re: assignments that LC would be handling re: drafting
                               reply in support of our PI motion (0.4); exchange emails with M. Marks re: African-
                                    American correlation analysis with vote drop-off in the 2018 LG race (0.4);

  Brody                       drafting motion to quash third party subpoenas, corresponding w/ co-counsel re same
            7/8/2019    0                                             (No charge 11.4)
Greenbaum   7/8/2019   2.2          Meeting w/ Lawyers Committee team re: subpoenas and preliminary injunction
  Wilson    7/8/2019    6                            .5 hours: read and review non-party subpoenas
                                     5.5 hours: research First Amendment associational privilege w/r/t non-party
                                                subpoenas; type up findings and send to David and John
 Powers     7/9/2019   7.4         Continue to draft outline for the deposition of Joseph Kirk; review Bartow County
                                 subpoena response in detail for the purpose of identifying deposition exhibits (2.5);
                                 review Ledford deposition exhibits and potential exhibits I didn't use with Ledford to
                              ascertain what to use for the Kirk deposition; review news articles quoting Joseph Kirk
                               for deposition prep and potential use as exhibits (0.4); exchange multiple emails with
                              M. Marks, E. Brown, C. Wilson, A. Walter, J. Conarck re: identifying and printing some
                                  exhibits for the Joseph Kirk deposition (0.3); email M. Marks, B. Brown, others re:
                                  particular article of interest quoting Kirk (0.2); exchange emails with court reporter
                              Marsi re: logistics for the deposition of Joseph Kirk (0.2); sent emails to J. Conarck, D.
                                  Brody, A. Walter, and other re: motion to compel the deposition of Robert Ingram;
                                  pulled Ingram deposition notice, second deposition notice, and CGG subpoena of
                               Ingram and sent to J. Conarck (0.2); review initial draft of motion to compel prepared
                                by J. Conarck and offer substantial edits (0.8); exchanged emails and spoke with J.
                                  Greenbaum regarding response to Andrea Grant's email re: Robert Ingram (0.4);
                                     exchanged emails with Andrea Grant re: Hancock County's opposition to the
                                 deposition of Robert Ingram (0.3); discussion with J. Greenbaum regarding CGG's
                                response to Ds' discovery requests (0.2); locate State Ds' RPDs to Coalition Ps and
                                  sent to J. Greenbaum (0.2); draft memo to C. Wilson, A. Walter, R. Snow, and J.
                                    Conarck re: Ledford and Doran depositions highlighting best admissions (0.5);
                                   exchange emails with D. Brody and J. Greenbaum re: pushing ahead with ADR
                                process in addition to preparing motion to quash re: third party subpoenas to ACLU,
                                   CC, churches, FF, etc. (0.3); speak with Colin McRae from Chatham County re:
                              possibility of filing a declaration re: impact on Chatham County (0.4); draft declaration
                                                    for Colin McRae and email to him for review (0.5)
               Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 187 of 342


  Brody                       drafting motion to quash third party subpoenas, corresponding w/ co-counsel re same
            7/9/2019     0                                             (No charge 8.8)
 Conarck                         Research and drafting Unduly Burdensome section of motion to quash (No charge
                                 2.3); Research and drafting Attorney/Client and Work Privilege section of motion to
            7/9/2019     0                                         quash (No charge 2.8)
Greenbaum   7/9/2019     0        Review and revise Houk declaration (No charge ,6) review and revise motion for
                                  protective order (No charge .8); communications w/co-counsel regarding various
                                          issues; participate in meet and center re: subpoenas (No charge .3)
 Walter     7/9/2019     7                  Preparing/printing/organizing 33 exhibits for deposition - 7 hours
 Wilson     7/9/2019     8         2.5 hours: research question regarding standing to move to quash a third party
                               subpoena and whether a party can seek a protective order to provide the same relief;
                                                             compile findings and email to team
                                        .5 hour: narrow research question on 11th circuit prece dent related to
                                                     proportionality/relevance standard for subpoenas
                              5 hours: identify exhibits, compile PDFs, print all exhibits, organize into folders and red
                                                                              wells
 Powers     7/10/2019    6        Drafting deposition outline, reviewing documents and emails from Bartow County
                                    subpoena response, printing, labeling, and organizing exhibits, and otherwise
                                preparing for the deposition of Joseph Kirk (3.9); send and review multiple emails to
                                 and from J Greenbaum, J Houk and E. Rosenberg re motion to quash (No charge
                                 0.4); review and comment on draft brief (No charge 0.5); review emails re p.i. reply
                                  brief (0.3); multiple emails, phone call with Andrea Grant re: deposition of Robert
                                Ingram (0.5); review, work on, edit, revise motion to compel the deposition of Robert
                                 Ingram (0.9); internal discussions with J. Greenbaum, J. Houk, J. Conarck, and M.
                                 Marks re: filing motion to compel the deposition of Robert Ingram (0.4); travel from
                                                   Washington DC to Cartersville, GA (No Charge - 6.5)
  Brody                       drafting motion to quash third party subpoenas, corresponding w/ co-counsel re same
            7/10/2019    0                                             (No charge 4.5)
Greenbaum   7/10/2019   1.2     call w/common case re: subpoena.(.3); review and revise motion for protective order
                               (No charge 2.2); call w/Ezra Rosenberg re : various case issues (.4) communications
                                                     w/co-counsel re: Hancock County deposition (.5)
Rosenberg   7/10/2019    0        Multi-emails to and from J Greenbaum, J Houk and J Powers re motion to quash;
                                 review and comment on draft brief; review emails re p.i. reply brief (No charge 2.5)
  Snow      7/10/2019    0      Combined versions and edited Motion to Quash/for PO on 3rd party subpoenas (No
                                                                         charge/ 4.5)
  Walter    7/10/2019    4       Research + drafting response to deposition argument about Rule 30 vs. Rule 45 - 4
                                                                             hours
 Wilson     7/10/2019    7        4 hours: common interest privilege research; compile findings and email to team
                               1 hour: Prep for Doran deposition project; communicate with Marilyn re things to look
                                                                       for in deposition
                                                .5 hours: research local rules, various questions for filings
                              1.5 hour s: review docket and read pleadings to identify whether judge previously ruled
                                on potential consolidation with the Fair Fight case; identify claims made in Fair Fight
                                                                           complaint
 Powers     7/11/2019   9.1     Review and mark up exhibits and outline in preparation for the deposition of Joseph
                              Kirk (1.2); taking the deposition of Joseph Kirk (7.1); review redraft of motion to quash
                              (No charge 0.7); send and revise multiple emails to and from D Cross, M Marks and B
                                   Brown re thereto (0.3); send and review multi-emails re p.i. response brief (0.3);
                                exchange emails with David Cross and Andrea Grant re: Hancock BOER subpoena
                                             (0.2); travel from Bartow County to Washington DC (5.9 - NC);

  Brody                        drafting motion to quash third party subpoenas, corresponding w/ co-counsel re same
            7/11/2019    0                                         (No charge 6.4)
               Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 188 of 342


 Conarck                       Meeting to discuss database analysis (0.5); Reading Defendants' response briefs and
            7/11/2019   4.6                                     drafting summaries (4.1)
Greenbaum   7/11/2019    1       Review and revise motion for protective order (No charge 1.4); meeting re: various
                                                                     case issues (1)
Rosenberg   7/11/2019    0        Comprehensive redraft of motion to quash; multi- emails to and from D Cross, M
                                Marks and B Browne re thereto; confer at length with J Greenbaum re thereto; multi-
                               emails re p.i. response brief; confer with J Greenbaum and D Brody re thereto; meet
                                  with J Greenbaum, D Brody, J Cornack, R Snow and legal interns re thereto (No
                                                                       charge 3.5)
  Snow      7/11/2019   1.5    Finalized Motion to Quash/PO (No charge 1.5). Met with team to discuss action items
                                                                           (2.5).
  Walter    7/11/2019    7                              Meeting about database review - 1 hour
                                                         Editing and finalizing exhibits - 4 hours
                                                           Compiling exhibits A-D.1 - 2 hours
                                                 Cite checking motion to quash - (No charge) 1 hours
 Wilson     7/11/2019    7                          2 hours: cite check final motion and documents
                                               4 hours: reconcile edits for all exhibits; finalize all exhibits
                                               1 hour: meeting re GEMS database analysis and staffing
 Powers     7/12/2019   5.9          Call with B Brown, E. Rosenberg, and M Marks re p.i. reply and allocation of
                                 assignments (0.6); allocate assignments for pieces of the reply brief and exchange
                                    emails with various team members re: thereto (0.4); comprehensive review of
                                 Defendants' brief and supporting declarations such as the Bridges declaration and
                                 email R. Snow, J. Conarck, and D. Brody re thereto (0.8); spoke with Colin McRae
                               from Chatham County (0.3); sent email to Colin McRae (0.2); drafted memo outlining
                                 challenges/goals for the feasibility section and circulated them with the team (0.5);
                               began drafting the feasibility section of the reply brief (0.9); spoke with Marion Warren
                                  from Hancock County re: declaration related to feasibility of implementing hand-
                               marked paper ballots (0.6); draft declarations for Marion Warren and Aretha Hill (1.1);
                                   exchange emails with J. Greenbaum, D. Brody, E. Rosenberg re: strategy and
                                   response to third party subpoenas (0.2); exchange emails with M. Marks, court
                               reporter, R. Manoso, Curling Ps' counsel re: plans for deposition of Rick Barron (0.3)

  Brody     7/12/2019    8                                    drafting/revising PI reply brief
Rosenberg   7/12/2019   4.8       Further discussions with D Brody re reply on p.i. motion; confer with J Cornack re
                                   thereto; call with B Brown, J Powers, and M Marks re p.i. reply and allocation of
                               assignments; review allocation of assignments and discuss with team; comprehensive
                                                review of defendants’ brief and email to team re thereto
 Snow       7/12/2019   1.5                    Researched and drafted Joint Discovery Statement (1.5).
 Walter     7/12/2019    4                   Researching incomplete/imperfect preliminary relief - 4 hours
 Wilson     7/12/2019    4     Research Martinez case and mandatory injunction cases within the 11th Circuit; write
                                                         brief section on mandatory injunctions
 Powers     7/13/2019   6.9          Extensive drafting of section on feasibility (2.8); research into factual counter-
                                arguments to Ds' feasibility claims (0.8); legal research related to feasibility issue in
                                    past voting cases (0.9); reviewed Doran and Ledford deposition transcripts and
                                   inserted their testimony into the feasibility section (0.8); spoke twice with Marion
                                  Warren (0.5); continued drafting and revising declarations of Marion Warren and
                                 Aretha Hill and circulated them with B. Brown, M. Marks, E. Rosenberg, etc. (0.8);
                                 emailed revised declarations to Aretha Hill and Marion Warren (0.2); emailed court
                                                             reporter re: Kirk transcript (0.1)
               Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 189 of 342


 Powers     7/14/2019   6.1   Continue drafting of section on feasibility of the reply brief in support of the preliminary
                                    injunction (3.1); review, revise, edit, and circulate feasibility section of brief with
                                  internal counsel (1); review Virginia Martin, Amber McReynolds declarations (0.4);
                                  insert relevant portions testimony into the feasibility section of the reply brief (0.7);
                                   prepare memo on Barron deposition merits and exchange multiple emails with B.
                                   Brown, M. Marks, E. Rosenberg re: Barron deposition (0.7); conversation with M.
                                                              Marks re: Barron deposition (0.2).
 Conarck                           Legal research and drafting section of PI reply brief relating to broad and flexible
            7/14/2019   3.3                                         authority to grant PIs
  Snow      7/14/2019    3                      Researched and wrote Reply Brief Ballot Secrecy section
 Powers     7/15/2019   5.7       Review feedback to the feasibility section offered by M. Marks and B. Brown (0.5);
                                  make extensive edits to the feasibility section in light of feedback (2.1); review and
                                 comment on other sections of brief being drafted by LC people (0.7); confer with E.
                                   Rosenberg and D Brody in preparation for next steps; confer with J Conarck and
                              interns re next steps; exchange emails with E. Rosenberg re: logistics and strategy for
                                the PI hearing (0.2); speak with Marion Warren re: declaration (0.3); make final edits
                                to Marion Warren and Aretha Hill declarations and email to them (0.3); conversation
                                 with M. Marks re: GEMS/discovery disputes, State Ds' discovery requests to CGG,
                                  and proposing extension (0.4); speak and exchange emails with E. Rosenberg re:
                                    CGG's response to discovery requests (0.2); start drafting section of reply brief
                              addressing evidence concerning an undervote in the LG race in the Nov. 2018 election
                                                                               (1)
  Brody     7/15/2019   4.9                                     drafting/revising PI reply brief
 Conarck                      Legal research and drafting section of PI reply brief relating to how much to weigh cost
            7/15/2019   4.2                                              of granting PI
Rosenberg   7/15/2019   2.8    Review and comment on various sections of brief being drafted by LC people; confer
                                 with J Powers and D Brody in preparation for next steps; confer with J Conarck and
                                                                     interns re next steps
  Snow      7/15/2019   5.5                 Researched, wrote, and edited Reply Brief Ballot Secrecy section
 Powers     7/16/2019   6.1         Participate in call with E. Rosenberg and B Brown and D Brody and M Marks re
                                 briefing issues (0.8); continue review of brief sections; draft section of the reply brief
                              re: undervote in the 2018 LG race and circulate with M. Marks, B. Brown, and other co-
                                   counsel by email (1.9); draft parts of and review section of reply brief discussing
                               constitutional harms inflicted by using DRE machines in the November 2018 election
                                           (e.g., long lines in Gwinnett and other examples of voter confusion/
                                disenfranchisement) and circulate with M. Marks, B. Brown, and other co-counsel by
                                  email (0.9); review section on reliability of paper ballots, add content and continue
                               drafting, revise, edit, and circulate to team, review M. Marks' edits, then make further
                                edits and re-circulate (1.2); exchange emails with court reporter re: transcript of Kirk
                                    deposition (0.2); exchange emails with M. Marks, B. Brown, E. Rosenberg, and
                                   conversation with E. Rosenberg re: covering the deposition of Dr. Shamos (0.3);
                               research GA SOS website to pull data re: cities holding contested municipal elections
                                     in 2009, 2005, 2003, and 2001, conduct analysis, and write up in memo (0.8);

  Brody     7/16/2019   3.3                                   drafting/revising PI reply brief
 Conarck                       Legal research and drafting section of PI reply brief relating to security of paper ballots
                               (4.5); Legal research and drafting section of PI reply brief relating to undervote in 2018
            7/16/2019   5.8                                         Lt. Gov. race (1.3)
Rosenberg   7/16/2019   2.7      Participate in call with J Powers and B Brown and D Brody and M Marks re briefing
                                                         issues; continue review of brief sections
 Snow       7/16/2019   1.7                           Researched ADA non-compliance in Georgia
 Walter     7/16/2019    6                     Research + drafting constitutional harm section - 6 hours
 Wilson     7/16/2019    5           5 hours: research on bad faith and credibility at preliminary injunction phase
               Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 190 of 342


 Powers     7/17/2019   7.5       Comprehensive review and editing of draft of reply brief (2.3); continue editing and
                                  revising portions of the reply brief, e.g. on undervote in the LG's race and inserts to
                               Joseph Kirk depo transcript (0.7); complete LC's review of reply brief by merging edits
                                     from multiple reviewers at the Lawyers' Committee, resolving differences, and
                               circulating with B. Brown, M. Marks, etc. (0.6); inserting proposed Kirk depo cites into
                                the reply (0.4); exchange emails with A. Walter, C. Wilson, J. Conarck, and D. Brody
                                re: edits to the reply brief (e.g., re: the inserts re: the number of elections in 2019 and
                                re: physical security of paper ballots) (0.4); confer with E. Rosenberg re thereto (0.2);
                               emails to B Brown and M Marks re thereto (0.3); multi emails from M Marks re briefing
                                 issues (0.3); phone call with Candice Hoke regarding Dr. Shamos' expert report and
                                   past track record (0.6); emails with M. Marks and Candice Hoke in preparation for
                               phone call (0.2); review Joseph Kirk deposition transcript (0.3); reviewed Dr. Shamos'
                                    testimony from a past PA case (0.4); draft Shamos deposition questions (0.5);
                                  exchange emails with M. Marks re: Dr. Shamos' testimony (0.2); exchange multiple
                                    emails with E. Rosenberg, J. Lemieux re: E. Rosenberg's PHV application (0.1)

  Brody     7/17/2019   4.5                                    drafting/revising PI reply brief
 Conarck                      Legal research and drafting section of PI reply brief relating to security of paper ballots
            7/17/2019   5.6                       (1.3); Line editing and formatting PI reply brief (4.3)
Rosenberg   7/17/2019    3      Comprehensive review and editing of draft of brief; confer with J Powers re thereto;
                                 emails to B Brown and M Marks re thereto; multi emails from M Marks re briefing
                                                                            issues
 Walter     7/17/2019    8              researching academic articles about ADA and ballot security - 1 hour
                                                      compiling number of elections data - 3 hours
                                                        cite-checking/editing reply brief - 4 hours
 Wilson     7/17/2019    8     1 hour: researching articles on disability community and voting machines; email team
                                                                    and present findings
                                 3.5 hours: compiling election data; revising number of elections section; compiling
                                       citations; call with Marilyn's intern re background info and spr eadsheet
                                             3.5 hours: entering Kirk depo cites; cite checking and editing
 Powers     7/18/2019   8.7    Draft depo outline, prepare exhibits, and prepare for deposition of Dr. Shamos (3.9);
                                review Matt Bernhard's notes on Dr. Shamos' report (0.5); phone call with M. Marks
                              and M. Bernhard (0.6); phone call with M. Marks and B. Brown (0.5); review and mark
                               up Dr. Shamos' report (1.1); exchange emails with B. Brown, D. Cross, Carey Miller,
                               C. Chapple, and M. Marks re: Shamos deposition (0.4); continue to review, edit, and
                              circulate revisions to reply brief (1.3); travel from Washington DC to Atlanta (4.5 - NC);
                                 exchange multiple emails with C. Wilson, J. Conarck, M. Marks, and B. Brown re:
                                                                       reply brief (0.4)
  Brody     7/18/2019   2.5                   drafting joint discovery statement on third party subpoenas
 Conarck    7/18/2019   4.3                                 Cite checking editing PI reply brief
  Walter    7/18/2019   4.5                                          Work on reply brief
 Wilson     7/18/2019   4.5               4.5 hours: completing missing cites, cite-checking, compiling edits
 Powers     7/19/2019   6.8   Review and mark up deposition outline and exhibits in preparation for the deposition of
                               Dr. Shamos (1.8); participation in the deposition of Dr. Shamos (4.5); discussion with
                                 M. Marks re: strategy, PI hearing prep, assignments, other next steps (0.5); travel
                                                   from Atlanta to Washington DC (No Charge - 4.6)
 Conarck    7/19/2019   3.6            Reading through Shamos declaration to prepare for cross examination
 Powers     7/20/2019   0.6        Phone call with B. Brown and M. Marks to discuss GEMS database and other
                                    discovery issues, download regarding Shamos deposition, witness list, initial
                                   disclosures, assignments for the PI hearing (0.3); review witness list and initial
                                         disclosures in preparation for call and draft notes for feedback (0.3)
               Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 191 of 342


 Powers     7/21/2019   2.4       Review and send multiple emails to and from M. Marks, B. Brown, and D. Brody
                                 regarding assignment of witnesses, including Teri Adams, Kathy Polattie, Jasmine
                                  Clark, and Columbia County election administrator Virginia Martin (0.4); arrange
                                 phone conversations with V. Martin, K. Polattie and J. Clark through emails with M.
                                  Marks (0.4); emails with C. Wilson, J. Conarck, and R. Snow re: aggregating and
                                consolidating testimony of various witnesses in a single location (0.2); begin drafting
                               direct exam of voter witness Jasmine Clark (0.6); review article and send emails to M.
                                  Marks, B. Brown, etc. re: Fulton County cutting services because running the Nov
                                2019 elections on DRE is so expensive (0.3); multiple emails with court reporter re:
                                 obtaining transcript of Dr. Shamos' deposition (0.2); review Curling reply brief (0.3)

 Powers     7/22/2019   8.3      Review material - including all p.i. submissions - in preparation for trial (0.9); travel
                               from Washington DC to Atlanta (No Charge - 4.3); phone call with Jasmine Clark and
                                 M. Marks to discuss direct testimony and cross exam (0.9); continue to draft direct
                               exam outline for Jasmine Clark, review, edit, and circulate with the team (0.9); phone
                              call with Kathy Polattie to discuss direct testimony and cross exam (0.9); begin drafting
                                direct exam outline for Kathy Polattie (0.6); review exhibits from the deposition of Dr.
                              Shamos (0.3); exchange emails with E. Rosenberg and D. Brody regarding witness list
                              for the PI hearing (0.3); legal research into the qualifications necessary to be an expert
                                witness re: Virginia Martin, send memo to the team on the subject (1.2); review three
                                  declarations previously authored by Virginia Martin in the case (0.5); draft lengthy
                                 email to J. Greenbaum and E. Rosenberg re: testimony of Amber McReynolds and
                                  Virginia Martin and voir dire/qualification-related issues (0.4); review, edit, and file
                               motion to bring electronic equipment into the courtroom (0.5); review draft declaration
                                   of Gary Wilcher prepared by Justin Berger, prepare redline, and send edits to J.
                               Berger and M. Marks (0.4); emails re: transcript of the deposition of Dr. Shamos (0.2);
                                                     review transcript of Shamos deposition (0.3)

  Brody     7/22/2019   0.3                          emailing with all counsel re third party subpoenas
 Conarck                           Drafting pro hac vice application (0.1); Interviews with fact witnesses to prep for
                               hearing (2.0); editing declaration for Gary Wilcher (0.2); drafting motion and proposed
                               order for authorization for electronic equipment in courtroom (0.8); research relating to
            7/22/2019   5.3                     FRE 701/703 and the admission of expert testimony (2.2)
Rosenberg   7/22/2019    2               Review material - including all p.i. submissions - in preparation for trial
 Wilson     7/22/2019    6         searching for all affidavits, declarations, and testimony and cutting PDFs to size;
                                           organize in folders for hearing; speak with Marilyn re missing items
 Powers     7/23/2019   8.6      Continue to review material in preparation for trial, including all briefing and exhibits
                                 (0.7); complete drafting, reviewing, and editing Polattie direct exam and circulate it
                                     with the team (0.7); phone call with Virginia Martin to discuss declarations, key
                                  testimony to emphasize at trial, do's and don'ts of testifying, and prepare for direct
                                   exam (1.2); begin drafting direct exam of Virginia Martin (2.6); status call with M.
                                      Marks, B. Brown, and E. Rosenberg re: preparation for hearing, cross exam
                               assignments, etc. (0.7); email exchange re: assignments for cross examinations (0.4);
                                 review and edit memo from J. Conarck regarding sufficient qualifications for expert
                                witnesses and the proper scope of expert testimony and discuss with J. Conarck and
                                      E. Rosenberg in the context of Virginia Martin's testimony, and subsequent
                                 conversation with J. Conarck and E. Rosenberg re: thereto (1.2); review of Georgia
                                House Bill 392 (2019) (0.6); review, mark up, and offer feedback on witness list to be
                                                  filed with the Court and email edits to B. Brown (0.5);
  Brody     7/23/2019    0                            travel to Atlanta for PI hearing (No Charge - 4)
 Conarck                            Interview with expert witness to prep for hearing (1.0); research relating to FRE
            7/23/2019   2.8                       701/703 and the admission of expert testimony (1.8)
Rosenberg   7/23/2019    6       Non-working travel to Atlanta (1.5); continue review material in preparation for trial,
                                                        including all briefing and exhibits 4.5 hours
               Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 192 of 342


 Wilson     7/23/2019    5          1 hour: Twitter check of witness for hearing; pull flags and give to attorney
                                                  1 hour: finalize affidavits etc. with EFC numbers
                                                     2 hours: Ledford deposition excerpt project
                                1 hour: discrete assignments searching for information in depositions and affidavi ts

 Powers     7/24/2019   9.7     Continue review of materials in preparation for trial (No Charge - 0.9); meet with trial
                                     team in preparation for trial and discuss witnesses (1); review proposed direct
                                 examinations (0.5); phone call with Virginia Martin and J. Conarck to practice direct
                               exam and cross examination (2.1); circulate draft Virginia Martin direct with M. Marks,
                                     E. Rosenberg, B. Brown along with cover email (0.3); exchange emails with E.
                                 Rosenberg re: status of Virginia Martin as an expert and whether we should seek to
                                  have her admitted as an expert (0.4); continue drafting and revising Virginia Martin
                                 direct exam; review edits to the Virginia Martin direct from E. Rosenberg and make
                               further changes (1.7); follow up phone call with voter witness Kathy Polattie to go over
                                   her direct exam and prepare for cross (0.7); exchange multiple emails with Bruce
                                 Brown, Bea Brown and M. Marks regarding what documents and exhibits needed in
                                    the coutroom, the number of copies, etc. (0.4); review brief prepared by Curling
                                  plaintiffs opposing Ds' attempt to allow Dr. Shamos to testify remotely, make edits,
                                 exchange emails re: thereto with E. Rosenberg, B. Brown, and M. Marks, and email
                               proposed edits to C. Chapple, D. Cross, etc. (1.5); exchange emails with C. Wilson, J.
                                  Conarck, E. Rosenberg, D. Brody re: Bridges declaration and preparation of cross
                                 exam (0.5); follow up phone call with Jasmine Clark to discuss direct testimony and
                                                                       cross exam (0.6)
  Brody     7/24/2019    8                                            prep for PI hearing
 Conarck    7/24/2019   1.5                          Preparation for cross examination of Russel Bridges
Rosenberg   7/24/2019   7.5    Continue review of materials in preparation for trial; meet with trial team in preparation
                                           for trial and discuss witnesses; review proposed direct examinations
 Wilson     7/24/2019    7          3 hours: read Bridges declaration and other pleadings; prepare proposed cross
                                                                   examination for hearing
                                    3.75 hours: pull excerpts from Ledford depo for John for quick reference during
                                hearing; read Ledford depo and identify potential Q&A for Ledford cross examination
                                                                          at hearing
                                      .25 hours: pull contact information for other attorneys on Totenberg's docket
 Powers     7/25/2019   10.5     Participate in trial, review proposed directs, directs of Kathy Polattie, Jasmine Clark
                               (3.5); meet with Polattie and prepare her for direct exam and for cross (0.5); meet with
                               Jasmine Clark before the hearing and prepare her for direct exam and for cross (0.5);
                                  meet with co-counsel and confer re: various matters (0.9); attend hearing; prepare
                                 cross exams for Russell Bridges (1) and for Lynn Ledford (0.7); email Bridges cross
                                 exam to team and exchange emails re: specific questions to ask Bridges; meet with
                                Virginia Martin to prepare her for cross (1); continue working on Virginia Martin direct
                               exam (1.5); exchange emails with Bea Brown and M. Marks regarding documents and
                                   exhibits needed in the coutroom (0.4); review proposed cross-examinations (0.5)

  Brody     7/25/2019   12                                               PI hearing
 Conarck                            PI hearing (6.0); expert witness preperation for Dr. Martin (1.5); fact witness
            7/25/2019   9.5        preparation for Mrs. Polattie (1.5); fact witness preparation for Ms. Clark (0.5)
Rosenberg   7/25/2019    9      Participate in trial; review proposed directs; meet with Virginia in preparation for trial;
                                                            review proposed cross-examinations
 Wilson     7/25/2019    2      Complete Ledford deposition project for John: pull excerpts from Ledford depo from
                                Defendants' and Coalition Plaintiffs' briefs; identify relevant Q&A from deposition for
                                                           potential cross examination at hearing
               Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 193 of 342


 Powers     7/26/2019   10.8    Participate in trial, cross Russell Bridges, Direct of Virginia Martin (6.6 hours); meet
                                with Virginia Martin to go over direct testimony and prepare for cross (1.2); meetings
                                with co-counsel to discuss strategy (1); continue to edit and revise cross of Ledford
                                     and Bridges (1.5); draft summary of events for clients and co-counsel (0.5)

  Brody     7/26/2019   12                                             PI hearing
 Conarck    7/26/2019   7.5          PI hearing (6.0); preparation for cross examination of Russel Bridges (1.5)
Rosenberg   7/26/2019   11               Participate in trial (6.0 hours); non-working travel time (5.0 hours)
 Powers     7/27/2019    0                       Travel from Atlanta to Washington DC (No Charge)
  Brody     7/27/2019    0                        travel back to DC from PI hearing (No Charge - 4)
 Powers     7/29/2019    2     Multi emails to and from M Marks, B Browne, C Ichter, L. Patino, and E. Rosenberg re
                                 hearing and three contractors from Barnes deposition, most recent filings from the
                                State (Dkt. 552), the need to email pleadings to M. Marks, state certification issues,
                                issues relating to new machines, and further proceedings post-hearing (1.2); spoke
                               with Andrea Grant re: withdrawing the subpoena of Robert Ingram (0.2); draft notice of
                               withdrawal of the Robert Ingram subpoena and circulate it with the team by email (0.6)

Rosenberg   7/29/2019    2     Multi emails to and from M Marks, B Browne, C Ichter and J Powers re issues relating
                                               to new machines, and further proceedings post-hearing
 Powers     7/31/2019    1       Multi emails to and from co-counsel re spoliation reply brief and other issues post-
                                hearing; review and comment on spoliation reply brief (0.8); finalize and file notice of
                                                   withdrawal of subpoena of Robert Ingram (0.2)
Rosenberg   7/31/2019    1       Multi emails to and from co-counsel re spoliation reply brief and other issues post-
                                                hearing; review and comment on spoliation reply brief
 Powers     8/6/2019     1     Multi emails to and from co-counsel re new machine issues; participate in conference
                                                       call with co-counsel and client re thereto
Rosenberg   8/6/2019     1     Multi emails to and from co-counsel re new machine issues; participate in conference
                                                       call with co-counsel and client re thereto
 Powers     8/11/2019   0.6    Review multi-emails to and from E. Rosenberg, M. Marks, and B Brown re: protective
                                                                      order issues
Rosenberg   8/11/2019   0.6       Review multi-emails to and from client and B Browne re protective order issues
 Powers     8/13/2019    1         Phone call with M. Marks, B. Brown, and E. Rosenberg re: attorney eyes only
                                designation and GEMS database issues, strategy, research assignment, other next
                                   steps (0.7); exchange multiple emails to rrange phone call (0.1); email with E.
                                        Rosenberg re: AEO issues and potential research into GA APA (0.2)
Rosenberg   8/13/2019    1
 Powers     8/15/2019   0.5     multi- emails to and from E. Rosenberg, M. Marks, and B. Brown re miscellaneous
                                                               matters relating to BMDs
Rosenberg   8/15/2019   0.5     multi- emails to and from client and co-counsel re miscellaneous matters relating to
                                                                        BMD's
 Powers     8/27/2019   2.3      Review motion for attorney's fees and offer feedback to co-counsel (0.7); prepare
                                    spreadsheet containing all LC staff's hours incurred in the case so far (1.6)
 Powers     8/28/2019   1.8     Collect all information related to expenses incurred in the case to date, summarize,
                                       calculate totals and prepare receipts in case documentation is required

Rosenberg   10/8/2019   2.5         Preparation and revision of declaration; review of time sheets; reviewing and
                                                     responding to B Brown re fee application
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 194 of 342




   EXHIBIT 2
              Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 195 of 342




TOTAL COSTS AND EXPENSES INCURRED CURLING V. RAFFENSPERGER (N.D. GA)
      Date incurred                   Description            Amount
       6/19 - 8/19             Westlaw expense - Powers       219.39
       6/19 - 8/19              Westlaw expense - Brody       244.37
          7//19               Westlaw expense - Rosenberg       9.67
          6//19                       PACER fees               38.10

                                     Total Research Fees                511.53

         5/22/2019                      Airfare - Rosenberg                9.95
         5/22/2019                      Airfare - Rosenberg               30.00
         5/22/2019                      Airfare - Rosenberg              794.60
         5/22/2019                      Dinner - Rosenberg                35.00
         5/22/2019                       Taxi - Rosenberg                 20.22
         5/22/2019                       Taxi - Rosenberg                 39.10
         5/23/2019                    Breakfast - Rosenberg               22.64
         5/23/2019                      Dinner - Rosenberg                66.26
         5/23/2019                       Taxi - Rosenberg                  9.09
         5/23/2019                       Taxi - Rosenberg                  9.10
         5/23/2019                       Taxi - Rosenberg                  9.60
         5/24/2019                      Airfare - Rosenberg               30.00
         5/24/2019                    Breakfast - Rosenberg               22.64
         5/24/2019                     Lodging - Rosenberg               498.64
         5/24/2019                      Lunch - Rosenberg                 29.84
         5/24/2019                       Taxi - Rosenberg                 12.94
         5/24/2019                       Taxi - Rosenberg                 21.40
         5/24/2019                       Train - Rosenberg                11.45
         7/19/2019                 Airfare & Lodging - Conarck          1,216.34
         7/20/2019                         Airfare - Brody               555.61
         7/23/2019                      Airfare - Rosenberg              586.56
         7/23/2019                      Dinner - Rosenberg                20.90
         7/23/2019                     Subway - Rosenberg                  2.00
         7/23/2019                       Taxi - Rosenberg                 25.54
         7/24/2019                      Dinner - Rosenberg               126.63
         7/24/2019                      Lunch - Rosenberg                 31.52
         7/25/2019                      Lunch - Rosenberg                  9.76
         7/26/2019                     Lodging - Rosenberg                 5.00
         7/26/2019                     Lodging - Rosenberg               665.24
         7/26/2019                      Lunch - Rosenberg                 12.59
         7/26/2019                     Subway - Rosenberg                  3.50
         7/26/2019                       Taxi - Rosenberg                174.41
   5/21/2019 - 7/26/2019    Travel and Meals - Powers (See Exhibit 3)   7,535.70

                           Total Travel and Meals Fees                   12,643.77

                           Grand Total                                   13,155.30
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 196 of 342




   EXHIBIT 3
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 197 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 198 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 199 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 200 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 201 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 202 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 203 of 342




                                                      & & & 410 & & f,
                                                  �TLANTA MARRICTT M11RQUIS
                                                      :U** PULSE***�
                                           i Cnris

                                           ·<     8543                   GST 1
                                                        P0\1US CC
                                                    22 May'19 10:19 PM
                                           J�N FOOD                      4. )0
                                           I 1 E SAESAR
                                           J lJNI                        9.)0
                                           lJOtota;:     $23.00
                                           ax:            �-�
                                            : !:i 1 PM
                                              TOTAL DUE: $25.0!:

                                           PLEASE COMPLETE FCR ROOM CHAqGES
                                           UITY        (f  ✓   c) 0
                                          1            �0 ,    (!)__(_
                                          IM NUMBER _______
                                          IT �AST NAME-------
                                          IATURE _______
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 204 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 205 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 206 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 207 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 208 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 209 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 210 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 211 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 212 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 213 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 214 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 215 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 216 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 217 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 218 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 219 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 220 of 342




               06/22/19                    22:23
                           SALES DRAFT
                   Trader Vic's
                           Address
                    City, State Zip Code
                        Phone Number
               MERCH ID:
               CASHIER: Milenko
               TERMINAL: 30
                           Visa
               NAME:       POVJERS/ JOHN
               NUMBER:     XXXXXXXXXXXX8177
               EXPIRE:     XX/XX
               AUTH:       00534C
               AMOUNT:     47.37
               CHECK:      302674
               TABLE:
               TOTAL:       47.37
               GRATUITY:
               TOTAL:
               I agree to pay above total
               amount according to my card
               issuer agreement.
               X                ---      --
                            E-
                        Tu=Rc:-
                =sI=GN-A=
                         Customer Copy
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 221 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 222 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 223 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 224 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 225 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 226 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 227 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 228 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 229 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 230 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 231 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 232 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 233 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 234 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 235 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 236 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 237 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 238 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 239 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 240 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 241 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 242 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 243 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 244 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 245 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 246 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 247 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 248 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 249 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 250 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 251 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 252 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 253 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 254 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 255 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 256 of 342




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T



                                                                    F
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 257 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 258 of 342
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 259 of 342




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T


                                                                    1
                 Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 260 of 342




                                                                    William Brent Ney
                                                                     265 South Culver Street
                                                                   Lawrenceville, Georgia 30044

OVERVIEW

        William Brent Ney is the founding member of Ney Rhein, LLC, a law firm located in
Atlanta, Georgia. Mr. Ney’s practice is currently focused upon the pursuit of Plaintiff’s side legal
malpractice cases and other disputes between Clients and their attorneys, including but not limited
to fee disputes, sanctions issues and ethics complaints. Mr. Ney is a 1995 graduate of The Ohio
State University and a 1999 graduate of Emory Law School. Following graduation from law
school, Mr. Ney served as a litigation associate at Sanborn, Brandon, Duvall & Bobbitt Co., L.P.A.
In 2001, Mr. Ney returned to Georgia to practice as an associate with Edwin J. Schklar, a prominent
Atlanta litigator. While working with Mr. Schklar, Mr. Ney handled a wide range of civil cases,
including contract disputes, business torts, legal malpractice cases, derivative actions and other
matters. Mr. Ney opened his own practice in 2008. From 2010-2018, Mr. Ney practiced as a
member of Ney Hoffecker Peacock & Hayle, LLC (and its predecessor, Ney Hoffecker & Erck,
LLC). Mr. Ney has litigated dozens of legal malpractice cases and other cases involving claims
against attorneys. Mr. Ney is licensed in to practice in various state and federal trial and appellate
courts in Georgia, Ohio and Colorado. Additionally, Mr. Ney is admitted to practice in the United
States Courts of Appeals for the Sixth and Eleventh Circuits and the United States Supreme Court.
Mr. Ney has been called upon to provide expert affidavits in several legal malpractice cases and
has also provided testimony regarding standard of care and attorneys’ fees issues at both deposition
and trial.

EDUCATION

The Ohio State University
Bachelor of Arts, Political Science
1995

Emory Law School
Juris Doctor
1999

PROFESSIONAL LICENSES

Licensed to practice in all State trial and appellate courts in Georgia and Ohio; admitted to practice
in the United States Supreme Court, the United States Courts of Appeals for the Sixth and Eleventh
Circuit, and the United States District Courts for the Northern District of Ohio, the Southern
District of Ohio, the Northern District of Georgia, the Middle District of Georgia and the District
of Colorado.




U:\Autotask Workplace\William Case Files\ADMIN\DOCUMENTS\CV.docx
                 Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 261 of 342



CAREER OVERVIEW

1999 -2001 Sanborn, Brandon, Duvall & Bobbitt Co., LPA, Columbus Ohio

         Litigation associate in busy transportation and general civil practice. Handled all aspects
of civil litigation matters, including but not limited to preparation of pleadings, taking and
defending depositions, preparation of discovery, motions practice, trials and appellate argument.
Primary practice areas included transportation litigation and regulatory defense and general civil
litigation.

2001-2008 Schklar Ney & Heim, LLC Atlanta, Georgia

       Litigation associate in boutique Atlanta law firm with sophisticated commercial practice.
Handled all aspects of civil litigation matters, including but not limited to preparation of pleadings,
taking and defending depositions, preparation of discovery, motions practice, trials and appeals.
Primary practice areas included complex civil litigation, legal and professional malpractice cases,
high asset domestic matters and trust and estate litigation.

2008-2018 Ney Hoffecker Peacock & Hayle, LLC (formally, Ney Hoffecker & Erck, LLC),
Atlanta, Georgia

         Managing partner in private civil litigation practice. Oversaw litigation team focused upon
the representation of plaintiffs in legal malpractice action. Other practice areas included general
civil litigation, domestic litigation, estate litigation and general business representation.

2019-Present William Brent Ney, LLC, Lawrenceville, Georgia

         Managing partner in private civil litigation practice. Oversaw litigation team focused upon
the representation of plaintiffs in legal malpractice action. Other practice areas included general
civil litigation, domestic litigation, estate litigation and general business representation.


REPRESENTATIVE LEGAL MALPRACTICE CASES AND CASES INVOLVING
ATTORNEYS

Mellon Ventures II, L.P. et al. v. Alston & Bird, L.P. et al., Superior Court of Fulton County, State
of Georgia, Civil Action File No. 2006CV116281 (Legal malpractice case involving negligence
representation in Venture Capital Deal)

Philip Moore v. William Charles Moore, et al., Superior Court of Fulton County, State of Georgia,
Civil Action File No. 2007-CV-143501 (Appeal of sanctions award)




U:\Autotask Workplace\William Case Files\ADMIN\DOCUMENTS\CV.docx
                 Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 262 of 342



Carolyn S. Pace v. Durance Lowendick and Cuzdey, Ehrmann, Wagner, Stine, Sansalone & Bobe
LLC, State Court of Fulton County, State of Georgia, Civil Action File No. 10EV010683-D (Legal
malpractice case involving negligent medical malpractice representation)

Janet Guzzardo v. James E. Patterson, et al., Superior Court of Butts County, State of Georgia,
Civil Action File No. 2012V364(W) (Legal malpractice action involving negligent representation
in disability case)


David Berkman, et al. v. Christopher T. Graham, et al., State Court of Fulton County, State of
Georgia, Civil Action File No. 13EV017175A (Legal malpractice action involving negligent asset
protection planning)

Billy K. Larkin v. Karen M. Earley, et al., Superior Court of Muscogee County, State of Georgia,
Civil Action No. SU13CV3751-06 (Legal malpractice action involving improper deed preparation
by closing attorney)

Tyrone Bennett v. Andrew M. Magruder, et al., Superior Court of Richmond County, State of
Georgia, Civil Action File No. 2014RCCV96 (Legal malpractice action Involving negligent
representation in personal injury action)

Glenn Daniel Morgan v. Richard R. Rafter, et al., Superior Court of Effingham County, State of
Georgia, Civil Action File No. 2015000196T (Legal malpractice action involving improper
drafting of promissory note and security instrument)

James W. Penland v. Evelyn Bostwick, et al., State Court of DeKalb County, State of Georgia,
Civil Action File No. 15-A-57449-E5 (Attorney Fee Dispute representation)

Peter Greene v. Henry De Give, et al., Superior Court of Fulton County, State of Georgia, Civil
Action File No. 2015CV264025 (Legal malpractice action involving negligent personal injury
representation)

Mary Anne Hampton, et al. v. P. Justin Thrailkill, Superior Court of Fayette County, State of
Georgia, Civil Action File No. 2015V-0113 (Legal malpractice action involving trial error in
commercial dispute)

Leiba Middleton v. Nkosi John Bey, et al., State Court of Fulton County, State of Georgia, Civil
Action File No. 15EV004153 (Legal malpractice action involving negligent personal injury
representation)

Offutt v. Schwartz, et al., Superior Court of DeKalb County, State of Georgia, Civil Action File
No. 17CV5249 (Legal malpractice action involving negligent slip and fall claim representation)

Joseph Zywics v. Roberts W. Lamb, et al, Superior Court of Bartow County, State of Georgia, Civil
Action File No. SUCV2017000621 (Legal malpractice action involving improper representation
in property damage claim)




U:\Autotask Workplace\William Case Files\ADMIN\DOCUMENTS\CV.docx
                 Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 263 of 342



Edward F. Culican, Jr. v. Marta Maria Noriega-Allen, et al., Superior Court of Fulton County
State of Georgia, Civil Action File No. 2017CV290193 (Legal malpractice action involving
mishandling of divorce issues)

Krystal Moore v. Morris O. Little et al., Superior Court of Fulton County, State of Georgia, Civil
Action File No. 2017CV292107 (Legal malpractice action involving negligent representation in
defamation action)

Jerry Maki v. John Foy et al., Superior Court of Fulton County, State of Georgia, Civil Action File
No. 2017CV285055 (Legal malpractice case involving mishandling of personal injury claim)
Janel Cheek v. L. Clayton Smith, Jr. et al., Superior Court of Dougherty County, State of Georgia,
Civil Action File No. SUCV2018000359 (Legal malpractice action involving improper
administration of estate)
George Potter, et al v. Gary J. Markwell et al., Superior Court of Fulton County, State of Georgia,
Civil Action File No. 2017CV288866 (Legal malpractice action involving misdrafting of will and
failure to properly administer estate)
Dashawn Mayweather v. Sherri L. Washington et al., Superior Court of Rockdale County, State
of Georgia, Civil Action File No. 2018-CV-1052 (Legal malpractice action involving failure to
appear at divorce hearing)
Jerry Gibby v. Andrea Tousignant, Court of Appeals, State of Georgia, Appeal No. Appeal No.
A18A1202 (Appeal of attorneys’ fee award)
Brett D. McNeill et al. v. SD&D Greenbuilt, LLC, Court of Appeals, State of Georgia, Appeal No.
A18A1840 (Interlocutory appeal in legal malpractice action involving improper advice regarding
redevelopment of commercial property)

Birikiti Geberemedhen v. Richard Stephen et al., Superior Court of Gwinnett County, State of
Georgia, Civil Action File No. 18A 00626-6 (Legal malpractice action involving theft of client
funds)
 Wendy Christian v. T. Joseph Boyd et al., Superior Court of Bibb County, State of Georgia, Civil
Action File No. 2016-CV-065671 (Legal malpractice action involving missed statute of limitations
and ante litem notice issue in a personal injury action)

Lynn Roberta Roberts v. James D. McGuire et al., United States District Court for the Northern
District of Georgia, Civil Action File No. 1:17-cv-01588-TWT (Legal malpractice action
involving improper handling of divorce issues)

Gabriela Da Silva v. Neil R. Flit et al., Superior Court of Cobb County, State of Georgia, Civil
Action File No. 17109053 (Legal malpractice action involving mishandling of client funds)
Samir Braich v. Neil Flit et al., Superior Court of Cobb County, State of Georgia, Civil Action
File No. 18103330 (Legal malpractice action involving missed statute of limitation on personal
injury action)




U:\Autotask Workplace\William Case Files\ADMIN\DOCUMENTS\CV.docx
                 Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 264 of 342



Kris Reed v. Neil Flit et al., Superior Court of Fulton County, State of Georgia, Civil Action File
No. 2017CV292114 (Legal malpractice action involving missed statute of limitation on personal
injury action)
Susan Hill v. Amy Burnett, Court of Appeals, State of Georgia, Appeal No. Appeal No. A18A1655
(Appeal of attorneys’ fee award)

Michael Pitts v. Neil R. Flit and Law Office Neil Flit and Associates LLC, Superior Court of Cobb
County, State of Georgia, Civil Action File No. 18105778 (Legal malpractice case involving
missed statute of limitations)

Sharon Redden v. Neil R. Flit and Law Office Neil Flit and Associates LLC, Superior Court of
Cobb County, State of Georgia, Civil Action File No. 18109085 (Legal malpractice case involving
escrow accounting dispute)

EXPERT CONSULTING AND TESTIMONY

Baskin & Baskin, P.C. v. Linnette E. Dreisbach, State Court of Cobb County, State of Georgia,
Civil Action File No. 14-A-1629 (O.C.G.A. § 9-11-9.1 Affidavit and deposition testimony)

R.D. Thomas Jr., and Mary Lynn Troia Willingham, et al. v. First Southern Bank f/k/a/ The
Patterson Bank, et al., Superior Court of Pierce County, State of Georgia, Civil Action File No.
SUCA2015000234 (O.C.G.A. § 9-11-9.1 Affidavit and deposition testimony)

Tony E. Mathis v. Robert Kenner Jr and The Law Offices of Robert Kenner Jr., State Court of
Henry County, State of Georgia. Civil Action File No. 16SV486JTH (O.C.G.A. § 9-11-9.1
Affidavit, deposition testimony and trial testimony)

The Maneley Law Firm, P.C. v. Quincy Sneed, Superior Court of Fulton County, State of Georgia,
Civil Action File No. 2016CV280985 (O.C.G.A. § 9-11-9.1 Affidavit and deposition testimony)

Meunier Carlin & Curfman, LLC v. Scidera, Inc., United States District Court for the Northern
District of Georgia, Civil Action File No. 1:15-cv-01665-RWS (Expert consulting regarding
reasonableness of attorneys’ fees and other issues in dispute between law firm and former client)

Alice H. Anderson v. Robert Michael Drose, et al., Court of Common Please for the Ninth Judicial
Circuit, County of Charleston, State of South Carolina, Case No. 2018-CP-10-02963 (Standard of
care affidavit in legal malpractice dispute)

Ryan Froelich et al. v. Andrew Charles Matteson et al., Henning Arbitration (O.C.G.A. § 9-11-9.1
Affidavit regarding abandonment of breach of contract/business tort case by clients’ former
attorneys)




U:\Autotask Workplace\William Case Files\ADMIN\DOCUMENTS\CV.docx
                 Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 265 of 342



Ramirez v. Merriwether & Tharpe, LLC, et al., Superior Court of Fulton County, State of Georgia,
Civil Action File No.2018-CV-311598 (O.C.G.A. § 9-11-9.1 Affidavit and testimony regarding
standard of care issues in the context of family law case)




U:\Autotask Workplace\William Case Files\ADMIN\DOCUMENTS\CV.docx
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 266 of 342




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T

                                                                    2
              Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 267 of 342




WILLIAM BRENT NEY, LLC
ATTORNEY AT LAW                                                                                                   WILLIAM BRENT NEY
                                                                                                                      Direct Dial 404-842-7232
265 SOUTH CULVER STREET                                                                                                      Fax 770-637-5057
LAWRENCEVILLE, GEORGIA 30046                                                                                            william@neyrhein.com

                                                                                       October 14, 2019

                                                                         STATEMENT OF ACCOUNT


Client: Coalition for Good Governance
        Marilyn R. Marks
        7035 Marching Duck Drive E504
        Charlotte, North Carolina 28210

Matter: CGG/Kemp


TIME CHARGES
                                                                                                   Hours   Rate              Amount

               William Brent Ney                                                                   99.4    $450/hr.          $44,730.00
               Law Clerk                                                                           13.6    $145/hr.           $1,972.00
               Paralegal                                                                           12.5    $145/hr.           $1,812.50
                                                                                                                      Total: $48,514.50

                                                                   DAILY DETAIL OF TIME CHARGES

William Brent Ney

  Date                          Services Rendered                                                                                         Hours

  11/17/2017                    Telephone conference with Marks; Two emails to Marks; Four emails from                                      0.8
                                Marks; Review documentation provided by Marks

  11/18/2017                    Email from Marks                                                                                            0.1

  11/19/2017                    Four emails from Marks; Two emails to Marks                                                                 0.2

  11/20/2017                    Four emails to Marks; Five emails from Marks                                                                0.2

  11/21/2017                    Teleconference with Law Clerk; Seven emails from Marks; Two emails to                                       0.3
                                Marks

  11/22/2017                    Three telephone conferences with Marks; Meet with Contract Attorney;                                        4.5
                                Meet with Law Clerk; Eighteen emails from Marks; Three emails from
                                Renigar; Three emails to Renigar; Email to Schwartz; Seven emails to
                                Marks; Edit Entry of Limited Scope Appearance; Edit Response to Motion
                                to Withdraw and Cross-Motion to Disqualify; Legal research regarding
                                Disqualification issues; Review documents provided by Marks;

  11/23/2017                    Legal research regarding conflict issues, duties to former clients, and                                     3.9
                                informed consent; Reviewed Motion to Withdraw; Review prior
                                communications from between CGG and Steptoe; Review docket; Prepare




HTTPS://D.DOCS.LIVE.NET/E3B1894DA0DBD994/DOCUMENTS/CGG HOURLY TIME TOTALS_10_19.DOCX
              Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 268 of 342



                                and edit Response to Motion to Withdraw and Cross-Motion to Disqualify;
                                Three emails from Marks

  11/24/2017                    Edit and revise Entry of Limited Scope Appearance, Motion to Disqualify      3.5
                                and related documentation; Edit and revise Motion to Stay and Brief in
                                Support; Review Docket; Review documents and information provided by
                                Marks; Telephone conference with Marks; Seventeen emails to Marks;
                                Twenty-seven emails from Marks

  11/25/2017                    Edit and revise Entry of Limited Scope Appearance. Motion to Disqualify      3.2
                                and Brief in Support; Edit and revise Motion to Stay and Brief in Support;
                                Twenty emails from Marks; Fifteen emails to Marks

  11/26/2017                    Six emails to Marks; Nine emails from Marks; Three emails from Hoke;         1.1
                                Review multiple revisions of Motion to Disqualify, Brief in Support and
                                related documents

  11/27/2017                    Meet with Law Clerk; Review legal research regarding disqualification        5.5
                                issues; Telephone conference with Marks; Conference call with Marks and
                                Hoke; Edit Motion to Expand Time to File Ex Parte Response; Edit Notice
                                of Appearance; Twenty-seven emails to Marks; Three emails to Hoke;
                                Thirty-Five emails from Marks; Six emails from Hoke; Email from
                                Renigar; Email from Court

  11/28/2017                    Edit Motion to Strike and related documents; Edit, print and assemble        4.8
                                Response to Motion to Withdraw and related documents; Meet with Law
                                Clerk; Twenty-eight emails from Marks; Two emails from Court; Review
                                Order Extending Response Time; Email to McConochie; Email from
                                McConochie; Email from Ward; Review letter from Ward; Email from
                                Daniel; Review letter from Steptoe; Twenty-Four emails to Marks; Email
                                to McConochie

  11/29/2017                    Meet with Law Clerk; Prepare and edit letter to Steptoe; Three telephone     4.0
                                conferences with Marks; Telephone conference with Ward; Two emails
                                from Curling; Email from Price; Edit Consent to Withdrawal; Sixteen
                                emails from Marks; Email from Ward; Two emails from Court; Review
                                Order Granting Withdrawal and Staying Case; Review Order
                                Administratively Closing Case; Two emails from Hoke; Fifteen emails to
                                Marks; Two emails to Ward; Text from Marks

  11/30/2017                    Telephone conference with Marks; Six emails from Marks; Review               1.0
                                litigation overview; Email from Court; Review Amended Order Sealing
                                Response; Five emails to Marks; Two emails from Court; Email from Ward
  11/17/2017                    Telephone conference with Marks; Two emails to Marks; Four emails from       0.8
                                Marks; Review documentation provided by Marks

  12/01/2017                    Telephone conference with McConochie; Five emails from Marks; Email          0.4
                                from Ward; Three mails to Marks; Email to Ward

  12/02/2017                    Telephone conference with Marks; Five emails to Marks; Five emails from      0.7
                                Marks; Email from Hoke

  12/03/2017                    Two emails from Marks; Review two draft letters                              0.2

  12/04/2017                    Two emails from Ward; Email from Marks                                       0.1




HTTPS://D.DOCS.LIVE.NET/E3B1894DA0DBD994/DOCUMENTS/CGG HOURLY TIME TOTALS_10_19.DOCX
              Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 269 of 342



  12/05/2017                    Two telephone conferences with Marks; Six emails from Marks; Email          1.0
                                from Holcomb; Five emails from Ward; Five emails from Marks; Six
                                emails to Marks; Email to Holcomb; Three emails to Ward

  12/06/2017                    Email from Ward; Email from Marks; Telephone conference with Marks;         0.4
                                Email to Ward; Two emails to Marks

  12/07/2017                    Two emails from Marks                                                       0.1

  12/08/2017                    Meet with Marks;Mmeet with Marks and Protect Democracy Attorneys;           1.2
                                Three emails to Marks; Email from Schnell; Email from Marks; Review
                                letter to Totenberg; Four emails from Marks; Email from Ward; Email from
                                Curling; Review/Process several dozen emails from Holcomb

  12/09/2017                    Telephone conference with Marks; Three emails from Marks                    0.4

  12/11/2017                    Email from Marks; Email from Highsmith; Email from Ward; Email from         0.3
                                McConochie; Email to Ringer; Email to Highsmith

  12/12/2017                    Telephone conference with Marks; Edit letter to Renigar; Email from         3.0
                                Court; Review Order; Meet with Law Clerk; Twenty-one emails from
                                Marks; Fifteen emails from Ward; Email from Law Clerk; Six emails from
                                McGuire; Five emails from Caldwell; Email from Salter; Email froM
                                Highsmith; Email from Lewis; Email from Waldron; Email fromk Hoke;
                                Email from White; Email from Ringer; Email from Bennett; Email from
                                Schnell; Eighjt emails to Marks; Email to Law Clerk; Two emails to
                                McGuire; Two emails to Ward; Email to Renigar; Email to Salter; Email to
                                Hoke

  12/13/2017                    Meet with Law Clerk; Telephone conference with McGuire; Two emails          1.8
                                from Schnell; Six emails ffrom McGuire; Email from Marks; Email from
                                Court; Two emails from Salter; Edit Joint Report Regarding Document
                                Preservation Issues; Email from Caldwell; Email to McGuire; Email to
                                Law Clerk; Three emails to McGuire

  12/14/2017                    Telephone conference with Marks; Three emails from Schnell; Five emails     1.3
                                from Marks; Five emails from McGuire; Email from Highsmith; Three
                                emails from Salter; Email from Court; Email from Renigar; Three emails to
                                McGuire; Email to Ward; Email to Salter; Email to Marks

  12/15/2017                    Five emails to Marks; Eleven emails from Marks; Six emails from Ward;       0.7
                                Two emails from Court; Review Orders Regarding Preservation of
                                Evidence

  12/16/2017                    Email from Holcomb; Email from Schoenburg; Email from Price; Email          0.1
                                from Digges; Email from Marks

  12/17/2017                    Three emails to Marks; Two emails from Marks; Email from Ward; Email        0.3
                                from Curling

  12/18/2017                    Two emails from Marks; Email from Holcomb; Email from Imdigges;             0.2
                                Email from Bacon; Email to Marks

  12/19/2017                    Email from Terry; Email from Holcomb; Emails from Marks; Email from         0.1
                                Davis




HTTPS://D.DOCS.LIVE.NET/E3B1894DA0DBD994/DOCUMENTS/CGG HOURLY TIME TOTALS_10_19.DOCX
              Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 270 of 342



  12/21/2017                    Six emails from Marks; Two emails from Ward; Email from Salter; Meet        1.2
                                with Law Clerk; Edit letter to Fulton County Board of Elections; Two
                                emails from Court; Email from Hoke; Email from Holcomb; Email from
                                Renigar; Three emails to Marks; Email to Schwartz, et al.; Email to Law
                                Clerk; Email to Ringer; Two emails to McGuire

  12/22/2017                    Two emails from Court; Review Order Granting Admission Pro Hac Vice;        0.3
                                Review Certificate of Mailing; Two emails from Marks; Email from
                                McGuire; Email to McGuire; Email to McGuire

  12/27/2017                    Email to McGuire; Email to Marks; Two emails from Marks                     0.1

  12/30/2017                    Email to Marks                                                              0.1

  12/31/2017                    Two emails from Marks                                                       0.1

  01/01/2018                    Two emails to Marks; Two emails from Marks                                  0.1

  01/03/2018                    Two emails from Marks; Three emails to Marks                                0.2

  01/04/2018                    Two emails from Marks; Email from Holcomb; Email from Hoke                  0.1

  01/05/2018                    Email from Court; Review Order; Meet with Law Clerk; Edit Notice of         1.5
                                Appearance; Telephone conference with Marks; Eleven emails from
                                Marks; Eight emails from McGuire; Four emails to Marks; Six emails to
                                McGuire; Two emails to Renigar

  01/06/2018                    Two emails from Marks; Email from Hoke                                      0.1

  01/07/2018                    Email from Marks                                                            0.1

  01/08/2018                    Prepare and edit Notice of Intent Regarding Representation; Meet with Law   1.6
                                Clerk; Thirteen emails from Marks; Three emails from McGuire; Two
                                emails from Court; Email from Law Clerk; Email from Renigar; Review
                                Status Report filed by Steptoe & Johnson, LLP; Seven emails to Marks;
                                Two emails to McGuire

  01/09/2018                    Telephone conference with Marks; Email to Marks; Eight emails from          0.5
                                Marks; Two emails from McGuire; Email from Court; Review Entry of
                                Appearance; Email from McGuire

  01/10/2018                    Four emails from Marks; Email to McGuire                                    0.1

  01/11/2018                    Email from Court; Review Order; Email to Marks; Nine emails from Marks      0.2

  01/12/2018                    Email from McGuire; Email from Ward; Email from Court; Review               0.2
                                Motion to Withdraw and related documents; Email to Marks; Email from
                                Marks

  01/13/2018                    Two emails from Marks                                                       0.1

  01/16/2018                    Three emails from Court; Review Objection to Request to Withdraw;           1.2
                                Review Notice of Leave of Absence; Review Certificate of Compliance
                                with Standing Order; Seven emails from Marks; Email from Ichter; Two
                                emails from McGuire; Email from McConochie; Two email to McGuire;
                                Email to Marks




HTTPS://D.DOCS.LIVE.NET/E3B1894DA0DBD994/DOCUMENTS/CGG HOURLY TIME TOTALS_10_19.DOCX
              Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 271 of 342




  01/17/2018                    Three emails from Marks                                                   0.1

  01/18/2018                    Email from Court; Review Order Granting Motion to Withdraw; Three         0.2
                                emails to Marks; Three emails from Marks; Email to McGuire

  01/19/2018                    Review documents relating to Substitution of Counsel; Three emails from   0.3
                                Ichter; Two emails from McGuire; Email to Marks; Email from Marks

  01/21/2018                    Email from Marks                                                          0.1

  01/23/2018                    Meet with Law Clerk                                                       0.1

  01/25/2018                    Nine emails from Marks; Email from Ward; Email from Ichter; Review        0.3
                                Consent to Withdraw; Email from McGuire; Email from Court; Three
                                emails to Marks; Email to Ward

  01/26/2018                    Email from Salter; Email from Marks                                       0.1

  01/27/2018                    Email from Marks; Email to Marks                                          0.1

  01/28/2018                    Two emails from Marks; Email to Marks                                     0.1

  01/29/2018                    Five emails from Marks; Three emails from McGuire                         0.1

  01/30/2018                    Email from Salter; Two emails from McGuire; Seven emails from Marks;      0.2
                                Three emails to Marks

  02/02/2018                    Two emails from Marks; Two emails from Ichter; Two emails from            0.2
                                McGuire

  02/03/2018                    Two emails from Marks; Email from McGuire; Email to McGuire               0.1

  02/06/2018                    Email from Ichter; Two emails from Court; Review Response to Order by     0.2
                                Curling, Price and Schoenberg; Two emails from Marks; Review Response
                                to Order by Digges; Email from McGuire

  02/07/2018                    Six emails from Marks; Email from Ichter; Two emails to Marks             0.2

  02/08/2018                    Two emails from Ichter; Four emails from Marks                            0.1

  02/09/2018                    Email from McGuire; Email from Marks                                      0.1

  02/12/2018                    Email to Marks; Two emails from Marks                                     0.1

  02/16/2018                    Review Leave of Absence                                                   0.1

  02/17/2018                    Email to Marks; Email from Marks                                          0.1

  02/21/2018                    Email from Marks; Email from Brown                                        0.1

  02/23/2018                    Three emails from Court; Review Digges' Response to Order; Review         0.1
                                Curling/Price Response to Order; Review Davis Response to Order

  02/26/2018                    Three emails to Marks; Email from Marks; Email from McGuire               0.1




HTTPS://D.DOCS.LIVE.NET/E3B1894DA0DBD994/DOCUMENTS/CGG HOURLY TIME TOTALS_10_19.DOCX
              Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 272 of 342



  02/27/2018                    Two emails from Marks; Two emails from Court; Review Order; Review           0.3
                                Certificate of Mailing; Two emails from McGuire; Two emails from Ichter;
                                Email to McGuire; Two emails to Marks; Two emails to Ichter

  02/28/2018                    Email from Brown; Three emails from Court; Review Order; Review              0.2
                                Certificates of Mailing; Email from Marks; Email from McGuire; Email to
                                Ichter, et al.; Two emails to Marks

  03/02/2018                    Two emails from McGuire; Email from Ichter; Email to Ichter, et al.; Email   0.1
                                to McGuire, et al.

  03/05/2018                    Meet with Law Clerk                                                          0.1

  03/06/2018                    Review Third Amended Complaint; Email to McGuire; Email to Marks;            0.8
                                Four emails from Marks

  03/07/2018                    Conference call with Marks, McGuire, et al.                                  0.3

  03/08/2018                    Email from Ichter; Review article regarding voting issues                    0.1

  03/13/2018                    Email from Court                                                             0.1

  03/14/2018                    Three emails from Court; Review Order and Certificate of Mailing; Two        0.1
                                emails to Marks; Email from Marks; Email from McGuire

  03/21/2018                    Telephone conference with Marks; Telephone conference with Clerk of          1.0
                                Court; Four emails from Court; Review Order dismissing Mr. Terry's
                                claims; Review Clerk's Entry of Judgment; Four emails from Marks;
                                Review Clerk's Certificate of Mailing; Email from McGuire; Ten emails to
                                Marks

  03/22/2018                    Two emails from Court; Review Docket Correction; Email to Marks; Email       0.1
                                from Marks

  03/23/2018                    Email from Court; Review Certificate of Mailing; Email to Marks              0.1

  03/27/2018                    Four emails from McGuire; Email from Ichter; Review Case Roles               0.2
                                document; Email from Marks

  03/28/2018                    Three emails from Marks; Two emails from McGuire; Two emails to              0.2
                                Marks

  03/29/2018                    Three emails to McGuire; Email to Marks; Email from Ichter; Two emails       0.3
                                from McGuire; Five emails from Marks

  03/30/2018                    Telephone conference with Marks; Conference call with McGuire, et al.;       4.4
                                Meet with Paralegal; Edit Entry of Appearance; Seventeen emails from
                                Marks; Email from Brown; Three emails from Ichter; Two emails from
                                McGuire; Email from Davis; Six emails from Court; Email from Digges;
                                Fifteen emails to Marks; Meet with Paralegal; Prepare and edit Agreements
                                for Legal Services for new clients; Two emails to Digges

  03/31/2018                    Email to Davis                                                               0.1

  04/01/2018                    Five emails from Marks; Three emails from McGuire; Four emails from          0.2
                                Ichter; Email from Brown; Email to Marks




HTTPS://D.DOCS.LIVE.NET/E3B1894DA0DBD994/DOCUMENTS/CGG HOURLY TIME TOTALS_10_19.DOCX
              Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 273 of 342




  04/02/2018                    Six emails from Marks; Two emails from McGuire; Five emails from            0.2
                                Ichter; Three emails from Court; Email from Brown; Review Notices of
                                Appearance; Email to McGuire; Two emails to Law Clerk; Email to Ichter

  04/03/2018                    Three emails from Cross; Five emails from Marks; Email from Ichter Two      0.2
                                emails from Court; Review Notice of Appearance; Ten emails from
                                McGuire; Email from Salter; Two emails to Marks

  04/04/2018                    Ten emails from McGuire; Twenty-One emails from Marks; Three emails         0.3
                                from Salter; Email from Corrira; Eight emails from Brown; Two emails
                                from Ichter; Three emails from Cross; Email from White; Three emails
                                from Court; Email from Bennett; Email to McGuire; Two emails to Ichter;
                                Email to Marks; Email to Brown

  04/05/2018                    Nine emails from Ichter; Eight emails from McGuire; Thirteen emails from    0.1
                                Marks; Six emails from Brown; Email from Court; Review Motion for
                                Status Conference; Email from Digges; Email to McGuire

  04/06/2018                    Seven emails from Marks; Eight emails from McGuire; Three emails from       0.2
                                Court; Review Notice of Change of Address; Email from McConochie; Six
                                emails from Ichter; Two emails from Brown

  04/07/2018                    Two emails from Marks                                                       0.1

  04/08/2018                    Three emails from Marks                                                     0.1

  04/09/2018                    Seven emails from Marks; Ten emails from McGuire; Three emails from         0.2
                                Ichter; Email from Brown; Two emails from Court; Review Response to
                                Motion to Amend Complaint; Email to Marks

  04/10/2018                    Twenty-two emails from Marks; Eleven emails from Ichter; Five emails        0.3
                                from Brown; Six emails from McGuire; Three emails to Marks; Email to
                                Ichter

  04/11/2018                    Email from Ichter; Four emails from McGuire; Three emails from Marks;       0.2
                                Email from Ichter; Review Response in Support of Motion for Status
                                Conference

  04/12/2018                    Six emails from Marks; Two emails from Brown; Two emails from Ichter        0.2

  04/13/2018                    Fifteen emails from McGuire; Sixteen emails from Marks; Four emails         0.3
                                from Cross; Nine emails from Brown; Three emails from Ichter; Email
                                from Court; Review Motion for Extension

  04/14/2018                    Two emails from Brown; Six email from Marks                                 0.1

  04/15/2018                    Three emails from Marks; Two emails to Marks                                0.1

  04/16/2018                    Telephone conference with Marks; Meet with Law Clerk; Edit Response in      1.3
                                Opposition to Motion for Extension; Edit letter to Lowman; Edit letter to
                                Lowman; Three emails from Brown; Two emails from McGuire; Nine
                                emails from Marks; Three emails from Court; Two emails from Salter;
                                Email from Ichter; Eight emails to Marks

  04/17/2018                    Four emails from Marks; Email from Court; Email from Ichter; Review         0.2




HTTPS://D.DOCS.LIVE.NET/E3B1894DA0DBD994/DOCUMENTS/CGG HOURLY TIME TOTALS_10_19.DOCX
              Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 274 of 342



                                Reply Brief

  04/18/2018                    Ten emails from Marks; Six emails from Brown; Email from Ichter; Five      0.2
                                emails from Court; Review Responses to Motion to Amend; Review Order
                                Granting Motion to Amend; Three emails to Marks

  04/19/2018                    Seven emails from Marks; Three emails from Cross; Four emails from         0.2
                                Brown; Email from McGuire

  04/20/2018                    Email from Marks; Email from Cross                                         0.1

  04/21/2018                    Two emails from McGuire; Two emails from Brown; Email from Marks;          0.1
                                Email from Ichter

  04/22/2018                    Email from Bentrott; Four emails from Marks;                               0.1

  04/23/2018                    Email to Marks; Three emails from McGuire; Four emails from Marks;         0.2
                                Two emails from Ichter

  04/24/2018                    Sixteen emails from McGuire; Fourteen emails from Marks; Three emails      0.5
                                from McConochie; Five emails from Salter; Two emails from Bryan; Email
                                from Highsmith; Two emails from Brown; Two emails from Cross; Ten
                                emails from Ichter; Four emails from White; Email from Burwell; Email
                                from Court; Email from Lamb; Email to Marks; Email to McGuire, et al.

  04/25/2018                    Meet with Paralegal; Eight emails from McGuire; Email from                 0.3
                                McConochie; Email from Court; Email from Bentrott; Two emails from
                                Brown; Email from Ichter; Four emails from Marks; Email from Brown;
                                Two emails to Marks

  04/26/2018                    Email to McGuire; Two emails to Marks; Five emails from Marks; Email       0.2
                                from Ichter; Two emails from McGuire; Email from Court; Review
                                Response in Opposition to Motion to Amend Complaint

  04/27/2018                    Six emails from Marks; Two emails from McGuire; Two emails from            0.2
                                Ichter; Email to Marks

  04/28/2018                    Email from Ichter; Two emails from Marks; Email from McGuire; Email to     0.1
                                Marks

  04/29/2018                    Nine emails from Marks; Email from Brown; Three emails from Ichter;        0.1
                                Four emails from McGuire; Email from Eberle

  04/30/2018                    Meet with Marks, Brown, McGuire, et al.; Ten emails from Marks; Email      9.0
                                from Brown; Review draft Motion Regarding Use of AV Equipment and
                                proposed Order; Eight emails from Court; Review Reply to Motion to
                                Amend Complaint; Meet with Law Clerk; Edit Notice for Inspection;
                                Seven emails from Schnell; Five emails from Cross; Email from Davis;
                                Email from Ichter; Six emails from McGuire; Two emails to Marks; Email
                                to Law Clerk

  05/01/2018                    Meet with Marks, et al.; Sixteen emails from Marks; Thirteen emails from   0.5
                                McGuire; Email from Ichter; Email from Manoso; Five emails from Cross;
                                Three emails to Marks

  05/02/2018                    Fourteen emails from Marks; Five emails from Ringer; Three emails from     0.2




HTTPS://D.DOCS.LIVE.NET/E3B1894DA0DBD994/DOCUMENTS/CGG HOURLY TIME TOTALS_10_19.DOCX
              Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 275 of 342



                                Cross; Three emails from Bennett; Email from Ichter; Four emails from
                                McGuire; Email to Lowman; Two emails to Marks; Email to Cross

  05/03/2018                    Email to Marks; Five emails from Ichter; Two emails from Brown; Four      0.2
                                emails from Marks; Three emails from Court; Two emails from Manoso;
                                Two emails from McConochie; Three emails from Cross; Two emails from
                                McGuire

  05/04/2018                    Eighteen emails from Marks; Eleven emails from Ichter; Email from         0.3
                                Brown; Email from Salter; Email from Cross; Four emails from McGuire;
                                Email from Stacy; Email from Court; Email to Marks; Email to Brown

  05/05/2018                    Twelve emails from Marks; Twelve emails from Ichter; Email from           0.2
                                Bennett; Two emails from Cross; Two emails from McGuire

  05/06/2018                    Email to McGuire; Nine emails from Marks; Email from Bennett; Six         0.2
                                emails from Ichter; Email from McGuire; Two emails from Brown; Email
                                from Court; Review Notice Regarding Third Amended Complaint

  05/07/2018                    Three emails from McGuire; Twelve emails from Marks; Eleven emails        0.2
                                from Ichter; Two emails from Salter; Email from Palermo; Two emails
                                from Brown

  05/08/2018                    Thirteen emails from Marks; Email from Brown; Nine emails from Ichter;    0.2
                                Email from Salter; Six emails from McGuire; Two emails from Court;
                                Email from White; Review Defendants' Notice Regarding Immunity Issues;
                                Review Notice of Appearance; Review Application for Admission; Email
                                from Lowman; Email from Chapple

  05/09/2018                    Two emails from Salter; Email from Brown; Two emails from Schnell;        0.2
                                Two emails from Ichter; Three emails from Cross; Twelve emails from
                                McGuire; Seven emails from Marks; Email from White; Two emails from
                                Chapple; Email from Ringer; Email from Ichter; Two emails from Court

  05/10/2018                    Email from McGuire; Four emails from Marks; Two emails from Salter;       0.2
                                Three emails from Cross; Four emails from Court; Email from Burgess;
                                Email from Brown; Two emails from Court; Three emails from
                                McConochie; Email from Johnson; Email from Brown; Two emails from
                                Court; Email to Marks

  05/11/2018                    Email from Marks; Two emails from Court; Email from McConochie; Two       0.1
                                emails from Court

  05/12/2018                    Email from McGuire                                                        0.1

  05/13/2018                    Five emails from Marks; Email from Ichter; Email from MCGuire             0.1

  05/14/2018                    Four emails from Ichter; Six emails from Marks; Four emails from Court;   0.1
                                Email from Brown; Email from McGuire

  05/16/2018                    Five emails from Marks; Email from Salter; Email from McGuire; Meet       0.2
                                with Law Clerk; Two emails to Marks

  05/17/2018                    Two emails from Salter; Seven emails from Chapple; Four emails from       0.2
                                Marks; Seven emails from White; Two emails from Bryan; Nine emails
                                from McGuire; Email from Court; Five emails from Manoso; Email from




HTTPS://D.DOCS.LIVE.NET/E3B1894DA0DBD994/DOCUMENTS/CGG HOURLY TIME TOTALS_10_19.DOCX
              Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 276 of 342



                                Lowman; Two emails from Ichter; Email from Brown; Email from Court

  05/18/2018                    Email to Ichter; Two emails from Court; Three emails from Marks; Email     0.1
                                from Ichter; Email from White; Two emails from Court

  05/20/2018                    Six emails from Marks; Four emails from Ichter; Three emails from Cross;   0.2
                                Email to Marks

  05/21/2018                    Conference call with Marks, et al.; Seventeen emails from Marks; Seven     1.7
                                emails from Ichter; Email from Brown; Eleven emails from McGuire;
                                Email from Court; Two emails from Chapple; Four emails from Cross;
                                Email to Ichter; Email to McGuire

  05/22/2018                    Six emails from Marks; Four emails from McGuire; Two emails from           0.1
                                Chapple; Email to McGuire;

  05/23/2018                    Email from Cross; Five emails from Marks; Three emails from Ichter; Two    0.2
                                emails from White; Five emails from McGuire

  05/24/2018                    Eight emails from Marks; Four emails from McGuire; Two emails from         0.2
                                Ichter;

  05/25/2018                    Email from Court; Review Order; Email from Brown; Email from Marks         0.1

  05/26/2018                    Four emails from Marks; Three emails from Ichter                           0.1

  05/27/2018                    Four emails from Marks; Email from McGuire                                 0.1

  05/28/2018                    Two emails from McGuire; Two emails from Marks                             0.1

  05/29/2018                    Eleven emails from Ichter; Fifteen emails from Marks; Nine emails from     0.3
                                McGuire; Email from Brown; Two emails from Bentrott; Email to Marks;
                                Email to Brown

  06/01/2018                    Telephone conference with Marks, Ichter, McGuire and Brown; Ten emails     1.8
                                from Marks; Three emails from Salter; Seven emails from Ichter; Two
                                emails from Brown; Two emails from White; Eleven emails from McGuire;
                                Nine emails from Chapple; Two emails from Schnell; Seven emails from
                                Cross; Email from Ringer; Email from Manoso; Email from Court; Email
                                to Brown; Email to Ichter; Two emails to Marks; Email to McGuire

  06/05/2018                    Email from Court; Review Order; Two emails from Marks; Email from          0.2
                                Brown; Two emails from McGuire

  06/06/2018                    Four emails from Marks; Seven emails from McGuire; Three emails from       0.2
                                Cross

  06/07/2018                    Two emails from Marks; Email from Chapple; Email from Cross; Email         0.2
                                from McGuire

  06/07/2018                    Email from Marks                                                           0.1

  06/08/2018                    Email from Salter; Email from Schnell; Two emails from Cross; Four         0.1
                                emails from Marks; Email from Court; Two emails from McGuire; Email
                                from Ichter




HTTPS://D.DOCS.LIVE.NET/E3B1894DA0DBD994/DOCUMENTS/CGG HOURLY TIME TOTALS_10_19.DOCX
              Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 277 of 342



  06/11/2018                    Three emails from Marks; Two emails from Ichter; Two emails from         0.1
                                McGuire

  06/12/2018                    Email from Marks; Email from McGuire                                     0.1

  06/13/2018                    Three emails from Court; Review Order; Email from Brown; Eight emails    0.2
                                from McGuire; Email from Ichter; Three emails from Marks; Two emails
                                from Cross

  06/14/2018                    Two emails from McGuire; Two emails from Marks; Email from Court;        0.3
                                Review Amended Order; Six emails from Marks; Two emails from Ichter

  06/15/2018                    Two emails from Marks; Two emails from McGuire; Email from Cross         0.1

  06/18/2018                    Email from Salter; Two emails from McGuire; Four emails from Marks       0.1

  06/19/2018                    Six emails from Cross; Five emails from Ichter; Ten emails from Marks;   0.2
                                Eight emails from McGuire; Email from Lowman; Email from Price; Email
                                from Marks; Two emails from Salter; Email from Court; Email from
                                Brown

  06/20/2018                    Three emails from Cross; Three emails from Ichter; Two emails from       0.2
                                Brown; Nine emails from McGuire; Email from Court; Eight emails from
                                Marks; Email from Court

  06/21/2018                    Two emails to Brown; Three emails from Marks; Three emails from          0.1
                                McGuire

  06/22/2018                    Email to Marks; Thirteen emails from Marks; Three emails from Ichter;    0.2
                                Email from Evans; Six emails from McGuire; Two emails from White

  06/23/2018                    Email from Marks                                                         0.1

  06/24/2018                    Email from Marks                                                         0.1

  06/25/2018                    Email from Marks                                                         0.1

  06/27/2018                    Email from McConochie                                                    0.1

  06/28/2018                    Seven emails from McGuire; Email from Marks; Two emails from             0.2
                                Chapple; Email from Lowman

  06/29/2018                    Two emails from White: Email from Marks; Five emails from McGuire;       0.1
                                Two emails from Cross; Two emails from Salter

  06/30/2018                    Two emails from Ichter; Three emails from Marks; Two emails from         0.1
                                Chapple

  07/01/2018                    Email from Chapple                                                       0.1

  07/02/2018                    Email from Salter; Email from Chapple; Two emails from McGuire; Email    0.1
                                from Cross

  07/03/2018                    Email from Cross; Email from Knapp; Five emails from McGuire; Email      0.3
                                from Ringer; Three emails from Court; Review Response in Opposition to
                                Motion to Issue Subpoenas; Email from White; Email from Chapple;




HTTPS://D.DOCS.LIVE.NET/E3B1894DA0DBD994/DOCUMENTS/CGG HOURLY TIME TOTALS_10_19.DOCX
              Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 278 of 342



                                Review Motion for Leave to File Excess Pages; Review Motion to Dismiss
                                for Failure to State a Claim; Two emails from Brown; Email from Marks

  07/05/2018                    Email from Marks                                                         0.1

  07/06/2018                    Email from White; Email from McGuire; Two emails from Marks              0.1

  07/07/2018                    Email from Marks                                                         0.1

  07/09/2018                    Three emails from Marks; Three emails from McGuire; Email from Ichter    0.1

  07/10/2018                    Email from Marks                                                         0.1

  07/11/2018                    Two emails from Marks; Two emails from McGuire                           0.1

  07/12/2018                    Email from Lowman; Two emails from Marks; Two emails from Ichter         0.1

  07/13/2018                    Email from Ichter; Email from Marks                                      0.1

  07/16/2018                    Two emails from Lowman; Email from Chapman                               0.1

  07/17/2018                    Three emails from McGuire; Five emails from Marks; Email from Chapple;   0.2
                                Nine emails from Court; Email from Brown; Review Response in
                                Opposition to Motion to Dismiss

  07/18/2018                    Four emails from Court; Twelve emails from Marks; Five emails from       0.3
                                McGuire; Two emails from Brown; Four emails from Ichter

  07/19/2018                    Email from Marks; Five emails from Court; Two emails from Brown;         0.2
                                Three emails from Marks; Email from McGuire; Email from Ichter

  07/20/2018                    Four emails from Marks; Six emails from McGuire; Email from Ichter;      0.2
                                Two emails from Brown

  07/21/2018                    Email from Ichter; Three emails from Marks; Email from McGuire           0.1

  07/23/2018                    Two emails from Court                                                    0.1

  07/24/2018                    Email from Court; Email from Marks; Email from Chapple                   0.1

  07/25/2018                    Email from Court; Review Order Denying Issuance of Subpoena; Two         0.2
                                emails from McGuire; Six emails from Marks; Email from Brown; Four
                                emails from Ichter

  07/25/2018                    Email from Marks                                                         0.1

  07/26/2018                    Two emails from Brown; Two emails from Ichter; Seven emails from         0.1
                                Marks; Email from McGuire

  07/27/2018                    Two emails from Court; Email from Chapple; Two emails from McGuire;      0.1
                                Email from Marks; Email from Brown

  07/28/2018                    Two emails from Marks; Two emails from Ichter; Email from Brown          0.1

  07/30/2018                    Email from Marks                                                         0.1




HTTPS://D.DOCS.LIVE.NET/E3B1894DA0DBD994/DOCUMENTS/CGG HOURLY TIME TOTALS_10_19.DOCX
              Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 279 of 342



  08/01/2018                    Email from McGuire                                                         0.1

  08/02/2018                    Three emails from McGuire; Six emails from Ichter; Five emails from        0.3
                                Marks; Email from Manoso; Two emails from Salter; Three emails from
                                Cross; Email from McConochie

  08/03/2018                    Nine emails from Marks; Five emails from Ichter; Nine emails from          0.2
                                McGuire; Email from Cross; Three emails from Brown; Three emails from
                                Murray; Email from Court; Review Motion for Preliminary Injunction and
                                Brief in Support

  08/04/2018                    Five emails from Marks; Email from McGuire; Email from Icher; Email        0.1
                                from Brown

  08/05/2018                    Email from McGuire                                                         0.1

  08/06/2018                    Email from Ichter; Three emails from Marks; Two emails from Burgess;       0.1
                                Two emails from Brown; Email from McGuire

  08/07/2018                    Five emails from Marks; Email from Court; Review Order; Four emails        0.2
                                from Brown; Three emails from McGuire; Email from Ichter; Email to
                                Marks; Email to Brown

  08/08/2018                    Two emails from Court; Review Motion for Preliminary Injunction and        0.3
                                Brief in Support; Three emails from Cross; Email from Salter; Email from
                                Ichter; Three emails from Marks; Email from McGuire; Email from Brown;
                                Email from McConochie; Review Consent Motion for Scheduling Order

  08/09/2018                    Five emails from Marks; Two emails from Brown                              0.1

  08/10/2018                    Three emails from Marks; Email from Court; Review evidence in Support      0.2
                                of Motion for Preliminary Injunction

  08/11/2018                    Email from Marks                                                           0.1

  08/13/2018                    Seven emails from Marks; Three emails from Brown; Email from Ichter        0.1

  08/14/2018                    Four emails from Court; Review Order; Two emails from Cross; Email         0.3
                                from Court; Review Responses to Motion for Preliminary Injunction; Three
                                emails from McConochie; Three emails from Brown; Email from Salter;
                                Two emails from Marks; Email from Ichter

  08/15/2018                    Four emails from Marks; Two emails from Court; Two emails from             0.2
                                McConochie; Email from Brown; Email from McGuire

  08/16/2018                    Three emails from Marks                                                    0.2

  08/17/2018                    Email from Court                                                           0.1

  08/20/2018                    Three emails from McConochie; Seven emails from Court; Email from          0.1
                                Cross; Email from McGuire; Email from Marks; Email from Salter

  08/21/2018                    Email from Brown; Five emails from Marks; Three emails from McGuire;       0.1
                                Email from Court

  08/22/2018                    Three emails from Marks; Three emails from Ichter; Three emails from       0.1




HTTPS://D.DOCS.LIVE.NET/E3B1894DA0DBD994/DOCUMENTS/CGG HOURLY TIME TOTALS_10_19.DOCX
              Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 280 of 342



                                McGuire; Two emails from Brown

  08/24/2018                    Email from Marks                                                               0.1

  08/27/2018                    Email from Marks; Email from Court                                             0.1

  08/29/2018                    Email from Court; Email from Barnes; Email from Cross; Email from              0.1
                                McConochie

  08/30/2018                    Three emails from McConochie; Email from Ringer; Email from Salter;            0.1
                                Email from Brown

  TOTAL                                                                                                       99.4

Law Clerk

  Date                          Services Rendered                                                            Hours

  11/21/2017                    Telephone conference with Ney                                                  0.1

  11/22/2017                    Meet with Ney; Prepare and edit Notice of Appearance; Prepare and edit         1.8
                                Motion for Stay; Review docket; Legal research regarding stay issues

  11/24/2017                    Edit Response to Motion to Withdraw and Cross-Motion to Disqualify;            1.5
                                Edit Motion to Stay; Edit Notice of Limited Scope Appearance

  11/27/2017                    Meet with Ney; Legal research regarding counsel's responsibility to turn       0.6
                                over internal communications over to client; File and serve Motion to
                                Expand Time to File Ex Parte Response;

  11/28/2017                    Meet with Ney; Edit Response to Motion to Withdraw and Cross-Motion to         1.4
                                Disqualify; Edit Motion to Stay; Hand File Response to Motion to
                                Withdraw and Cross-Motion to Disqualify; Edit and file Motion to Stay

  11/29/2017                    Meet with Ney; Prepare and edit letter to Steptoe                              0.3

  12/11/2017                    Legal research regarding Pro Hac Vice Application in Northern District of      0.4
                                Georgia

  12/12/2017                    Meet with Ney; Edit letter to Steptoe & Johnson                                0.4

  12/13/2017                    Meet with Ney; File and serve Pro Hac Vice Application for McGuire;            1.0
                                Prepare and edit Entry of Limited Scope Appearance of McGuire; Email
                                from Ney

  12/14/2017                    Prepare and edit Joint Statement Concerning Preservation of Evidence; File     0.4
                                and Serve Joint Statement Concerning Preservation of Evidence

  12/21/2017                    Meet with Ney; Email from Ney; Prepare and edit letter to Ringer               1.2

  01/05/2018                    Meet with Ney; Prepare and edit Notice of Appearance of McGuire                0.4

  01/08/2018                    Meet with Ney; Prepare and edit Notice Regarding Representation of             0.9
                                William Brent Ney; File and serve Notice; Email to Ney

  01/23/2018                    Meet with Ney                                                                  0.1




HTTPS://D.DOCS.LIVE.NET/E3B1894DA0DBD994/DOCUMENTS/CGG HOURLY TIME TOTALS_10_19.DOCX
              Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 281 of 342




  03/05/2018                    Meet with Ney                                                             0.1

  03/30/2018                    Edit Notice of Entry of Appearance; File and serve Notice of Entry of     0.3
                                Appearance

  04/16/2018                    Meet with Ney; Edit Response to Motion to Extend Time; Edit letter to     1.3
                                Fulton County

  04/30/2018                    Meet with Ney; Email from Ney; Prepare and edit Notice of Inspection;     1.4
                                Edit Motion to Allow Electronic Equipment; File and serve Motion to
                                Allow Electronic Equipment; Edit Order Allowing Electronic Equipment

  TOTAL                                                                                                  13.6

Paralegal

  Date                          Services Rendered                                                       Hours

  11/22/2017                    Initial file set-up                                                       1.0

  11/29/2017                    Organize, file and index pleadings, documents, correspondence             0.1

  12/13/2017                    Organize, file and index pleadings, correspondence and documents.         0.1

  01/09/2018                    Organize, file and index pleadings, correspondence, documents             0.4

  01/31/2018                    Organize, file and index pleadings, correspondence, documents             0.3

  03/30/2018                    Prepare Entry of Appearance; Meet with Ney                                1.0

  04/05/2018                    Organize, file and index pleadings, correspondence, documents             0.2

  04/25/2018                    Meet with Ney                                                             0.1

  05/11/2018                    Download, organize, file and index all federal pleadings                  1.8

  05/22/2018                    Download, organize, file and index all federal pleadings                  1.5

  06/26/2018                    Organize, file and index pleadings, correspondence, documents             2.0

  07/03/2018                    Organize, file and index pleadings, correspondence, documents             0.6

  07/26/2018                    Organize, file and index pleadings, correspondence, documents             1.5

  08/31/2018                    Organize, file and index pleadings, correspondence, documents             1.9

  TOTAL                                                                                                  12.5




HTTPS://D.DOCS.LIVE.NET/E3B1894DA0DBD994/DOCUMENTS/CGG HOURLY TIME TOTALS_10_19.DOCX
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 282 of 342




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T


                                                                    G
   Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 283 of 342




              IN THE UNITED STATES DISTRICT COURT FOR
                 THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

                                             )
 DONNA CURLING, et al.                       )
                                             )
 Plaintiff,                                  )
                                             )   CIVIL ACTION FILE NO.: 1:17-cv-
 vs.                                         )   2989-AT
                                             )
 BRIAN P. KEMP, et al.                       )
                                             )
 Defendant.                                  )
                                             )
                                             )

                 DECLARATION OF MARILYN MARKS

       MARILYN MARKS hereby declares under penalty of perjury,

pursuant to 28 U.S.C. § 1746, that the following is true and correct:


1. I have personal knowledge of all facts stated in this declaration, and if

   called to testify, I could and would testify competently thereto.

2. I am the Executive Director of Plaintiff Coalition for Good Governance

   (“CGG” or “Coalition”).

3. I have worked full time in the area of election integrity, transparency and

   security for over ten years, with primary focus on Colorado, Georgia and

   North Carolina elections. Most, but not all, of my election work since

   2014 has been in my role of Executive Director of Coalition for Good

   Governance.



                                      1
   Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 284 of 342




4. In the 10 years I have worked in the election integrity area, either as an

   individual or in my role as a director of a non-profit organizations, I have

   organized over 30 election-related lawsuits and brought many

   administrative actions and election protests in numerous jurisdictions.

5. The Curling case is one of four election-related lawsuits Coalition has

   organized in the State of Georgia against election officials since May

   2017. I am therefore familiar with the varying complexity of the cases,

   the relative difficulty in recruiting counsel, and the differing economic

   risks assumed by counsel in these engagements.

6. In each case, I interviewed several Georgia and out-of-state firms as I

   attempted to expand the Coalition’s legal team working on Georgia

   matters. I have current, personal and in-depth knowledge of the market

   for counsel able to try such cases on a practical basis.

                        Engaging Counsel for This Case

7. Much of the electrion-related litigation I have organized has, like this

   case, involved voting system technology and its impact on the

   constitutional rights of voters. This is a rarely litigated area of election

   controversies or civil rights. As a result there are very few attorneys in

   private practice with relevant experience or election technology subject




                                        2
  Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 285 of 342




   matter expertise. This results in great difficulty in recruiting appropriate

   legal counsel for cases such as this case.

8. Coalition for Good Governance’s counsel Robert A. McGuire has served

   as counsel for Coalition for Good Governance, me, or related parties in

   numerous such actions since 2009. It is my opinion that Mr. McGuire has

   litigated more voting systems-related cases than any attorney in private

   practice in the nation.

9. Coalition for Good Governance receives frequent requests to assist in

   election technology controversies across the country. We decline

   involvement in the vast majority of the requests because of the almost

   impossible task of recruiting counsel with adequate subject matter

   expertise. The long learning curve required for counsel in voting systems

   litigation makes most such cases impractical to pursue.

10. Because of his subject matter expertise, Mr. McGuire’s engagement on

   the case was an essential prerequisite in recruiting experienced litigators

   Bruce Brown and Cary Ichter as Atlanta-based co-counsel. Likewise,

   recruiting Atlanta-based litigators such as Bruce Brown and Cary Ichter

   with many years of complex litigation was also essential in order for Mr.

   McGuire to be able to accept the case.




                                       3
  Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 286 of 342




11. When the case was initiated in July 2017, Mr. McGuire was unavailable

   because of prior case commitments until early December, 2017.

   Although I diligently searched for additional counsel for the early phase

   of this case, and interviewed dozens of attorneys, the difficulty of the

   case and the lack of attorneys with subject matter expertise made

   recruiting appropriate legal counsel extremely difficult.

12. During the first few months of the case (before current counsel’s

   involvement), our then counsel, the large law firm of Steptoe & Johnson,

   contributed to the case. Significant value was invested in the case by

   Steptoe senior attorneys in securing expert declarations, obtaining and

   organizing facts used as evidence later in the case, and working hard in

   an attempt to assure that Defendants would preserve their electronic

   records. I understand that Steptoe made the decision to not seek fees

   from Coalition or to apply for fees itself under Section 1988. Even a full

   recovery of the fees sought in Coalition’s current application, therefore,

   will not pay for the real cost of this litigation.

13. Prior to successfully concluding weeks of discussions and negotiations

   with the team of Mr. McGuire, Mr. Brown and Mr. Ichter, I contacted

   dozens of attorneys in Georgia, North Carolina, Washington DC, New




                                         4
   Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 287 of 342




   York, and California, without finding suitable competent counsel willing

   to accept the unattractive risks of the case and serve as lead counsel.

14. Coalition for Good Governance is a small 501(c)(3) organization and

   operates in a very limited budget, requiring attorneys who agree to

   represent the organization to obtain most, if not all, of their compensation

   through a Section 1988 award. The risk of non-recovery and the

   possibility of prolonged, complex litigation both make the case too

   unattractive for many attorneys with relevant and adequate litigation

   expertise to agree to undertake.

15. Voting system technology cases like this one are complex. Most small

   litigation firms, as a business matter, cannot afford to take on a case like

   this one.

16. In attempting to recruit local (as well as lead) counsel for this case, I

   interviewed at least 10 Georgia-based firms that initially indicated

   interest, only to learn that those firms represented the State or various

   county governments in other matters and that their clients objected to

   their involvement in this case, which involved challenging the voting

   system and questioning election outcomes.

17. In the many election cases I have organized, a consistent difficulty in

   recruiting counsel (whether local or lead) has always been the reluctance



                                        5
   Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 288 of 342




   of attorneys to sue their own local or state public officials and suffer this

   indirect cost of taking the case. In this case in particular, the Coalition

   Plaintiffs’ attorneys have had to endure unprofessional name-calling and

   disparagement in the press (and in court papers) by Defendants.

18. When undertaking to litigate an election-related case against the state or

   counties, attorneys must be prepared for the economic risk generated by

   the inefficient and wasteful manner in which election officials, in my

   experience, typically defend such cases. Unlike much commercial

   litigation, where parties have limits on the resources they are able to

   devote to litigation, it has been my experience, including in this case, that

   government defendants operate as though they are unconstrained by

   budgets and thus generally prolong discovery disputes, appeal rulings on

   unreasonable grounds, file unnecessary pleadings, issue overly broad

   discovery requests, and generally have little incentive for efficiency. In

   addition, these kinds of cases, by their nature, are difficult to settle.

   These factors force counsel like the Coalition Plaintiffs’ present attorneys

   to invest additional resources at a significant risk of never being

   compensated, all of which makes cases like this one even more

   unattractive to potential counsel.




                                        6
  Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 289 of 342




19. Coaltion for Good Governance was fortunate to put together its legal

   team of McGuire, Brown, and Ichter after Mr. McGuire completed his

   other commitments in early December 2017. The legal team used their

   first four months to coordinate roles, gather evidence, and prepare for the

   litigation of the case while the case was administratively closed from

   November 27, 2017 until March 30, 2018, pending the appearance of

   new counsel on behalf of the Curling Plaintiffs.

20. After the November 2018 general election, which revealed the mounting

   evidence of widespread discrepancies and significant evidence of racially

   based vote suppression through the DRE system in the Lieutenant

   Governor’s race, it became clear that Coalition Plaintiffs needed to

   expand its legal team further. We needed both experienced litigators

   accustomed to litigating against government entities and specialized civil

   rights litigation experience relating to racial discrimination. For that

   reason, I began repeated attempts to recruit Lawyer’s Committee for

   Civil Rights Under the Law beginning in December 2018, with talks

   continuing until May 2019 when Coalition Plaintiffs were able to engage

   LC.

                    Attorney’s Hourly Rates




                                       7
  Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 290 of 342




21. I consider myself to be a sophisticated consumer of legal services, in

   view of the numerous public interest cases I have organized over the last

   ten years and also because of my background as a corporate executive

   prior to my retirement. I have attached as Exhibit 8 an affidavit filed in a

   Colorado case concerning my wide-ranging experience in engaging

   attorneys in complex legal matters.

22. Because of my many interviews with potential counsel for this case, I am

   aware of the Atlanta area market rates for attorneys, paralegals, and

   research assistants in complex litigation matters, as well as the rates used

   by Washington, D.C.-based public interest law firms.

23. Based on my experience in and knowledge of the Atlanta legal market,

   the rates charged andfee arrangements offered by the Coalition Plantiffs’

   counsel in this case are exceptionally fair, and likely are well below the

   relevant market rates even without considering the risk premium that is

   economically necessary to permit an attorney to commit to take a case

   where recovery of most of the fees is all or partly contingent.

                  Coalition’s Case Management Strategy

24. In the numerous election-related lawsuits I have organized, I have

   learned that, for a small organization like CGG, litigation like this is only

   affordable and feasible if CGG provides full-time support to its attorneys.



                                       8
  Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 291 of 342




   Assisted by interns paid at student rates, I personally conduct research,

   investigate facts, interview witnesses, consider strategy, and provide

   expertise on election administration and voting technology. In doing

   these tasks, I perform a substantial amount of work generally done by

   attorneys in similar cases, and by so doing I help my attorneys minimize

   their own risk as well as minimizing the eventual amount of fees that

   may be shifted to losing public defendants. I generally solicit my

   attorneys for ways I can be helpful, and I operate under their guidance by

   focusing on performing only those tasks that they tell me need to be done

   and will save them time.

25. The scope of my work ranges widely depending on the attorney’s

   instructions and requirements. It ranges from outlining potential theories

   of the case and proposing legal arguments based on my knowledge of the

   facts and relevant expertise, at one extreme, to more mundane legal-

   assistant and paralegal tasks like proofing drafts, preparing exhibits, and

   checking citations in = pleadings, at the other extreme. One of my most

   important roles is always finding, interviewing, and engaging expert

   witnesses and assisting lawyers in their development of the expert

   testimony.




                                      9
   Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 292 of 342




26. I have over 10 years’ experience in researching, interpreting, and

   applying various states’ election laws, regulations, and practices, as well

   as extensive knowledge of federal laws such as the Help America Vote

   Act and other authorities like the EAC’s Voluntary Voting System

   Guidelines. With this deep background, I am able to assist counsel, who

   rely on me to present the first level of analysis of the statutory and

   regulatory regimes governing particular cases.

27. I have been made responsible by our counsel for recruiting and

   negotiating with all experts and consultants used in the case. I have also

   assisted the attorneys in organizing their efforts by providing background

   case materials for review and serving as a primary point of contact for the

   attorneys in their dealings with fact witnesses and experts. I am

   frequently asked to assist counsel with arrangingexpert declarations and

   assisting with the proofing and citation checking of such declarations.

28. The attorneys rely on me to arrange for the acquisition of all transcripts

   and to conduct the first review of transcripts of court hearings to bring

   their attention to important issues that require follow up or fact checking.

29. At the direction of the attorneys, I make arrangements for depositions and

   help by arranging court reporters. I also assist by proposing deposition

   topics, outlining recommended questions of witnesses, and preparing



                                      10
   Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 293 of 342




   suggested exhibits for the depositions. All of this work would have to be

   done by my attorneys if I did not assist, and I have noted that the

   associate labor involved in these tasks in other cases of comparable

   complexity is extremely costly but invariably regarded as a legitimate use

   of attorney time.

30. The attorneys in this case have frequently asked me to conduct the first

   review of the deposition transcripts and to highlight, locate, and note

   important parts of the testimony for the attorneys’ later use in hearings

   or, alternately, for futher discovery follow up.

31. I have frequently been asked by the attorneys to write first drafts of

   discovery requests and document subpoenas for their review—typical

   paralegal or junior associate work.

32. I have been asked to assist the attorneys by conducting initial review of

   documents produced to us in discovery—excluding of course any that are

   designated as “Attorney’s Eyes Only”—and to summarize key facts

   shown by those documents.

33. I have frequentyly been asked to be heavily involved in the fact checking,

   editing, cite checking, and proofing of all pleadings in the case. I

   generally study and fact-check all pleadings filed by the Defendants, and

   I supply notes and feedback to Coalition Plaintiffs’ attorneys.



                                       11
   Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 294 of 342




34. I am frequently asked by the attorneys to provide case updates to the

   individual Coalition Plaintiffs.

35. I am also a resource for counsel on technical issues involved in these

   voting cases and frequently provide counsel with academic and scientific

   literature for their review relating to voting systems and cybersecurity.

36. I am responsible for alerting the attorneys to news releases, press articles

   and website postings by the Defendants or third parties for information

   related to the case, and organizing the materials if required in the

   evidence gathering process.

37. CGG organizes its litigation activities to be conducted at the lowest

   possible cost to make the most efficient use of attorney time. All

   activities that could be done by someone other than very experienced

   senior attorneys is done by CGG staff or volunteers. By leveraging our

   attorneys’ time, I have dramatically reduced the number of attorneys that

   Coalition and the Coalition Plaintiffs have had to engage and minimized,

   to the extent possible, the number of hours that our attorneys have had to

   expend to vindicate the Coalition Plaintiffs’ claims.

38. My time is valued at $200 per hour by CGG, and all of my compensation

   for the time I have spent is presently deferred until CGG has paid all




                                      12
   Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 295 of 342




   amounts due to third parties for this and all other litigation, and until

   CGG’s Board determines that cash reserves are adequate to pay me.

         Coalition’s Use of Interns to Support Litigation Activities

39. To make discovery of election administration details feasible, Coalition

   conducts research that would typically be conducted by research

   contractors, paralegals, analysts, or experts engaged by the attorneys.

   Because of my extensive background and full time dedication to

   Coalition’s election integrity efforts, we have trained and organized a

   team of college-age interns to conduct much of the analysis and research.

40. Coalition interns’ work in this case includes:

   -preparation of public records requests to election officials and follow up

   to obtain and organize responses;

   -analysis of information obtained from public records requests and

   reporting to me and to the attorneys;

   -locate archived legislative history of relevant election law and policies;

   -analysis for detection of discrepancies between polling place data and

   reported results;

   -analysis of anomalies including undervote trends in specific precincts

   and DRE machines;




                                       13
  Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 296 of 342




   -fact gathering by observation of voting at the polling places and

   documentation of findings;

   -pick up and delivery of discovery documents from county election

   offices for attorneys;

   -organization of electronic research files for discovery;

   -organization of voter affidavits;

   -preparing transcripts of relevant public meetings, speeches, or

   broadcasts related to discovery topics for review by attorneys or

   preparing as evidence;

   -organization and copying of documents for hearings; and

   -attendance at hearings to provide administrative assistance to the

   attorneys.

   41. CGG pays contracted interns at a standard rate of $17 per hour and

      reimburses mileage for required deliveries at standard IRS published

      rates. This provides an exceptionally inexpensive way to accomplish

      work normally provided to attorneys by paralegals, analysts,

      researchers, and messenger services. Typical rates charged by law

      firms and their vendors would be many times these hourly rates.

Coalition’s Use of Volunteers to Support Attorneys’ Litigation Activities




                                        14
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 297 of 342




42. CGG engages and I supervise a group of volunteers to support

   evidence collection, analysis, organization, and other case litigation

   functions typically performed by law firm’s non-attorney staff or

   contractors. The volunteers CGG and I have recruited for this case

   are generally of a high education level, with specialized skills in areas

   such as computer science, database management, supply chain

   management, professional editing, and cost analysis. By recruiting

   highly skilled volunteers to support the attorneys’ litigation efforts

   (which would otherwise require third party specialist contracts), CGG

   has made the litigation support vastly more affordable than it

   otherwise would have been.

43. Under my direction in my capacity as Executive Director of CGG, our

   volunteers have reviewed hundreds of affidavits from voter witnesses

   to determine which had experiences related to our claims. They then

   conducted the initial outreach to scores of potential voter witnesses

   and conducted interviews with them to confirm facts and determine

   their availability for live testimony. The price for a law firm to

   organize and perform this work would have been staggering.




                                   15
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 298 of 342




44. Our volunteers worked with hearing witnesses on logistics, arranged

   interviews with attorneys, and provided our attorneys with notes of

   important facts related to the testimony.

45. A volunteer who was permitted to do so under the relevant protective

   order provided page-by-page labeled exhibits of the GEMS database

   for review by our experts and attorneys and for subsequent filing with

   the Court. This is typical of the litigation support provided by our

   volunteers—support that would typically have been provided by

   analysts, consultants, or paralegals.

46. Volunteers have provided documented cost analysis of voting system

   elements and administration for use by the attorneys in discovery and

   as support for our arguments regarding feasibility. This work would

   typically have been conducted by a contracted analyst or expert

   witnesses at much greater cost.

47. Volunteers also made travel arrangements for expert witnesses and

   provided for their local transportation.

48. In summary, the litigation support provided and managed by CGG

   was essential to our success thus far, yet cost a fraction of what would

   have been required if the same effort had been outsourced and

   managed in a traditional manner by a law firm.



                                   16
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 299 of 342




49. This approach to economizing has permitted Coalition’s attorneys to

   be efficient and generally only engage in activities requiring their

   technical and litigation expertise. It has, however, not been without

   its price, for these efforts have diverted significant resources of the

   organization, in both time and money, away form other projects.

                 Summary of Expenses Incurred by CGG

50. I have attached as exhibits the following documents as support for the

   expenses incurred by CGG in this case. Additional documentation

   will be made available upon request:

   Exhibit 1           Spreadsheet Summarizing CGG Expenses

   Exhibit 2           Expert Starks Invoice

   Exhibit 3           Expert Bernhard Invoice

   Exhibit 4           Expert Martin Invoice

   Exhibit 5           Expert Ottonboni Time Record

   Exhibit 6           Expert Hoke Billing Records

   Exhibit 7           Expert Wilson Time Records

   Exhibit 8           Marks Affidavit

   Exhibit 9           Marks Time Records

   This 15th day of October, 2019.

                                     ________________________
                                     Marilyn Marks

                                   17
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 300 of 342




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T

                                                                    1
                     Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 301 of 342


Category of Expenditure        Description                                                                   Vendor             Amount                 Exhibit
Expert consulting              Audit expert                                                                  Philip Stark                 39,450.00              2
Expert consulting              Voting systems Expert                                                         Matthew Bernhard             20,856.47              3
Expert consulting              Election Admin. Expert                                                        Amber McReynolds             13,703.15
Expert consulting              Election Admin. Expert                                                        Virginia Martin               6548.45               4
Expert consulting              Statistical analysis of voting patterns                                       Kelly Ottoboni                    6,225             5
Expert consulting              Cybersecurity and legal support to Ney                                        Candice Hoke                    17,628              6
Expert consulting              GEMS database analysis                                                        Ritchie Wilson                   42651              7
Database analysis              Creating statewide vote database for analysis                                 Brandyn Lee                         690
Database analysis              Creating/analyzing anomalies in vote database                                 Wendell Wilson                      300
Litigation support--intern     Evidence gathering, analysis, organization, etc (Nov. 2018 - July 25, 2019)   Taran Greenwald                 29,826
Litigation support--intern     Evidence gathering, analysis, organization, etc (May 2019--July 2019)         Bea Brown                         3392
Litigation support--intern     Evidence gathering, analysis, organization, etc (January 2019- July 2019)     Samantha Whitley                  4225
Litigation support--intern     Evidence gathering, analysis, organization, etc (July 2019)                   Harrison Thwaett                790.53



Litigation support             See detailed time sheet                                                       M. Marks                       125330

                               Total Professional time                                                                                   311,615.60



Expenses                       Sharefile fees for electronic doc storage                                     Sharefile                        $200
                               Parking Courthouse-interns                                                                                        25
                               Process Server                                                                Matt Hickman                     1,740


Transcripts --Court            Transcript 9.20.17                                                                                           $123.25
                               Transcript 11.7.17                                                                                             181.25
                               Transcript 5.1.18                                                                                                 102
                               transcript 5.10.17                                                                                             152.25
                               transcript 9,12,18                                                                                              338.1
                               transcript 4 .19                                                                                                 76.8
                               transcript 5.24.19                                                                                               43.2
                               transcript 5.31.19                                                                                               97.2
                               6.28.19                                                                                                          63.6
                               7.17.19                                                                                                          52.8
                               7.25-26                                                                                                         621.9
                               8.27.19                                                                                                          70.8
                               5.19.18                                                                                                         281.3

Court Reporting                APG USA--depositions                                                                                        3628.35



Copies, Supplies for Hearing   Fed ex copies, supplies for July hearing                                                                       19.82
                               Fed ex copies, supplies for July hearing                                                                        77.3
                               office depot                                                                                                   57.34
                               ups copying, supplies for hearing                                                                             239.98

Computer                       Computer required for Ann Arbor GEMS work                                                                     953.98

                               Total out of pocket direct expenses                                                                          $9,146
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 302 of 342




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T

                                                                    2
          Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 303 of 342


Philip B. Stark | 1157 Cragmont Ave | Berkeley, CA 94708-1641
stark@risklaw.org · 510-282-1157 · EIN 94-323-4271
1 September 2019
Marilyn Marks
Coalition for Good Governance
Litigation consulting in re Curling v. Kemp

                                     Invoice         Due Date       Total Due
                                 CGG-20190901        9/1/2019        $39,450



                       Date     Description                           Hours     Expenses
                       9/7      email                                    0.2
                       9/8      call, writing                            4.8
                       9/9      writing, email                           0.9
                       12/24    call                                     1.2
                       12/25    examine data                             0.3
                       12/27    programming, data analysis               0.8
                       1/2      call, programming, data analysis         2.1
                       1/3      programming, data analysis, calls        1.2
                       1/4      data analysis, calls                     1.0
                       1/5      data analysis, calls                     4.5
                       1/6      data analysis, calls                     4.0
                       1/16     calls                                    0.4
                       1/31     data analysis                            1.0
                       2/4      data analysis                            0.5
                       2/5      meeting, data analysis                   1.5
                       2/6      data analysis                            0.5
                       2/15     coding, writing                          0.8
                       2/16     coding, writing                          0.6

                       Total    26.3h @ $1500/h                     $39,450          $0




                                                       1
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 304 of 342




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T

                                                                    3
             Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 305 of 342


                                                                     Invoice Number: 201907-01
Invoice



Matthew Bernhard
2260 Hayward Street
Ann Arbor, MI 48109
281-725-8544

August 4, 2019

Invoice For                                                          Subject
Coalition for Good Governance                                        Expert consulting services for
7035 Marching Duck Dr. E504                                          Bruce Brown on
                                                                     Curling v. Raffensperger
Charlotte, NC 28210




Description                                        Date                                      Amount

Expert consulting services                         4-Aug                                   $19,200.00



Deferred                                                                                  -$14,400.00



Expenses

Hotel                                              27-Jul                                     $682.07

Local transportation                               27-Jul                                      $79.00

Airport parking                                    27-Jul                                      $56.00
                                                            Total this invoice $ 20,017.07
                                                            12/18                   225.00
                                                            9/18 Travel             614.40
                                                            Total                20,856.47


                                                   AMOUNT DUE                              $5,617.07
Payment due upon receipt
               Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 306 of 342


Date          Reasoning                               Hours           Total
        7/1 Database discovery declaration                        1            $200.00
        7/2 Database discovery declaration                        3            $600.00
        7/3 Database discovery response declaration               3            $600.00    Total Hours          96
        7/6 GEMS database preparation work                        2            $400.00    Total         $19,200.00
        7/7 GEMS database preparation work                        2            $400.00    w/ deferred    $4,800.00
        7/8 GEMS database preparation work                        8           $1,600.00
        7/9 teleconference w/ defendants, document prep           8           $1,600.00
       7/10 GEMS database preparation work                        8           $1,600.00
       7/11 GEMS database preparation work                        8           $1,600.00
       7/12 GEMS database review                                  7           $1,400.00
       7/13 GEMS database review                                 12           $2,400.00
       7/14 GEMS database review                                  3            $600.00
       7/15 GEMS database review                                  1            $200.00
       7/16                                                       0              $0.00
       7/17                                                       0              $0.00
       7/18 Review of Shamos testimony and prep for deposition    4            $800.00
       7/19                                                       1            $200.00
       7/20                                                       0              $0.00
       7/21                                                       0              $0.00
       7/22                                                       0              $0.00
       7/23 Call for hearing prep                                 1            $200.00
       7/24 Hearing prep                                          4            $800.00
       7/25 Hearing                                               9           $1,800.00
       7/26 Hearing                                              11           $2,200.00
       7/27                                                       0              $0.00
       7/28                                                       0              $0.00
       7/29                                                       0              $0.00
       7/30                                                       0              $0.00
       7/31                                                       0              $0.00
                               Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 307 of 342




                                                                                  ATLANTA MARRIOTT MARQUIS                                                                                                   GUEST FOLIO


              821               BERNHARD/M                                                        132.00                07/27/19              11:00                                                  55896
           ROOM                    NAME                                                           RATE                    DEPART                TIME                                                 ACCT#
           GK                                                                                                           07/24/19              15:22
           TYPE                                                                                                           ARRIVE                TIME
              201
           ROOM
                                   ADDRESS                                                        PAYMENT
                                                                                                                                                                                                     MBV#:           XXXXX5484
           CLERK




        07/24                RM SERV                            2479 821                                                        21.78
        07/24                ROOM TR                             821, 1                                                        210.00
        07/24                STATE TX                            821, 1                                                         18.69
        07/24                CITY TAX                            821, 1                                                         16.80
        07/24                GA RMFEE                            821, 1                                                          5.00
        07/25                ROOM TR                             821, 1                                                        210.00
        07/25                STATE TX                            821, 1                                                         18.69
        07/25                CITY TAX                            821, 1                                                         16.80
        07/25                GA RMFEE                            821, 1                                                          5.00
        07/26                ROOM TR                             821, 1                                                        132.00
        07/26                STATE TX                            821, 1                                                         11.75
        07/26                CITY TAX                            821, 1                                                         10.56
        07/26                GA RMFEE                            821, 1                                                          5.00
        07/27                VS CARD                                                                                                                            $682.07
        TO BE SETTLED TO:                     VISA                 CURRENT BALANCE .00
        THANK YOU FOR CHOOSING THE ATLANTA MARRIOTT MARQUIS!




                                                              See our "Privacy & Cookie Statement" on Marriott.com




           Your Marriott Bonvoy points/miles earned on your eligible earnings will be credited to your account. Check your
           Marriott Bonvoy Account Statement for updated activity. See members.marriott.com for new Marriott Bonvoy
           benefits.



                                                ATLANTA MARRIOTT MARQUIS
                                                265 PEACHTREE CENTER
                                                ATLANTA GA 30303




                                       Treat yourself to the comfort of Marriott Hotels in your home. Visit ShopMarriott.com.
This statement is your only receipt. You have agreed to pay in cash or by approved personal check or to authorize us to charge your credit card for all amounts charged to you. The amounts shown in the credit column opposite any credit card
entry in the reference column above will be charged to the credit card number set forth above. (The credit card company will bill in the usual manner.) If for any reason the credit card company does not make payment on this account, you will
owe us such amount. If you are direct billed, in the event payment is not made within 25 days after check-out, you will owe us interest from the check-out date on any unpaid amount at the rate of 1.5% per month (ANNUAL RATE 18%), or the
maximum allowed by law, plus the reasonable cost of collection, including attorney fees.

Signature X
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 308 of 342
             Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 309 of 342

                                                          Matt Bernhard <mdb92nc@gmail.com>



Your ride with Cecil on July 25
1 message

Lyft Ride Receipt <no-reply@lyftmail.com>                            Fri, Jul 26, 2019 at 8:48 AM
To: mdb92nc@gmail.com




            JULY 25, 2019 AT 9:43 PM


            Thanks for riding with Cecil!


            Lyft fare (2.96mi, 10m 0s)                                      $9.16
            Round Up & Donate - Girls Who Code                              $0.84
            Tip                                                             $2.00



                   Apple Pay (Visa)                                 $12.00
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 310 of 342




Pickup 9:43 PM
1304 W Peachtree St NW, Atlanta, GA

 Drop-oﬀ 9:53 PM
 60 Harris St NE, Atlanta, GA




              This and every ride is
                 carbon neutral
                          LEARN MORE
             Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 311 of 342

                                                                       Matt Bernhard <mdb92nc@gmail.com>



Your ride with Ronald on July 24
1 message

Lyft Ride Receipt <no-reply@lyftmail.com>                                       Wed, Jul 24, 2019 at 3:22 PM
To: mdb92nc@gmail.com




                              Thanks for riding with Ronald!
                                            July 24, 2019 at 2:47 PM



                                                 Ride Details

                        Lyft fare (10.71mi, 26m 52s)                        $23.62
                        Round Up & Donate - Girls Who Code                   $0.84
                        Tip                                                  $3.54



                        Apple Pay (Visa)                                  $28.00
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 312 of 342




          Pickup     2:47 PM
          N Terminal Pkwy, College Park, GA

          Drop-oﬀ    3:13 PM
          45 Harris St NE, Atlanta, GA




            This and every ride is carbon
                       neutral




                                  Learn more
             Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 313 of 342

                                                                               Matt Bernhard <mdb92nc@gmail.com>



Your ride with Elliott on July 27
1 message

Lyft Ride Receipt <no-reply@lyftmail.com>                                                   Sat, Jul 27, 2019 at 8:36 AM
To: mdb92nc@gmail.com




            JULY 27, 2019 AT 7:55 AM


            Thanks for riding with
            Elliott!


               Since you updated your stop or destination, your fare reflects actual time and distance
               Learn more




            Base fare                                                                               $1.05
            40m 2s                                                                                  $6.01
            26.70 mi                                                                               $21.63
            Service fee                                                                             $3.40
            Round Up & Donate - Girls Who Code                                                      $0.49
            Tip                                                                                     $6.42



                   Apple Pay (Visa)                                                         $39.00
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 314 of 342




Pickup 7:55 AM
253 Peachtree Center Ave NE, Atlanta, GA

 Drop-oﬀ 8:35 AM
 1947 Piedmont Ave NE, Atlanta, GA




             This and every ride is
                carbon neutral
                         LEARN MORE
            Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 315 of 342


Invoice                                                         Invoice Number: 201809-02




Matthew Bernhard

2260 Hayward Street
Ann Arbor, MI 48109
281-725-8544
September 19, 2018

Invoice For                                                     Subject

Coalition for Good Governance                                   Expert consulting services
7035 Marching Duck Dr. E504
Charlotte, NC 28210

Description                                        Date                                Amount


Reimbursement for Flight                         11-Sept                                $566.40

Reimbursement for airport parking                11-Sept                                 $48.00

Reimbursement for travel to and from airport     11-Sept                                 $40.00




                                                   AMOUNT DUE                          $614.40

Payment due upon receipt
             Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 316 of 342


Invoice                                                            Invoice Number: 201812-01




Matthew Bernhard

2260 Hayward Street
Ann Arbor, MI 48109
281-725-8544
December 26 2018

Invoice For                                                        Subject

Coalition for Good Governance                                      Expert consulting services
7035 Marching Duck Dr. E504
Charlotte, NC 28210

Description                                        Date    Hours                          Amount


Collecting GA Election result data ($45/hr)       25-Dec    5.00                           $225.00




                                                   AMOUNT DUE                             $225.00

Payment due upon receipt
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 317 of 342




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T


                                                                    4
   Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 318 of 342



                                  Virginia Martin

                       724 Warren Street #2, Hudson, NY 12534
                             virginiamartin2010@gmail.com
                                      518.755.1521



September 30, 2019

Invoice

Marilyn Marks, Esq.
Executive Director
Coalition for Good Governance
1520 Cress Court
Boulder, CO 80304

Consulting services, Curling v. Kemp
Research and consulting with other experts, including election officials and ballot
printers, to confirm facts. Drafting of declarations. Responding to attorney questions and
preparing with attorneys for hearing. Attendance at hearing.

       Date         Hours
       8/12/18       1.00
       8/18/18       3.00
       8/20/18       2.00
       9/4/18        1.50
       9/6/18        0.50
       9/9/18        2.00
       9/10/18       0.50
       2/7/19        1.00
       5/16/19       0.50
       5/18/19       1.50
       5/20/19       1.00
       5/22/19       0.50
       6/17/19       2.00
       6/17/19       2.00
       6/18/19       2.00
       7/23/19       2.00
       7/25/19       9.00
       7/26/19      11.00

                    43.00 @ $150.00                                  $6,450.00
   Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 319 of 342
Invoice, September 30, 2019, Coalition for Good Governance, re Curling v. Kemp

      Out of pocket (receipts attached)
      7/24/19    40.00      taxi
                 10.90      dining
      7/25/19    16.64      dining
      7/27/19     9.91      dining
                 21.00      parking
                                                                 98.45
               Total                                          6,548.45

Thank you.
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 320 of 342




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T


                                                                    5
           Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 321 of 342
                                                 Tuesday, October 15, 2019 at 7:06:25 PM Eastern Daylight Time

Subject: FW: bill for Kellie O.oboni's 2me
Date: Tuesday, October 15, 2019 at 7:05:53 PM Eastern Daylight Time
From: Marilyn Marks



From: "Philip B. Stark" <stark@risklaw.org>
Reply-To: "stark@risklaw.org" <stark@risklaw.org>
Date: Monday, January 7, 2019 at 8:21 PM
To: Marilyn Marks <marilyn@aspenoﬃce.com>
Subject: bill for Kellie O.oboni's 2me

Hi Marilyn--

I trust everything was ﬁled. Fingers crossed.

Here's Kellie's 2me:

1/2: 2 hours
1/3: 3.5 hours
1/4: 4 hours
1/5: 6 hours
1/6: 1.5 hours
Total hours: 15 hours @ $150/h = $2250.

I'll send you a bill for my 2me in the next few days; we can discuss how to handle it.

Best,
Philip

--
Philip B. Stark | Associate Dean, Mathema2cal and Physical Sciences | Professor, Department of Sta2s2cs |
University of California
Berkeley, CA 94720-3860 | 510-394-5077 | sta2s2cs.berkeley.edu/~stark |
@philipbstark



--
Philip B. Stark | Associate Dean, Mathema2cal and Physical Sciences | Professor, Department of Sta2s2cs |
University of California
Berkeley, CA 94720-3860 | 510-394-5077 | sta2s2cs.berkeley.edu/~stark |
@philipbstark




                                                                                                        Page 1 of 1
         Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 322 of 342



---------- Forwarded message ---------
From: Kellie Ottoboni <kellieotto@berkeley.edu>
Date: Mon, Feb 11, 2019 at 6:57 PM
Subject: Hours for GA precinct-level work
To: Philip B. STARK <pbstark@berkeley.edu>


1/29: 1 hour parsing turnout data
2/1: 3.25 hours parsing precinct-level votes
2/2: 2 hours parsing precinct-level votes; merging votes and turnout
2/3: 3 hours merging votes and turnout
2/4: 3 hours merging votes and turnout
2/5: 4 hours merging votes and turnout; Fulton analysis
2/6: 1.25 hour Fulton analysis
Total: 17.5 hours

Best,
Kellie
--
Kellie Ottoboni
Ph.D. Statistics '19, University of California, Berkeley
Fellow at Berkeley Institute for Data Science

Mobile: (650) 520-5056
Website: www.kellieottoboni.com
         Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 323 of 342




On Thu, Jun 13, 2019 at 2:39 PM Kellie Ottoboni <kellieotto@berkeley.edu> wrote:
Thanks Marilyn! I will keep following along...

My mailing address has changed to the following:
1313 Martin Luther King Jr. Way
Apt #6
Berkeley, CA 94709

5/13: 2 hr 15 min fixing data merge
5/14: 2 hr 45 min data analysis for queries 2-4
5/15: 1 hr writing up queries 2-4
5/17: 2 hr data analysis for Bartow County
6/13: 1 hour on phone call + prepping dropbox folder
Total: 9 hr

Best,
Kellie
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 324 of 342




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T


                                                                    6
                            Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 325 of 342


   Hoke, Candice- Expert witness and legal services - Professional Time & Expenses
                     Matter: Curling v Kemp, No. 17-cv-2989-AT


                                                                                                       Comments
                                                                                        Time spent -
 Date      Description of services                                                                     EW = Expert witness
                                                                                           in hrs
                                                                                                       LS = Legal services
08/27/17   Review emails requesting expert witness services; review case docs               1.1        EW
           research on scientific deficiencies Diebold GEMS VS; VS forensics;
08/28/17   constitutional bases for & send research with overview analysis; draft           4.3        EW
           Declaration
08/29/17   Draft & edit Declaration; send signed final                                      3.2        EW
           Disc with client re other EW services requested & my expertise as used in
09/02/17                                                                                    0.8        EW
           other cases
09/03/17   analyze case issues; research; sent                                              0.5        EW
           Review emails & initial MTD case docs re for obtaining litigation new
10/02/17                                                                                    0.2        LS
           counsel
10/07/17   Analyze MTD case docs re for obtaining litigation new counsel                    0.5        LS
10/30/17   Conf call re spoliation of evidence & new counsel effort                         0.5        LS
11/16/17   Legal research and answ email                                                    0.2        LS
11/17/17   Review corr re atty withdrw; review case docs                                    0.2        LS
11/18/17   Rev docs re atty misfeasance                                                     1.3        LS
11/25/17   Corrsp re evid of atty misfeas; analyze case docs                                3.1

           Corrsp w/ new Client atty re motion to withdraw and need for new counsel;
11/26/17   analyze S+J case filings and motion to withdraw; research, draft, and edit       14.4       LS
           legal arguments for client's cross motion for S+J disqualification

           Review draft jud filing w/ attory of record notes. Revise in light of S+J
11/27/17   change of position; craft and organize exhibits; draft motion for access;        15.8       LS
           edit all docs for filing
11/29/17   Review corr re S+J withdrawal                                                    1.1        LS
12/12/17   Review and write corresp re MTW                                                  0.2        LS
12/14/17   Corresp re proteciton of tech evid                                               0.5        LS
12/17/17   Rev corresp and respond                                                          0.5        LS
12/18/17   Rev corresp and respond; con call w/ new attys re tech aspects                   1.1        LS
12/19/17   Case reorg discussion with new attys                                             0.2        LS
                            Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 326 of 342


01/12/18   Review jud order on MTW and discuss                                           0.2   LS
01/18/18   Review USDCt order                                                            0.1   LS
           Consult on operational security steps needed as part of relief request for
09/18/18                                                                                 1.4   EW
           Jud Order; read case docs
09/20/19   Consult on need for addl Declar; read case docs                               1.7   EW
05/18/19   Review Judicial decision & Order                                              1.1   EW
05/22/19   review case docs for Decl addition                                            0.9   EW
05/28/19   Review case docs for addl Declaration                                         0.2   EW
06/16/19   Draft & edit Declaration                                                      0.7   EW
06/17/19   Edit & submit Declaration for filing                                          4.5   EW
07/18/19   Assist in prep for Shamos deposition                                          4.8   EW
           Listen via concall to Shamos deposition; standby assistance for technical
07/19/19                                                                                 2.5
           security refutation if needed                                                       EW
           Total Hours                                                                  67.8


           Hourly Rate for Election Consulting ---$400 x 67.8 hours = $27,120
           Discount---public interest lawsuit, 501(c)(3)              ( 9, 492)

           Net billing @ $260 per hour                                            = $17,628
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 327 of 342




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T


                                                                    7
                      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 328 of 342



Ritchie Wilson                                                      INVOICE
813 East Ann Street, Apt 3
Ann Arbor, MI, 48104
Phone: 646-657-9545                                                                 DATE
                                                                                  8/27/2019


  BILL TO                                                   NOTE:
Coalition for Good Governance                   This work was billed at the agreed $200 per hour. However, in
                                                consideration of CGG's non-profit status and ongoing litigation, I
                                                agree to accept the reduced rate of $50 per hour now, and the
                                                defered $150 per hour to be payable when the CGG board
                                                determines it has secured sufficient funding for it other
                                                litigation expenses.

                                                                                                    TMP REDUCED      TMP REDUCED
  DESCRIPTION                                   HOURS/QTY           PRICE         AMOUNT
                                                                                                       PRICE           AMOUNT
Investigating GEMS DBs - Week July 7 -13              16             200.00            3,200.00             50.00           800.00
Investigating GEMS DBs - Week July 14-20             52.5            200.00           10,500.00             50.00         2,625.00
Investigating GEMS DBs - Week July 21-27             32.5            200.00            6,500.00             50.00         1,625.00
Investigating GEMS DBs - Week July 28 - Aug 3        31.5            200.00            6,300.00             50.00         1,575.00
Investigating GEMS DBs - Week Aug 4-10               18.5            200.00            3,700.00             50.00           925.00
Investigating GEMS DBs - Week Aug 11-17               25             200.00            5,000.00             50.00         1,250.00
Investigating GEMS DBs - Week Aug 18-25               3              200.00                600.00           50.00           150.00
                                                                                              -
Flight July 12, Washington DC to Detroit              1              277.29                277.29          277.29           277.29
Microsoft Access License                              1               74.19                 74.19           74.19            74.19

                                                  TOTAL                       $    36,151.48                         $   9,301.48
                     Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 329 of 342



Ritchie Wilson                                                   INVOICE
813 East Ann Street, Apt 3
Ann Arbor, MI, 48104
Phone: 646-657-9545                                                             DATE
                                                                               9/3/2019


  BILL TO                                                NOTE:
Coalition for Good Governance                This work was billed at the agreed $200 per hour. However, in
                                             consideration of CGG's non-profit status and ongoing litigation, I
                                             agree to accept the reduced rate of $50 per hour now, and the
                                             defered $150 per hour to be payable when the CGG board
                                             determines it has secured sufficient funding for its other
                                             litigation expenses.

                                                                                               TMP REDUCED        TMP REDUCED
  DESCRIPTION                                HOURS/QTY           PRICE         AMOUNT
                                                                                                  PRICE             AMOUNT
Writing Declaration - Week Aug 26 - Sept 1        32.5            200.00            6,500.00             50.00         1,625.00




                                               TOTAL                       $     6,500.00                         $   1,625.00
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 330 of 342




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T


                                                                    8
               Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 331 of 342




 DISTRICT COURT, JEFFERSON COUNTY,
 COLORADO
 Court Address:
         100 Jefferson County Parkway
         Golden, Colorado 80401
 IN RE: THE REQUEST OF MARILYN MARKS FOR
 CERTAIN RECORDS PURSUANT TO THE
 COLORADO OPEN RECORDS ACT, § 24-72-201, ET
 SEQ.                                                                                   .. COURT USE ONLY ..
 Attorney for Respondent:
 Robert A. McGuire                                                                 Case Numbers: 2011CV3576;
 ROBERT A. McGUIRE, ATTORNEY AT LAW, LLC                                           2011CV3828
 1624 Market Street, Suite 202
 Denver, Colorado 80202
 Phone Number:         303-734-7175
 FAX Number:           303-734-7166
 E-mail:               ram@lawram.com
 Atty. Reg. #:         37134                                                       Div.:         9       Ctrm.:
                AFFIDAVIT OF MARILYN R MARKS SUPPORTING
        RESPONDENT'S CLAIMED AMOUNT OF REASONABLE ATTORNEY FEES

City and County of Pitkin                  )
                                           )         ss.
State of Colorado                          )

       MARILYN R MARKS ("Affiant"), being of lawful age and first dilly sworn upon oath,
deposes and states as follows:

           1.           I am the Respondent in the above-captioned matter.

        2.      I have prepared and do hereby submit this affidavit pursuant to this Court's Final
Order Re: Respondent's Requests for Data and Reports Pursuant to the Colorado Open Records
Act at 11 (the "Order"), and as supporting documentation to evidence the reasonableness of the
fees claimed, as required under C.R.C.P. 121(c) § 1-22 ~ 2(b).

       3.      Through my corporate business experience, non-profit work and personal
business requirements, I have more than 30 years of experience as a consumer of legal services,
during which time I have either directly or through subordinates engaged, interviewed and (as
representative of a party) been opposed by literally hundreds of lawyers from law firms across
the United States and in some foreign countries.

           4.           Either directly or through subordinates, I have engaged and instructed specialist
('.{)]m<::~l   for   <::n~('.if1(' R<::<::ianm~nt<:: in n~tp.nt l~w· tr~n<::nort~tion bw·   TT   ~   ~t~tp ~nci intprn~tion~   1
        Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 332 of 342
Marks Aff. Supp. Respondent's Claimed Amount of Reasonable Att'y Fees
Page 2




tax law; M&A transactions; commercial litigation; commercial real estate; labor law;
employment law; anti-trust; securities compliance; securities litigation; white-collar crime;
Uniform Commercial Code and secured transactions; chemical technology; bio-technology
licensing; restructuring; bankruptcy; intellectual property; internet technology and e-commerce;
international trade; investment management; ERISA; RICO; Foreign Corrupt Practices Act
defense; lease financing; global policy; directors' and officers' liability; private equity;
municipal law; election law; trusts and estates; debt financing; personal real estate transactions;
and Colorado law on initiatives.

        5.      My background as a sophisticated and prolific consumer of legal services has
endowed me with a great depth of background and experience in assessing and evaluating the
relative quality oflegal services and the market price of attorney time among competing legal
services providers practicing in various markets, including Colorado.

        6.     I believe that my extensive knowledge of market prices for attorney time in
competitive legal markets is far greater than the knowledge of such rates on the part of most
attorneys actually practicing in such markets and unquestionably exceeds the knowledge of those
rates that would typically inform the attorney selection process and legal services purchasing
decisions of most individual and corporate consumers of legal services. My experience has also
given me substantial familiarity with the amount of legal work that is reasonably and necessarily
required in order to achieve many of the objectives oflitigation.

                   EXPERIENCE AS A CONSUMER OF LEGAL SERVICES

       7.      In 1982, I became a Vice-President ofa Fortune 500 Corporation, The Dorsey
Corporation.

        8.      In my executive duties with The Dorsey Corporation, I worked closely with teams
of attorneys in New York, Atlanta, and Chattanooga.

        9.      My primary responsibilities with The Dorsey Corporation involved mergers and
acquisitions, corporate development and strategic planning, the last of which involved almost
daily interactions with attorneys of various specialties including M&A, tax, international
business, patent law, intellectual property and securities law.

        10.    As Vice-President of The Dorsey Corporation, I was involved in engaging law
firms for various assignments. I made and assisted decisions about engaging legal counsel on the
basis of counsel's areas and depth of legal expertise and the reasonableness of proposed
counsel's fee arrangements.

        11.    Law firms of note that I worked directly with at The Dorsey Corporation
included:
               •    Wachtell, Lipton, Rosen & Katz
               •    Dechert LLP
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 333 of 342
Marks Aff. Supp. Respondent's Claimed Amount of Reasonable Att'y Fees
Page 3




               •   Alston & Bird LLP
               •   Miller & Martin PLLC (Chattanooga)
               •   Powell Goldstein LLP (Atlanta)

       12.     Law firms of note that I worked directly opposite at The Dorsey Corporation
included:
               •   Shearman & Sterling LLP
               •   Kirkland & Ellis LLP
               •   King & Spalding LLP

         13.      Because it did business in dozens of States, The Dorsey Corporation also had
numerous law firms serving as local counsel with whom I worked, including particularly local
tax, litigation, labor and real estate counsel.

       14.    In 1986, I was appointed to serve as Chief Executive Officer and Chairman of the
Board of Directors of Dorsey Trailers, Inc. ("Dorsey Trailers"), a subsidiary of The Dorsey
Corporation. I held the position of Chairman of the Board for 15 years, from 1986 to 2000, and I
was Chief Executive Officer for 14 of those years.

        15.    Dorsey Trailers was a mid-size manufacturing company with factories in five
States and customers in almost all of the fifty States and some foreign countries.

         16.     By virtue of its need for local counsel as a result of its widely distributed
operations, Dorsey Trailers engaged dozens of law firms under my direction and supervision to
serve as local counsel in a variety ofjurisdictions. I retained what I would estimate to be more
than 3 a local law firms to serve as local counsel with various areas of expertise in the States of
Wisconsin, Georgia, South Carolina, Pennsylvania and Alabama, as well as in other States, as
local litigation required.

        17.   In 1987, I led a leveraged buy-out of Dorsey Trailers, in connection with which I
interviewed numerous firms for the role of corporate counsel to the newly acquired company.

        18.    I chose Alston & Bird LLP as corporate counsel for Dorsey Trailers based on that
firm's expertise and willingness to negotiate various flexible fees.

        19.    I also selected and engaged McGlinchey Stafford PLLC as labor counsel and
Fisher & Phillips LLP as subsequent labor counsel.

        20.   In 1994, I took Dorsey Trailers public, in the course of which I worked
with various New York and Baltimore law firms that served as underwriter's counsel. Among
these firms was Hunton & Williams LLP.
        Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 334 of 342
Marks Aff. Supp. Respondent's Claimed Amount of Reasonable Att'y Fees
Page 4




       21.    In 1994, I also began to serve as a director on the Boards of Directors of two
Fortune 500 companies, Dana Corporation and Eastman Chemical.

        22.     Each of these public companies engaged hundreds of law firms in various locales
and specialties. As a director, my interface with attorneys in those firms varied depending on the
events that occurred in active major cases.

       23.     Each of these public companies also maintained in-house legal staffs totaling
about 25 lawyers. I worked with in-house counsel closely as a member of each company's
board. I also approved compensation for both companies' in-house legal department staff
through my work on the compensation committees of the boards on which I served.

       24.    As a member of the audit, finance and corporate governance committees of the
Boards of Directors for each of these two companies, I worked with numerous law firms and
helped to engage law firms for special assignments related to the work of those committees.

      25.   Law firms of note that I worked with as a director of Dana Corporation and
Eastman Chemical included:
            • Skadden, Arps, Slate, Meagher & Flom LLP
                •   Jones Day
                •   Wachtell, Lipton, Rosen & Katz
                •   Alston & Bird LLP

       26.     I also personally/individually engaged a specialist attorney at McKenna, Long &
Aldridge LLP to advise me on my corporate board responsibilities at Dana Corporation and
potential personal legal liabilities inherent in that role.

        PARTICULAR KNOWLEDGE OF THE COLORADO LEGAL MARKET

        27.      Over the last 8 years I have paid (directly or through corporate involvement) rates
from $135 per hour to in excess of$1200 per hour for legal services. The variation between
these rates is explained by disparities in expertise and by the specific geographic markets and
availability of the attorney to undertake new work.

        28.     As a resident of Aspen, Colorado, I have engaged the following local counsel
Iduring t~s period for a variety of personal matters, primarily consisting of real estate
transactIOns:
                •   Neal D. Karbank, P.C.
                •   Millard Zimet
                •   Krabacher & Sanders PC

       29.     In 2007, I engaged Holland & Hart LLP to advise a nonprofit group seeking to
overturn local ordinances in the City of Aspen.
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 335 of 342
Marks Aff. Supp. Respondent's Claimed Amount of Reasonable Att'y Fees
Page 5




        30.     As part ofthis effort, I found only one attorney in the Roaring Fork Valley
(Aspen, Basalt, Glenwood Springs) who was able to advise the group on municipal law, property
rights and elections.

       31.     I therefore interviewed every Denver-based firm with offices in the Roaring Fork
Valley before ultimately selecting Holland & Hart LLP and engaging that firm on behalf of the
nonprofit group.

        32.     In 2009, I ran for mayor of the City of Aspen. Further to my campaign, I engaged
Denver counsel at the law firm now known as Hale Westfall LLP, to advise me on election law
and regulations. As I had found two years previously, there were no law firms in the Roaring
Fork Valley and, indeed, no law firms that I was aware of anywhere else in western Colorado
that practiced heavily in the area of election law. Thus my requirement for legal expertise in the
area of election law compelled me to obtain qualified legal counsel by turning to practitioners
principally located and practicing within the Denver metropolitan area.

       33.      In late 2009, I initiated a Colorado Open Records Act ("CORA") case in Pitkin
County, designated Marks v. Koch (Pitkin County District Court, 11CV694). In the course of
searching for qualified counsel to represent me in that CORA matter, I interviewed a number of
Denver-based firms, after finding again that there was no attorney with the appropriate expertise
and availability in the Roaring Fork Valley.

        35.     In the Fall of2011, I helped local Roaring Fork Valley citizens interview and
consider firms to potentially file an action under the Colorado Open Meetings Law ("COML"). I
interviewed three firms with Aspen-area offices, and approximately four Denver-based firms.
Billing rates ranged for the attorneys I interviewed ranged from $355 per hour to $525 per hour,
depending on the relevant attorney's workload, experience and skill set.

       36.      In February 2012, I interviewed a Denver firm with expertise in COML and
CORA, with billing rates of$355 per hour, but discussions on that particular matter halted due to
potential conflict of interest.

        37.     In my experience, there are very few law firms and attorneys outside of the
Denver metropolitan area with a practice in election law, in CORA litigation or in the area of
regulation relating to voting systems, and no firm or attorney outside Denver to my knowledge
has a practice that involves all three areas.

        38.     To represent me in the present case, there were basically two attorneys that I
identified as having appropriate expertise and experience to deal with my CORA case in
Jefferson County, which required familiarity with election laws, voting systems and Colorado's
open records laws. My present counsel, Mr. McGuire, is one of those two attorneys. The other
attorney's regular market rate is $480 per hour.
      Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 336 of 342
Marks Mf. Supp. Respondent's Claimed Amount of Reasonable Att'y Fees
Page 6




       39.     I have reviewed Mr. McGuire's affidavit oftoday's date, which is submitted
contemporaneously herewith, and I am personally familiar both with it and with the legal
services that Mr. McGuire has performed on my behalf throughout this case.

                                         CONCLUSIONS

        40.     My case would have been delayed, more costly and potentially handled with less
skill and efficiency of focus if I had selected an attorney other than Mr. McGuire.

        41.      Based upon my personal knowledge derived from my background of experience
as a sophisticated and prolific consumer of legal services, as described in the foregoing
discussion, it is my opinion that the number of hours that are itemized in Mr. McGuire's affidavit
is not only a reasonable number of hours for the work that Mr. McGuire has performed on my
behalf in this case to date, but is in fact at the low end of the range of hours that I would expect a
highly-qualified attorney with practice-area expertise to reasonably spend completing the same
work.

        42.     Based upon my same knowledge, it is also my opinion that a fee of $385 per hour
for the legal services that Mr. McGuire has performed to date on my behalf in this case not only
is a reasonable hourly rate, but in fact constitutes a substantial discount from the actual hourly
value of Mr. McGuire's services in this legal market.

         43.     Based upon my same knowledge, it is also my opinion that the lodestar amount
that is set out in Mr. McGuire's affidavit is a minimum reasonable aggregate attorney fee for the
legal work that Mr. McGuire has performed on my behalfthrough May 7, 2012, in connection
with this case.

       44.    The statements made in this Affidavit are not intended to waive and should not be
construed as waiving any right or privilege.

         45.   Further Affiant sayeth not.


                                                      Marilyn R. Marks

         Subscribed and sworn to before me this ~ day of May, 2012, by Marilyn R. Marks.
         Witness my hand and official seal.

         My commission expires: 1\1\2./20\3


                                                      Notary Public

                                                       [SEAL]
       Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 337 of 342
Marks Aff. Supp. Respondent's Claimed Amount of Reasonable Att'y Fees
Page 7




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 7th day of May, 2012, I served a true and correct copy of the
AFFIDAVIT OF MARILYN R. MARKS SUPPORTING RESPONDENT'S CLAIMED
AMOUNT OF REASONABLE ATTORNEY FEES and all attachments by the method
indicated below to each of the following:

   Attorney                           Firm And/Or Address:                      Method
   Ellen G. Wakeman, #12290           Jefferson County Attorney's Office        LexisNexis
   Writer Mott, #33148                100 Jefferson County Parkway, #5500       File & Serve
   David R. Wunderlich, #39365        Golden, Colorado 80419-5500



                                                     Robert A. McGuire
Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 338 of 342




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T


                                                                    9
                   Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 339 of 342

Document                      Doc Number     work done                                                     Hours


                                             outline, rough drafting, editing, citation checks, research
Demand Letter 4.16.18                    351 organizing facts for attorneys                                          5
                                             rough drafting, editing, citation checks, research
Demand Letter 4.16.18                    351 organizing facts for attorneys                                          1
                                             outline, rough drafting, editing, citation checks, research
Demand Letter 2.18.19                    351 organizing facts for attorneys                                          2
                                             rough drafting, editing, citation checks, research
Demand Letter 2.18.19                    351 organizing facts for attorneys                                          1
                                             outline, rough drafting, editing, citation checks, research
Demand Letter April 1 2019               351 organizing facts for attorneys                                         4.5
                                             rough drafting, editing, citation checks, research
Demand Letter April 1 2019                   organizing facts for attorneys                                          1
Demand letter March 2019                 351 research, drafting, fact checking,                                      5



Declarations and Affidavits

Voter affidavits              412, 413       obtaining affidavits, communications with voter contacts               7.5
Voter affidavits              412, 413       reading, evaluating affidavits for inclusion in brief                 6.75
voter affidavits              412, 413       evaluating affidavits for inclusion in brief                             3
voter affidavits              412, 413       organizing affidavits for inclusoins in brief                            2
voter affidavits              412, 413       Organizing affidavits for inclusoins in brief                         2.75
voter affidavits              412, 413       superiving interns for affidavit organization                          2.5
voter affidavits              412, 413       superiving interns for affidavit organization                         1.75



Virginai Martin 1                            assisting Martin in organizing declaration information                 1.5
                                             assisting Martin in organizing declaration information,
Virginai Martin 1                            providing research materials and contacts                              0.5
Virginai Martin 1                            proof reading, formatting, cross reference,                           0.75
Virginia Martin 2                            assisting Martin in organizing declaration information                 1.5
                                             assisting Martin in organizing declaration information,
Virginia Martin 2                            providing research materials and contacts                             0.35
Virginia Martin 2                            proof reading, formatting, cross reference,                            0.5

                                             requesting declaration, covering subject matter,
Amber McReynolds 1                           communications re: goals and case statuts                              1.5
                                             assisting McReynolds in organizing information , sending
Amber McReynolds 1                           revelant case files, explaining GA procedures,                        0.75
Amber McReynolds 1                           proof reading, formatting, cross reference,                           1.25
                                             requesting declaration, covering subject matter,
Amber McReynolds 2                           communications re: goals and case statuts                              1.5
                                             assisting McReynolds in organizing information , sending
Amber McReynolds 2                           revelant case files, explaining GA procedures,                           2
Amber McReynolds 2                           proof reading, formatting, cross reference,                            0.5

                                             requesting dclaration, communication re: theory of case,
Philip Stark Declaration                     and subject matter of declaration.                                     0.8
Philip Stark Declaration                     providing case materials to Stark                                      1.5
                                             answering questions from Stark re: GA policies and
Philip Stark Declaration                     practicies                                                             0.5
Philip Stark Declaration                     providing research materials to Stark                                  0.5
philip Stark Declaration                     proofreading                                                           0.5

                                             requesting dclaration, communication re: theory of case,
Richard DeMillo 1                            and subject matter of declaration.                                     1.5
                                             providing case materials, providing other experts'
Richard DeMillo 1                            reports.                                                              0.75
Richard DeMillo 1                            proofreading, formatting                                              0.75

Richard DeMillo 2                            inqiuring, make request, supply subject matter details                  1
                                             providing case materials, providing other experts'
Richard DeMillo 2                            reports.                                                                 2
Richard DeMillo 2                            proofreading, formatting                                               1.5

Megan Missett 1                              making request, supply subject matter details,                         0.5
Megan Missett 1                              proof reading, corrections, formatting                                 0.5
Megan Missett 2                              making request, supply subject matter details,                        0.25
Megan Missett 2                              proof reading, corrections, formatting                                 0.5


Jeanne Dufort 1                              making request, supply subject matter details,                         0.5
Jeanne Dufort 1                              proof reading, corrections, formatting                                 0.5
Jeanne Dufort 2                              making request, supply subject matter details,                         0.5
Jeanne Dufort 2                              formatting, proofreading,                                              0.5

Matt Bernhard 1                              outlining need                                                        0.75
Matt Bernhard 1                              providing background docs.                                             1.5
Matt Bernhard 1                              formatting, proof reading, check references,                           0.5


Matt Bernhard 2                              formatting, proof reading, check references,                           0.5


Matt Bernhard 3                              formatting, proof reading, check references,                          0.75

Ronnie Martin                                expaining request, providing documents                                   1
Ronnie Martin                                proofreading, formatting,                                              0.5

Garland Favorito                             explaining request, providing documents                                  1
Garland Favorito                             communicate re: excess length                                         0.25
Garland Favorito                             summarizing content for attorneys                                     0.75
Garland Favorito                             locating proofing transcipts,                                         0.75
Garland Favorito                             proofreading, formatting                                                 1
                   Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 340 of 342

Pride Forney                            request declaration,                                        0.25
Pride Forney                            proofreading, formatting                                     0.5

Taran Greenwald                         assisting with outline, formatting, proofreading             1.5

Digges                                  outline, make request, proofread.                            1.5
Digges                                  outline, make request, proofread.                              1
Davis                                   outline, make request, proofread.                              1


Assistiing Attorneys Witness
Prep
                                        preparing outlines, suggesting questions, considering
V Martin                                cross examination,                                            2
                                        preparing outlines, suggesting questions, considering
Sarah LeClerc                           cross examination,                                            1
                                        preparing outlines, suggesting questions, considering
Matt Bernhard                           cross examination,                                           0.5


Analysis for MPI relief
Municipal elections                     design research and worksheet                                1.5
Municipal elections                     explain to attorneys, explain to interns                    0.75
Municipal elections                     review data and supervise interns                              5

First Quarter elections
analysis
                                      prepare outline of reseach, worksheets, supervise intern.
Q 1 elections history             621 Analyze type of eleactoins                                      5

Complaints, Motions, etc
                                        assist H&W with fact gathering, research law, gathering
                                        affidavits, researching supporting documents,
                                        coordinating in witness affidavits, editing, proofing,
Complaint 1                             outlining goals, interviewing witnesses                      45
                                        helped correct errors, fact check , editing, research for
Amended complaint                       attorneys                                                    14

Complaint 1--service of process         identifying and resolving service issues                     10


Third Amended Complaint                 outline facts for attorneys                                 5.25
Third Amended Complaint                 contrast with SAC for unwanted claims                          1
Third Amended Complaint                 preparing facts for attorneys                                1.5
Third Amended Complaint                 edits, suggestions, fact checking, citation checking,        3.5
Third Amended Complaint                 consulting with experts                                        3


Defendants MTD to TAC             234 analyze, provide facts, comments to attorneys                   3
D's MTD to TAC                    234 Provide suggestions to attorneys for response.                  2

                                      outlinging goals, drafting proposed sections, preparing
2018 P.I. Injunction Brief        258 facts, research                                                10
2018 P.I. Injunction Brief        248 revisions                                                       5
2018 P.I. Injunction Brief        258 facts, working with experts                                     3


2018 D's Response                 265 reivew to provide comments to attorneys, fact checking          5
2018 D's Response                 265 annotations and write up of comments to attorneys               4

2018 PI injunction Reply          277 assist in drafting, fact checking, reference checking           5



2018 PI Inj Brief Oct             327 outline goals and initial drafting of ideas                     3
2018 PI Inj Brief Oct             327 review and edit drafts and review relief                        3
2018 PI Inj Brief Oct             327 work with experts on audit requirements                         5

                                        researching HB316, outlining, assiting in drafting,
April 2019 Status Report          351   editing, citation checking, proofing,                        10
2019 P.I.Injunction Brief         419   outline goals, outline sections draft proposed order          5
2019 P.I.Injunction Brief         419   rough drafting sections of Mpi                               10
2019 P.I.Injunction Brief         419   preparation of evidence                                      35
2019 P.I.Injunction Brief         419   review, editing                                              10

2019 D response                   472 review and fact check for attorneys                             3
                                      provide comments to attorneys for reply brief
2019 D response                   472 consideration                                                  2.5

2019 P.I. Inj Reply Brief         507 provide facts, reseach, suggesting for reply                   2.5
2019 P.I. Inj Reply Brief         507 help with drafting, edits, fact check, citations                10

Spoliation Brief                  548   outline brief and goals for Ichter                           1.5
Spoliation Brief                  548   provide factual background to Ichter                         2.5
Spoliation Brief                  548   draft portion of brief                                       2.5
Spoliation Brief                  548   editing brief, providing references,                           2
Spoliation Brief                  548   proofreading, fact check,                                    2.5


spoliation Brief response         558 fact checking --summary to attorneys                           1.5
spoliation Brief reply            564 fact checking editing, outlining goals                           3
Fee Claim                             organize CGG expenses , professional fees,                      12
Fee Claim                             prepare declaration                                              3
Fee Claim                             review, suggest edits brief                                      2



Discovery

RFA -Fulton                             drafting, reviewing with attorneys                           1.5
                Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 341 of 342

RFA-State                                      drafting, reviewing with attorneys                         2.5


                                               preparing, follow up on public reccords requests for
public records requests SOS                    evidence                                                   7.5
                                               preparing, follow up on public reccords requests for
public records requests Fulton                 evidence                                                    4

                                               187 page KSU server doc. Review for technical analysis
                                               and details. Includes request, followup, analysis,
                                               inquiring with experts, summary memos to attorneys,
                                               fact checking, incorporating into discovery requests,
KSU FOIA                                       organizing pages for attorneys.                            17



Interrogatories-fulton                         draft, edit, communicate with attorneys                     3
Interrogatories-state                          draft, edit, communicate with attorneys                     4



Request for documents--
Request for documents--SOS                     draft, edit, discuss with attorneys                         4
Request for document--SOS                      review. Comment, analyze Curling Doc request                3




Deposition -- Barnes                           outline goals, prepare list of topics, questions           2.5
Deposition -- Barnes                           provide Brown with documents for deposition                  2
Deposition -- Barnes                           refine questions and prep with Brown                         3
Deposition -- Barnes                           attend deposition, refine questions, supply documents,       7
                                               review transcript for attorneys, annotate for hearing
Deposition -- Barnes                           prep for attorneys,                                         2

Deposition--Kirk                               outline goals, prepare topic list, prepare questions       2.5
Deposition--Kirk                               refine questions, provide gather supporting documents      1.5
Deposition--Kirk                               refine questions, provide supporting documents               1
                                               attend deposition, provide questions, review documents
Deposition--Kirk                               produced, fact check, assist Powers                         5
                                               review transcript for P I hearing, prepare info for
Deposition--Kirk                           503 attorneys                                                   2

Deposition--Ledford                            outline goals. Prepare questions, topics                    3
Deposition--Ledford                            locate relevant documents                                   3
Deposition--Ledford                            prep session with Powers                                    3
Deposition--Ledford                            attend deposition and assist Powers                         6

Deposition-Shamos                              Help prepare Powers for background technology                5
Deposition-Shamos                              Prep with Powers for questions. Organize documents           4
Deposition-Shamos                              gather technical materials for Powers                      2.5
                                               Attend deposition, assist Powers with questions,
Deposition-Shamos                              followup, and organizing results for PI hearing             5

Deposition--Doran                              Prepare questions , supporting materials for Brown          5
deposition--Doran                              Refine questions, materials for Brown                       2
                                               Attend deposition, assiist Brown, provide questions and
Deposition--Doran                              following questions, review documents produced.             4




Subpeona Morgan County docs                    Draft subpeona, review with Brown                           2

Subpeona- Bartow county doce                   draft subpeona, review with Brown                           2
Subpeona- Rockdale county
docs                                           draft subpeona, review with Brown                           2

Monitoring 8.15.19 order                       recruting volunteers for monitoring pilot elections         3
                                               organizing , training, documenting discovery needed for
Monitoring 8.15.19 order                       pilot                                                      3.5
monitoring 8.15.19 order                       obtain, organize feedback from observers                   2.5
monitoring 8.15.19 order                       draft memo re: observation to D counsel                    1.5



Review Transcripts
Transcript 5.1.2018                        185 Review and annotate for attorneys                            2
Transcripts 5.8. 2018                      204 Review and annotate for attorneys                          1.5
Transcripts 2018 PI hearing                307 Review and annotate for attorneys                          4.5
                                               Review and annotate for attorneys, prepare notes for
Transcript 4.9.2019 conf                   363 followup                                                    3
                                               Review and annotate for attorneys, prepare notes for
Transcripts                                391 followup                                                  2.25
Transcript July PI hearing       570 571       Review and annotate for attorneys                            4




Hearing Prep
status conf 5/1/2018                           gather materials for attorneys, prep for stauts conf.       3
status conf 5/8/2018                           prepare materials for attorneys re preservation             4

Direct--Barnes July 2019                       prepare questions and materials for attorneys              3.5
Direct--Beaver July 2019                       prepare questions and materials for attorneys                3
barron- July 2019                              prepare questions and materials for attorneys                4


Document discovery response                    prepare correspondence with election officials              10
document discovery response                    supervise interns re document preparation                  2.5
              Case 1:17-cv-02989-AT Document 630 Filed 10/16/19 Page 342 of 342

Documents for 7.25.19
Hearing                     Gathering,, supervise interns for printing, organizing           4.5
Documents for 7.25.19
Hearing                     reviewing, supplementing, reviewing with attorneys                3

                            details in sanctions motion. Developing facts,
                            investigating public databases, recruting experts,
                            training experts, arranging logistics, attending conf calls
GEMS database controversy   with attorneys and court, assisting in declaratoins             68.5

Preservation issues

preservation FBI image      consulting with Ichter, preparing background materials           2.5
                            advising data recovery experts on contents, procedures
preservation FBI image      logistics                                                         6
preservation FBI image      discussions with foresnsics experts on recovery                   5


                            Total hours                                                   626.65   $200   125,330
